


Exhibit 10.72

 

[LEASE](1)

 

between

 

FIRST STATES INVESTORS 3300, LLC

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

Dated as of                                  , 2004

 

--------------------------------------------------------------------------------

(1)           In Virginia, title of document to be “Deed of Lease”.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

1

 

1.1

Basic Lease Information; Definitions

1

 

1.2

Leased Premises

24

 

1.3

Term

25

 

1.4

Options to Renew

25

 

1.5

Use

28

 

1.6

Survival

29

 

1.7

Release Premises

29

 

 

 

ARTICLE II RENTAL, OPERATING EXPENSES AND REAL ESTATE TAXES

33

 

2.1

Rental Payments

33

 

2.2

Operating Expenses

35

 

2.3

Real Estate Taxes

42

 

2.4

Budget

45

 

2.5

Audit Rights

48

 

 

 

ARTICLE III BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT

50

 

3.1

Building Standard and Above Standard Services

50

 

3.2

Separate Charge Parking Areas

57

 

3.3

Graphics and Building Directory

57

 

3.4

Building Signage; Exclusivity

58

 

3.5

Tenant’s Exterior Equipment

61

 

3.6

Building Management

62

 

 

 

ARTICLE IV CARE OF PREMISES; LAWS, RULES AND REGULATIONS

65

 

4.1

Surrender of Leased Premises

65

 

4.2

Access of Landlord to Leased Premises

65

 

4.3

Nuisance

67

 

4.4

Legal Compliance

67

 

4.5

Rules of Building

67

 

4.6

Use and Violations of Insurance Coverage

68

 

4.7

Environmental Laws

68

 

4.8

Prohibited Uses

69

 

 

 

ARTICLE V LEASEHOLD IMPROVEMENTS AND REPAIRS

70

 

5.1

Leasehold Improvements

70

 

5.2

Alterations

71

 

5.3

Leasehold Improvements; Tenant Property

72

 

5.4

Mechanics Liens

72

 

5.5

Repairs by Landlord

73

 

5.6

Repairs by Tenant

73

 

5.7

Demising Work

74

 

5.8

Payment of Refund Amount Per Section 26 of Purchase Agreement

77

 

 

 

ARTICLE VI CONDEMNATION, CASUALTY AND INSURANCE

77

 

6.1

Condemnation

77

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

 

6.2

Damages from Certain Causes

78

 

6.3

Casualty Clause

78

 

6.4

Property Insurance

80

 

6.5

Liability Insurance

81

 

6.6

Hold Harmless

81

 

6.7

WAIVER OF RECOVERY

82

 

 

 

 

ARTICLE VII DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION

82

 

7.1

Default and Remedies

82

 

7.2

Insolvency or Bankruptcy

85

 

7.3

Negation of Lien for Rent

85

 

7.4

Attorney’s Fees

85

 

7.5

No Waiver of Rights

86

 

7.6

Holding Over

86

 

7.7

Subordination

87

 

7.8

Estoppel Certificate

87

 

7.9

Subsequent Documents

88

 

7.10

Interest Holder Privileges

88

 

 

 

 

ARTICLE VIII ASSIGNMENT AND SUBLETTING

88

 

8.1

General

88

 

8.2

Landlord’s General Offer Rights

89

 

8.3

Landlord’s Offer Rights For Retail Conversion Transactions

92

 

8.4

Profit Payments Re: Certain Assignments and Subleases

94

 

8.5

Transactions Exempt From Section 8.2, 8.3 and 8.4

94

 

8.6

Miscellaneous

95

 

8.7

Sublease SNDAs

96

 

 

 

 

ARTICLE IX TRANSFERs OF LANDLORD’s ESTATE

96

 

 

ARTICLE X EXPANSION RIGHTS

96

 

10.1

Tenant Expansion Notices

96

 

10.2

Landlord Expansion Response

97

 

10.3

Expansion Space Leases

97

 

10.4

Subordination of Expansion Space Rights

100

 

10.5

Duration

101

 

10.6

Disputes

101

 

 

 

 

ARTICLE XI TERMINATION RIGHTS

101

 

11.1

Wachovia’s Termination Right

101

 

11.2

Effect of Termination

102

 

 

 

 

ARTICLE XII DISPUTE RESOLUTION

103

 

12.1

Approvals and Consents

103

 

12.2

Dispute Resolution

104

 

12.3

Conduct of the Arbitration

105

 

12.4

Alternative Means of Arbitration with AAA

105

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE XIII TENANT REMEDIES

105

 

13.1

Generally

105

 

13.2

Offset Rights

106

 

 

 

 

ARTICLE XIV MISCELLANEOUS

107

 

14.1

Notices

107

 

14.2

Brokers

107

 

14.3

Binding on Successors

107

 

14.4

Rights and Remedies Cumulative

108

 

14.5

Governing Law

108

 

14.6

Rules of Construction

108

 

14.7

Authority and Qualification

108

 

14.8

Severability

108

 

14.9

Quiet Enjoyment

108

 

14.10

Limitation of Personal Liability

109

 

14.11

Memorandum of Lease

109

 

14.12

Master Agreement

109

 

14.13

Amendments

109

 

14.14

Entirety

110

 

14.15

References

110

 

14.16

Counterpart Execution

110

 

14.17

No Partnership

110

 

14.18

Captions

110

 

14.19

Required Radon Notice

110

 

14.20

Changes by Landlord

110

 

14.21

Waiver of Jury Trial

111

 

14.22

Termination of Lease

111

 

 

 

 

ARTICLE XV ADDITIONAL PROVISIONS

112

 

EXHIBITS

 

 

 

 

 

Exhibit A

Description of the Land

 

Exhibit A-1

Site Plan

 

Exhibit B

Leased Premises

 

Exhibit B-1

Release Premises

 

Exhibit C

Property Specific Information

 

Exhibit D-1

Form of Mortgage Subordination, Non-Disturbance and Attornment Agreement

 

Exhibit D-2

Form of Ground Lease Subordination, Non-Disturbance and Attornment Agreement

 

Exhibit D-3

Form of Subtenant Subordination, Non-Disturbance and Attornment Agreement

 

Exhibit E

Forms of Estoppel Certificates

 

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT(2) (this “Lease”) is made and entered into as of
[                              ], 2004, by and between FIRST STATES INVESTORS
3300, LLC, a Delaware limited liability company, a Delaware limited liability
company (hereinafter called “Landlord”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (hereinafter called “Tenant”). Terms
with initial capital letters used in this Lease shall have the meanings assigned
for such terms in Section 1.1(b).

 

BACKGROUND

 

A.            Tenant, as seller, and Landlord, as purchaser, are parties to the
Purchase Agreement, pursuant to which Tenant agreed to sell and convey to
Landlord, and Landlord agreed to purchase from Tenant, the Property as well
certain other properties not covered by this Lease.

 

B.            The closing of the Purchase Agreement as to the Property has
occurred as of the date hereof, and this Lease is being executed and delivered
thereat pursuant to the Purchase Agreement.

 

C.            Wachovia Corporation, a North Carolina corporation, has agreed to
guaranty and act as surety for the performance of Tenant’s obligations hereunder
pursuant to that certain Lease Guaranty dated of even date herewith.

 

D.            Tenant and Landlord are parties to the Master Agreement (i) which
contains certain additional covenants with respect to the subject matter of this
Lease and certain other leases as more particularly provided therein, and
(ii) which, during the Integration Period, shall be deemed integrated with, and
constitute a part of, this Lease (and if, during the Integration Period, there
shall be a conflict between the terms and provisions of the Master Agreement and
those of this Lease, the terms and provisions of the Master Agreement control
and govern).

 


ARTICLE I


BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

 

1.1           Basic Lease Information; Definitions

 

(A)           THE FOLLOWING BASIC LEASE INFORMATION IS HEREBY INCORPORATED INTO
AND MADE A PART OF THIS LEASE. EACH REFERENCE IN THIS LEASE TO ANY INFORMATION
AND DEFINITIONS CONTAINED IN THE BASIC LEASE INFORMATION SHALL MEAN AND REFER TO
THE INFORMATION AND DEFINITIONS HEREINBELOW SET FORTH.

 

Commencement Date:                    [                              ], 2004(3).

 

--------------------------------------------------------------------------------

(2)      In Virginia, title of document to be “Deed of Lease”.

 

(3)      Insert Closing Date.

 

1

--------------------------------------------------------------------------------


 

Expiration Date:

 

[                              ], 2024(4).

 

 

 

Initial Term:

 

Commencing on the Commencement Date, and, unless extended or sooner terminated
as herein provided, ending on Expiration Date.

 

 

 

Leased Premises:

 

The Original Leased Premises, subject to additions to, and/or deletions from,
the Leased Premises as herein provided. The “Original Leased Premises” shall be
and consist of the areas of the Property identified on Exhibit B hereto as being
demised and leased to Tenant hereunder, including the areas of the Building so
identified and, if applicable, any Drive-Through Banking Facilities so
identified. Each time there is an addition to, or deletion from, the Leased
Premises as provided herein, including pursuant to Section 1.7 (Release
Premises), Section 6.1 (Condemnation), Article X (Expansion Rights) and
Article XI (Termination Rights), Landlord and Tenant, within thirty (30) days
thereafter, shall execute and deliver a written instrument confirming the same,
which instrument shall (x) set forth the then Net Rentable Area of the Leased
Premises, the Annual Basic Rent and Tenant’s Occupancy Percentage, and (y) be
accompanied by a revised Exhibit B hereto showing the then location and
configuration of the Leased Premises. References herein to the Leased Premises
shall not include any Release Premises, except to the extent that former Release
Premises are, at Tenant’s election, added to the Leased Premises as expressly
provided in Section 1.7 hereof.

 

 

 

Release Premises:

 

All those certain portions of the Building identified on Exhibit B-1 hereto as
being “Release Premises”, subject to deletions from the Release Premises
pursuant to Section 1.7 (by virtue of either Tenant electing to add all or any
portion of the Release Premises to the Leased Premises pursuant to
Section 1.7(c) or Tenant electing to surrender any portion of the Release
Premises prior to the end of the Preliminary Period pursuant to
Section 1.7(d)(1) hereof). Each time there is a deletion from the Release
Premises as herein provided, Landlord and Tenant, within thirty (30) days
thereafter, shall execute and deliver a written instrument confirming the same,
which instrument shall (x) set forth the then Net Rentable Area of the Release
Premises and Tenant’s Occupancy Percentage, and (y) be accompanied by a revised
Exhibit B-1 hereto showing the then location and configuration of the Release
Premises.

 

 

 

Landlord’s Address for

 

 

Notices:

 

First States Investors [                ], LLC

 

 

c/o First States Group, L.P.

 

--------------------------------------------------------------------------------

(4)      Insert last day of month in which 20th anniversary of Closing Date
occurs.

 

2

--------------------------------------------------------------------------------


 

 

 

1725 The Fairway

 

 

Jenkintown, PA 19046

 

 

Attention:  Nicholas S. Schorsch, President and CEO

 

 

Fax Number:  (215) 887-2585

 

 

 

 

with a copy to:

 

First States Group, L.P.

 

 

1725 The Fairway

 

 

Jenkintown, PA 19046

 

 

Attention:  Edward J. Matey Jr., General Counsel

 

 

Fax:  (215) 887-9856

 

 

 

Tenant’s Address for

 

 

Notices:

 

Wachovia Bank, N.A.

 

 

Corporate Real Estate

 

 

[                                                    ](5)

 

 

[                                                    ]

 

 

Attention:                                     

 

 

Fax:

 

 

 

 

with a copy to:

 

Wachovia Bank, N.A.

 

 

Corporate Real Estate

 

 

225 Water Street, Suite 850

 

 

Jacksonville, FL 32202

 

 

Attention: Neil C. King, SVP

 

 

Fax:  (904) 489-3544

 

 

 

 

and to:

 

Wachovia Bank, N.A.

 

 

 

Corporate Real Estate

 

 

 

401 S. Tryon Street, 18th Floor

 

 

 

Charlotte, NC 28202

 

 

 

Attention: Sarah Muenow, AVP

 

 

 

Fax:  (704) 374-6832

 

 

 

 

 

and to:

 

Wachovia Bank, N.A.

 

 

 

Corporate Legal Division

 

 

 

301 S. College Street, 30th Floor, NC0630

 

 

 

Charlotte, NC 28288-0630

 

 

 

Attention:  Rebecca Reithauer (PID #      )(6)

 

 

 

Fax:                                   

 

--------------------------------------------------------------------------------

(5)      This shall be the name and address of the regional CRE office
responsible for management of the particular property.

 

(6)      Insert PID for the Property.

 

3

--------------------------------------------------------------------------------


 

 

and to:

 

Bryan Cave, LLP

 

 

 

1290 Avenue of the Americas

 

 

 

New York, New York 10019

 

 

 

Attention:                           

 

 

 

Fax:

 

 

 

 

Interest Holder’s Address

 

 

for Notices:

 

[                                                    ]

 

 

[                                                    ]

 

 

[                                                    ]

 

 

[                                                    ]

 

 

 

 

with a copy to:

 

[                                                    ]

 

 

[                                                    ]

 

 

[                                                    ]

 

 

[                                                    ]

 

(B)           AS USED IN THIS LEASE, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS INDICATED BELOW, AND SUCH MEANINGS ARE INCORPORATED IN EACH
SUCH PROVISION WHERE USED AS IF FULLY SET FORTH THEREIN:

 

“AAA” shall mean the American Arbitration Association.

 

“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).

 

“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).

 

“Actual Delivery Date” shall have the meaning assigned to such term in
Section 10.3.

 

“Additional Rent” means Tenant’s Operating Expense Share, Tenant’s Tax Share,
Above Standard Services Rent and all other sums (other than Annual Basic Rent)
that Tenant is obligated to pay to or reimburse Landlord for by the terms of
this Lease.

 

“Affiliate” of any party, shall mean any other person controlling, controlled
by, or under common control with such party; the term “control”, as used herein,
shall mean both (i) the possession, direct or indirect, of the power to direct
or cause the direction, of the management and policies of such controlled party
or other person, and (ii) the ownership, directly or indirectly, of more than
fifty percent (50%) of the equity (i.e., the voting stock, general or other
partnership interests, membership interests and/or other equity or beneficial
interests) of such party or other person.

 

“Alterations” shall have the meaning assigned to such term in Section 5.2.

 

“Annual Basic Rent” shall mean the annual basic rent payable by Tenant under
this Lease for the Leased Premises, which Annual Basic Rent shall, from time to
time, be equal to the sum of (I) the product of (i) the Annual Basic Rent
Factor, multiplied by (ii) the Net Rentable Area of

 

4

--------------------------------------------------------------------------------


 

the Base Leased Premises, plus (II) if any Short-Term Additional Space is then
part of the Leased Premises, then, as to each thereof, the product of (i) the
STAS Basic Rental Factor for such Short-Term Additional Space, multiplied by
(ii) the Net Rentable Area of such Short-Term Additional Space. The Annual Basic
Rent due under this Lease shall be re-calculated each time there is a change in
(x) the Net Rentable Area of the Leased Premises (due to additions to, or
deletions from, the Leased Premises), (y) the Annual Basic Rent Factor
(including a change in the Initial ABR Factor pursuant to the proviso in the
definition thereof), or (z) the STAS Basic Rental Factor for any Short-Term
Additional Space; with any such re-calculation being effective as of the date of
such change. Upon any such re-calculation, Landlord and Tenant shall execute and
deliver a written instrument confirming the same, and incorporating the same
into this Lease.

 

“Annual Basic Rent Factor” (i) for the Initial Term, shall mean a rate, per RSF,
per annum, equal to the Initial ABR Factor, except, that (x) effective as of the
first day of the sixth (6th) Lease Year, the Annual Basic Rent Factor shall be
increased to be 101.5% of the Initial ABR Factor, (y) effective as of the first
date of the eleventh (11th) Lease Year, the Annual Basic Rent Factor shall be
increased to be 101.5% of the Annual Basic Rent Factor immediately prior to the
eleventh (11th) Lease Year, and (z) effective as of the first date of the
sixteenth (16th) Lease Year, the Annual Basic Rent Factor shall be increased to
be 101.5% of the Annual Basic Rent Factor immediately prior to the sixteenth
(16th) Lease Year, and (ii) for each Renewal Term, shall mean the rate, per
square foot of Net Rentable Area, for such Renewal Term that is described and
determined pursuant to Section 1.4(c)(1) hereof.

 

“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the greater of (a) the Prime Rate plus three percent (3%) and (b) thirteen
(13%) percent, and (ii) the maximum contract interest rate per annum allowed by
law.

 

“Appraiser” shall mean an independent licensed real estate broker, or
independent licensed appraiser, having at least ten (10) years’ experience in
brokering commercial leasing transactions, or appraising commercial income
properties, as the case may be, in the Market Area involving properties similar
to the Property, and who shall be associated with a nationally or regionally
recognized real estate brokerage or appraisal firm, with local offices within,
or in the vicinity of, the Market Area, which firm is not under contract with or
otherwise so associated with either Landlord or Tenant as to reasonably impair
its or their ability to render impartial judgments.

 

“Arbitration Notice” shall have the meaning assigned to such term in
Section 12.2(a).

 

“Assignment” shall have the meaning assigned to such term in Section 8.1.1.

 

“ATM” shall mean automated teller machine.

 

“Audit Notice” shall have the meaning assigned to such term in Section 2.5.

 

“Availability Date” shall have the meaning assigned to such term in
Section 10.2.

 

“Available Leasable Areas” shall have the meaning assigned to such term in
Section 10.1.

 

5

--------------------------------------------------------------------------------


 

“Bank Divestiture Transaction” shall have the meaning assigned to such term in
Section 8.5.1.

 

“Base Building” shall mean, collectively, (i) the Building’s foundations and
footings, and its structural slabs, beams, columns, girders, members and
supports, (ii) the Building’s roof(s) and roof terraces, exterior walls
(including facade), exterior windows and exterior entrances (including entrance
doors), and (iii) Building Systems.

 

“Base Leased Premises” shall mean, collectively, (i) the Original Leased
Premises (for so long thereafter as the same shall remain demised hereunder),
(ii) any Coterminous Former Release Space (if, as and when the same are added to
the Leased Premises pursuant to Section 1.7(e), and for so long thereafter as
the same shall remain demised hereunder), and (iii) any Coterminous Expansion
Space (if, as and when the same are added to the Leased Premises pursuant to
Section 10.4, and for so long thereafter as the same shall remain demised
hereunder).

 

“BOMA” shall mean the Building Owners and Managers Association.

 

“Budget” shall have the meaning assigned to such term in Section 2.4(a).

 

“Budget Year” shall have the meaning assigned to such term in Section 2.4(a).

 

“Building” shall mean the building (or building complex) located upon the Land
and identified on Exhibit A-1.

 

“Building Identification Signage” shall have the meaning assigned to such term
in Section 3.4(a).

 

“Building Operating Hours” shall be the hours, designated as such, on Exhibit C
hereto.

 

“Building Rules” shall have the meaning assigned to such term in Section 4.5.

 

“Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).

 

“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Building Standards” shall mean materials of the type, quality and quantity
generally used throughout the Building and in Comparable Buildings.

 

“Building System HVAC Service” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Building Systems” shall mean the utility and service systems (including
electrical, gas, plumbing, condenser water, elevator, HVAC, communication, life
safety and other mechanical systems) of the Building, but only up to, and not
beyond, the point of distribution to any Leasable Areas and/or the point of
connection to the separate facilities of a particular tenant or other occupant.

 

6

--------------------------------------------------------------------------------


 

“Building’s CW System” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Building’s Loading & Delivery Facilities” shall have the meaning assigned to
such term in Section 3.1(a).

 

“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.

 

“Business Days” shall mean all days except Saturdays, Sundays and Holidays.

 

“Casualty” shall have the meaning assigned to such term in Section 6.3(a).

 

“Change in Control Transaction” shall have the meaning assigned to such term in
Section 8.1.1.

 

“Closing” shall mean the closing and transfer of title to the Property to
Landlord pursuant to the Purchase Agreement.

 

“Commencement Date” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Common Areas” shall mean (i) the Building’s lobbies and corridors (located
outside of Leasable Areas), including the Building’s elevators, escalators,
stairways and other Building Systems providing ingress and egress thereto and
therefrom, (ii) the Building’s loading and freight delivery areas (located
outside of Leasable Areas), including any freight elevators located therein,
(iii) the Building’s lavatories (located outside of Leasable Areas), (iv) the
Building’s electrical, telephone and other utility or service rooms, closets and
shafts (located outside of Leasable Areas), (v) the Parking Areas, (vi) the
sidewalks, curb areas, plazas, walkways, driveways and other passageways upon
the Land, together with any other landscaped areas of the Land (other than any
Drive-Through Banking Facilities which, as herein-above provided, comprise part
of the Leased Premises), and (vii) any other areas of the Property available,
from time to time, for the common use of tenants and other occupants of the
Property (and their customers, guests and invitees).

 

“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).

 

“Comparable Buildings” shall mean buildings within the Market Area that have a
use, quality, age, configuration and construction that is comparable to that of
the Building.

 

“Contemplated OE Includable Capital Item” shall have the meaning assigned to
such term in Section 2.4(a).

 

“Contemplated Sublease Area” shall have the meaning assigned to such term in
Section 8.2.1.

 

“Contract of Sale”  shall have the meaning assigned to such term in
Section 9.1.1.

 

7

--------------------------------------------------------------------------------

 

“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.3.

 

“Coterminous Former Release Space” shall have the meaning assigned to such term
in Section 1.7(e).

 

“Damaged Property” shall have the meaning assigned to such term in
Section 6.3(a).

 

“Damages Period” shall have the meaning assigned to such term in Section 7.1(b).

 

“Demising Work” shall have the meaning assigned to such term in Section 5.7(a).

 

“Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Drive-Through Banking Facility” shall mean the portion of the Leased Premises,
if any, identified as a Drive-Through Banking Facility on Exhibit B hereto.

 

“Early Termination Date” shall have the meaning assigned to such term in
Section 11.1.

 

“Electric Utility Company” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Eligible Sublease” shall have the meaning assigned to such term in
Section 8.7.1.

 

“Environmental Information” shall have the meaning assigned to such term in
Section 4.7(a).

 

“Environmental Matters” shall have the meaning assigned to such term in
Section 4.7(a).

 

“Exempt LL Transfer”  shall have the meaning assigned to such term in
Section 9.1.1.

 

“Expansion Rights” shall have the meaning assigned to such term in Section 10.3.

 

“Expansion Space” shall have the meaning assigned to such term in Section 10.3.

 

“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.3.

 

“Expiration Date” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Event of Default” shall have the meaning assigned to such term in
Section 7.1(a).

 

“Existing Mortgage” shall have the meaning assigned to such term in
Section 15.1.

 

“Existing Overlease” shall have the meaning assigned to such term in
Section 15.2.

 

“Fair Market Rental Value Per RSF”, for any Leasable Area at any time, shall
mean the fixed rent, per RSF, per annum, that (at the time in question) would be
offered and accepted under an arm’s-length net lease (i.e., a lease under which
the tenant separately pays its

 

8

--------------------------------------------------------------------------------


 

proportionate share of all operating expenses, real estate taxes, utilities and
other pass-throughs, without any “base year” or “stop”) between an informed and
willing tenant (that is not then a tenant of any Leasable Area) and an informed
and willing landlord, neither of whom is under any compulsion to enter into such
transaction, demising such Leasable Area (determined with reference to market
for space in Comparable Buildings that is comparable in size, location and
quality to such Leasable Area), assuming (i) such arm’s length net lease will
demise the Leasable Area in its then “AS IS” condition (except that if such
Leasable Area is already a part of the Leased Premises, then assuming a
condition and state of repair consistent with the requirements of this Lease),
and (ii) such arm’s length net lease will be for a term equal to the then
typical initial term of such a lease in the aforementioned market, and further
assuming the following factors (and, based thereon, making any appropriate
adjustments to the fixed rent which would otherwise be offered and accepted for
such an arm’s length net lease pursuant to the foregoing provisions of this
definition): (I) that the tenant will not receive, and the landlord will not
provide or pay, (w) any workletter, (x) any improvement, relocation, moving or
other allowance or contribution, (y) any rent abatement or other reduced or free
rent period, or (z) any other allowance or concession, in connection with the
tenant’s leasing of the Leasable Area (except that if such Leasable Area is
Short-Term Expansion Space, then assuming that the tenant is entitled to a free
rent period equal in length to the free rent period that Tenant is entitled to,
pursuant to Section 10.4(g), with respect to such Short-Term Expansion Space);
(II) that the landlord will not pay any brokers’ fee or commission in connection
with the tenant’s leasing of the Leasable Area; (III) that such arm’s length net
lease provides for the landlord’s inclusion, and the tenant’s payment, of
amortized capital expenditures in operating expenses to the same extent as
provided in this Lease; and (IV) that the creditworthiness of the tenant is the
same as that of Tenant.

 

“Final Budget” shall have the meaning assigned to such term in Section 2.4(d).

 

“Final Contract of Sale” shall have the meaning assigned to such term in
Section 9.1.1.

 

“Final SLC Plans & Specifications” shall have the meaning assigned to such term
in Section 5.7(b).

 

“Final SLC Space Plan” shall have the meaning assigned to such term in
Section 5.7(b).

 

“Fiscal Period” shall have the meaning assigned to such term in Section 2.3(a).

 

“Force Majeure Events” means events beyond Landlord’s or Tenant’s (as the case
may be) control, which shall include, without limitation, all labor disputes,
governmental regulations or controls, war, fire or other casualty, inability to
obtain any material or services, acts of God, or any other cause not within the
reasonable control of Landlord or Tenant (as the case may be).

 

“FSG” shall mean (i) FIRST STATES GROUP, L.P., a Delaware limited partnership,
or (ii) a person constituting an immediate or remote successor to FIRST STATES
GROUP, L.P. by virtue of one or more mergers, consolidations and/or transfers of
all, or substantially all, the assets of FIRST STATES GROUP, L.P. (or another
person described in this clause (ii)).

 

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

9

--------------------------------------------------------------------------------


 

“Governmental Authority” means the United States, the state, county, city and
political subdivision in which the Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.

 

“Gross Revenue” shall mean all gross rental income of Landlord generated from
the operation of the Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property,
but excluding (a) any such rents and other charges which represent payment or
reimbursement for any utilities or services provided to tenants or other
occupants of the Property which are not provided to Tenant under this Lease
without a separate charge, (b) revenue received by Landlord for parking (whether
from Tenant, other tenants or occupants of the Property or otherwise), or from
vending areas, cafeterias, fitness centers, etc., and (c) any revenue received
by Landlord from any further development or leasing of the Property. In no event
shall the term “gross rental income”, as used in this definition, ever be deemed
to include (i) security deposits, unless and until such deposits are applied as
rental income, (ii) interest on bank accounts for the operation of the Property,
(iii) proceeds from the sale or refinancing of the Property (or any portion
thereof), (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property and (vi) any
trade discounts and rebates received in connection with the purchase of personal
property or services in connection with the operation of the Property.

 

“Hazardous Materials” means any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675,  the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.

 

“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks.  If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the State on account of such holiday shall
constitute the Holiday under this Lease.

 

“HVAC” shall mean heating, ventilating and air conditioning.

 

10

--------------------------------------------------------------------------------


 

“Initial ABR Factor” shall mean [$            ](7) per RSF, per annum; provided,
however, that if the provisions of [Section 8 of the Master Agreement](8) are
applicable, then, effective as of the first (1st) day of the third Lease Year,
the Initial ABR Factor shall be re-calculated in accordance therewith. Upon any
such re-calculation, Landlord and Tenant shall execute and deliver a written
instrument confirming the same, and incorporating the same into this Lease.

 

“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).

 

“Interest Holder” shall mean each of (i) any Overlessor with which Tenant has
entered into an Overlease SNDA, and (ii) any Mortgagee with which Tenant has
entered into a Mortgage SNDA.

 

“Integrated Properties” shall mean all the Portfolio Properties, in which, at
the time in question, space is demised under a lease which, at the time in
question, is defined as an “Integrated Lease” pursuant to the provisions of the
Master Agreement.

 

“Integration Period” shall mean all periods within the Term during which this
Lease is defined as an “Integrated Lease” pursuant to the provisions of the
Master Agreement.

 

“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.

 

“KWHs” shall have the meaning assigned to such term in Section 3.1(a).

 

“Land” shall mean the parcel(s) of land identified on Exhibit A hereto(9).

 

“Landlord” shall mean only the owner of Landlord’s Estate, at the time in
question; it being agreed that: (I) during the Integration Period, the foregoing
provisions of this definition shall not be construed to relieve Landlord Named
Herein, or any subsequent Landlord, from the obligations of Landlord under this
Lease accruing during the period that it is Landlord hereunder or thereafter;
(II) upon any transfer of Landlord’s Estate that complies with the provisions of
Article IX hereof, but results in the end of the Integration Period (and upon
each subsequent transfer of Landlord’s Estate that complies with the provisions
of Article IX hereof), the transferor shall thereby be relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer; and
(III) upon any transfer of Landlord’s Estate, the transferee shall thereby be
deemed to have assumed all obligations of Landlord under this Lease accruing
after such transfer (and, during the Integration Period, such transferee shall
also be deemed to have assumed all the obligations of Landlord under the Master
Agreement).

 

--------------------------------------------------------------------------------

(7)

This initial dollar figure will be determined pursuant to the Purchase Agreement
and inserted in the document at Closing

 

 

(8)

This Article of the Master Agreement needs to provide for re-calculation of
Initial ABR Factor after Preliminary Period based on addition of Release
Premises across the portfolio.

 

 

(9)

Needs to include legal description of land owned in fee as well as that
ground/nnn leased.

 

11

--------------------------------------------------------------------------------


 

“Landlord Appointed Property Manager” shall have the meaning assigned to such
term in Section 3.6(a).

 

“Landlord Budget Objection” shall have the meaning assigned to such term in
Section 2.4(f).

 

“Landlord Default Notice” shall have the meaning assigned to such term in
Section 7.10.

 

“Landlord Electrical Invoice” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Landlord Event of Default” shall have the meaning assigned to such term in
Section 13.1(a).

 

“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.

 

“Landlord Initiated Contest” shall have the meaning assigned to such term in
Section 2.3(c).

 

“Landlord Management Period” shall have the meaning assigned to such term in
Section 3.6(a).

 

“Landlord Named Herein” shall mean [FIRST STATES INVESTORS [              ],
LLC].

 

“Landlord Party” shall mean any principal (which shall include any shareholder,
partner, member or other owner, direct or indirect, disclosed or undisclosed) of
Landlord, or any director, officer, employee, agent or contractor of Landlord
(or of any principal of Landlord).

 

“Landlord Repairs” shall have the meaning assigned to such term in
Section 5.5(a).

 

“Landlord’s Average Cost Per KWH” shall have the meaning assigned to such term
in Section 3.1(a).

 

“Landlord’s Estate” shall mean the estate and interest of Landlord in the
Property, including fee title to the Property and/or the lessee’s interest in an
Overlease affecting the Property.

 

“Landlord’s Liens” shall have the meaning assigned to such term in
Section 7.3(a).

 

“Landlord’s Offer Notice”  shall have the meaning assigned to such term in
Section 9.2.1.

 

“Landlord’s Preliminary Notice” shall have the meaning assigned to such term in
Section 9.3.1.

 

“Landlord’s RCT Period” shall have the meaning assigned to such term in
Section 8.3.2.

 

“Landlord’s RCT Termination Notice” shall have the meaning assigned to such term
in Section 8.3.2.

 

12

--------------------------------------------------------------------------------


 

“Landlord’s RCT Termination Option” shall have the meaning assigned to such term
in Section 8.3.2.

 

“Landlord’s Recapture Notice” shall have the meaning assigned to such term in
Section 8.2.2.

 

“Landlord’s Recapture Option” shall have the meaning assigned to such term in
Section 8.2.2.

 

“Landlord’s Recapture Period” shall have the meaning assigned to such term in
Section 8.2.2.

 

“Landlord’s Restoration Work” shall have the meaning assigned to such term in
Section 6.3(a).

 

“Landlord’s RFR Notice” shall have the meaning assigned to such term in
Section 9.3.2.

 

“Landlord’s Transfer Notice” shall have the meaning assigned to such term in
Section 9.2.4.

 

“Leased Premises” shall have the meaning assigned to such term in
Section 1.1(a). For purposes of this Lease, the Leased Premises, at any time,
shall be deemed to consist only of the space within the inside surfaces of all
the demising walls, exterior windows and entrances, and structural ceilings and
floors, bounding the areas comprising the Leased Premises, at such time.

 

“Leasable Area Submeters” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Leasable Areas” shall, at any time, mean all areas of the Building that are
then leased (or occupied), available for lease (or occupancy), or otherwise
susceptible of being leased (or occupied), by tenants (or other occupants);
whether or not the same are then being marketed or are then capable of being
legally or physically occupied.

 

“Lease Year” means (i) the period commencing on the Commencement Date and ending
on the last day of the calendar month in which the first (1st) anniversary of
the Commencement Date occurs (sometimes herein referred to as the first Lease
Year), and (ii) each period of twelve (12) consecutive calendar months
thereafter occurring within the Term (i.e., the second Lease Year commences upon
the expiration of first Lease Year and ends one (1) year later, and all
subsequent Lease Years commence upon the expiration of the prior Lease Year),
except, that the last Lease Year during the Term ends on the last day of the
Term.

 

“Leasehold Improvements” shall mean all improvements, betterments and/or
equipment installed within, and affixed or attached to, the Leased Premises, so
as to become a part thereof, by, or on behalf of, Tenant (or any Tenant Party)
(including (x) such improvements, betterments and/or equipment constructed or
installed by Tenant prior to the date hereof, or such improvements, betterments
and/or equipment constructed or installed by Tenant pursuant to Section 5.2
hereof). Without limiting the foregoing, the term Leasehold Improvements shall
be deemed to include (i) permanent interior walls, permanent floor coverings
(e.g., wall-to-wall

 

13

--------------------------------------------------------------------------------


 

carpeting, but not area rugs or other un-affixed carpeting), permanent wall
coverings (e.g., wall paper, wood paneling) and drop ceilings, (ii) basic light
fixtures (but not chandeliers or other lighting fixtures above the quality of
Building Standard), (iii) doors, door hardware, (iv) window blinds, (v) to the
extent that any portion of the Leased Premises is, immediately prior to the end
of the Term, being used as a retail banking branch, the vaults, vault doors,
teller counters and under-counter steel located in such portion of the Leased
Premises, and, with respect to the Drive-Through Banking Facilities (if any),
the pneumatic tubing and kiosks thereat, and (vi) Tenant’s line, riser and other
connections to the Building Systems. Notwithstanding the foregoing provisions of
this definition, in no event shall the term “Leasehold Improvements” be deemed
to include any property included within the definitions of “Base Building” or
“Tenant Property” hereunder.

 

“Legal Requirements” means any law, statute, ordinance, order, rule, regulation
or requirement of a Governmental Authority.

 

“LL Rent Schedule”  shall have the meaning assigned to such term in
Section 9.2.1.

 

“LL Transfer” shall have the meaning assigned to such term in Section 9.1.1.

 

“LL Transfer Permitted Encumbrances”  shall have the meaning assigned to such
term in Section 9.2.1.

 

“LRW Estimate” shall have the meaning assigned to such term in Section 6.3(a).

 

“Management Designation Notice” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Market Area” shall mean the metropolitan area within which the Property is
located, which area may be more particularly identified on Exhibit C hereto.

 

“Master Agreement” shall mean that certain Master Agreement Regarding Leases by
and between Landlord Named Herein and Wachovia, dated as of the date hereof.

 

“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1989, as promulgated by BOMA.

 

“Monthly Estimated OE Payments” shall have the meaning assigned to such term in
Section 2.2(b).

 

“Mortgage” shall mean any mortgage or deed of trust which may now or hereafter
affect the Property (and/or an Overlease).

 

“Mortgagee” shall mean any holder of any Mortgage.

 

“Mortgage SNDA” shall mean a subordination, non-disturbance and attornment
agreement between a Mortgagee and Tenant in the form annexed as Exhibit D-1
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by a Mortgagee and approved by Tenant; it being agreed
that Tenant shall not unreasonably withhold

 

14

--------------------------------------------------------------------------------


 

its approval of any such proposed change so long as (i) such proposed change is
customary (at the time in question), and (ii) such proposed change does not (to
more than a de minimis extent) decrease Tenant’s rights, or increase Tenant’s
obligations, from those contained in the form of Mortgage SNDA annexed as
Exhibit D-1 hereto.

 

“Net Rentable Area”, of any Leasable Area, shall mean the number of RSF
comprising the same determined in conformity with the Measurement Standard.
References herein to the Net Rentable Area “of the Building” shall be deemed to
mean the aggregate Net Rentable Area of all the Leasable Areas of the Building,
as so determined. The final, and conclusively binding, determinations of the Net
Rentable Areas of the Leased Premises (as the same exist on the Commencement
Date), the Release Premises (as the same exist on the Commencement Date) and the
Building (as the same exists on the Commencement Date) are as specified in
Exhibit C hereto.

 

“Net Sublease Consideration” shall have the meaning assigned to such term in
Section 8.4.2.

 

“Non-Consent Alterations” shall have the meaning assigned to such term in
Section 5.2(c).

 

“Non-Dedicated Parking Areas” shall mean all portions of the Parking Areas other
than Tenant Dedicated Parking Areas.

 

“Notice Parties” shall mean (i) in case of Landlord, the parties identified,
with addresses, in Section 1.1(a) under the heading “Landlord’s Address for
Notices” (as the same may be modified consistent with the provisions of
Section 14.1 hereof), and (ii) in the case of Tenant, the parties identified,
with addresses, in Section 1.1(a) under the heading “Tenant’s Address for
Notices” (as the same may be modified consistent with the provisions of
Section 14.1 hereof).

 

“NPV Profit Amount” shall have the meaning assigned to such term in
Section 8.2.3.

 

“OE Overpayment” shall have the meaning assigned to such term in Section 2.2(f).

 

“OE Includable Capital Item” shall have the meaning assigned to such term in
Section 2.2(c)(3).

 

“OE Underpayment” shall have the meaning assigned to such term in
Section 2.2(f).

 

“Operating Expenses” shall have the meaning assigned to such term in
Section 2.2(b).

 

“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).

 

“Original Leased Premises” shall have the meaning assigned to such term in
Section 1.1(a).

 

“OT Building System HVAC Service” shall have the meaning assigned to such term
in Section 3.1(c).

 

15

--------------------------------------------------------------------------------


 

“Other Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).

 

“Other Demising Work” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Other Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Other Leasable Area Submeters” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Other Permitted Leases” shall have the meaning assigned to such term in
Section 9.2.1.

 

“Other Qualified Rooftop Equipment” shall have the meaning assigned to such term
in Section 3.5(d).

 

“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).

 

“Outside Expiration Date” shall mean [                            , 2054](10).

 

“Overlease” shall mean any ground lease, or other overlease, of the Property or
any part thereof, now or hereafter existing.

 

“Overlessor” shall mean any lessor under an Overlease.

 

“Overlease SNDA” shall mean a subordination, non-disturbance and attornment
agreement between an Overlessor and Tenant in the form annexed as Exhibit D-2
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by an Overlessor and approved by Tenant; it being agreed
that Tenant shall not unreasonably withhold its approval of any such proposed
change so long as (i) such proposed change is customary (at the time in
question), and (ii) such proposed change does not (to more than a de minimis
extent) decrease Tenant’s rights, or increase Tenant’s obligations, from those
contained in the form of Overlease SNDA annexed as Exhibit D-2 hereto.

 

“Parking Areas” shall mean the parking areas and facilities for the Property as
indicated on Exhibit A-1 hereto, together with (i) any walkways, driveways and
other passageways upon the Land providing ingress and egress between such areas
and facilities and the Building and/or between such areas and facilities and the
Building, and (ii) any additional improvements now or hereafter located on the
Land related to the foregoing areas and facilities.

 

“Personnel Costs” shall have the meaning assigned to such term in
Section 2.2(c).

 

“Portfolio Properties” shall mean all properties acquired by Landlord pursuant
to the Purchase Agreement.

 

--------------------------------------------------------------------------------

(10)    Insert last day of month in which 50th anniversary of the Closing Date
occurs.

 

16

--------------------------------------------------------------------------------


 

“Preliminary Period” shall mean the first two Lease Years (i.e., the period
commencing on the Commencement Date and expiring on the last date of the second
(2nd) Lease Year).

 

“Premises Submeter” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Primary Demising Work” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Primary Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Prime Rate” shall mean the “prime rate” announced by Wachovia Bank, National
Association, or its successor, from time to time (or if the “prime rate” is
discontinued, the rate announced as that being charged to said bank’s most
credit-worthy commercial borrowers).

 

“Prohibited Uses” shall have the meaning assigned to such term in
Section 4.8(b).

 

“Property” means, collectively, (i) the Land, and (ii) all improvements now or
hereafter located on the Land, including (x) the Building (inclusive of all
improvements, betterments and/or equipment that, from time to time, are affixed
or attached thereto, or otherwise constitute a part thereof), (y) the Common
Areas (within or outside of the Building), including all sidewalks, curbs,
plazas, paved walkways, driveways and other passageways upon the Land (as well
as any other landscaping upon the Land), and (z) any Drive-Through Banking
Facilities which comprise part of the Leased Premises, and (iii) any personal
property belonging to Landlord which is located within or upon the Land and/or
Building, and used in connection with the operation thereof.

 

“Property Manager” shall have the meaning assigned to such term in
Section 3.6(a).

 

“Purchase Agreement” shall mean that certain Agreement of Sale and Purchase by
and between Wachovia, as seller, and Landlord Named Herein, as purchaser, dated
                              , 2004.

 

“Qualified Damage” shall have the meaning assigned to such term in
Section 6.3(b).

 

“RCT Termination Date” shall have the meaning assigned to such term in
Section 8.3.3.

 

“RE Tax Contest” shall have the meaning assigned to such term in Section 2.3(c).

 

“Real Estate Taxes” shall have the meaning assigned to such term in
Section 2.3(b).

 

“Recapture Effective Date” shall have the meaning assigned to such term in
Section 8.2.3.

 

“Release Premises” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Release Premises Election Date” shall mean the last day of the sixth (6th) full
calendar month of the second (2nd) Lease Year.

 

17

--------------------------------------------------------------------------------


 

“Release Space Expiration Date” shall have the meaning assigned to such term in
Section 1.7(d).

 

“Relevant Books and Records” shall have the meaning assigned to such term in
Section 2.5(a).

 

“Remedial Work”, as to any portion of the Property (including the Leasable Areas
or the Common Areas), means the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from such portion(s) of the Property and,
to the extent thereby required, the reconstruction and rehabilitation of such
portion(s) of the Property pursuant to, and in compliance with, the provisions
of this Lease.

 

“Renewal Appraisal Notice” shall have the meaning assigned to such terms in
Section 1.4(e).

 

“Renewal Option” and “Renewal Options” shall have the meanings assigned to such
terms in Section 1.4(a).

 

“Renewal Option Notice Date” shall mean, with respect to any Renewal Option, the
date on which Tenant sends Tenant’s Renewal Notice to Landlord as provided in
Section 1.4.

 

“Renewal Term” and “Renewal Terms” shall have the meanings assigned to such
terms in Section 1.4(a).

 

“Rent” means Annual Basic Rent and Additional Rent.

 

“Requesting Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).

 

“Required Above Standard Services” shall have the meaning assigned to such term
in Section 3.1(c).

 

“Responding Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).

 

“Retail Conversion Transaction” shall have the meaning assigned to such term in
Section 8.1.1.

 

“RFR Contract” shall have the meaning assigned to such term in Section 9.3.4.

 

“RFR Exercise Period” shall have the meaning assigned to such term in
Section 9.3.3.

 

“RFR Period”  shall have the meaning assigned to such term in Section 9.1.1.

 

“ROFO Closing” shall have the meaning assigned to such term in Section 9.2.3.

 

“ROFO Exercise Period” shall have the meaning assigned to such term in
Section 9.2.2.

 

“ROFO Period” shall have the meaning assigned to such term in Section 9.1.1.

 

“ROFO Transfer Period” shall have the meaning assigned to such term in
Section 9.2.4.

 

18

--------------------------------------------------------------------------------


 

“RSF” shall mean rentable square feet.

 

“Scheduled Delivery Date” shall have the meaning assigned to such term in
Section 10.3.

 

“SEC” means the Securities and Exchange Commission.

 

“Section 8.5 Transaction” shall have the meaning assigned to such term in
Section 8.5.1.

 

“Security Areas” shall have the meaning assigned to such term in Section 4.2.

 

“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least $1,000,000,000, and (ii) Tenant’s long-term senior
unsecured debt obligations are rated at least BB+ (or its equivalent) by Fitch
Investors Service and Baa3 (or its equivalent) by Moody’s as of that date;
provided that if Tenant is rated by only one of Fitch Investors Service or
Moody’s, such obligations shall have such rating from Fitch Investors Service or
Moody’s, as the case may be, and a comparable rating from one of S&P or another
nationally-recognized rating agency.

 

“Separate Charge Parking Areas” shall mean the portions of the Parking Areas
that are designated as “Separate Charge Parking Areas” on Exhibit A-1 hereto.

 

“Separately Leasable Condition”, when used with respect to any space in the
Building, shall mean that such space (subject to the construction within such
space of leasehold improvements of the type and nature normally found within
legally occupied Leasable Areas) is legally capable of being separately leased
to a tenant for general office purposes (or, in the case of ground floor space,
general office, retail or banking purposes), including (i) being separately
demised from any other Leasable Area (i.e., bounded by demising walls),
(ii) having an independent means of ingress and egress (i.e., independent of any
other Leasable Area) to, and from, the outside of the Building or to and from
the Common Areas that serve such space, and (iii) being otherwise served by such
Common Areas, whether general or limited, that, assuming the construction within
such space of leasehold improvements of the type and nature normally found
within legally occupied Leasable Areas, shall be legally sufficient to permit
such space to separately leased as herein-above provided in this definition. The
term “leasehold improvements”, as used herein, shall mean improvements and
betterments to, and within the confines of, a demised Leasable Area, over and
above the components of the Base Building therein.

 

“Service Failure” shall have the meaning assigned to such term in
Section 3.1(f).

 

“Short-Term Additional Space” shall mean each of (i) the Short-Term Former
Release Space (if, as and when the same are added to the Leased Premises
pursuant to Section 1.7(f), and for so long thereafter as the same shall remain
demised hereunder), or (ii) any Short-Term Expansion Space (if, as and when the
same are added to the Leased Premises pursuant to Section 10.3, and for so long
thereafter as the same shall remain demised hereunder).

 

“Short-Term Former Release Space” shall have the meaning assigned to such term
in Section 1.7(f).

 

19

--------------------------------------------------------------------------------

 

“Short-Term Expansion Space” shall have the meaning assigned to such term in
Section 10.3.

 

“SLC Plans & Specifications” shall have the meaning assigned to such term in
Section 5.7(b).

 

“SLC Space Plan” shall have the meaning assigned to such term in Section 5.7(b).

 

“SNDA” shall mean any of a Mortgage SNDA, an Overlease SNDA and a Sublease SNDA.

 

“STAS Basic Rental Factor”, for any Short-Term Additional Space, shall, at any
time, mean the rate, per square foot of Net Rentable Area, then applicable to
such Short-Term Additional Space, as set forth (i) in the case of Short-Term
Former Release Space, (x) in Section 1.7(f)(2), for all periods prior to the end
of the Initial Term, and (y) in Section 1.4(c)(2), for any Renewal Terms, and
(ii) in the case of any Short-Term Expansion Space, (xx) in Section 10.4(e)(2),
for all periods prior to the end of the Initial Term (as well any Renewal Term
during which such Short-Term Expansion Space is first added to the Leased
Premises), and (yy) in Section 1.4(c)(2), for any Renewal Terms (other than the
Renewal Term during which such Short-Term Expansion Space is first added to the
Leased Premises).

 

“State” shall mean the State in which the Property is located.

 

“Sublease” shall mean any sublease demising the whole or any portion(s) of the
Leased Premises.

 

“Subtenant” shall mean the subtenant under a Sublease.

 

“Sublease SNDA” shall mean a subordination, non-disturbance and attornment
agreement between Landlord and a Subtenant in the form annexed as Exhibit D-3
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by a Subtenant and approved by Landlord; it being agreed
that Landlord shall not unreasonably withhold its approval of any such proposed
change so long as (i) such proposed change is customary (at the time in
question), and (ii) such proposed change does not (to more than a de minimis
extent) decrease Landlord’s rights, or increase Landlord’s obligations, from
those contained in the form of Sublease SNDA annexed as Exhibit D-3 hereto.

 

“Surrender Release Space” shall have the meaning assigned to such term in
Section 1.7(d).

 

“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).

 

“Tenant” shall mean only the owner of Tenant’s estate and interest under this
Lease, at the time in question; but the foregoing provisions of this definition
shall not be construed to relieve Tenant Named Herein, or any subsequent Tenant,
from the obligations of Tenant accruing during the period that it is Tenant
hereunder or thereafter.

 

20

--------------------------------------------------------------------------------


 

“Tenant Budget Objection” shall have the meaning assigned to such term in
Section 2.4(b).

 

“Tenant Business Group” shall have the meaning assigned to such term in
Section 8.5.1.

 

“Tenant Controlled Contest” shall have the meaning assigned to such term in
Section 2.3(c).

 

“Tenant Created Lien” shall have the meaning assigned to such term in
Section 5.4(b).

 

“Tenant-Dedicated Parking Areas” shall mean the portions of the Parking Areas
that are designated as “Tenant Dedicated Parking Areas” on Exhibit A-1 hereto.

 

“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.1.

 

“Tenant Lien Cure Period” shall have the meaning assigned to such term in
Section 5.4(b).

 

“Tenant Management Agreement” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Tenant Management Period” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Tenant Management Services” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Tenant Named Herein” shall mean WACHOVIA BANK, NATIONAL ASSOCIATION.

 

“Tenant Party” shall mean (i) any principal (which shall include any
shareholder, partner, member or other owner, direct or indirect, disclosed or
undisclosed) of Tenant, or any director, officer, employee, agent or contractor
of Tenant (or of any principal of Tenant), or (ii) any Subtenant or other person
claiming by, through or under Tenant (directly or indirectly), or any principal,
director, officer, employee, agent or contractor of such Subtenant or such other
person.

 

“Tenant Prominence Period” shall have the meaning assigned to such term in
Section 3.4(b).

 

“Tenant Property” shall mean all movable personal property or trade fixtures
(including any cabling or wiring installed within ceilings, ducts or chases of
the Building but not permanently embedded within the walls of the Building)
installed or maintained by, or at the instance of, Tenant (or any Tenant Party)
within the Leased Premises (or, as expressly permitted hereunder, any areas
outside of the Leased Premises).Without limiting the foregoing, the term Tenant
Property shall be deemed to include the following: (i) any furniture,
furnishings and

 

21

--------------------------------------------------------------------------------


 

equipment; (ii) moveable partitions and systems furniture; (iii) business,
telecommunications and audio-visual equipment; (iv) computers, computer
equipment, software and peripherals; (v) security systems and equipment;
(vi) paintings and/or other works of art or decoration; (vii) all of Tenant’s
signage (whether exterior or interior), including Building Identification
Signage and Tenant’s Exterior Signage (but excluding Tenant’s Monuments);
(viii) ATMs connected to or located within the Building, or situated as
freestanding structures on the Property, and any ATM related equipment;
(ix) safes; (x) safe deposit boxes (including the nests or frames thereof); (xi)
any equipment within the Leased Premises relating to Tenant’s separate service
systems (including, if within the Leased Premises, Tenant’s Supplemental HVAC
Equipment); (xii) Tenant’s Exterior Equipment (including Tenant’s Rooftop
Equipment and, if outside the Leased Premises, Tenant’s Supplemental HVAC
Equipment); and (xiii) specialty fixtures, such as chandeliers or other lighting
fixtures above the quality of Building Standard.

 

“Tenant Required Contest” shall have the meaning assigned to such term in
Section 2.3(c).

 

“Tenant Sub-Manager” shall have the meaning assigned to such term in
Section 3.6(c).

 

“Tenant’s Allotted CW Capacity” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Tenant’s Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).

 

“Tenant’s Dedicated Electrical Capacity” shall have the meaning assigned to such
term in Section 3.1(a).

 

“Tenant’s Exclusive Period” shall have the meaning assigned to such term in
Section 10.3.

 

“Tenant’s Existing Exterior Equipment” shall have the meaning assigned to such
term in Section 3.5(a).

 

“Tenant’s Exterior Equipment” shall have the meaning assigned to such term in
Section 3.5(c).

 

“Tenant’s Occupancy Percentage” shall mean a fraction, expressed as a
percentage, (i) the numerator of which is the Net Rentable Area of the Leased
Premises (and, during the Preliminary Period to the extent provided in
Section 1.7 hereof, the Net Rentable Area of the Release Premises) at the time
the determination is made, and (ii) the denominator of which is Net Rentable
Area of the Building. Tenant’s Occupancy Percentage shall be re-calculated each
time there is a change in the Net Rentable Area of the Leased Premises (due to
additions to, or deletions from, the Leased Premises) (or, as applicable
pursuant to Section 1.7 hereof, the Release Premises, due to additions thereto,
or deletions therefrom); with any such re-calculation (and Tenant’s obligations
in respect of Additional Rent payable on the basis of Tenant’s Occupancy
Percentage) being effective as of the date of such change. Upon any such
re-calculation, Landlord and Tenant shall execute and deliver a written
instrument confirming the same, and incorporating the same into this Lease.

 

22

--------------------------------------------------------------------------------


 

“Tenant’s Offer Notice” shall have the meaning assigned to such term in
Section 8.2.1.

 

“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).

 

“Tenant’s Renewal Notice” shall have the meaning assigned to such term in
Section 1.4(b).

 

“Tenant Repairs” shall have the meaning assigned to such term in Section 5.6(a).

 

“Tenant’s RCT Notice” shall have the meaning assigned to such term in
Section 8.3.1.

 

“Tenant’s RFR Exercise Notice” shall have the meaning assigned to such term in
Section 9.3.3.

 

“Tenant’s RFR Option” shall have the meaning assigned to such term in
Section 9.3.3.

 

“Tenant’s ROFO Option” shall have the meaning assigned to such term in
Section 9.2.2.

 

“Tenant’s ROFO Exercise Notice” shall have the meaning assigned to such term in
Section 9.2.2.

 

“Tenant’s Rooftop Equipment” shall have the meaning assigned to such term in
Section 3.5(d).

 

“Tenant’s Supplemental HVAC Equipment” shall have the meaning assigned to such
term in Section 3.1(b).

 

“Tenant’s Tax Share” shall have the meaning assigned to such term in
Section 2.3(a).

 

“Tenant’s Title Insurer” shall have the meaning assigned to such term in
Section 9.2.3.

 

“Tenant’s Transfer Period” shall have the meaning assigned to such term in
Section 8.2.4.

 

“Tenant’s Transfer Notice” shall have the meaning assigned to such term in
Section 8.2.4.

 

“Tenant’s Reimbursement Amount” shall have the meaning assigned to such term in
Section 5.7(b).

 

“Term” shall have the meaning assigned to such term in Section 1.3.

 

“Termination Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.1.

 

“Third Party Leasing Rights” shall have the meaning assigned to such term in
Section 10.4.

 

23

--------------------------------------------------------------------------------


 

“Threshold Alteration Amount” shall have the meaning assigned to such term in
Section 5.2(c).

 

“Vacate Space” shall have the meaning assigned to such term in Section 11.1.

 

“Wachovia” shall mean (i) Tenant Named Herein, or (ii) a person constituting an
immediate or remote successor to Tenant Named Herein by virtue of one or more
mergers, consolidations and/or transfers of all, or substantially all, the
assets of Tenant Named Herein (or another person described in this clause (ii)).

 

“Wachovia Party” shall mean Wachovia or any Affiliate of Wachovia.

 

“Wachovia’s Termination Right” shall have the meaning assigned to such term in
Section 11.1.

 

As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein”
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Lease as a whole, and not to any particular Article or Section,
unless expressly so stated, (iii) the term “including”, whenever used herein,
shall mean “including without limitation”, except in those instances where it is
expressly provided otherwise, (iv) the term “person” shall mean a natural
person, a partnership, a corporation, a limited liability company, and/or any
other form of business or legal association or entity, (v) the term
“alterations” shall mean any alterations, additions, removals and/or any other
changes, and (vii) the term “contractor” shall include any construction manager,
general contractor, subcontractor or other trade contractor.

 

1.2          Leased Premises


 

Subject to and upon the terms hereinafter set forth, Landlord does hereby lease
and demise to Tenant, and Tenant does hereby lease and take from Landlord, the
Leased Premises. Tenant shall be entitled to the following as appurtenances to
the Leased Premises: (I) the right to use, and permit Tenant Parties and/or the
customers, invitees and guests of Tenant or any Tenant Parties, to use, (a) on
an exclusive basis, the Tenant-Dedicated Parking Areas and (b) on a
non-exclusive basis (in common with Landlord and other tenants or occupants of
the Property, their customers, invitees and guests), the Non-Dedicated Parking
Areas and all the other Common Areas; (II) all rights and benefits appurtenant
to, or necessary or incidental to, the use and enjoyment of the Leased Premises
by Tenant for the purposes permitted by Section 1.5 hereof, including the right
of Tenant, its employees and invitees, in common with Landlord and other
persons, to use any non-exclusive easements and/or licenses in, about or
appurtenant to the Property, including the non-exclusive right to use any
walkways, tunnels, and skywalks connected to the Property; and (III) all other
rights and benefits provided to Tenant with respect to the Property pursuant to
this Lease (including the rights granted to Tenant to use the roof of the
Building, and other portions of the Property located outside of the Premises,
pursuant to Section 3.5 hereof).

 

24

--------------------------------------------------------------------------------


 

1.3          Term


 

The Initial Term of this Lease shall be as defined in Section 1.1(a), which
Initial Term may be renewed and extended as provided in Section 1.4 hereof (the
Initial Term and, to the extent renewed and extended, the Renewal Terms, are
hereinafter collectively called the “Term”). Tenant is in possession of the
Leased Premises as of the date of this Lease and shall accept the Leased
Premises in its “AS-IS” condition, as of the Commencement Date, subject to all
applicable Legal Requirements and matters of title heretofore affecting the
same. Landlord has made no representation or warranty (express or implied)
regarding the suitability of the Leased Premises or the Building for the conduct
of Tenant’s business, and Tenant waives any warranty (express or implied) that
(a) the Leased Premises, the Common Areas or the Building generally are suitable
for Tenant’s intended purposes, or (b) the Leased Premises, the Common Areas or
the Building generally are now in compliance with Legal Requirements in effect
on the Commencement Date. Except as otherwise expressly set forth in this Lease,
in no event shall Landlord have any obligation for any defects existing on the
Commencement Date in the Leased Premises, the Common Areas or the Building
generally, or any legal limitation on the use thereof.

 

1.4          Options to Renew


 

(A)           SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH, TENANT IS HEREBY
GRANTED OPTIONS (INDIVIDUALLY, A “RENEWAL OPTION” AND, COLLECTIVELY, THE
“RENEWAL OPTIONS”) TO RENEW THE TERM WITH RESPECT TO ALL, OR ANY PORTION OF, THE
LEASED PREMISES AS THEN DEMISED HEREUNDER FOR SIX (6) SUCCESSIVE PERIODS OF FIVE
(5) YEARS EACH (INDIVIDUALLY, A “RENEWAL TERM” AND COLLECTIVELY THE “RENEWAL
TERMS”); PROVIDED THAT THE TERM SHALL NOT EXTEND, FOR ANY PORTION OF THE LEASED
PREMISES, BEYOND THE OUTSIDE EXPIRATION DATE.

 

(B)           THE FIRST RENEWAL TERM (IF THE FIRST RENEWAL OPTION IS EXERCISED)
SHALL COMMENCE AT THE EXPIRATION OF THE INITIAL TERM, AND EACH SUBSEQUENT
RENEWAL TERM (IF THE PERTINENT RENEWAL OPTION IS EXERCISED) SHALL COMMENCE AT
THE EXPIRATION OF THE IMMEDIATELY PRECEDING RENEWAL TERM. TENANT SHALL EXERCISE
EACH OF ITS RENEWAL OPTIONS, IF AT ALL, BY DELIVERING NOTICE OF SUCH EXERCISE TO
LANDLORD (EACH, A “TENANT’S RENEWAL NOTICE”) NOT LATER THAN TWELVE (12) MONTHS
PRIOR TO THE THEN CURRENT EXPIRATION OF THE TERM. IN ANY CASE THAT TENANT
EXERCISES A RENEWAL OPTION WITH RESPECT TO LESS THAN ALL OF THE LEASED PREMISES
AS THEN DEMISED HEREUNDER, TENANT SHALL IDENTIFY THE PORTION(S) OF THE LEASED
PREMISES WITH RESPECT TO WHICH THE RENEWAL OPTION IS BEING EXERCISED. IN ORDER
TO PREVENT TENANT’S INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION,
IF TENANT SHALL FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S
RIGHT TO EXERCISE SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL
DELIVER TO TENANT WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN
DELIVERED AND TENANT SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION
WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE DELIVERY OF SUCH NOTICE.

 

(C)           TENANT’S LEASING OF THE LEASED PREMISES DURING ANY RENEWAL TERM
SHALL BE UPON ALL THE THEN EXECUTORY TERMS AND CONDITIONS OF THIS LEASE (AS
APPLICABLE PRIOR TO SUCH RENEWAL TERM), EXCEPT AS FOLLOWS:

 

25

--------------------------------------------------------------------------------


 

(1)           THE ANNUAL BASIC RENT FACTOR FOR EACH RENEWAL TERM SHALL BE EQUAL
TO THE FAIR MARKET RENTAL VALUE PER RSF OF THE BASE LEASED PREMISES FOR THE
RENEWAL TERM (AS DETERMINED BY THE PARTIES OR, IN THE ABSENCE OF THEIR
AGREEMENT, DETERMINED BY APPRAISAL, ALL AS HEREIN-AFTER PROVIDED); PROVIDED,
HOWEVER, THAT:

 

(A)          if, as of the commencement of such Renewal Term, both (i) Tenant
hereunder is a Wachovia Party, and (ii) the Integration Period has not ended,
then the Annual Basic Rent Factor for such Renewal Term shall be adjusted as
provided in Section 2 of the Master Agreement, as applicable;

 

(B)           if, as of the commencement of such Renewal Term, the Tenant
hereunder is not a Wachovia Party (whether or not the Integration Period has
ended), then the Annual Basic Rent Factor for such Renewal Term shall not exceed
a rate equal to 110% of the Annual Basic Rent Factor on the last day of the
Initial Term or immediately preceding Renewal Term, as applicable; and

 

(C)           if, as of the commencement of such Renewal Term, (i) the Tenant
hereunder is a Wachovia Party, and (ii) the Integration Period has ended, then
the Annual Basic Rent Factor for such Renewal Term shall not exceed the
following: (x) in the case of the first Renewal Term, a rate equal to 110% of
the Annual Basic Rent Factor on the last day of the Initial Term; and (y) in the
case of each subsequent Renewal Term, a rate equal to 105% of the Annual Basic
Rent Factor for the immediately preceding Renewal Term.

 

(2)           THE STAS BASIC RENTAL FACTOR FOR EACH SHORT-TERM ADDITIONAL SPACE
FOR EACH RENEWAL TERM SHALL BE EQUAL TO THE FAIR MARKET RENTAL VALUE PER RSF OF
SUCH SHORT-TERM ADDITIONAL SPACE FOR SUCH RENEWAL TERM (AS DETERMINED BY THE
PARTIES OR, IN THE ABSENCE OF THEIR AGREEMENT, DETERMINED BY APPRAISAL, ALL AS
HEREIN-AFTER PROVIDED).

 

(D)           WITHIN THIRTY (30) DAYS FOLLOWING THE RENEWAL OPTION NOTICE DATE
WITH RESPECT TO ANY RENEWAL OPTION, LANDLORD SHALL DELIVER TO TENANT, A PROPOSAL
SETTING FORTH LANDLORD’S DETERMINATION OF THE FAIR MARKET RENTAL VALUE PER RSF
FOR THE LEASED PREMISES FOR THE PERTINENT RENEWAL TERM (WHICH, IF THE LEASED
PREMISES AS TO WHICH SUCH RENEWAL OPTION IS EXERCISED INCLUDES ANY SHORT-TERM
ADDITIONAL SPACE, THEN SUCH DETERMINATION SHALL INCLUDE SEPARATE COMPONENTS FOR
THE FAIR MARKET RENTAL VALUE PER RSF FOR THE BASE LEASED PREMISES, AND THE FAIR
MARKET RENTAL VALUE PER RSF OF THE SHORT-TERM ADDITIONAL SPACE). THEREAFTER, AND
UNTIL THE DELIVERY OF A RENEWAL APPRAISAL NOTICE, LANDLORD AND TENANT SHALL
ENDEAVOR TO REACH AGREEMENT AS TO THE FAIR MARKET RENTAL VALUE PER RSF OF THE
LEASED PREMISES FOR THE PERTINENT RENEWAL TERM (AND, AS APPLICABLE, EACH
COMPONENT THEREOF).

 

(E)           IF LANDLORD AND TENANT ARE UNABLE TO REACH A DEFINITIVE AGREEMENT
AS TO THE FAIR MARKET RENTAL VALUE PER RSF FOR LEASED PREMISES FOR ANY RENEWAL
TERM WITHIN SIXTY (60) DAYS FOLLOWING THE RENEWAL OPTION NOTICE DATE, THEN
EITHER LANDLORD OR TENANT, BY WRITTEN NOTICE THEREOF TO THE OTHER PARTY (HEREIN
CALLED A “RENEWAL APPRAISAL NOTICE”), MAY CAUSE SUCH FAIR MARKET RENTAL VALUE
PER RSF TO BE SUBMITTED FOR RESOLUTION IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS OF THIS SECTION 1.4(E):

 

26

--------------------------------------------------------------------------------


 

(1)           WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE RENEWAL APPRAISAL
NOTICE, LANDLORD AND TENANT SHALL EACH SELECT AND ENGAGE AN APPRAISER TO
DETERMINE SUCH FAIR MARKET RENTAL VALUE PER RSF. IF EITHER PARTY FAILS TO SELECT
AND ENGAGE AN APPRAISER WITHIN SUCH TIME, AND IF SUCH FAILURE CONTINUES FOR MORE
THAN FIVE (5) BUSINESS DAYS FOLLOWING SUCH PARTY’S RECEIPT OF WRITTEN NOTICE
THAT STATES IN ALL CAPITAL LETTERS (OR OTHER PROMINENT DISPLAY) THAT SUCH PARTY
HAS FAILED TO SELECT AN APPRAISER AS REQUIRED UNDER THE LEASE AND WILL BE DEEMED
TO HAVE WAIVED CERTAIN RIGHTS GRANTED TO IT UNDER THE LEASE UNLESS IT SELECTS AN
APPRAISER WITHIN FIVE (5) BUSINESS DAYS, THEN THE APPRAISER ENGAGED BY THE OTHER
PARTY SHALL SELECT THE SECOND APPRAISER.

 

(2)           WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH THE SECOND
APPRAISER IS SELECTED, (I) EACH APPRAISER SHALL PREPARE A SEALED DETERMINATION
OF THE SUCH FAIR MARKET RENTAL VALUE PER RSF, (II) THE APPRAISERS, TOGETHER WITH
LANDLORD AND TENANT, SHALL ARRANGE A MEETING AT THE PROPERTY DURING BUILDING
OPERATING HOURS (OR AT SUCH OTHER PLACE AND TIME AS IS REASONABLY ACCEPTABLE TO
BOTH APPRAISERS, LANDLORD AND TENANT) FOR THE PURPOSE OF DISTRIBUTING SUCH
SEALED DETERMINATIONS, AND (III) AT SUCH MEETING, THE APPRAISERS SHALL EACH
SIMULTANEOUSLY PRESENT THEIR DETERMINATIONS OF SUCH FAIR MARKET RENTAL VALUE PER
RSF, TO THE OTHER APPRAISER AND TO LANDLORD AND TENANT. IF THE HIGHER OF THE TWO
DETERMINATIONS OF SUCH FAIR MARKET RENTAL VALUE PER RSF DOES NOT EXCEED ONE
HUNDRED FIVE PERCENT (105%) OF THE LOWER OF THE TWO DETERMINATIONS OF SUCH FAIR
MARKET RENTAL VALUE PER RSF, THEN THE AVERAGE OF THE TWO (2) DETERMINATIONS
SHALL BE SUCH FAIR MARKET RENTAL VALUE PER RSF (AND THE SAME SHALL CONSTITUTE
THE FINAL DETERMINATION THEREOF). IF THE HIGHER OF THE TWO DETERMINATIONS OF
SUCH FAIR MARKET RENTAL VALUE PER RSF EXCEEDS 105% OF THE LOWER OF THE TWO
DETERMINATIONS OF SUCH FAIR MARKET RENTAL VALUE PER RSF, THEN WITHIN FIVE
(5) BUSINESS DAY AFTER RECEIPT BY LANDLORD AND TENANT OF BOTH APPRAISAL REPORTS,
THE APPRAISERS SELECTED BY LANDLORD AND TENANT SHALL AGREE ON A THIRD APPRAISER
(THE “THIRD APPRAISER”) TO MAKE A DETERMINATION OF SUCH FAIR MARKET RENTAL VALUE
PER RSF.  THE THIRD APPRAISER SHALL NOT MAKE AN INDEPENDENT DETERMINATION, BUT
SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER HIS OR HER DESIGNATION, SELECT ONE
(1) OF THE TWO (2) DETERMINATIONS ALREADY MADE, WHICHEVER OF THE TWO
DETERMINATIONS THE THIRD APPRAISER DETERMINES TO BE CLOSEST TO SUCH FAIR MARKET
RENTAL VALUE PER RSF, AS THE CONTROLLING DETERMINATION WITH RESPECT TO SUCH FAIR
MARKET RENTAL VALUE PER RSF. THE DECISION OF THE THIRD APPRAISER SHALL BE
CONCLUSIVE AND BINDING; AND SUCH FAIR MARKET RENTAL VALUE PER RSF SHALL BE AS
SET FORTH IN SUCH CONTROLLING DETERMINATION (WHICH SHALL CONSTITUTE THE FINAL
DETERMINATION THEREOF). EACH PARTY SHALL PAY THE COSTS OF ITS APPRAISER AND
ONE-HALF (1/2) OF THE COST OF THE THIRD APPRAISER.

 

(3)           THE INSTRUCTIONS TO THE APPRAISERS WITH RESPECT TO THE
DETERMINATION OF SUCH FAIR MARKET RENTAL VALUE PER RSF WILL BE TO DETERMINE THE
SAME SOLELY IN ACCORDANCE WITH THE DEFINITION FAIR MARKET RENTAL VALUE PER RSF
AS SET FORTH IN THIS LEASE (INCLUDING THE CRITERIA AND ASSUMPTIONS SET FORTH
THEREIN). THE APPRAISERS SHALL HAVE NO AUTHORITY TO ALTER ANY PROVISIONS OF SUCH
DEFINITION, OR ANY OTHER PROVISIONS OF THIS LEASE.

 

(4)           WITHIN THIRTY (30) DAYS FOLLOWING THE FINAL DETERMINATION OF SUCH
FAIR MARKET RENTAL VALUE PER RSF, TENANT SHALL ELECT ONE (1) OF THE FOLLOWING
OPTIONS BY WRITTEN NOTICE TO LANDLORD: (A) TO REVOKE THE EXERCISE OF THE
PERTINENT RENEWAL OPTION, IN WHICH EVENT, THE TERM SHALL AUTOMATICALLY, AND
WITHOUT FURTHER ACTION OF LANDLORD OR TENANT, EXPIRE ON THE LATER OF (1) THE
EXPIRATION OF THE INITIAL TERM (OR, IF APPLICABLE, THE EXPIRATION OF THE RENEWAL
TERM WITH RESPECT TO THE IMMEDIATELY PRECEDING RENEWAL OPTION) OR (2) THE LAST
DAY OF THE CALENDAR MONTH THAT IS SIX (6) MONTHS FOLLOWING THE MONTH IN WHICH
TENANT’S NOTICE OF

 

27

--------------------------------------------------------------------------------


 

REVOCATION WAS GIVEN TO LANDLORD; OR (B) TO RATIFY ITS EXERCISE OF THE PERTINENT
RENEWAL OPTION. IF TENANT FAILS TO EXERCISE EITHER OF THE FOREGOING OPTIONS
WITHIN SUCH THIRTY (30) DAY PERIOD, THEN TENANT SHALL BE DEEMED TO HAVE ELECTED
OPTION (B). IF TENANT ELECTS (OR IS DEEMED TO HAVE ELECTED) OPTION (B), THEN
TENANT THEREBY SHALL HAVE IRREVOCABLY EXERCISED THE PERTINENT RENEWAL OPTION AND
TENANT MAY NOT THEREAFTER WITHDRAW THE EXERCISE OF THE RENEWAL OPTION.

 

(5)           IF THE FAIR MARKET RENTAL VALUE PER RSF OF THE LEASED PREMISES FOR
ANY RENEWAL TERM SHALL NOT HAVE BEEN FINAL DETERMINED PRIOR TO THE COMMENCEMENT
OF THE RENEWAL TERM (AND, ACCORDINGLY, THE ACTUAL ANNUAL BASIC RENT THEREFOR IS
NOT FINALLY KNOWN AS OF THE COMMENCEMENT OF SUCH RENEWAL TERM), THEN (I) FOR THE
PERIOD COMMENCING ON SUCH FIRST DAY OF SUCH RENEWAL TERM AND ENDING ON THE DATE
THAT SUCH FAIR MARKET RENTAL VALUE PER RSF IS FINALLY DETERMINED, TENANT SHALL
MAKE PAYMENTS, ON ACCOUNT OF THE ANNUAL BASIC RENT FOR SUCH RENEWAL TERM (AS AND
WHEN ANNUAL BASIC RENT IS PAYABLE UNDER THIS LEASE) BASED UPON THE ANNUAL BASIC
RENT FACTOR IN EFFECT IMMEDIATELY PRIOR TO SUCH RENEWAL TERM, AND, FOR ANY
SHORT-TERM ADDITIONAL SPACE, THE STAS BASIC RENTAL FACTOR IN EFFECT IMMEDIATELY
PRIOR TO SUCH RENEWAL TERM, AND (II) UPON SUCH FAIR MARKET RENTAL VALUE PER RSF
BEING FINALLY DETERMINED, SUCH PAYMENTS ON ACCOUNT OF ANNUAL BASIC RENT SHALL BE
RECONCILED WITH THE ACTUAL ANNUAL BASIC RENT, AND, WITHIN THIRTY (30) DAYS AFTER
SUCH FINAL DETERMINATION, (X) IF SUCH PAYMENTS ON ACCOUNT OF ANNUAL BASIC RENT
MADE BY TENANT DURING SUCH PERIOD WERE LESS THAN THE ACTUAL ANNUAL BASIC RENT
FOR SUCH PERIOD, THEN TENANT SHALL PAY TO LANDLORD THE AMOUNT OF SUCH
DEFICIENCY, TOGETHER WITH INTEREST THEREON AT THE PRIME RATE, AND (Y) IF SUCH
PAYMENTS ON ACCOUNT OF ANNUAL BASIC RENT MADE BY TENANT DURING SUCH PERIOD WERE
IN EXCESS OF THE ACTUAL ANNUAL BASIC RENT FOR SUCH PERIOD, THEN LANDLORD SHALL
REFUND TO TENANT THE AMOUNT OF SUCH EXCESS, TOGETHER WITH INTEREST THEREON AT
THE PRIME RATE.

 

1.5          Use

 

The Leased Premises may be used and occupied only for (i) banking purposes, and
uses incidental thereto, (ii) general office purposes, and uses incidental
thereto, (iii) any other lawful purposes for which the Property is used on the
Commencement Date, and/or (iv) any other lawful purposes as are consistent with
the character of the Building. Without limiting the generality of the foregoing,
the permitted uses of the Leased Premises shall include (without limitation):
(a) conference, training and/or meeting facilities, (b) libraries, (c) coffee
bars, (d) support staff facilities (including word processing and copy
facilities), (e) lunchrooms, cafeterias and kitchen facilities for use by Tenant
and its employees and invitees, including vending machines and microwave ovens
for use by Tenant and its employees and invitees, subject, however, to Legal
Requirements, (f) storage space incidental to banking and general business
office purposes only, (g) bank and storage vaults, (h) cash vaults,
(i) telephone call centers, (j) retail banking and sales facilities, (k) child
care facilities, (l) fitness centers, and (k) data and service center
operations. Tenant is not obligated to maintain occupancy or conduct operations
in all or any portion of the Leased Premises. For purposes of this Section 1.5,
the term “banking” shall be deemed to include, without limitation, all
traditional banking activities as well as the sale of insurance and annuities of
all types, trust services, investment and financial advice, the sale of
securities, credit card operations and sales, mortgage lending and servicing,
and data and service center functions. In addition, and without limiting the
generality of any of the foregoing provisions, the Leased Premises may be used
for any operations or activities required to support or otherwise provide
services in support of Tenant’s business operations, regardless of whether

 

28

--------------------------------------------------------------------------------


 

or not those business operations are conducted within the Leased Premises. If
Tenant receives notice of any material directive, order, citation or of any
violation of any Legal Requirement or any insurance requirement, Tenant shall
endeavor to promptly notify Landlord in writing of such alleged violation and
furnish Landlord with a copy of such notice.

 

1.6          Survival

 

Any claim, cause of action, liability or obligation arising during the Term of
this Lease in favor of a party hereto and against or obligating the other party
hereto shall (to the extent not theretofore fully performed) survive the
expiration or any earlier termination of this Lease.

 

1.7          Release Premises

 

(A)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO THE
RELEASE PREMISES SHALL BE AS SET FORTH IN THIS SECTION 1.7. THE RELEASE PREMISES
SHALL NOT CONSTITUTE PART OF THE LEASED PREMISES (UNLESS AND UNTIL, AND ONLY TO
THE EXTENT THAT, THE SAME ARE ADDED TO THE LEASED PREMISES PURSUANT TO THE
PROVISIONS OF SECTION 1.7(E) OR (F) BELOW), BUT THE SAME SHALL BE DEEMED DEMISED
BY THIS LEASE, AND THE PROVISIONS OF THIS LEASE (OTHER THAN THIS SECTION 1.7)
SHALL APPLY TO THE RELEASE PREMISES TO THE EXTENT EXPRESSLY PROVIDED IN THIS
SECTION 1.7.

 

(B)           DURING THE PRELIMINARY PERIOD, TENANT MAY USE AND OCCUPY THE
RELEASE PREMISES SUBJECT TO, AND IN ACCORDANCE WITH, THE FOLLOWING:

 

(1)           TENANT SHALL NOT PAY ANY ANNUAL BASIC RENT WITH RESPECT TO THE
RELEASE PREMISES.

 

(2)           TENANT SHALL PAY ONLY ADDITIONAL RENT WITH RESPECT TO THE RELEASE
PREMISES, AND SHALL DO SO ON THE SAME TERMS AND CONDITIONS AS IT PAYS ADDITIONAL
RENT WITH RESPECT TO THE LEASED PREMISES, BUT NOT, WITH RESPECT TO ANY PORTION
OF THE RELEASE PREMISES, AFTER THE DATE (EVEN IF SUCH DATE IS PRIOR TO THE END
OF THE PRELIMINARY PERIOD) THAT TENANT SHALL HAVE SURRENDERED THE SAME WITH
REASONABLE NOTICE TO LANDLORD AND OTHERWISE CONSISTENT WITH THE PROVISIONS OF
SECTION 1.7(D)(3) HEREOF (AND, ACCORDINGLY, SOLELY FOR PURPOSES OF CALCULATING
TENANT’S OCCUPANCY PERCENTAGE DURING THE PRELIMINARY PERIOD, THE NUMERATOR
THEREOF SHALL INCLUDE, IN ADDITION TO THE NET RENTABLE AREA OF THE LEASED
PREMISES, THE NET RENTABLE AREA OF THE RELEASE PREMISES TO THE EXTENT THE SAME
HAS NOT YET BEEN SURRENDERED BY TENANT CONSISTENT WITH THE FOREGOING).

 

(3)           TENANT’S USE OF THE RELEASE PREMISES SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 1.5 HEREOF, AND, EXCEPT FOR THE PROVISIONS OF THIS LEASE
REQUIRING THE PAYMENT OF RENT, ALL THE OTHER PROVISIONS OF THIS LEASE SHALL
APPLY TO THE RELEASE PREMISES AS FULLY AS THE SAME TO THE LEASED PREMISES.

 

(C)           ON OR PRIOR TO THE RELEASE PREMISES ELECTION DATE, TENANT SHALL
ADVISE LANDLORD OF TENANT’S ELECTION TO (I) SURRENDER ANY PORTION OF THE RELEASE
PREMISES AS OF A DATE NOT LATER THAN THE EXPIRATION OF THE PRELIMINARY PERIOD,
(II) ADD ANY PORTION OF THE RELEASE PREMISES TO THE LEASED PREMISES ON A
COTERMINOUS BASIS PURSUANT TO SECTION 1.7(E) EFFECTIVE AS OF THE FIRST DAY
IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD, OR (III) ADD ANY PORTION OF THE
RELEASE PREMISES TO THE LEASED PREMISES ON A SHORT TERM BASIS PURSUANT TO
SECTION 1.7(F) EFFECTIVE AS OF THE FIRST DAY

 

29

--------------------------------------------------------------------------------


 

IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD.  TENANT SHALL BE PERMITTED TO MAKE
DIFFERENT ELECTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE RELEASE PREMISES.
IF TENANT FAILS TO NOTIFY LANDLORD OF ITS ELECTION WITH RESPECT TO ANY PORTION
OF THE RELEASE PREMISES PRIOR TO THE EXPIRATION OF THE RELEASE PREMISES ELECTION
DATE, THEN TENANT SHALL BE DEEMED TO HAVE ELECTED TO SURRENDER SUCH PORTION OF
THE RELEASE PREMISES NOT LATER THAN THE EXPIRATION OF THE PRELIMINARY PERIOD.

 

(D)           WITH RESPECT TO ANY PORTION OF THE RELEASE PREMISES THAT TENANT
SHALL HAVE ELECTED (OR IS DEEMED TO HAVE ELECTED) TO SURRENDER AS HEREIN-ABOVE
PROVIDED (ANY SUCH PORTION OF THE RELEASE PREMISES BEING HEREIN CALLED
“SURRENDER RELEASE SPACE”), THE FOLLOWING PROVISIONS SHALL APPLY:

 

(1)           TENANT SHALL SURRENDER ALL SURRENDER RELEASE SPACE ON OR PRIOR TO
THE EXPIRATION OF THE PRELIMINARY PERIOD (THE EARLIER OF (X) THE DATE UPON WHICH
TENANT ACTUALLY SURRENDERS ANY SURRENDER RELEASE SPACE, AND (Y) THE LAST DAY OF
THE PRELIMINARY PERIOD, IS HEREIN CALLED THE “RELEASE SPACE EXPIRATION DATE”
WITH RESPECT TO SUCH SURRENDER RELEASE SPACE).

 

(2)           IF TENANT SHALL FAIL TO SURRENDER ANY SURRENDER RELEASE SPACE ON
OR PRIOR TO THE EXPIRATION OF THE PRELIMINARY PERIOD, THEN, FOR THE PERIOD
COMMENCING ON THE DATE IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD AND ENDING
ON THE DATE THAT SUCH SURRENDER RELEASE SPACE SHALL BE SURRENDERED, TENANT
(I) SHALL PAY ANNUAL BASIC RENT WITH RESPECT TO SUCH RELEASE PREMISES AT THE
FAIR MARKET RENTAL VALUE PER RSF THEREOF, AND (II) SHALL CONTINUE TO PAY
ADDITIONAL RENT ON THE SAME BASIS AS DURING THE PRELIMINARY PERIOD.
NOTWITHSTANDING THE FOREGOING, EITHER LANDLORD OR TENANT MAY TERMINATE TENANT’S
RIGHT TO POSSESS AND OCCUPY SUCH SURRENDER RELEASE SPACE AT ANY TIME FOLLOWING
THE EXPIRATION OF THE PRELIMINARY PERIOD UPON THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE OTHER PARTY.

 

(3)           TENANT SHALL SURRENDER ALL SURRENDER RELEASE SPACE CONSISTENT WITH
THE PROVISIONS OF SECTION 4.1 HEREOF (AS APPLIED TO SURRENDER RELEASE SPACE AS
IF THE SAME WERE PART OF THE LEASED PREMISES), SUBJECT, HOWEVER, TO THE
PROVISIONS OF SECTION 1.7(D)(4) BELOW.

 

(4)           IF ANY SURRENDER RELEASE SPACE IS NOT IN SEPARATELY LEASABLE
CONDITION ON THE RELEASE SPACE EXPIRATION DATE WITH RESPECT THERETO, THEN
LANDLORD, PROMPTLY FOLLOWING THE RELEASE SPACE EXPIRATION DATE, SHALL PROCEED TO
CAUSE THE DEMISING WORK WITH RESPECT TO SUCH SURRENDER RELEASE SPACE TO BE
PERFORMED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7 HEREOF; PROVIDED,
HOWEVER, THAT (I) ANY DEMISING WORK PERFORMED BY LANDLORD WHILE TENANT IS STILL
IN OCCUPANCY OF THE SURRENDER RELEASE SPACE SHALL BE PERFORMED SUBJECT TO, AND
IN A MANNER THAT IS CONSISTENT WITH TENANT’S CONTINUED OCCUPANCY, AND
(II) LANDLORD SHALL NOT HAVE THE RIGHT OR OBLIGATION UNDER THIS LEASE TO PERFORM
ANY DEMISING WORK WITH RESPECT TO ANY SURRENDER RELEASE SPACE IF, AS OF THE
RELEASE SPACE EXPIRATION DATE WITH RESPECT THERETO, EITHER (X) NO LEASED
PREMISES OR RELEASE PREMISES IS REMAINING WITHIN THE BUILDING, OR (Y) NO LEASED
PREMISES EXISTS IN THE BUILDING, AND TENANT’S RIGHT TO CONVERT ANY REMAINING
RELEASE PREMISES TO LEASED PREMISES PURSUANT TO IN SECTIONS 1.7(E) AND (F) HAS
EITHER LAPSED BY ITS TERMS OR BEEN IRREVOCABLY WAIVED BY TENANT, IN WRITING.

 

(E)           ANY RELEASE PREMISES THAT TENANT SHALL HAVE ELECTED TO ADD TO THE
LEASED PREMISES ON A COTERMINOUS BASIS PURSUANT TO THIS
SECTION 1.7(E) (“COTERMINOUS FORMER RELEASE

 

30

--------------------------------------------------------------------------------


 

SPACE”), AS HEREIN-ABOVE PROVIDED, SHALL BE ADDED TO THE LEASED PREMISES,
EFFECTIVE UPON THE DATE IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD UPON,
SUBJECT TO, AND IN ACCORDANCE WITH, THE PROVISIONS:

 

(1)           (A) THE INITIAL TERM OF THIS LEASE WITH RESPECT TO THE COTERMINOUS
FORMER RELEASE SPACE SHALL BE THE BALANCE OF THE INITIAL TERM (I.E., THE PERIOD
COMMENCING ON THE DATE IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD AND ENDING
ON THE EXPIRATION DATE), AND (B) THE PROVISIONS OF SECTION 1.4 HEREOF SHALL
APPLY TO THE COTERMINOUS FORMER RELEASE SPACE AS FULLY AND COMPLETELY AS THE
SAME APPLY TO THE BALANCE OF THE LEASED PREMISES;

 

(2)           THE ANNUAL BASIC RENT FOR THE COTERMINOUS FORMER RELEASE SPACE
SHALL BE PAYABLE AT THE SAME RATE AS THAT APPLICABLE TO THE BALANCE OF THE BASE
LEASED PREMISES (I.E., AT A RATE, PER RSF, EQUAL TO THE ANNUAL BASIC RENT FACTOR
FROM TIME TO TIME IN EFFECT), AND, ACCORDINGLY, UPON THE DATE THAT THE
COTERMINOUS FORMER RELEASE SPACE IS ADDED TO THE LEASED PREMISES, THE ANNUAL
BASIC RENT HEREUNDER SHALL BE RECALCULATED BASED ON THE ADDITION OF THE NET
RENTABLE AREA OF THE COTERMINOUS FORMER RELEASE SPACE TO THE NET RENTABLE AREA
OF THE LEASED PREMISES;

 

(3)           ADDITIONAL RENT SHALL BE PAYABLE WITH RESPECT TO THE COTERMINOUS
FORMER RELEASE SPACE ON THE SAME BASIS AS THE SAME IS PAYABLE WITH RESPECT TO
THE BALANCE OF THE LEASED PREMISES, AND, ACCORDINGLY, UPON THE DATE THAT THE
COTERMINOUS FORMER RELEASE SPACE IS ADDED TO THE LEASED PREMISES, TENANT’S
OCCUPANCY PERCENTAGE SHALL BE ADJUSTED BASED ON THE ADDITION OF THE NET RENTABLE
AREA OF THE COTERMINOUS FORMER RELEASE SPACE TO THE NET RENTABLE AREA OF THE
LEASED PREMISES; AND

 

(4)           SUBJECT TO THE FOREGOING, AND EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL OF THE OTHER THEN EXECUTORY TERMS AND CONDITIONS OF THIS
LEASE SHALL APPLY TO THE COTERMINOUS FORMER RELEASE SPACE AS FULLY AND
COMPLETELY AS THE SAME APPLY TO THE BALANCE OF THE LEASED PREMISES.

 

(F)            ANY RELEASE PREMISES THAT TENANT SHALL HAVE ELECTED TO ADD TO THE
LEASED PREMISES ON A SHORT-TERM BASIS PURSUANT TO THIS
SECTION 1.7(F) (“SHORT-TERM FORMER RELEASE SPACE”), AS HEREIN-ABOVE PROVIDED,
SHALL BE ADDED TO THE LEASED PREMISES, EFFECTIVE UPON THE DATE IMMEDIATELY
FOLLOWING THE PRELIMINARY PERIOD UPON, SUBJECT TO, AND IN ACCORDANCE WITH, THE
FOLLOWING PROVISIONS:

 

(1)           (A) THE INITIAL TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM
FORMER RELEASE SPACE SHALL BE A FIVE (5) YEAR PERIOD COMMENCING ON THE DATE
IMMEDIATELY FOLLOWING THE PRELIMINARY PERIOD AND ENDING ON THE FIFTH (5TH)
ANNIVERSARY OF SUCH DATE, AND (B) FROM AND AFTER SUCH INITIAL TERM (AND UNTIL
THE END OF THE INITIAL TERM), TENANT SHALL HAVE THE RIGHT(S) TO RENEW THE TERM
OF THIS LEASE WITH RESPECT TO THE SHORT-TERM FORMER RELEASE SPACE FOR ONE OR
MORE SPECIAL RENEWAL PERIODS, AS TENANT MAY ELECT, EACH EQUAL TO THE LESSER OF
(X) FIVE (5) YEARS OR (Y) THE THEN REMAINING BALANCE OF THE INITIAL TERM, EACH
SUCH RIGHT TO BE EXERCISABLE, BY WRITTEN NOTICE TO LANDLORD, GIVEN NOT LESS THAN
NINE (9) MONTHS PRIOR TO THE EXPIRATION OF THE THEN CURRENT TERM OF THIS LEASE
WITH RESPECT TO THE SHORT-TERM FORMER RELEASE SPACE, AND (C) THE PROVISIONS OF
SECTION 1.4 HEREOF SHALL APPLY TO THE SHORT-TERM FORMER RELEASE SPACE AS FULLY
AND COMPLETELY AS THE SAME APPLY TO THE BALANCE OF THE LEASED PREMISES;

 

31

--------------------------------------------------------------------------------

 

(2)           THE ANNUAL BASIC RENT FOR THE SHORT-TERM FORMER RELEASE SPACE, FOR
THE INITIAL TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM FORMER RELEASE
SPACE, AND FOR EACH OF THE SPECIAL RENEWAL PERIODS DESCRIBED IN
SECTION 1.7(F)(1)(B) ABOVE, SHALL BE PAYABLE BASED ON STAS BASIC RENTAL FACTOR
EQUAL TO THE FAIR MARKET RENTAL VALUE PER RSF FOR THE SHORT-TERM FORMER RELEASE
SPACE; IT BEING AGREED THAT THE FAIR MARKET RENTAL VALUE PER RSF FOR THE
SHORT-TERM FORMER RELEASE SPACE SHALL BE DETERMINED SEPARATELY FOR (I) THE
INITIAL TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM FORMER RELEASE SPACE,
AND (II) EACH SUCH SPECIAL RENEWAL PERIOD IN ACCORDANCE WITH THE FOLLOWING:

 

(A)          WITHIN THIRTY (30) DAYS FOLLOWING THE RELEASE PREMISES ELECTION
DATE (IN THE CASE OF SUCH INITIAL TERM), OR THE DATE OF TENANT’S EXERCISE OF
SUCH RENEWAL RIGHT(S) (IN THE CASE OF EACH SUCH SPECIAL RENEWAL PERIOD),
LANDLORD SHALL DELIVER TO TENANT, A PROPOSAL SETTING FORTH LANDLORD’S
DETERMINATION OF THE FAIR MARKET RENTAL VALUE PER RSF FOR SUCH SHORT-TERM FORMER
RELEASE SPACE FOR SUCH INITIAL TERM OR SPECIAL RENEWAL PERIOD, AS THE CASE MAY
BE;

 

(B)           THEREAFTER, AND UNTIL THE DATE THAT IS SIXTY (60) DAYS FOLLOWING
THE RELEASE PREMISES ELECTION DATE (IN THE CASE OF SUCH INITIAL TERM), OR THE
DATE OF TENANT’S EXERCISE OF SUCH RENEWAL RIGHT(S) (IN THE CASE OF EACH SUCH
SPECIAL RENEWAL PERIOD), LANDLORD AND TENANT SHALL ENDEAVOR TO REACH AGREEMENT
AS TO SUCH FAIR MARKET RENTAL VALUE PER RSF; AND

 

(C)           IF LANDLORD AND TENANT ARE UNABLE TO REACH A DEFINITIVE AGREEMENT
AS TO SUCH FAIR MARKET RENTAL VALUE PER RSF WITHIN SIXTY (60) DAYS FOLLOWING THE
RELEASE PREMISES ELECTION DATE (IN THE CASE OF SUCH INITIAL TERM), OR THE DATE
OF TENANT’S EXERCISE OF SUCH RENEWAL RIGHT(S) (IN THE CASE OF EACH SUCH SPECIAL
RENEWAL PERIOD), THEN EITHER LANDLORD OR TENANT, BY WRITTEN NOTICE THEREOF TO
THE OTHER PARTY, MAY CAUSE SUCH FAIR MARKET RENTAL VALUE PER RSF TO BE SUBMITTED
FOR DETERMINATION IN ACCORDANCE THE PROVISIONS OF SUBSECTIONS (1) THROUGH (5) OF
SECTION 1.4(E) HEREOF, WHICH SUBSECTIONS SHALL BE APPLIED, MUTATIS MUTANDIS, TO
THE DETERMINATION OF SUCH FAIR MARKET RENTAL VALUE PER RSF, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES IN RESPECT THEREOF;

 

(3)           ADDITIONAL RENT SHALL BE PAYABLE WITH RESPECT TO THE SHORT-TERM
FORMER RELEASE SPACE ON THE SAME BASIS AS THE SAME IS PAYABLE WITH RESPECT TO
THE BALANCE OF THE LEASED PREMISES, AND, ACCORDINGLY, UPON THE DATE THAT THE
SHORT-TERM FORMER RELEASE SPACE IS ADDED TO THE LEASED PREMISES, TENANT’S
OCCUPANCY PERCENTAGE SHALL BE ADJUSTED BASED ON THE ADDITION OF THE NET RENTABLE
AREA OF THE SHORT-TERM FORMER RELEASE SPACE TO THE NET RENTABLE AREA OF THE
LEASED PREMISES; AND

 

(4)           SUBJECT TO THE FOREGOING, AND EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL OF THE OTHER THEN EXECUTORY TERMS AND CONDITIONS OF THIS
LEASE SHALL APPLY TO THE SHORT-TERM FORMER RELEASE SPACE AS FULLY AND COMPLETELY
AS THE SAME APPLY TO THE BALANCE OF THE LEASED PREMISES.

 

32

--------------------------------------------------------------------------------



 


ARTICLE II


RENTAL, OPERATING EXPENSES AND REAL ESTATE TAXES

 

2.1          Rental Payments

 

(A)           BEGINNING ON THE COMMENCEMENT DATE, AND CONTINUING THROUGHOUT THE
TERM OF THIS LEASE, TENANT SHALL PAY ANNUAL BASIC RENT AND ADDITIONAL RENT WITH
RESPECT TO THE LEASED PREMISES, ALL AS APPLICABLE AND AS REQUIRED BY AND IN
CONFORMITY WITH THE PROVISIONS OF THIS LEASE. ANNUAL BASIC RENT SHALL BE DUE AND
PAYABLE IN EQUAL MONTHLY INSTALLMENTS ON THE FIRST DAY OF EACH CALENDAR MONTH
DURING THE TERM, IN ADVANCE. TENANT’S OPERATING EXPENSE SHARE AND TENANT’S TAX
SHARE SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH SECTIONS 2.2 AND 2.3 HEREOF.
UNLESS OTHERWISE SPECIFIED HEREIN, ANY ADDITIONAL RENT (OTHER THAN TENANT’S
OPERATING EXPENSE SHARE AND TENANT’S TAX SHARE, BUT INCLUDING ANY ABOVE STANDARD
SERVICES RENT) SHALL BE PAYABLE THIRTY (30) DAYS FOLLOWING LANDLORD’S SUBMISSION
TO TENANT OF AN INVOICE THEREFOR.

 

(B)           IF THE TERM COMMENCES ON A DAY OTHER THAN THE FIRST DAY OF A
CALENDAR MONTH, OR IF THE TERM EXPIRES OR TERMINATES ON OTHER THAN THE LAST DAY
OF A CALENDAR MONTH, THEN ALL INSTALLMENTS OF RENT THAT ARE PAYABLE ON A MONTHLY
BASIS SHALL BE PRORATED FOR THE MONTH IN WHICH THE TERM COMMENCES OR EXPIRES OR
TERMINATES, AS THE CASE MAY BE, AND THE INSTALLMENT OR INSTALLMENTS SO PRORATED
FOR THE MONTH IN WHICH SUCH TERM COMMENCES OR EXPIRES OR TERMINATES, AS THE CASE
MAY BE, SHALL BE PAID IN ADVANCE ON THE FIRST DAY OF SUCH MONTH OCCURRING WITHIN
THE TERM. SAID INSTALLMENTS FOR SUCH PRORATED MONTH OR MONTHS SHALL BE
CALCULATED BY MULTIPLYING THE FULL MONTHLY INSTALLMENT BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OF DAYS OF SUCH MONTH OCCURRING WITHIN
THE TERM, AND THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF DAYS IN SUCH
MONTH. IF THE TERM COMMENCES ON OTHER THAN THE FIRST DAY OF A CALENDAR YEAR, OR
IF THE TERM EXPIRES OR TERMINATES ON OTHER THAN THE LAST DAY OF A CALENDAR YEAR,
THEN ALL RENT PAYABLE ON A CALENDAR YEAR BASIS SHALL BE PRORATED FOR SUCH
CALENDAR YEAR IN WHICH THE TERM COMMENCES OR EXPIRES OR TERMINATES, AS THE CASE
MAY BE, BY MULTIPLYING SUCH RENT BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE
THE NUMBER OF DAYS OF SUCH CALENDAR OCCURRING WITHIN THE TERM, AND THE
DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF DAYS IN SUCH CALENDAR YEAR. IN
SUCH EVENT, THE FOREGOING CALCULATION SHALL BE MADE AS SOON AS IS REASONABLY
POSSIBLE. LANDLORD AND TENANT HEREBY AGREE THAT THE PROVISIONS OF THIS
SECTION 2.1(B) SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.

 

(C)           TENANT AGREES TO PAY ALL RENT AS SHALL BECOME DUE FROM AND PAYABLE
BY TENANT TO LANDLORD UNDER THIS LEASE AT THE TIMES AND IN THE MANNER PROVIDED
IN THIS LEASE, WITHOUT ABATEMENT (EXCEPT AS SPECIFICALLY PROVIDED IN THIS
LEASE), DEMAND, OFFSET (EXCEPT AS SPECIFICALLY PROVIDED IN THIS LEASE) OR
COUNTERCLAIM, AT LANDLORD’S ADDRESS AS PROVIDED HEREIN (OR SUCH OTHER ADDRESS IN
THE CONTINENTAL UNITED STATES AS MAY BE DESIGNATED IN WRITING BY LANDLORD FROM
TIME TO TIME).  TENANT SHALL HAVE THE RIGHT, AT ITS OPTION, TO PAY RENT BY MEANS
OF ELECTRONIC FUNDS TRANSFER TO SUCH ACCOUNT AND DEPOSITORY INSTITUTION AS
LANDLORD SHALL SPECIFY FROM TIME TO TIME UPON TENANT’S REQUEST.

 

(D)           ALL PAST-DUE RENT OWED BY TENANT TO LANDLORD UNDER THIS LEASE
SHALL BEAR INTEREST FROM THE DUE DATE THEREOF UNTIL PAYMENT IS RECEIVED BY
LANDLORD AT THE APPLICABLE RATE, BUT ONLY IF TENANT’S FAILURE TO PAY SUCH RENT
SHALL CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER NOTICE OF SUCH
FAILURE FROM LANDLORD, WHICH NOTICE SHALL REFER TO THIS SECTION 2.1(D) AND
STATE, IN

 

33

--------------------------------------------------------------------------------


 

ALL CAPITAL LETTERS (OR OTHER PROMINENT DISPLAY), THAT TENANT’S FAILURE TO PAY
SUCH RENT BY SUCH 5TH BUSINESS DAY SHALL RESULT IN INTEREST ACCRUING THEREON
FROM THE DUE DATE THEREOF. ALL PAST-DUE SUMS OWED BY LANDLORD TO TENANT PURSUANT
TO THIS LEASE SHALL BEAR INTEREST FROM THE DATE DUE THEREOF UNTIL PAYMENT IS
RECEIVED BY TENANT AT THE APPLICABLE RATE, BUT ONLY IF LANDLORD’S FAILURE TO PAY
SUCH SUMS SHALL CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER NOTICE OF
SUCH FAILURE FROM TENANT, WHICH NOTICE SHALL REFER TO THIS SECTION 2.1(D) AND
STATE, IN ALL CAPITAL LETTERS (OR OTHER PROMINENT DISPLAY), THAT LANDLORD’S
FAILURE TO PAY SUCH SUMS BY SUCH 5TH BUSINESS DAY SHALL RESULT IN INTEREST
ACCRUING THEREON FROM THE DUE DATE THEREOF; PROVIDED, FURTHER, HOWEVER, THAT, IN
ANY CASE THAT LANDLORD RECEIVES A LATE CHARGE AS PROVIDED IN
SECTION 2.1(E) BELOW, INTEREST SHALL ONLY ACCRUE FROM AND AFTER DATE THAT IS
THIRTY (30) DAYS AFTER THE DUE DATE THEREOF. ANY PAYMENTS MADE BY LANDLORD OR
TENANT TO THE OTHER HEREUNDER SHALL NOT BE DEEMED A WAIVER BY SUCH PARTY OF ANY
RIGHTS AGAINST THE OTHER PARTY.

 

(E)           WITHOUT LIMITING ANY OTHER REMEDIES FOR NON-PAYMENT OF RENT (OTHER
THAN AS EXPRESSLY PROVIDED IN SECTION 2.1(D) ABOVE), (I) IN THE EVENT ANY
INSTALLMENT OF ANNUAL BASIC RENT IS NOT PAID BY TENANT ON OR BEFORE THE FIFTH
(5TH) DAY OF THE MONTH FOR WHICH IT IS DUE, AND SUCH AMOUNT SHALL REMAIN UNPAID
FOR MORE THAN FIVE (5) BUSINESS DAYS AFTER TENANT’S RECEIPT OF WRITTEN NOTICE
FROM LANDLORD THAT SUCH AMOUNT IS PAST DUE, THEN TENANT SHALL PAY TO LANDLORD A
LATE CHARGE EQUAL TO ONE PERCENT (1%) OF THE PAST DUE INSTALLMENT OF ANNUAL
BASIC RENT, AND (II) IN THE EVENT ANY PAYMENT OF ADDITIONAL RENT IS NOT PAID BY
TENANT ON OR BEFORE THE DUE DATE THEREOF, AND SUCH AMOUNT SHALL REMAIN UNPAID
FOR MORE THAN FIVE (5) BUSINESS DAYS AFTER TENANT’S RECEIPT OF WRITTEN NOTICE
FROM LANDLORD THAT SUCH AMOUNT IS PAST DUE, THEN TENANT SHALL PAY TO LANDLORD A
LATE CHARGE EQUAL TO ONE PERCENT (1%) OF THE PAST DUE AMOUNT. ANY NOTICE FROM
LANDLORD TO TENANT OF PAST-DUE RENT UNDER THIS SECTION 2.1(E), TO BE EFFECTIVE,
MUST REFER TO THIS SECTION 2.1(E) AND STATE, IN ALL CAPITAL LETTERS (OR OTHER
PROMINENT DISPLAY), THAT TENANT’S FAILURE TO REMIT PAYMENT BY THE APPOINTED DATE
SHALL RESULT IN THE IMPOSITION OF A LATE CHARGE. LANDLORD MAY NOT SEND ANY SUCH
NOTICE OF OVERDUE PAYMENT TO TENANT PRIOR TO THE FIFTH (5TH) DAY FOLLOWING THE
DATE SUCH PAYMENT IS DUE, AND IF ANY SUCH PREMATURE NOTICE IS SENT, IT SHALL BE
DEEMED TO HAVE BEEN SENT ON THE FIFTH (5TH) DAY FOLLOWING THE DATE SUCH PAYMENT
WAS DUE. NOTWITHSTANDING THE FOREGOING, TENANT SHALL NOT BE OBLIGATED TO PAY A
LATE CHARGE ON INSTALLMENTS OF RENT TO THE EXTENT PROPERLY ABATED OR SET-OFF BY
TENANT PURSUANT TO AN EXPRESS RIGHT TO DO SO AS SET FORTH IN THIS LEASE OR TO
THE EXTENT THAT TENANT’S PAYMENT IS DEFICIENT BY AN AMOUNT THAT IS LESS THAN OR
EQUAL TO ONE (1%) PERCENT OF THE TOTAL AMOUNT DUE (BUT THE FOREGOING SHALL NOT
RELIEVE TENANT OF ITS OBLIGATION TO PROMPTLY REMIT THE AMOUNT OF ANY SUCH
DEFICIENCY). THE LATE CHARGE DESCRIBED HEREIN IS NOT INTENDED AS A PENALTY, BUT
IS INTENDED AS LIQUIDATED DAMAGES TO COMPENSATE LANDLORD FOR ITS ADDITIONAL
COSTS IN PROCESSING THE APPLICABLE LATE PAYMENT.

 

(F)            IF, DURING ANY PERIOD THAT MULTIPLE ITEMS OF RENT ARE PAST-DUE,
LANDLORD SHALL RECEIVE ANY PAYMENTS FROM TENANT THAT ARE NOT EXPRESSLY
ATTRIBUTED TO ANY PARTICULAR ITEMS OF RENT AND ARE NOT OTHERWISE EVIDENTLY IN
PAYMENT OF ANY PARTICULAR ITEMS OF RENT, THEN, AND ONLY IN SUCH EVENTS, SUCH
PAYMENTS SHALL BE APPLIED BY LANDLORD IN THE FOLLOWING ORDER (AS AMONGST THEN
PAST-DUE ITEMS OF RENT): (I) ANNUAL BASIC RENT, (II) TENANT’S OPERATING EXPENSE
SHARE, (III) TENANT’S TAX SHARE, (IV) ABOVE STANDARD SERVICES RENT, AND (V) TO
ANY REMAINING ITEMS OF ADDITIONAL RENT.

 

34

--------------------------------------------------------------------------------


 

(G)           IN THOSE INSTANCES FOR WHICH THE RIGHT OF OFFSET IS EXPRESSLY
PROVIDED HEREUNDER, TENANT SHALL BE ENTITLED TO OFFSET AGAINST RENT NEXT COMING
DUE, ANY AMOUNTS THAT ARE OWED OR PAYABLE BY LANDLORD TO TENANT UNDER OR
PURSUANT TO THE TERMS OF THIS LEASE.

 

2.2          Operating Expenses


 

(A)           FOR EACH CALENDAR YEAR OCCURRING DURING THE TERM, TENANT SHALL PAY
TO LANDLORD, AS ADDITIONAL RENT, AN AMOUNT EQUAL TO TENANT’S OCCUPANCY
PERCENTAGE OF THE OPERATING EXPENSES FOR SUCH CALENDAR YEAR AS HEREINAFTER
PROVIDED (THE AMOUNT SO PAYABLE BY TENANT BEING HEREIN CALLED “TENANT’S
OPERATING EXPENSE SHARE”). HOWEVER, (I) FOR THE FIRST CALENDAR YEAR OCCURRING
WITHIN THE TERM (I.E., THE CALENDAR YEAR COMMENCING ON JANUARY 1, 2004 AND
ENDING ON DECEMBER 31, 2004), OPERATING EXPENSES SHALL BE DEEMED TO CONSIST ONLY
OF AMOUNTS PAID OR INCURRED ON, OR SUBSEQUENT TO, THE COMMENCEMENT DATE, AND
(II) FOR ANY CALENDAR YEAR WHICH ENDS LATER THAN THE LAST DAY OF THE TERM, THE
TENANT’S OPERATING EXPENSE SHARE SHALL BE PRORATED TO CORRESPOND TO THAT PORTION
OF SUCH CALENDAR YEAR OCCURRING WITHIN THE TERM.

 

(B)           TENANT SHALL PAY TENANT’S OPERATING EXPENSE SHARE FOR EACH SUCH
CALENDAR YEAR PURSUANT TO THE FOLLOWING PROVISIONS:

 

(1)           FOR EACH CALENDAR MONTH OCCURRING DURING ANY SUCH CALENDAR YEAR,
TENANT, ON THE FIRST (1ST) DAY OF SUCH CALENDAR MONTH, SHALL MAKE A PAYMENT ON
ACCOUNT OF TENANT’S OPERATING EXPENSE SHARE EQUAL TO ONE-TWELFTH (1/12TH) OF
LANDLORD’S GOOD-FAITH ESTIMATE OF TENANT’S OPERATING EXPENSE SHARE FOR SUCH
CALENDAR YEAR AS SHOWN ON THE FINAL BUDGET FOR SUCH CALENDAR YEAR (SUCH PAYMENTS
ON ACCOUNT BEING HEREIN CALLED THE “MONTHLY ESTIMATED OE PAYMENTS”). HOWEVER,
(A) LANDLORD, BY NOTICE TO TENANT, MAY, AT ANY TIME AND FROM TIME TO TIME DURING
ANY CALENDAR YEAR, REDUCE THE AMOUNT OF THE MONTHLY ESTIMATED OE PAYMENT FOR
SUCH CALENDAR YEAR, AND (B) FOR THE BALANCE OF THE FIRST CALENDAR YEAR OCCURRING
WITHIN THE TERM (I.E., THE PERIOD COMMENCING ON THE COMMENCEMENT DATE AND ENDING
ON DECEMBER 31, 2004), THE MONTHLY ESTIMATED OE PAYMENTS SHALL BE IN THE AMOUNT
SET FORTH ON EXHIBIT C HERETO, AND SHALL BE PAYABLE ONLY ON THE FIRST (1ST) DAY
OF EACH CALENDAR MONTH OCCURRING AFTER THE CALENDAR MONTH IN WHICH THE
COMMENCEMENT DATE OCCURS, AND (C) FOR ANY CALENDAR YEAR WHICH ENDS LATER THAN
THE LAST DAY OF THE TERM, THE MONTHLY ESTIMATED OE PAYMENTS SHALL BE MADE ONLY
FOR CALENDAR MONTHS DURING SUCH CALENDAR YEAR OCCURRING WITHIN THE TERM.

 

(2)           ANY OVERPAYMENT OR UNDERPAYMENT OF TENANT’S OPERATING EXPENSE
SHARE FOR ANY CALENDAR YEAR BASED ON THE MONTHLY ESTIMATED OE PAYMENTS ON
ACCOUNT THEREOF SHALL BE RECONCILED AFTER THE END OF SUCH CALENDAR YEAR AS
PROVIDED IN SECTION 2.2(F).

 

(C)           “OPERATING EXPENSES”, FOR EACH CALENDAR YEAR, SHALL BE DETERMINED
IN ACCORDANCE WITH THE PROVISIONS OF THE FOLLOWING SECTIONS 2.2(C)(1), (2) AND
(3) BELOW, SEQUENTIALLY APPLIED:

 

(1)           SUBJECT TO THE PROVISIONS OF SECTION 2.2(C)(2) AND (3) BELOW,
OPERATING EXPENSES SHALL INCLUDE ALL EXPENSES AND COSTS OF EVERY KIND AND NATURE
INCURRED BY, OR ON BEHALF OF, LANDLORD IN CONNECTION WITH THE OPERATION,
MANAGEMENT, REPAIR AND MAINTENANCE OF THE PROPERTY IN RESPECT OF SUCH CALENDAR
YEAR, CONSISTENT WITH ACCEPTED PRINCIPLES OF SOUND MANAGEMENT PRACTICES
(DETERMINED WITH REFERENCE TO THE OPERATION, MANAGEMENT, REPAIR AND MAINTENANCE
OF COMPARABLE BUILDINGS), AND WHICH, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED

 

35

--------------------------------------------------------------------------------


 

HEREIN, SHALL BE ALLOCABLE TO SUCH CALENDAR YEAR IN ACCORDANCE WITH GAAP, ON AN
ACCRUAL BASIS, INCLUDING THE EXPENSES AND COSTS SET FORTH IN ITEMS (I) THROUGH
(IX) BELOW:

 

(i)            wages and salaries, including payroll taxes, insurance and fringe
benefits (collectively, “Personnel Costs”), paid to employees of Landlord (or
employees of the Property Manager, employed on Landlord’s behalf) engaged in
operation, management, repair and maintenance of the Property;

 

(ii)           the costs of acquiring or leasing tools and equipment, and the
costs of purchasing materials and supplies, to the extent used in the operation,
management, repair and maintenance of the Property;

 

(iii)          the costs of providing utilities and services (including
electricity, water, gas, steam, sewer, cleaning and HVAC services) to the Leased
Premises, other Leasable Areas and the Common Areas;

 

(iv)          the costs of repairing, replacing and/or maintaining the Base
Building and/or the Common Areas (together with any personal property of
Landlord therein or thereon that constitute part of the Property) whether such
repair, replacement and/or maintenance is structural or non-structural, ordinary
or extraordinary, foreseen or unforeseen;

 

(v)           the costs of all maintenance and service agreements with respect
to the Base Building and/or the Common Areas, including access control service,
window cleaning, mechanical, electrical and plumbing service contracts,
including elevator maintenance, janitorial service, security, landscaping
maintenance, garbage and waste disposal;

 

(vi)          insurance premiums under insurance with respect to the Property
(including any personal property included within the definition of Property
hereunder) that is either (a) required to be obtained by Landlord pursuant to
this Lease or (b) customarily obtained by the owners of Comparable Buildings,
including, as applicable, property and liability insurance, insurance against
rental loss following fire, condemnation or other insured occurrences at the
Property;

 

(vii)         the costs of Remedial Work performed to the Common Areas (other
than Common Areas located on floors not leased in whole or in part by Tenant);

 

(viii)        the management fees of the Property Manager, but only up to (and
not in excess of ) an annual fee equal to two and one-half percent (2.5%) of
Gross Revenues for the Property; provided, however, that, during any Tenant
Management Period, Operating Expenses shall include (in addition to the
management fees paid to Tenant pursuant to the Tenant Management Agreement as
set forth in Section 3.6(c)(2) hereof) the amount of the asset management fees
that Landlord is entitled to receive pursuant to the provisions of
Section 3.6(c)(4) hereof;

 

(ix)           if, and only if, the Property Manager utilizes space in the
Building as a management office for the Property, which space would otherwise
constitute part of the Leasable Areas, then Operating Expenses shall be deemed
to include an amount equal to the fair market rental of such management office;
provided, however, that in no event shall Operating

 

36

--------------------------------------------------------------------------------


 

Expenses include the fair market rental of any such office to the extent used
for development or leasing purposes (as opposed to management purposes) (it
being agreed if any such office is used, in part, as a management office, and,
in part, for development or leasing purposes, then such fair market rental shall
be allocated on a fair and equitable basis between such uses); and

 

(x)            rent payable under an Existing Overlease (exclusive of items of
additional rent which reflect a pass-through of (i) items included in Real
Estate Taxes or (ii) items otherwise included in Operating Expenses hereunder).

 

(2)           ANYTHING CONTAINED IN THE PROVISIONS OF SECTION 2.2(C)(1) ABOVE
NOTWITHSTANDING, OPERATING EXPENSES SHALL NOT INCLUDE ANY OF THE FOLLOWING:

 

(A)          ANY PERSONNEL COSTS PAID TO (I) ANY PERSONS ABOVE THE GRADE OF
BUILDING OR PROPERTY MANAGER, AND/OR (II) ANY PERSONS ENGAGED IN THE DEVELOPMENT
AND/OR LEASING OF THE PROPERTY (IT BEING AGREED THAT PERSONNEL COSTS PAID TO
EMPLOYEES, ABOVE THE GRADE OF BUILDING MANAGER, WHO ARE, IN PART, ENGAGED IN THE
OPERATION, MANAGEMENT, REPAIR AND MAINTENANCE OF THE PROPERTY, AND, IN PART,
ENGAGED IN THE DEVELOPMENT AND LEASING OF THE PROPERTY, SHALL BE ALLOCATED ON A
FAIR AND EQUITABLE BASIS BETWEEN SUCH DUTIES);

 

(B)           THE COSTS OF FURNISHING ANY UTILITIES OR SERVICES TO ANY LEASABLE
AREAS, UNLESS SUCH UTILITY OR SERVICE IS FURNISHED BY LANDLORD TO THE LEASED
PREMISES PURSUANT TO THIS LEASE AS A BUILDING STANDARD SERVICE AND OTHERWISE
WITHOUT ANY ADDITIONAL OR SEPARATE CHARGE TO TENANT;

 

(C)           THE COSTS OF REPAIRING AND MAINTAINING (AS WELL AS ANY COSTS OF
MAINTENANCE AND SERVICE AGREEMENTS WITH RESPECT TO) ANY LEASABLE AREAS, EXCEPT
AS TO THE COMPONENTS OF THE BASE BUILDING LOCATED WITHIN SUCH LEASABLE AREAS;

 

(D)          THE COSTS OF PERFORMING ANY OTHER WORK (INCLUDING ANY WORK NEEDED
TO EFFECT COMPLIANCE WITH LEGAL REQUIREMENTS) IN OR TO ANY LEASABLE AREAS (OR
ANY COMMON AREAS ON FLOORS NOT LEASED IN WHOLE OR IN PART BY TENANT), EXCEPT AS
TO THE COMPONENTS OF THE BASE BUILDING LOCATED WITHIN SUCH LEASABLE AREAS (OR,
AS THE CASE MAY BE, SUCH COMMON AREAS);

 

(E)           ANY COSTS OF REMEDIAL WORK PERFORMED TO ANY LEASABLE AREAS (OR ANY
COMMON AREAS ON FLOORS NOT LEASED IN WHOLE OR IN PART BY TENANT), EVEN IF
PERFORMED TO THE COMPONENTS OF THE BASE BUILDING LOCATED WITHIN SUCH LEASABLE
AREAS (OR, AS THE CASE MAY BE, SUCH COMMON AREAS);

 

(F)           ANY COSTS (INCLUDING ANY COSTS OF REPAIRS OR OTHER WORK)
OCCASIONED BY FIRE, WINDSTORM OR OTHER CASUALTY (EXCEPT, SUBJECT TO THE OTHER
PROVISIONS HEREOF, TO THE EXTENT OF A COMMERCIALLY REASONABLE DEDUCTIBLE UNDER
AN INSURANCE POLICY MAINTAINED BY LANDLORD CONSISTENT WITH THE PROVISIONS OF
THIS LEASE);

 

(G)           ANY COSTS (INCLUDING ANY COSTS OF REPAIRS OR OTHER WORK) ARISING
OUT OF ANY CONDEMNATION OR PROCEEDING RELATING THERETO;

 

37

--------------------------------------------------------------------------------


 

(H)          MARKETING, ADVERTISING AND PROMOTION COSTS RELATING TO THE PROPERTY
AND/OR ANY OTHER COSTS RELATING TO THE DEVELOPMENT AND/OR LEASING OF THE
PROPERTY;

 

(I)            LEGAL FEES AND DISBURSEMENTS, REGARDLESS OF THE PURPOSE (OTHER
THAN LEGAL FEES AND DISBURSEMENTS INCURRED TO ASCERTAIN THE NEED FOR, OR SCOPE
OF, REMEDIAL WORK OR OTHER WORK REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS, BUT
ONLY IF, AND TO THE EXTENT, THE COSTS OF SUCH REMEDIAL WORK OR OTHER WORK IS
INCLUDED WITHIN OPERATING EXPENSES HEREUNDER);

 

(J)            LEASING AND BROKERAGE COMMISSIONS, AND ANY COSTS AND EXPENSES
INCURRED IN CONNECTION WITH (I) THE NEGOTIATION OR ENFORCEMENT OF ANY LEASES OR
PROSPECTIVE LEASES, AND/OR (II) ANY NEGOTIATIONS OR DISPUTES WITH TENANTS OR
OTHER OCCUPANTS OF THE PROPERTY OR PROSPECTIVE TENANTS OR OTHER OCCUPANTS OF THE
PROPERTY;

 

(K)          ANY COSTS OF ANY LEASE CONCESSIONS OR INDUCEMENTS, INCLUDING
WORKLETTERS AND WORK ALLOWANCES, ANY COSTS OF OBTAINING ANY TEMPORARY OR
PERMANENT CERTIFICATES OF OCCUPANCY FOR ANY TENANT OR OTHER OCCUPANT(S) AND/OR
ANY OTHER COSTS OF RENOVATING OR OTHERWISE IMPROVING OR DECORATING OR
REDECORATING ANY PART OF THE PROPERTY (INCLUDING THE BASE BUILDING AND/OR THE
COMMON AREAS) FOR ANY PARTICULAR TENANT(S) OR OTHER OCCUPANT(S) OF THE PROPERTY;

 

(L)           AMORTIZATION (EXCEPT AS SET FORTH IN SECTION 2.2(C)(3))AND
DEPRECIATION;

 

(M)         COSTS INCURRED DUE TO THE VIOLATION BY LANDLORD OR ANY TENANT OR
OTHER PERSON OF THE TERMS AND CONDITIONS OF ANY LEASE OR OTHER AGREEMENT
PERTAINING TO THE PROPERTY OR OF ANY LEGAL REQUIREMENT;

 

(N)          FINES OR PENALTIES INCURRED DUE TO THE PROPERTY BEING IN VIOLATION
OF LEGAL REQUIREMENTS;

 

(O)          COSTS INCURRED DUE TO ACTS OF ANY TENANT OR OTHER OCCUPANT CAUSING
AN INCREASE IN THE RATE OF INSURANCE ON THE BUILDING OR ITS CONTENTS;

 

(P)           ANY AMOUNTS PAID TO ANY LANDLORD PARTY OR ANY AFFILIATE OF
LANDLORD FOR GOODS, SERVICES OR OTHER ITEMS, TO THE EXTENT SUCH AMOUNTS EXCEED
THE AMOUNTS WHICH WOULD HAVE BEEN PAID OR INCURRED FOR SUCH GOODS, SERVICES OR
OTHER ITEMS IF THE SAME HAD BEEN FURNISHED BY UNRELATED AND UNAFFILIATED THIRD
PARTIES ON A ARMS-LENGTH BASIS;

 

(Q)          MANAGEMENT FEES OTHER THAN THOSE EXPRESSLY INCLUDED IN OPERATING
EXPENSES PURSUANT SECTION 2.2(C)(1)(VIII) ABOVE, AS WELL AS (I) ANY ACTUAL OR
DEEMED RENTAL PAYMENT FOR A BUILDING MANAGEMENT OFFICE EXCEPT AS EXPRESSLY
INCLUDED IN OPERATING EXPENSES PURSUANT SECTION 2.2(C)(1)(IX) ABOVE, AND
(II) ANY COSTS OR EXPENSES FOR SERVICES THAT ARE NORMALLY PERFORMED BY A
MANAGEMENT COMPANY, WITHOUT SEPARATE CHARGE, WHEN RETAINED UNDER A MANAGEMENT
AGREEMENT PROVIDING FOR A MANAGEMENT FEE EQUAL TO TWO AND ONE-HALF PERCENT
(2-1/2%) OF GROSS REVENUES FOR THE PROPERTY;

 

(R)           PRINCIPAL, POINTS, FEES AND INTEREST ON ANY MORTGAGE OR OTHER
DEBT;

 

38

--------------------------------------------------------------------------------


 

(S)           RENTAL OR OTHER CHARGES UNDER ANY OVERLEASE (OTHER THAN RENT
PAYABLE UNDER AN EXISTING OVERLEASE, EXCLUSIVE OF ITEMS OF ADDITIONAL RENT WHICH
REFLECT A PASS-THROUGH OF (I) ITEMS INCLUDED IN REAL ESTATE TAXES OR (II) ITEMS
OTHERWISE INCLUDED IN OPERATING EXPENSES HEREUNDER);

 

(T)           GENERAL OVERHEAD AND ADMINISTRATION EXPENSES (INCLUDING ANY COSTS
AND EXPENSES RELATING TO THE PREPARATION OF PARTNERSHIP, CORPORATE OR LIMITED
LIABILITY COMPANY TAX OR DISCLOSURE STATEMENTS, OR OTHER FILINGS RELATING TO THE
CORPORATE, PARTNERSHIP OR OTHER ORGANIZATION STATUS OF LANDLORD OR ANY LANDLORD
PARTY);

 

(U)          ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR OTHER PERSONS IN
COMMERCIAL CONCESSIONS OPERATED BY LANDLORD;

 

(V)           ANY COSTS OR EXPENSES TO THE EXTENT LANDLORD IS ENTITLED TO
PAYMENT OR REIMBURSEMENT THEREOF FROM ANY TENANT OR OTHER OCCUPANT, INSURER OR
OTHER PERSON (OTHER THAN FROM A TENANT OR OTHER OCCUPANT THROUGH PAYMENT OF ITS
PROPORTIONATE SHARE OF OPERATING EXPENSES);

 

(W)         ANY COSTS INCURRED IN INSTALLING, OPERATING AND MAINTAINING ANY
SPECIALTY FACILITY, INCLUDING AN OBSERVATORY, BROADCASTING FACILITIES (OTHER
THAN THE BUILDING’S MUSIC SYSTEM, LIFE SUPPORT AND SECURITY SYSTEM), CHILD-CARE
FACILITIES, AND, TO THE EXTENT NOT AVAILABLE TO TENANT (OR, IF AVAILABLE TO
TENANT, TENANT NEVERTHELESS ELECTS NOT TO, AND DOES NOT, UTILIZE THE SAME), THE
COSTS OF ANY LUNCHEON CLUB, ATHLETIC OR RECREATIONAL CLUB OR FACILITY;

 

(X)          ANY EXPENSES IN CONNECTION WITH SEPARATE CHARGE PARKING AREAS,
EXCEPT TO THE EXTENT, IF ANY, THAT SUCH EXPENSES EXCEED ALL INCOME IN CONNECTION
WITH SUCH SEPARATE CHARGE PARKING AREAS;

 

(Y)           ANY FINES, PENALTIES, LEGAL JUDGMENTS OR SETTLEMENTS OR CAUSES OF
ACTION BY OR AGAINST LANDLORD, ANY LANDLORD PARTY OR THE PROPERTY; AND

 

(Z)           REAL ESTATE TAXES (AS WELL AS ANY TAXES OR CHARGES EXPRESSLY
EXCLUDED FROM THE DEFINITION OF REAL ESTATE TAXES, AS SET FORTH IN
SECTION 2.3(B) BELOW), AND ANY FINES, PENALTIES OR INTEREST PAYABLE IN
CONNECTION THEREWITH;

 

(AA)       ANY COSTS RELATING TO ANY SALE, FINANCING OR RE-FINANCING RELATING
OF, OR INVOLVING, THE PROPERTY OR ANY INTEREST IN LANDLORD OR ANY LANDLORD
PARTY;

 

(BB)        COSTS OF ANY INSURANCE, OTHER THAN THOSE EXPRESSLY INCLUDED IN
OPERATING EXPENSES PURSUANT SECTION 2.2(C)(1)(VII) ABOVE;

 

(CC)        ANY COSTS (I) ATTRIBUTABLE TO LANDLORD’S VIOLATION OF ONE OR MORE
PROVISIONS OF THIS LEASE (INCLUDING ANY FAILURE BY LANDLORD TO COMPLY WITH THE
TERMS OF SECTION 2.2(D) BELOW), (II) ATTRIBUTABLE TO LANDLORD’S DEFAULT UNDER
OTHER LEASE OR OTHER CONTRACT RELATING TO THE REAL PROPERTY, OR
(II) ATTRIBUTABLE TO LANDLORD’S WILLFUL MISCONDUCT OR NEGLIGENCE; AND

 

39

--------------------------------------------------------------------------------


 

(DD)       ANY OVERHEAD AND PROFIT ASSOCIATED WITH EMPLOYEES OF LANDLORD (OR
EMPLOYEES OF THE PROPERTY MANAGER, EMPLOYED ON LANDLORD’S BEHALF) WHO ARE
ENGAGED IN THE OPERATION, MANAGEMENT, REPAIR AND MAINTENANCE OF THE PROPERTY.

 

(3)           ANYTHING CONTAINED IN THE PROVISIONS OF SECTION 2.2(C)(1) OR
SECTION 2.2(C)(2) ABOVE NOTWITHSTANDING, OPERATING EXPENSES SHALL NOT INCLUDE
ANY COSTS FOR ALTERATIONS, REPAIRS AND/OR REPLACEMENTS OR ANY OTHER COSTS THAT
ARE CONSIDERED CAPITAL EXPENDITURES UNDER GAAP (INCLUDING CAPITAL IMPROVEMENTS,
CAPITAL REPAIRS, CAPITAL EQUIPMENT AND CAPITAL TOOLS), EXCEPT AS EXPRESSLY
PERMITTED UNDER THE FOLLOWING PROVISIONS OF THIS SECTION 2.2(C)(3). OPERATING
EXPENSES SHALL INCLUDE THE COSTS INCURRED BY LANDLORD FOR ANY OE INCLUDABLE
CAPITAL ITEM, BUT ONLY AS AMORTIZED OVER THE USEFUL LIFE OF SUCH OE INCLUDABLE
CAPITAL ITEM (DETERMINED IN ACCORDANCE WITH GAAP), TOGETHER WITH INTEREST
THEREON AT THE PRIME RATE (I.E., THERE SHALL BE INCLUDED IN OPERATING EXPENSES
FOR EACH CALENDAR YEAR OCCURRING WITHIN THE PERIOD OF THE USEFUL LIFE OF SUCH OE
INCLUDABLE CAPITAL ITEM, AN AMOUNT EQUAL TO THE SUM OF ALL THE PRINCIPAL AND
INTEREST PAYMENTS WHICH WOULD HAVE BEEN PAYABLE DURING SUCH CALENDAR YEAR UNDER
A HYPOTHETICAL LOAN (W) IN AN ORIGINAL PRINCIPAL AMOUNT EQUAL TO THE COSTS OF
SUCH OE INCLUDABLE CAPITAL ITEM, (X) WHICH WAS FUNDED ON THE FIRST DAY OF SUCH
USEFUL LIFE AND HAS A TERM EQUAL IN LENGTH THERETO, (Y) BEARING INTEREST AT THE
PRIME RATE (DETERMINED AS OF THE FIRST DAY OF SUCH USEFUL LIFE), AND
(Z) PROVIDING FOR LEVEL MONTHLY PAYMENTS OF PRINCIPAL AND INTEREST SUFFICIENT TO
FULLY AMORTIZE SUCH LOAN OVER ITS TERM). AS USED HEREIN, THE TERM “OE INCLUDABLE
CAPITAL ITEM” SHALL MEAN EITHER OF THE FOLLOWING:

 

(A)          ANY REMEDIAL WORK TO THE COMMON AREAS (EXCLUDING COMMON AREAS ON
FLOORS NOT LEASED IN WHOLE OR IN PART BY TENANT), BUT ONLY IF (I) LANDLORD’S
FAILURE TO PERFORM THE REMEDIAL WORK CONSTITUTES A VIOLATION OF LEGAL
REQUIREMENTS, (II) LANDLORD IS REQUIRED TO PERFORM THE REMEDIAL WORK BY ANY
NOTICE OF VIOLATION, ORDER, DECREE, PERMIT, RULE OR REGULATION ISSUED BY ANY
GOVERNMENTAL AUTHORITY, OR (III) LANDLORD’S FAILURE TO PERFORM THE REMEDIAL WORK
WOULD ENDANGER THE HEALTH, SAFETY OR WELFARE OF ANY PERSON ON OR ABOUT THE
PROPERTY; OR

 

(B)           ANY OTHER REPAIR OR REPLACEMENT OF A CAPITAL NATURE, STRUCTURAL
AND NON-STRUCTURAL, ORDINARY AND EXTRAORDINARY, FORESEEN AND UNFORESEEN, MADE BY
LANDLORD TO THE BASE BUILDING OR THE COMMON AREAS (EXCLUDING COMMON AREAS ON
FLOORS NOT LEASED IN WHOLE OR IN PART BY TENANT) TO THE EXTENT NECESSARY TO
OPERATE, REPAIR AND MAINTAIN THE PROPERTY IN CONFORMITY WITH THE REQUIREMENTS OF
THIS LEASE AND IN ACCORDANCE WITH THE ACCEPTED PRINCIPLES OF SOUND PROPERTY
MANAGEMENT (DETERMINED WITH REFERENCE TO THE OPERATION, REPAIR AND MAINTENANCE
OF COMPARABLE BUILDINGS), EXCLUDING, HOWEVER, ANY SUCH REPAIR OR REPLACEMENT
WHICH (AA) EXPANDS THE NET RENTABLE AREA OF THE PROPERTY, (BB) EXCEPT AS
OTHERWISE EXPRESSLY REQUIRED BY THIS LEASE, UPGRADES OR IMPROVES THE GENERAL
CHARACTER OR QUALITY OF THE PROPERTY, OR (CC) WAS NOT PROPERLY INCLUDED WITHIN
THE FINAL BUDGET (AND WITHOUT A TENANT BUDGET OBJECTION BEING NOTED THEREON WITH
RESPECT TO THE SAME, OTHER THAN A TENANT BUDGET OBJECTION WHICH WAS SUBSEQUENTLY
RESOLVED IN FAVOR OF LANDLORD).

 

(4)           IF (I) ANY PARTICULAR ITEM OF COST INCURRED BY, OR ON BEHALF OF
LANDLORD, IS ONLY ATTRIBUTABLE, IN PART, TO THE OPERATION, MANAGEMENT, REPAIR
AND MAINTENANCE OF THE PROPERTY, AND, IN PART, TO THE OPERATION, MANAGEMENT,
REPAIR AND MAINTENANCE OF ONE OR MORE OTHER PROPERTIES OWNED OR OPERATED BY
LANDLORD OR ANY AFFILIATES OF LANDLORD, AND (II) SUCH ITEM OF

 

40

--------------------------------------------------------------------------------


 

COST IS OTHERWISE INCLUDABLE IN “OPERATING EXPENSES” (BASED ON THE FOREGOING
SECTIONS 2.2(C)(1), (2) AND (3), SEQUENTIALLY APPLIED), THEN ITEM OF COST SHALL
BE ALLOCATED BETWEEN THE PROPERTY AND SUCH OTHER PROPERTY OR PROPERTIES, ON A
FAIR AND EQUITABLE BASIS.

 

(5)           WHENEVER THIS SECTION 2.2(C) REQUIRES THAT A PARTICULAR ITEM(S) OF
COST IS TO BE ALLOCATED ON A “FAIR AND EQUITABLE BASIS”, THE SAME SHALL BE
DEEMED TO REQUIRE THAT SUCH ITEM(S) OF COST BE ALLOCATED REASONABLY, (I) USING
AN ALLOCATION METHOD BASED ON THE COMPARATIVE MEASURE(S) THAT BEST REFLECT THE
APPROPRIATE PORTION OF SUCH ITEM(S) OF COST THAT SHOULD BE INCLUDED WITHIN
“OPERATING EXPENSES” (E.G., TIME, SQUARE FOOTAGE AND/OR OTHER MEASURE AS
APPROPRIATE), AND THAT IS CONSISTENTLY APPLIED FROM CALENDAR YEAR TO CALENDAR
YEAR, AND (II) OTHERWISE IN A MANNER THAT DOES NOT RESULT IN A PROFIT TO
LANDLORD, RESULT IN A DISPROPORTIONATE BURDEN TO TENANT, OR RESULT IN A
DISPROPORTIONATE BENEFIT TO ANY OTHER PERSON(S) OR PROPERT(IES).

 

(D)           LANDLORD SHALL USE ITS REASONABLE EFFORTS TO MAKE PAYMENTS ON
ACCOUNT OF OPERATING EXPENSES IN A TIME AND MANNER TO OBTAIN THE APPROPRIATE
DISCOUNTS OR REBATES AVAILABLE.  LANDLORD SHALL OPERATE THE PROPERTY IN AN
EFFICIENT MANNER AND EXERCISE REASONABLE EFFORTS TO MINIMIZE OPERATING EXPENSES
CONSISTENT WITH MAINTAINING SERVICES AT A LEVEL CONSISTENT WITH COMPARABLE
BUILDINGS.

 

(E)           IF, DURING ANY CALENDAR YEAR, THE PROPERTY IS LESS THAN NINETY
FIVE (95%) OCCUPIED, THEN APPROPRIATE ADJUSTMENTS SHALL BE MADE (ON A CONSISTENT
BASIS FROM CALENDAR YEAR TO CALENDAR YEAR) TO THOSE COMPONENTS OF OPERATING
EXPENSES WHICH VARY WITH BUILDING OCCUPANCY, SO AS TO CALCULATE OPERATING
EXPENSES AS THOUGH THE BUILDING HAD BEEN NINETY FIVE PERCENT (95%) OCCUPIED
DURING SUCH CALENDAR YEAR. THE PERCENTAGE OF BUILDING OCCUPANCY DURING ANY
CALENDAR YEAR SHALL BE DETERMINED BY ADDING TOGETHER THE TOTAL LEASED SPACE ON
THE FIRST DAY OF EACH MONTH DURING SUCH YEAR AND DIVIDING BY TWELVE (12). THE
FOREGOING NOTWITHSTANDING, FOR ANY CALENDAR YEAR, LANDLORD SHALL NOT RECOVER
FROM TENANT AND OTHER THE TENANTS AND OCCUPANTS OF THE PROPERTY, COLLECTIVELY,
AN AMOUNT IN EXCESS OF ONE HUNDRED PERCENT (100%) OF THE TOTAL OPERATING
EXPENSES WITH RESPECT TO THE PROPERTY.

 

(F)            WITHIN NINETY (90) DAYS AFTER THE END OF EACH CALENDAR YEAR
DURING THE TERM OR AS SOON THEREAFTER AS POSSIBLE IN THE EXERCISE OF REASONABLE
DILIGENCE (BUT, IN ALL EVENTS, NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF THE CALENDAR YEAR), LANDLORD SHALL PROVIDE TENANT A STATEMENT
(THE “OPERATING EXPENSE STATEMENT”) PREPARED BY LANDLORD (I) SHOWING OPERATING
EXPENSES FOR SUCH CALENDAR YEAR BROKEN DOWN BY COMPONENT EXPENSES, IN REASONABLE
DETAIL, (II) CALCULATING TENANT’S OPERATING EXPENSE SHARE FOR SUCH CALENDAR
YEAR, AND (III) RECONCILING THE SAME WITH THE MONTHLY ESTIMATED OE PAYMENTS FOR
SUCH CALENDAR YEAR. THE OPERATING EXPENSE STATEMENT SHALL BE ACCOMPANIED BY A
WRITTEN CERTIFICATION OF LANDLORD’S CONTROLLER, OR OTHER FINANCIAL OFFICER
KNOWLEDGEABLE OF THE FACTS CERTIFIED TO THEREIN, CERTIFYING TO TENANT THAT, TO
THE BEST OF HIS OR HER KNOWLEDGE, THE OPERATING EXPENSE STATEMENT HAS BEEN
PREPARED IN ACCORDANCE WITH THE DEFINITIONS AND PROVISIONS PERTAINING TO
OPERATING EXPENSES CONTAINED IN THIS LEASE. IF, FOR ANY CALENDAR YEAR, THE
OPERATING EXPENSE STATEMENT INDICATES THAT TENANT’S OPERATING EXPENSE SHARE
EXCEEDS THE MONTHLY ESTIMATED OE PAYMENTS THERETOFORE MADE (ANY SUCH EXCESS
BEING HEREIN CALLED AN “OE UNDERPAYMENT”), THEN TENANT SHALL PAY THE AMOUNT
THEREOF TO LANDLORD WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE OPERATING
EXPENSE STATEMENT. IF, FOR ANY CALENDAR YEAR, THE OPERATING EXPENSE STATEMENT
INDICATES THAT THE MONTHLY ESTIMATED OE PAYMENTS THERETOFORE MADE EXCEED THE
TENANT’S OPERATING EXPENSE SHARE (ANY

 

41

--------------------------------------------------------------------------------


 

SUCH EXCESS BEING HEREIN CALLED AN “OE OVERPAYMENT”), THEN LANDLORD, TOGETHER
WITH SUCH OPERATING EXPENSE STATEMENT, SHALL PAY THE AMOUNT THEREOF TO TENANT;
IT BEING FURTHER AGREED THAT IF OE OVERPAYMENT EXCEEDS FIVE PERCENT (5%) OF
TENANT’S OPERATING EXPENSE SHARE, THEN LANDLORD, TOGETHER WITH ITS AFORESAID
PAYMENT TO TENANT IN THE AMOUNT OF THE OE OVERPAYMENT, SHALL ALSO PAY TO TENANT
INTEREST THEREON, COMPUTED AT THE PRIME RATE, FOR THE PERIOD FROM JULY 1ST OF
CALENDAR YEAR TO WHICH THE OPERATING EXPENSE STATEMENT RELATES TO THE DATE THAT
LANDLORD MAKES SUCH AFORESAID PAYMENT.

 

(G)           (1)           IF, FOR ANY CALENDAR YEAR, LANDLORD SHALL FAIL TO
DELIVER AN OPERATING EXPENSE STATEMENT ON OR PRIOR TO THE DATE THAT IS ONE
HUNDRED TWENTY (120) DAYS AFTER THE END OF THE CALENDAR YEAR, THEN (I) LANDLORD
SHALL STILL BE OBLIGATED TO DELIVER AN OPERATING EXPENSE STATEMENT FOR SUCH
CALENDAR YEAR, AND (II) LANDLORD, TOGETHER WITH SUCH OPERATING EXPENSE
STATEMENT, SHALL REFUND TO TENANT THE AMOUNT OF SUCH OE OVERPAYMENT, TOGETHER
WITH INTEREST ON THE AMOUNT THEREOF AT THE APPLICABLE RATE (RATHER THAN AT THE
PRIME RATE AS PROVIDED IN SECTION 2.2(F) ABOVE) FOR THE PERIOD FROM JULY 1ST OF
CALENDAR YEAR TO WHICH THE OPERATING EXPENSE STATEMENT RELATES TO THE DATE THAT
LANDLORD MAKES SUCH REFUND.

 

(2)           AFTER DELIVERY OF AN OPERATING EXPENSE STATEMENT FOR ANY CALENDAR
YEAR, LANDLORD SHALL HAVE THE RIGHT TO AMEND THE SAME, SUBJECT, HOWEVER, TO THE
FOLLOWING PROVISIONS OF THIS SECTION 2.2(G)(2). NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LEASE, LANDLORD SHALL BE ESTOPPED FROM AMENDING, AND HEREBY
WAIVES THE RIGHT TO AMEND, ANY OPERATING EXPENSE STATEMENT NOT AMENDED BY
LANDLORD WITHIN TWO (2) YEARS AFTER THE END OF THE CALENDAR YEAR TO WHICH SAID
OPERATING EXPENSE STATEMENT APPLIES, NOR SHALL LANDLORD HAVE THE RIGHT THROUGH
ANY OTHER PROCEDURES OR MECHANISM TO COLLECT ANY OPERATING EXPENSE NOT INCLUDED
ON THE PERTINENT OPERATING EXPENSE STATEMENT AFTER THE SECOND (2ND) ANNIVERSARY
OF THE LAST DAY OF THE CALENDAR YEAR TO WHICH SAID OPERATING EXPENSE STATEMENT
APPLIES, UNLESS BEFORE SAID SECOND (2ND) ANNIVERSARY LANDLORD HAS DELIVERED TO
TENANT A REVISED OPERATING EXPENSE STATEMENT REFLECTING SUCH REVISED OPERATING
EXPENSE (WITH A REASONABLY DETAILED EXPLANATION OF THE REASONS FOR ANY SUCH
REVISION) AND MADE A WRITTEN DEMAND FOR PAYMENT OF SAID OPERATING EXPENSE.

 

(H)           ANY OPERATING EXPENSE STATEMENT OR OTHER NOTICE FROM LANDLORD
PURSUANT TO THIS SECTION 2.2 SHALL BE SUBJECT TO TENANT’S RIGHTS OF REVIEW AND
AUDIT SET FORTH IN SECTION 2.5 HEREOF. PENDING THE RESOLUTION OF ANY DISPUTE,
HOWEVER, TENANT SHALL MAKE PAYMENTS IN ACCORDANCE WITH SAID OPERATING EXPENSE
STATEMENT OR OTHER NOTICE.

 

2.3          Real Estate Taxes


 

(A)           TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL RENT, AN AMOUNT EQUAL
TO TENANT’S OCCUPANCY PERCENTAGE OF EACH COMPONENT OF REAL ESTATE TAXES AS SAME
BECOMES DUE AND PAYABLE FROM TIME TO TIME FOR EACH FISCAL PERIOD FIXED BY ANY
TAXING AUTHORITY WITH RESPECT TO SUCH COMPONENT OF REAL ESTATE TAXES (EACH A
“FISCAL PERIOD”) THAT OCCURS DURING THE TERM AS HEREINAFTER PROVIDED (THE AMOUNT
SO PAYABLE BY TENANT FOR SUCH COMPONENT BEING HEREIN CALLED “TENANT’S TAX
SHARE”). IN RESPECT OF ANY FISCAL PERIOD THAT BEGINS PRIOR TO THE FIRST DAY OF
THE TERM, OR ENDS LATER THAN THE LAST DAY OF THE TERM, THE TENANT’S TAX SHARE
SHALL BE PRORATED TO CORRESPOND TO THAT PORTION OF SUCH FISCAL PERIOD OCCURRING
WITHIN THE TERM. TENANT SHALL PAY TENANT’S TAX SHARE FOR EACH SUCH FISCAL PERIOD
PURSUANT TO THE FOLLOWING PROVISIONS:

 

42

--------------------------------------------------------------------------------


 

(1)           FOR THE FIRST FISCAL PERIOD OCCURRING DURING THE TERM (I.E., THE
FISCAL PERIOD WITHIN WHICH THE COMMENCEMENT DATE OCCURS), TENANT’S TAX SHARE
SHALL BE PAID ON THE COMMENCEMENT DATE (AND, IF APPLICABLE, ADJUSTED) PURSUANT
TO THE APPORTIONMENT PROVISIONS OF THE PURCHASE AGREEMENT.

 

(2)           FOR EACH SUBSEQUENT FISCAL PERIOD, UPON RECEIPT OF ANY INVOICE OR
BILL FOR SUCH COMPONENT OF REAL ESTATE TAXES, LANDLORD SHALL DELIVER TO TENANT A
WRITTEN STATEMENT (THE “TAX STATEMENT”) WHICH SHALL (A) SET FORTH (I) THE AMOUNT
OF SUCH REAL ESTATE TAX COMPONENT (DETERMINED CONSISTENT WITH DEFINITION OF REAL
ESTATE TAXES SET FORTH BELOW AND THE INVOICES IN RESPECT OF SUCH COMPONENT
THERETOFORE RECEIVED BY LANDLORD), (II) TENANT’S TAX SHARE (CONSISTENT
THEREWITH, AND ASSUMING THE THEN APPLICABLE TENANT’S OCCUPANCY PERCENTAGE), AND
(III) THE DUE DATE OF SUCH COMPONENT OF REAL ESTATE TAXES, AND (B) INCLUDE A
COPY OF SUCH INVOICE OR BILL.  TENANT, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT
SUCH TAX STATEMENT SHALL PAY TO LANDLORD THE AMOUNT OF TENANT’S TAX SHARE
INDICATED BY THE TAX STATEMENT; PROVIDED, HOWEVER, THAT IF SUCH COMPONENT HAS A
DUE DATE THAT IS MORE THAN SIXTY (60) DAYS AFTER THE RENDERING OF SUCH TAX
STATEMENT, THEN TENANT MAY DEFER THE PAYMENT OF TENANT’S TAX SHARE UNTIL THE
DATE THAT IS THIRTY (30) DAYS PRIOR TO THE DUE DATE OF SUCH COMPONENT OF REAL
ESTATE TAXES.

 

(3)           IF, AFTER THE DELIVERY OF ANY TAX STATEMENT FOR ANY COMPONENT OF
REAL ESTATE TAXES FOR ANY FISCAL PERIOD, THERE SHALL OCCUR ANY DECREASE IN SUCH
COMPONENT OF REAL ESTATE TAXES IN RESPECT OF SUCH FISCAL PERIOD (INCLUDING A
DECREASE THEREIN RESULTING FROM ANY NET REFUND OF SUCH COMPONENT OF REAL ESTATE
TAXES), THEN LANDLORD SHALL PROMPTLY (AND, IN ALL EVENTS, WITHIN THIRTY (30)
DAYS AFTER SUCH DECREASE SHALL BECOME EFFECTIVE) FURNISH TO TENANT A REVISED TAX
STATEMENT FOR SUCH COMPONENT OF REAL ESTATE TAXES FOR SUCH FISCAL PERIOD. IF ANY
REVISED TAX STATEMENT SHALL SET FORTH A TENANT’S TAX SHARE THAT IS LESS THAN
THAT SET FORTH ON THE PREVIOUS TAX STATEMENT, THEN LANDLORD, TOGETHER WITH ITS
DELIVERY OF THE REVISED TAX STATEMENT, SHALL PAY TO TENANT THE AMOUNT OF THE
DIFFERENCE BETWEEN THE TENANT’S TAX SHARE SET FORTH ON THE PREVIOUS TAX
STATEMENT AND THE TENANT’S TAX SHARE SET FORTH ON THE REVISED TAX STATEMENT.

 

(4)           IF, AFTER THE DELIVERY OF A TAX STATEMENT FOR ANY COMPONENT OF
REAL ESTATE TAXES FOR ANY FISCAL PERIOD, THERE SHALL OCCUR ANY INCREASE IN THE
REAL ESTATE TAXES IN RESPECT OF SUCH FISCAL PERIOD (INCLUDING ANY INCREASE
THEREIN RESULTING FROM AN ASSESSMENT OR RATE ADJUSTMENT), THEN, AND IN EACH SUCH
CASE, LANDLORD MAY FURNISH TO TENANT A REVISED TAX STATEMENT FOR SUCH COMPONENT
OF REAL ESTATE TAXES FOR SUCH FISCAL PERIOD. IF ANY REVISED TAX STATEMENT SHALL
SET FORTH A TENANT’S TAX SHARE THAT IS GREATER THAN THAT SET FORTH ON THE
PREVIOUS TAX STATEMENT, THEN TENANT, WITHIN THIRTY (30) DAYS AFTER THE DELIVERY
OF SUCH REVISED TAX STATEMENT, SHALL PAY TO LANDLORD THE DIFFERENCE BETWEEN THE
TENANT’S TAX SHARE SET FORTH ON THE REVISED TAX STATEMENT AND THE TENANT’S TAX
SHARE SET FORTH ON THE PREVIOUS TAX STATEMENT.

 

(B)           “REAL ESTATE TAXES” SHALL MEAN ALL REAL ESTATE TAXES, ASSESSMENTS
AND OTHER GOVERNMENTAL LEVIES AND CHARGES, GENERAL AND SPECIAL, ORDINARY OR
EXTRAORDINARY, OF ANY KIND AND NATURE (INCLUDING ANY INTEREST ON SUCH
ASSESSMENTS WHENEVER THE SAME ARE PERMITTED TO BE PAID IN INSTALLMENTS) WHICH
MAY PRESENTLY OR HEREAFTER BE IMPOSED, LEVIED OR ASSESSED BY ANY LAWFUL TAXING
AUTHORITIES UPON OR AGAINST THE WHOLE, OR ANY PART, OF THE PROPERTY, INCLUDING
TAXES IMPOSED ON (I) THE GROSS RENTS OR GROSS RECEIPTS (BUT NOT THE NET INCOME)
OF THE PROPERTY AND (II) PERSONAL PROPERTY OF LANDLORD WHICH COMPRISES PART OF
THE PROPERTY, BUT ONLY TO THE EXTENT THAT THE SAME WOULD BE PAYABLE IF THE
PROPERTY WERE THE ONLY PROPERTY OF LANDLORD.  IF AT ANY TIME

 

43

--------------------------------------------------------------------------------


 

DURING THE TERM THE PRESENT SYSTEM OF AD VALOREM TAXATION OF REAL PROPERTY IS
CHANGED OR SUPPLEMENTED SO THAT IN LIEU OF, OR IN ADDITION TO, THE AD VALOREM
TAX ON REAL PROPERTY, THERE SHALL BE ASSESSED ON LANDLORD OR THE PROPERTY ANY
NEW TAX WHICH, BY ITS NATURE, IS IMPOSED IN SUBSTITUTION FOR, OR IN LIEU OF, THE
WHOLE OR ANY PART OF A TAX WHICH WOULD OTHERWISE HAVE CONSTITUTED A REAL ESTATE
TAX, SUCH NEW TAX SHALL BE INCLUDED WITHIN THE TERM REAL ESTATE TAXES, BUT ONLY
TO THE EXTENT THAT THE SAME WOULD BE PAYABLE IF THE PROPERTY WERE THE ONLY
PROPERTY OF LANDLORD. SUCH NEW TAXES MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, A
CAPITAL LEVY OR OTHER TAX ON THE GROSS RENTS OR GROSS RECEIPTS (BUT NOT THE NET
INCOME) OF THE PROPERTY OR SIMILAR TAX, ASSESSMENT, LEVY OR CHARGE MEASURED BY
OR BASED, IN WHOLE OR IN PART, UPON ANY SUCH GROSS RENTS OR GROSS RECEIPTS. 
NOTWITHSTANDING ANYTHING HEREIN-ABOVE CONTAINED TO THE CONTRARY, REAL ESTATE
TAXES SHALL NEVER INCLUDE (I) ANY TRANSFER, SALES, EXCISE OR SIMILAR TAXES
(E.G., REALTY TRANSFER TAXES, SALES TAXES, RECORDING TAXES, ETC.), (II) TAXES
AND ASSESSMENTS IMPOSED, LEVIED OR ASSESSED UPON OR AGAINST ANY PERSONAL
PROPERTY OF TENANTS OR OTHER OCCUPANTS OF THE BUILDING (OR ANY OTHER PERSONAL
PROPERTY NOT INCLUDED WITHIN THE TERM PROPERTY HEREUNDER), (III) FEDERAL, STATE
AND LOCAL TAXES ON INCOME, (IV) DEATH TAXES (INCLUDING ESTATE AND INHERITANCE
TAXES), (V) FRANCHISE TAXES AND THE LIKE (INCLUDING UNINCORPORATED BUSINESS
TAXES, ETC.), (VI) ANY OTHER TAXES IMPOSED OR MEASURED ON OR BY THE NET INCOME
OF LANDLORD OR THE NET INCOME FROM THE OPERATION OF THE PROPERTY, (VII) ANY
OTHER TAXES ATTRIBUTABLE TO THE CORPORATE, PARTNERSHIP OR OTHER ORGANIZATION
STATUS OF LANDLORD OR ANY LANDLORD PARTY (INCLUDING FILING FEES, ETC.), OR
(VIII) ANY OTHER TAXES IMPOSED IN CONNECTION WITH ANY (DIRECT OR INDIRECT)
CHANGE OF OWNERSHIP OF THE PROPERTY. IN ADDITION, AND NOTWITHSTANDING ANYTHING
HEREIN-ABOVE CONTAINED TO THE CONTRARY: (1) REAL ESTATE TAXES SHALL BE DEEMED
REDUCED BY THE AMOUNT THEREOF, IF ANY, THAT IS ATTRIBUTABLE TO THE VALUE OF
LEASEHOLD IMPROVEMENTS OF ANY OTHER TENANT OF THE BUILDING HEREAFTER MADE (OR
LEASEHOLD IMPROVEMENTS ALREADY EXISTING AND SEPARATELY CHARGED AS AN EXPENSE TO
BE PAID BY SUCH TENANT) TO THE EXTENT THE SAME EXCEED THE VALUE OF THE OTHER
LEASEHOLD IMPROVEMENTS GENERALLY FOUND IN THE BUILDING; (2) ANY REAL ESTATE
TAXES FOR WHICH A DISCOUNT IS AVAILABLE FOR EARLY PAYMENT SHALL BE DEEMED
REDUCED BY THE GREATEST POSSIBLE DISCOUNT AVAILABLE TO LANDLORD FOR SUCH EARLY
PAYMENT, REGARDLESS OF WHEN SUCH TAXES ARE ACTUALLY PAID AND REGARDLESS OF
WHETHER LANDLORD ACTUALLY OBTAINS A DISCOUNT FOR EARLY PAYMENT; (3) REAL ESTATE
TAXES, FOR ANY FISCAL PERIOD, SHALL INCLUDE ONLY THE AMOUNTS ACTUALLY DUE AND
PAYABLE DURING SUCH FISCAL PERIOD (DETERMINED NET OF ANY ABATEMENTS, CREDITS OR
OFFSETS WITH RESPECT THERETO); AND (4) IN THE CASE OF REAL ESTATE TAXES THAT MAY
BE PAID IN INSTALLMENTS, ONLY THE AMOUNT OF EACH INSTALLMENT DUE AND PAYABLE
DURING A FISCAL PERIOD SHALL BE INCLUDED IN REAL ESTATE TAXES FOR SUCH FISCAL
PERIOD.

 

(C)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO THE
CONTEST OR APPEAL OF THE VALIDITY OR AMOUNT OF REAL ESTATE TAXES BY APPROPRIATE
PROCEEDINGS (ANY SUCH CONTEST OR APPEAL BEING HEREIN CALLED A “RE TAX CONTEST”)
SHALL BE AS FOLLOWS:

 

(1)           LANDLORD, FOR ANY FISCAL PERIOD, MAY, ON ITS OWN INITIATIVE, BRING
A RE TAX CONTEST (ANY SUCH RE TAX CONTEST BEING HEREIN CALLED A “LANDLORD
INITIATED CONTEST”). FOR EACH APPLICABLE FISCAL PERIOD, LANDLORD SHALL ADVISE
TENANT, IN WRITING, AS TO WHETHER IT WILL ELECT TO BRING A LANDLORD INITIATED
CONTEST SUFFICIENTLY IN ADVANCE OF THE APPLICABLE DEADLINES FOR BRINGING RE TAX
CONTESTS SUCH THAT TENANT CAN EFFECTIVELY EXERCISE, OR REFRAIN FROM EXERCISING,
ITS RIGHTS UNDER THE FOLLOWING PROVISIONS OF SECTION 2.3(C)(2).  IF LANDLORD
SHALL ELECT TO BRING A LANDLORD INITIATED CONTEST, THEN LANDLORD SHALL TIMELY
AND DILIGENTLY BRING AND PROSECUTE SUCH LANDLORD INITIATED CONTEST, AND KEEP
TENANT ADVISED OF THE PROGRESS THEREOF. THE COSTS OF ANY LANDLORD INITIATED
CONTEST SHALL, SUBJECT TO THE PROVISIONS OF SECTION 2.3(C)(4), BE BORNE BY
LANDLORD.

 

44

--------------------------------------------------------------------------------


 

(2)           IF, FOR ANY FISCAL PERIOD, (I) LANDLORD SHALL ELECT NOT TO BRING A
LANDLORD INITIATED CONTEST, AND (II) TENANT’S OCCUPANCY PERCENTAGE IS AT LEAST
TWENTY-FIVE PERCENT (25%), THEN TENANT MAY, BY NOTICE TO LANDLORD, REQUIRE THAT
LANDLORD BRING A RE TAX CONTEST FOR SUCH FISCAL PERIOD (ANY SUCH RE TAX CONTEST
BEING HEREIN CALLED A “TENANT REQUIRED CONTEST”). IF TENANT SHALL REQUIRE
LANDLORD TO BRING A TENANT REQUIRED CONTEST, THEN LANDLORD SHALL TIMELY AND
DILIGENTLY BRING AND PROSECUTE SUCH TENANT REQUIRED CONTEST, AND KEEP TENANT
ADVISED OF THE PROGRESS THEREOF. THE COSTS OF ANY TENANT REQUIRED CONTEST SHALL,
SUBJECT TO THE PROVISIONS OF SECTION 2.3(C)(4), BE BORNE BY TENANT.

 

(3)           IF, FOR ANY CALENDAR YEAR, TENANT’S OCCUPANCY PERCENTAGE IS AT
LEAST NINETY PERCENT (90%), THEN TENANT MAY, BY NOTICE TO LANDLORD, REQUIRE
LANDLORD TO PERMIT TENANT THE SOLE AND EXCLUSIVE RIGHT TO BRING A RE TAX CONTEST
FOR SUCH FISCAL PERIOD (ANY SUCH RE TAX CONTEST BEING HEREIN CALLED A “TENANT
CONTROLLED CONTEST”). FOR EACH APPLICABLE FISCAL PERIOD, TENANT SHALL ADVISE
LANDLORD, IN WRITING, AS TO WHETHER IT WILL ELECT TO REQUIRE LANDLORD TO PERMIT
TENANT THE SOLE AND EXCLUSIVE RIGHT TO BRING A RE TAX CONTEST FOR SUCH FISCAL
PERIOD SUFFICIENTLY IN ADVANCE OF THE APPLICABLE DEADLINES FOR BRINGING RE TAX
CONTESTS SUCH THAT LANDLORD CAN EFFECTIVELY EXERCISE, OR REFRAIN FROM
EXERCISING, ITS RIGHTS UNDER THE PROVISIONS OF SECTION 2.3(C)(1). IF TENANT
SHALL REQUIRE LANDLORD TO PERMIT TENANT TO BRING A TENANT CONTROLLED CONTEST,
THEN TENANT SHALL TIMELY AND DILIGENTLY BRING AND PROSECUTE SUCH TENANT
CONTROLLED CONTEST, AND KEEP LANDLORD ADVISED OF THE PROGRESS THEREOF. TENANT
MAY BRING ANY TENANT CONTROLLED CONTEST IN LANDLORD’S NAME; AND LANDLORD SHALL
COOPERATE WITH TENANT IN BRINGING AND PROSECUTING SUCH TENANT CONTROLLED
CONTEST. THE COSTS OF ANY TENANT CONTROLLED CONTEST SHALL, SUBJECT TO THE
PROVISIONS OF SECTION 2.3(C)(4), BE BORNE BY TENANT.

 

(4)           IF, FOR ANY FISCAL PERIOD, ANY RE TAX CONTEST SHALL RESULT IN A
REDUCTION IN REAL ESTATE TAXES FOR SUCH CALENDAR YEAR, THEN, AFTER THE FINAL
DETERMINATION OF SUCH RE TAX CONTEST, THE AGGREGATE REFUND MONIES RECEIVED
THEREON (INCLUDING ANY AMOUNTS PAID IN RESPECT OF INTEREST THEREON) SHALL
APPLIED AS FOLLOWS: (I) FIRST, THE SAME MAY BE RETAINED BY OR PAID TO THE PARTY
OR PARTIES BEARING THE COSTS OF SUCH RE TAX CONTEST, UP TO (BUT NOT IN EXCESS
OF) THE REASONABLE OUT-OF-POCKET COSTS INCURRED BY SUCH PARTY OR PARTIES (AND,
AS AMONG THE PARTIES, IF APPLICABLE, IN THE SAME PROPORTION AS THEY BEAR SUCH
COSTS); AND (II) SECOND, THE BALANCE THEREOF, SHALL BE DEEMED A “NET REFUND” OF
REAL ESTATE TAXES FOR SUCH FISCAL PERIOD. WITHIN THIRTY (30) DAYS AFTER SUCH
FINAL DETERMINATION, LANDLORD SHALL ISSUE A REVISED TAX STATEMENT AS REQUIRED
UNDER SECTION 2.3(A)(4) ABOVE REFLECTING REAL ESTATE TAXES AFTER SUCH NET
REFUND.

 

(5)           DURING THE PENDENCY OF ANY RE TAX CONTEST, TENANT SHALL CONTINUE
TO MAKE PAYMENTS OF ADDITIONAL RENT DUE PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.3.

 

(D)           ANY TAX STATEMENT OR OTHER NOTICE FROM LANDLORD PURSUANT TO THIS
SECTION 2.3 SHALL BE SUBJECT TO TENANT’S RIGHTS OF REVIEW AND AUDIT SET FORTH IN
SECTION 2.5.  PENDING THE RESOLUTION OF ANY DISPUTE, HOWEVER, TENANT SHALL MAKE
PAYMENTS IN ACCORDANCE WITH SAID TAX STATEMENT OR OTHER NOTICE.

 

2.4          Budget


 

(A)           ON OR BEFORE JUNE 1ST OF EACH CALENDAR YEAR DURING THE TERM,
LANDLORD SHALL DELIVER TO TENANT FOR TENANT’S REVIEW AND COMMENT, A PROJECTED
BUDGET FOR THE NEXT SUCCEEDING

 

45

--------------------------------------------------------------------------------

 

CALENDAR YEAR, EXCEPT THAT (A) LANDLORD SHALL HAVE NO OBLIGATION TO DELIVER A
PROJECTED BUDGET FOR BALANCE OF THE 2004 CALENDAR YEAR (I.E., THE PERIOD
COMMENCING ON THE COMMENCEMENT DATE AND ENDING ON DECEMBER 31, 2004), AND
(B) THE PROJECTED BUDGET FOR CALENDAR YEAR 2005 NEED ONLY BE DELIVERED BY
LANDLORD TO TENANT ON OR BEFORE THE DATE THAT IS NINETY (90) DAYS AFTER THE
COMMENCEMENT DATE. THE TERM “BUDGET”, FOR ANY CALENDAR YEAR (AS TO EACH BUDGET,
THE “BUDGET YEAR”), SHALL MEAN A BUDGET FOR THE PROPERTY FOR SUCH BUDGET YEAR,
SHOWING (I) ESTIMATES, IN REASONABLE DETAIL, OF OPERATING EXPENSES, TENANT’S
OPERATING EXPENSE SHARE AND REAL ESTATE TAXES FOR SUCH BUDGET YEAR AND TENANT’S
TAX SHARE OF ALL COMPONENTS OF REAL ESTATE TAXES FOR ALL FISCAL PERIODS
OCCURRING WITHIN SUCH BUDGET YEAR, (II) THE ESTIMATED AMOUNT FOR EACH MAJOR
CATEGORY OF EXPENSE THAT IS EXPECTED TO BE INCLUDED IN OPERATING EXPENSES FOR
THE PROPERTY FOR SUCH BUDGET YEAR, INCLUDING ANY ITEMS THAT CONSTITUTE OE
INCLUDABLE CAPITAL ITEMS, (III) WITHOUT LIMITING THE FOREGOING, AN ITEMIZED
ESTIMATE FOR EACH CONTEMPLATED REPAIR AND/OR REPLACEMENT TO ANY MAJOR COMPONENT
OF THE BASE BUILDING WHICH LANDLORD BELIEVES WILL CONSTITUTE AN OE INCLUDABLE
CAPITAL ITEM (EACH, A “CONTEMPLATED OE INCLUDABLE CAPITAL ITEM”) (CLEARLY
DISTINGUISHING ANY SUCH REPAIR AND/OR REPLACEMENT ITEM, ON THE ONE HAND, FROM
ORDINARY REPAIRS AND MAINTENANCE, ON THE OTHER), TOGETHER WITH THE RESULTING
AMORTIZED AMOUNTS WHICH WOULD BE INCLUDED IN OPERATING EXPENSES DURING THE TERM
UNDER SECTION 2.2(C)(3) HEREOF BASED ON SUCH CONTEMPLATED OE INCLUDABLE CAPITAL
ITEM, ASSUMING THE SAME WERE MADE IN ACCORDANCE WITH SUCH ITEMIZED ESTIMATE AND
PROPERLY CONSTITUTED AN OE INCLUDABLE CAPITAL ITEM, (IV) THE ESTIMATED RATES TO
BE CHARGED BY LANDLORD FOR ABOVE STANDARD SERVICES (INCLUDING REQUIRED ABOVE
STANDARD SERVICES AND OTHER ABOVE STANDARD SERVICES THEN AVAILABLE TO TENANT)
FOR SUCH BUDGET YEAR, AND (V) THE ACTUAL AMOUNTS FOR ALL SUCH ITEMS FOR THE
CALENDAR YEAR PRIOR TO THE BUDGET YEAR. IT IS UNDERSTOOD AND AGREED BY LANDLORD
AND TENANT THAT EACH BUDGET SHALL SET FORTH AMOUNTS FOR OPERATING EXPENSES AND
REAL ESTATE TAXES THAT ARE ESTIMATED, ON A REASONABLE GOOD FAITH BASIS, TAKING
INTO CONSIDERATION, AMONG OTHER THINGS, THE ACTUAL OPERATING EXPENSES AND REAL
ESTATE TAXES FOR THE CALENDAR YEAR PRIOR TO THE BUDGET YEAR, ACTUAL KNOWN
PROSPECTIVE INCREASES THEREIN AND A GOOD FAITH ESTIMATE OF THE RATE OF OTHER
INCREASES THEREIN LIKELY TO OCCUR PRIOR TO, OR DURING, THE BUDGET YEAR, AND A
GOOD FAITH ESTIMATE FOR CONTINGENCIES FOR THE BUDGET YEAR, WHICH ESTIMATE SHALL
BE NO MORE THAN FIVE (5%) PERCENT OF THE AMOUNT OF THE FINAL BUDGET.

 

(B)           TENANT, AFTER ITS RECEIPT OF THE PROPOSED BUDGET, SHALL HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO OBJECT TO ANY PORTION OF THE PROPOSED BUDGET
WHICH FAILS TO REFLECT THE PROVISIONS OF THIS LEASE (INCLUDING THE INCLUSION IN
OPERATING EXPENSES OR REAL ESTATE TAXES OF AMOUNTS NOT PERMITTED TO BE SO
INCLUDED HEREUNDER) (ANY OBJECTION BY TENANT PURSUANT TO THE PROVISIONS OF THIS
SENTENCE BEING HEREIN CALLED A “TENANT BUDGET OBJECTION”). IF TENANT ELECTS TO
RAISE TENANT BUDGET OBJECTIONS, THEN IT SHALL DO SO BY NOTICE TO LANDLORD, WHICH
NOTICE SHALL SET FORTH THE TENANT BUDGET OBJECTIONS, IN REASONABLE DETAIL,
STATING THE BASIS FOR EACH TENANT BUDGET OBJECTION. NOTWITHSTANDING THE
FOREGOING, TENANT MAY RAISE THE FOLLOWING OBJECTIONS, AS TENANT BUDGET
OBJECTIONS, ONLY IF TENANT’S OCCUPANCY PERCENTAGE IS GREATER THAN TWENTY-FIVE
PERCENT (25%): (1) AN OBJECTION TO LANDLORD’S DECISION TO MAKE A CONTEMPLATED OE
INCLUDABLE CAPITAL ITEM WITH RESPECT TO ANY MAJOR COMPONENT OF THE BASE
BUILDING, AS OPPOSED TO PERFORMING ORDINARY REPAIRS AND/OR MAINTENANCE WITH
RESPECT TO SUCH MAJOR COMPONENT OF THE BASE BUILDING; AND (2) AN OBJECTION TO
LANDLORD’S DECISION TO PERFORM ORDINARY REPAIRS AND/OR MAINTENANCE WITH RESPECT
TO SUCH MAJOR COMPONENT OF THE BASE BUILDING, AS OPPOSED TO MAKING A
CONTEMPLATED OE INCLUDABLE CAPITAL ITEM WITH RESPECT TO SUCH MAJOR COMPONENT OF
THE BASE BUILDING; PROVIDED, HOWEVER, THAT CLAUSE (1) OF THIS SENTENCE SHALL
NEVER BE DEEMED TO PRECLUDE (REGARDLESS OF TENANT’S OCCUPANCY PERCENTAGE) A
TENANT BUDGET OBJECTION RELATING TO WHETHER A PARTICULAR

 

46

--------------------------------------------------------------------------------


 

CONTEMPLATED OE INCLUDABLE CAPITAL ITEM, SET FORTH IN LANDLORD’S PROPOSED
BUDGET, IS IN FACT AN OE INCLUDABLE CAPITAL ITEM.

 

(C)           LANDLORD AND TENANT SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE ALL
TENANT BUDGET OBJECTIONS WITH RESPECT TO THE PROPOSED BUDGET. IF THE PARTIES
SHALL BE UNSUCCESSFUL IN THEIR EFFORTS TO RESOLVE ALL TENANT BUDGET OBJECTIONS,
THEN, SUBJECT TO THE PROVISIONS OF THE NEXT SUCCEEDING SENTENCE, ALL DISPUTES
WITH RESPECT TENANT BUDGET OBJECTIONS SHALL BE RESOLVED IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE XII OF THIS LEASE. NOTWITHSTANDING THE FOREGOING, AND
WITHOUT REGARD TO ANY ARBITRATION RESULT, IT IS AGREED THAT (I) WITH RESPECT TO
ANY TENANT BUDGET OBJECTION DESCRIBED IN SECTION 2.4(B)(1) ABOVE, LANDLORD SHALL
HAVE THE RIGHT TO MAKE A CONTEMPLATED OE INCLUDABLE CAPITAL ITEM WITH RESPECT TO
ANY MAJOR COMPONENT OF THE BASE BUILDING, AS OPPOSED TO PERFORMING ORDINARY
REPAIRS AND/OR MAINTENANCE WITH RESPECT TO SUCH MAJOR COMPONENT OF THE BASE
BUILDING, IF LANDLORD ESTABLISHES, BY CERTIFICATION OF A QUALIFIED ENGINEER
REASONABLY ACCEPTABLE TO TENANT, THAT SUCH COMPONENT OF THE BASE BUILDING IS
BEYOND ITS USEFUL LIFE AND THAT CONTINUED REPAIR OR MAINTENANCE (AS OPPOSED TO
REPLACEMENT) IS NOT COMMERCIALLY PRACTICABLE (IT BEING AGREED THAT IN ANY SUCH
CASE THAT LANDLORD, PURSUANT TO THIS CLAUSE (I), ESTABLISHES THE RIGHT TO MAKE A
CONTEMPLATED OE INCLUDABLE CAPITAL ITEM WITH RESPECT TO ANY MAJOR COMPONENT OF
THE BASE BUILDING, TENANT MAY STILL OBJECT TO THE CHARACTERIZATION OF SUCH ITEM
AS AN OE INCLUDABLE CAPITAL ITEM FOR PURPOSES OF SECTION 2.2(C)(3) HEREOF, BUT
ONLY IF THE SAME OTHERWISE FAILS TO MEET ONE OR MORE OF THE REQUIREMENTS OF AN
OE INCLUDABLE CAPITAL ITEM AS DELINEATED IN SUCH SECTION 2.2(C)(3) HEREOF), AND
(II) WITH RESPECT TO ANY TENANT BUDGET OBJECTION DESCRIBED IN
SECTION 2.4(B)(2) ABOVE, TENANT SHALL HAVE THE RIGHT TO REQUIRE LANDLORD TO MAKE
A CONTEMPLATED OE INCLUDABLE CAPITAL ITEM WITH RESPECT TO ANY MAJOR COMPONENT OF
THE BASE BUILDING, AS OPPOSED TO PERFORMING ORDINARY REPAIRS AND/OR MAINTENANCE
WITH RESPECT TO SUCH MAJOR COMPONENT OF THE BASE BUILDING, IF TENANT
ESTABLISHES, BY CERTIFICATION OF A QUALIFIED ENGINEER REASONABLY ACCEPTABLE TO
LANDLORD, THAT SUCH COMPONENT OF THE BASE BUILDING IS BEYOND ITS USEFUL LIFE AND
THAT CONTINUED REPAIR OR MAINTENANCE (AS OPPOSED TO REPLACEMENT) IS NOT
COMMERCIALLY PRACTICABLE (IT BEING AGREED THAT IN ANY SUCH CASE THAT IF TENANT,
PURSUANT TO THIS CLAUSE (II), REQUIRES LANDLORD TO MAKE A CONTEMPLATED OE
INCLUDABLE CAPITAL ITEM WITH RESPECT TO ANY MAJOR COMPONENT OF THE BASE
BUILDING, TENANT MAY NOT OBJECT TO THE CHARACTERIZATION OF SUCH ITEM AS AN OE
INCLUDABLE CAPITAL ITEM FOR PURPOSES OF SECTION 2.2(C)(3) HEREOF).

 

(D)           WITHIN THIRTY (30) DAYS AFTER THE RESOLUTION OF ALL TENANT BUDGET
OBJECTIONS (BY AGREEMENT OF THE PARTIES OR OTHERWISE AS CONTEMPLATED BY
SECTION 2.4(C) ABOVE), LANDLORD SHALL PREPARE AND DELIVER TO TENANT THE FINAL
BUDGET FOR THE BUDGET YEAR, WHICH FINAL BUDGET SHALL REFLECT THE RESOLUTION OF
ALL TENANT BUDGET OBJECTIONS (SUCH FINAL BUDGET, FOR ANY BUDGET YEAR, BEING
HEREIN CALLED THE “FINAL BUDGET”). NOTWITHSTANDING THE FOREGOING, EVEN IF ALL OF
THE TENANT BUDGET OBJECTIONS HAVE NOT THERETOFORE BEEN RESOLVED, LANDLORD, ON OR
PRIOR TO THE DATE THAT IS FORTY-FIVE (45) DAYS PRIOR TO THE FIRST (1ST) DAY OF
THE BUDGET YEAR, SHALL NEVERTHELESS ISSUE A FINAL BUDGET; IT BEING AGREED, IN
SUCH EVENT, THAT ALL UNRESOLVED TENANT BUDGET OBJECTIONS SHALL BE DULY NOTED
THEREON.

 

(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 2.4, TENANT’S RIGHT TO RECEIVE BUDGETS UNDER THIS SECTION 2.4, AND TO
ELECT TO RAISE TENANT BUDGET OBJECTIONS WITH RESPECT THERETO, ARE RIGHTS IN
ADDITION TO (AND ARE NOT INTENDED IN ANY MANNER TO LIMIT) THE RIGHTS OF TENANT
HEREUNDER; AND, WITHOUT LIMITING THE GENERALITY THEREOF, NEITHER (I) THE
ISSUANCE OF ANY PROPOSED BUDGET, (II) TENANT’S FAILURE TO RAISE (OR ITS ELECTION
NOT TO RAISE) OBJECTIONS (OR

 

47

--------------------------------------------------------------------------------


 

ITS ELECTION TO RAISE CERTAIN OBJECTIONS AND NOT OTHERS) WITH RESPECT TO ANY
PROPOSED BUDGET, NOR (III) THE ISSUANCE OF A FINAL BUDGET, SHALL, IN ANY CASE,
BE DEEMED EITHER (X) TENANT’S AGREEMENT THAT ANY ITEM SET FORTH IN SUCH BUDGET
IS EITHER PROPERLY INCLUDABLE WITHIN “OPERATING EXPENSE” OR “REAL ESTATE TAXES”,
AS THE CASE MAY BE, OR OTHERWISE AN ITEM BY WHICH IT IS BOUND, OR (Y) A WAIVER
BY TENANT OF ANY OF ITS RIGHTS UNDER ANY PROVISIONS OF THIS LEASE, INCLUDING THE
PROVISIONS OF SECTION 2.5 HEREOF; PROVIDED, HOWEVER, THAT (I) ALL CONTEMPLATED
OE INCLUDABLE CAPITAL ITEMS THAT ARE INCLUDED WITHIN THE FINAL BUDGET WITHOUT A
TENANT BUDGET OBJECTION NOTED THEREON SHALL BE DEEMED AN OE INCLUDABLE CAPITAL
ITEM (BUT IN NO EVENT SHALL THE AMOUNTS TO BE INCLUDED OPERATING EXPENSES BASED
THEREON, BE DEEMED APPROVED OR ACCEPTED), AND (II) ALL RESOLUTIONS OF TENANT
BUDGET OBJECTIONS (BY AGREEMENT OF THE PARTIES OR OTHERWISE AS CONTEMPLATED BY
SECTION 2.4(C) ABOVE) SHALL BE BINDING UPON BOTH LANDLORD AND TENANT.

 

(F)            DURING ANY TENANT MANAGEMENT PERIOD, TENANT SHALL BE RESPONSIBLE
FOR PREPARING THE BUDGET AND FINAL BUDGET AND THE FOREGOING PROVISIONS OF THIS
SECTION 2.4 SHALL APPLY MUTATIS MUTANDIS, PROVIDED THAT: (I) REFERENCES THEREIN
TO “LANDLORD” SHALL BE DEEMED TO REFER TO TENANT, (II) REFERENCES THEREIN TO
“TENANT” SHALL BE DEEMED TO REFER TO LANDLORD, (III) REFERENCES THEREIN TO
“TENANT BUDGET OBJECTION” SHALL BE DEEMED TO REFER TO A “LANDLORD BUDGET
OBJECTION”, WHICH TERM SHALL MEAN ANY OBJECTION BY LANDLORD TO BUDGET PURSUANT
TO THE PROVISIONS OF THE FIRST SENTENCE OF SECTION 2.4(B), (IV) THE LAST
SENTENCE OF SECTION 2.4(B) SHALL BE DEEMED DELETED, (V) THE LAST PARENTHETICAL
IN SECTION 2.4(C) SHALL BE DEEMED DELETED, AND (VI) SECTION 2.4(E) SHALL BE
DEEMED DELETED.

 

2.5                                 Audit Rights

 

(A)           TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL HAVE THE RIGHT,
TO BE EXERCISED BY NOTICE GIVEN TO LANDLORD (EACH, AN “AUDIT NOTICE”) WITHIN TWO
(2) YEARS AFTER RECEIPT OF AN OPERATING EXPENSE STATEMENT, TAX STATEMENT OR
OTHER INVOICE, TO AUDIT AND/OR INSPECT (I) IN THE CASE OF AN OPERATING EXPENSE
STATEMENT, LANDLORD’S BOOKS AND RECORDS PERTAINING TO OPERATING EXPENSES FOR THE
CALENDAR YEAR FOR WHICH SUCH OPERATING STATEMENT IS ISSUED (AND/OR ANY OTHER
ITEMS OR MATTERS THAT IMPACT THE AMOUNT OF TENANT’S OPERATING EXPENSE SHARE FOR
SUCH CALENDAR YEAR), (II) IN THE CASE OF A TAX STATEMENT, LANDLORD’S BOOKS AND
RECORDS PERTAINING TO REAL ESTATE TAXES FOR THE CALENDAR YEAR FOR WHICH SUCH TAX
STATEMENT IS ISSUED (AND/OR ANY OTHER ITEMS OR MATTERS THAT IMPACT THE AMOUNT OF
TENANT’S TAX SHARE FOR SUCH CALENDAR YEAR), (III) IN THE CASE OF ANY OE
INCLUDABLE CAPITAL ITEM(S), COPIES OF ALL SPECIFICATIONS, CONTRACTS AND INVOICES
PERTAINING TO THE OE INCLUDABLE CAPITAL ITEM(S), AND (IV) IN THE CASE OF ANY
OTHER INVOICE, LANDLORD’S BOOKS AND RECORDS PERTAINING TO ANY AND ALL SUMS
STATED TO BE DUE AND OWING FROM TENANT PURSUANT TO SUCH INVOICE (LANDLORD’S
BOOKS AND RECORDS DESCRIBED IN CLAUSES (I), (II), (III) OR (IV) OF THIS
SENTENCE, AS APPLICABLE, ARE HEREIN CALLED THE “RELEVANT BOOKS AND RECORDS”);
PROVIDED, THAT (1) SUCH AUDIT AND/OR INSPECTION (I) COMMENCES WITHIN NINETY (90)
DAYS AFTER THE LATER OF (X) THE DATE OF THE AUDIT NOTICE, AND (Y) THE DATE THAT
LANDLORD MAKES ALL THE RELEVANT BOOKS AND RECORDS AVAILABLE TO TENANT CONSISTENT
WITH THE PROVISIONS OF SECTION 2.5(B) BELOW, AND (II) THEREAFTER PROCEEDS
REASONABLY TO CONCLUSION, (2) TENANT MAY AUDIT ANY SINGLE CALENDAR YEAR ONLY
ONCE IN RESPONSE TO ANY PARTICULAR OPERATING EXPENSE STATEMENT, TAX STATEMENT OR
OTHER INVOICE (IT BEING UNDERSTOOD THAT ANY AMENDED OPERATING EXPENSE STATEMENT,
REVISED TAX STATEMENT OR OTHER REVISED OR RE-SUBMITTED INVOICE SHALL BE DEEMED A
SEPARATE OPERATING EXPENSE STATEMENT, TAX STATEMENT OR INVOICE, AS THE CASE MAY
BE, FOR PURPOSES OF THIS SECTION 2.5). TENANT MAY CONDUCT ANY AUDIT OR
INSPECTION OF THE RELEVANT BOOKS AND RECORDS WITH TENANT’S OWN EMPLOYEES, OR

 

48

--------------------------------------------------------------------------------


 

THROUGH AN ACCOUNTANT OR OTHER AGENT SELECTED BY TENANT, OR BOTH IN COMBINATION.
WITH RESPECT ANY SUCH AUDIT OR INSPECTION, TENANT AGREES TO TREAT, AND, IF
APPLICABLE, USE ALL REASONABLE EFFORTS TO CAUSE ITS ACCOUNTANT OR OTHER AGENT,
TO TREAT, ALL INFORMATION REGARDING THE RELEVANT BOOKS AND RECORDS (OTHER THAN
INFORMATION WITHIN THE PUBLIC DOMAIN) AS CONFIDENTIAL; PROVIDED, HOWEVER, THAT
NOTHING IN THIS SENTENCE SHALL PREVENT ANY DISCLOSURE IN ANY DISPUTE REGARDING
THE RELEVANT BOOKS AND RECORDS, OR OTHERWISE IN ANY COURT OR ARBITRATION
PROCEEDING UNDER THIS LEASE, OR OTHERWISE AS REQUIRED BY ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY.

 

(B)           LANDLORD SHALL CAUSE ALL OF ITS BOOKS AND RECORDS WHICH ARE (OR
MAY BECOME) RELEVANT BOOKS AND RECORDS TO BE MAINTAINED IN A COMPLETE MANNER,
AND ONE WHICH WILL PERMIT ANY AUDIT OR INSPECTION THEREOF TO PROCEED REASONABLY
TO CONCLUSION. WITHOUT LIMITING THE FOREGOING IN ANY MANNER, THE RELEVANT BOOKS
AND RECORDS WITH RESPECT TO OPERATING EXPENSES, FOR ANY CALENDAR YEAR, SHALL
INCLUDE ALL RECORDS AND OTHER DOCUMENTATION NEEDED TO ASCERTAIN THAT ANY
ALLOCATION MADE BY LANDLORD WITH RESPECT TO THE COSTS DESCRIBED IN
SECTION 2.2(C)(5) HEREOF CONFORMS TO THE REQUIREMENTS OF
SECTION 2.2(C)(5) HEREOF (INCLUDING, AS APPLICABLE, RECORDS AND DOCUMENTATION
RELATING TO OPERATING EXPENSES FOR PRIOR CALENDAR YEARS, AND RECORDS AND
DOCUMENTATION RELATING TO OTHER PROPERTIES OWNED OR OPERATED BY LANDLORD AND/OR
AFFILIATES OF LANDLORD).

 

(C)           PROMPTLY AFTER ITS RECEIPT OF AN AUDIT NOTICE, AND UNTIL THE
PERTINENT AUDIT OR INSPECTION IS COMPLETED, LANDLORD SHALL MAKE ALL THE RELEVANT
BOOKS AND RECORDS CONTINUOUSLY AVAILABLE TO TENANT OR TENANT’S AGENTS AT ONE
(1) SINGLE BUSINESS LOCATION (WHICH BUSINESS LOCATION SHALL BE EITHER (I) THE
PROPERTY, OR (II) LANDLORD’S HEADQUARTERS OR MAIN OFFICE, WHICH SHALL BE LOCATED
IN THE CONTINENTAL UNITED STATES) DURING BUILDING OPERATING HOURS (UNTIL SUCH
AUDIT OR INSPECTION IS COMPLETED). THROUGHOUT TENANT’S CONDUCT OF ANY SUCH AUDIT
OR INSPECTION, LANDLORD AGREES TO COOPERATE IN GOOD FAITH THEREWITH. AS PART OF
ITS CONDUCT OF ANY SUCH AUDIT OR INSPECTION, TENANT OR TENANT’S AGENTS MAY MAKE
AND RETAIN COPIES OF THE WHOLE OR ANY PORTION OF THE RELEVANT BOOKS AND RECORDS.

 

(D)           IF TENANT’S AUDIT OR INSPECTION OF THE RELEVANT BOOKS AND RECORDS
INDICATES THAT LANDLORD’S CALCULATION OF TENANT’S OPERATING EXPENSE SHARE FOR
ANY CALENDAR YEAR, TENANT’S TAX SHARE FOR ANY CALENDAR YEAR, OR ANY OTHER
INVOICED COMPONENT OF ADDITIONAL RENT, WAS OVERSTATED AND RESULTED IN TENANT
OVERPAYING THE PERTINENT ITEM OF ADDITIONAL RENT, OR LANDLORD HAS INCLUDED COSTS
IN THE CALCULATION OF TENANT’S OPERATING EXPENSE SHARE FOR ANY CALENDAR YEAR
THAT ARE NOT DOCUMENTED BY LANDLORD, THEN (I) LANDLORD, WITHIN THIRTY (30) DAYS
AFTER THE COMPLETION OF SUCH AUDIT AND/OR INSPECTION, SHALL REFUND TO TENANT THE
AMOUNT OF SUCH OVERPAYMENT, TOGETHER WITH INTEREST ON THE AMOUNT THEREOF AT THE
APPLICABLE RATE FOR THE PERIOD FROM DATE TENANT MADE SUCH PAYMENT TO THE DATE
THAT LANDLORD MAKES SUCH REFUND, AND (II) IF SUCH OVERPAYMENT EXCEEDS FOUR
PERCENT (4%) OF THE ACTUAL AMOUNT OF THE PERTINENT ITEM OF ADDITIONAL RENT,
THEN, IN ADDITION, LANDLORD, WITHIN THIRTY (30) DAYS AFTER TENANT’S REQUEST,
SHALL PAY TO TENANT AN AMOUNT EQUAL TO TENANT’S REASONABLE OUT-OF-POCKET COSTS
IN CONDUCTING SUCH AUDIT OR INSPECTION.

 

(E)           IN ANY CASE, SHOULD LANDLORD DISAGREE WITH THE RESULTS OF TENANT’S
AUDIT OR INSPECTION, LANDLORD AND TENANT SHALL REFER THE MATTER TO A MUTUALLY
ACCEPTABLE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, WHO SHALL WORK IN GOOD FAITH
WITH LANDLORD AND TENANT TO RESOLVE THE DISCREPANCY. THE FEES AND COSTS OF SUCH
INDEPENDENT ACCOUNTANT TO WHICH SUCH DISPUTE IS REFERRED SHALL BE BORNE BY THE
UNSUCCESSFUL PARTY AND SHALL BE SHARED PRO RATA TO THE EXTENT EACH PARTY IS

 

49

--------------------------------------------------------------------------------


 

UNSUCCESSFUL AS DETERMINED BY SUCH INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT,
WHOSE DECISION SHALL BE FINAL AND BINDING.

 


ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT


 

3.1                                 Building Standard and Above Standard
Services

 

During the Term, Landlord shall furnish the following services to Tenant:

 

(A)           BUILDING STANDARD SERVICES.  LANDLORD SHALL FURNISH THE FOLLOWING
SERVICES TO TENANT THROUGHOUT THE TERM (“BUILDING STANDARD SERVICES”), ALL OF
WHICH SHALL COMPLY WITH AND SHALL BE SUBJECT TO LEGAL REQUIREMENTS AND, EXCEPT
AS EXPRESSLY PROVIDED TO THE CONTRARY IN THIS SECTION 3.1(A), SHALL BE EQUAL TO
OR EXCEED SERVICES CUSTOMARILY PROVIDED FOR COMPARABLE BUILDINGS:

 

(i)            At all times, hot (i.e., thermostat set in the range of 105° to
110° Fahrenheit for comfort and energy conservation purposes but with the
capability to produce hot water for specified purposes at 140° Fahrenheit if
requested by Tenant) and cold domestic water in, and for, (x) all restrooms,
drinking fountains, kitchen and pantry areas (and other areas or facilities
requiring domestic water) within the Leased Premises, and (y) all restrooms,
drinking fountains, kitchen and pantry areas (and other areas or facilities
requiring domestic water) located in Common Areas.

 

(ii)           During Building Operating Hours, HVAC service to the Leased
Premises and the Common Areas of the Building sufficient to maintain
temperatures that are reasonably required for comfortable use and occupancy
thereof, in conformity with the standards and specification in effect on the
Commencement Date (such HVAC service, as to the Leased Premises, being herein
called “Building System HVAC Service”).

 

(iii)          Electric lighting service for the Common Areas, including the
Parking Areas, and, as more particularly set forth in subsection (vi) below, the
Leased Premises, all in conformity with the practices for the Property on the
Commencement Date.

 

(iv)          Janitorial service to the Leased Premises and the Common Areas in
conformity with the janitorial specifications for the Property as set forth in
Exhibit C hereto; provided, however, that (A) Tenant, from time to time, shall
have the right, upon sixty (60) days written notice to Landlord, to elect to
separately contract for janitorial services for the Leased Premises, and, if
Tenant makes such election, then, during all such periods that such election is
in effect, Operating Expenses shall exclude the cost of providing janitorial
services to the Leased Premises and all other Leasable Areas (and the
calculation of the Monthly Estimated OE Payments and Tenant’s Operating Expense
Share shall be adjusted accordingly), and (B) during any Tenant Management
Period, Tenant, in addition, shall, from time to time, have the right, upon
sixty (60) days written notice to Landlord, to take over responsibility for
providing janitorial services for the Property, and, if Tenant makes such
election, then, during all such periods for which such election is in effect,
(I) Operating Expenses shall exclude the cost of providing janitorial services
to the Property (and the calculation of the Monthly Estimated OE Payments and
Tenant’s Operating Expense Share shall be adjusted accordingly), and (II) 

 

50

--------------------------------------------------------------------------------


 

Landlord shall reimburse Tenant an amount equal to the sum of (aa) the
reasonable costs incurred by Tenant in providing such janitorial services to the
Leasable Areas outside the Premises, plus (bb) the excess of (x) the reasonable
costs incurred by Tenant in providing such janitorial services to the Common
Areas, over (y) Tenant’s Occupancy Percentage of such reasonable costs.

 

(v)           Access control services for the Building providing Tenant and its
employees access to the Leased Premises and the Common Areas at all times; it
being understood that Tenant shall have the right, at Tenant’s sole cost and
expense, to install and operate such additional access control systems as it
shall determine desirable for the purpose of limiting access to or within the
Leased Premises, so long as any additional access control systems installed by
Tenant are monitored and maintained by Tenant at Tenant’s sole expense.

 

(vi)          At all times, electricity to Tenant (for use within the Leased
Premises and in connection with any Tenant Property located outside of the
Leased Premises that consumes electricity), it being agreed that (A) dedicated
electrical capacity shall be available to Tenant therefor, at all times, in an
amount not less than the dedicated electrical capacity available therefor on the
Commencement Date (such dedicated electrical capacity being herein called
“Tenant’s Dedicated Electrical Capacity”) (it being agreed that Tenant’s
Dedicated Electrical Capacity shall not be deemed to include any electrical
capacity available for any Common Areas and/or the operation of any Building
Systems), and (B) such electricity shall be made available to Tenant at, and
transformed to, a panel box(es) located in the core of each floor of the
Building on which the Leased Premises are located (and/or such other panel
box(es) servicing the Leased Premises on the Commencement Date). Without
limiting the foregoing, Landlord shall have the right, but not the obligation,
at Landlord’s sole cost and expense, to install and operate one or more
electrical submeters to separately measure Tenant’s electrical consumption with
respect to the Leased Premises and any Tenant Property located outside of the
Leased Premises, but in no event any electrical consumption attributable to the
Common Areas or the operation of any Building Systems (such submeter(s) being
herein collectively called the “Premises Submeter”), but only if Landlord
likewise installs one or more electrical submeters to separately measure the
electrical consumption of all other tenants or occupants of the Property (which,
in all events, shall include all electrical demand and consumption with respect
to all Leasable Areas, other than the Leased Premises, even if vacant, and with
respect to all property belonging to any such other tenants or occupants located
outside of Leasable Areas) (such submeter(s) being herein called the “Other
Leasable Area Submeters”). If Landlord installs and operates both the Premises
Submeters and the Other Leasable Area Submeters (collectively, the “Leasable
Area Submeters”) pursuant to the preceding sentence, then, during all periods
that all the Leasable Area Submeters are operational, (I) Operating Expenses
shall not include any costs of any electricity, the consumption of which is
being measured (or which is required to be measured) by any of the Leasable Area
Submeters (and the calculation of the Monthly Estimated OE Payments and Tenant’s
Operating Expense Share shall be adjusted accordingly), and (II) Tenant, in
respect of Tenant’s electrical usage, shall pay to Landlord, as Additional Rent,
for any billing period, within thirty (30) days following Tenant’s receipt of
Landlord’s billing statement therefor (each, a “Landlord Electrical Invoice”),
an amount equal to (a) the product of (x) Tenant’s consumption of electricity,
as measured, in KWHs, by the Premises Submeter for such billing period,
multiplied by (y) Landlord’s Average Cost Per KWH for such billing period, plus
(b) if applicable, any sales tax or other charges payable, by law, on the amount
described in clause (a) 

 

51

--------------------------------------------------------------------------------


 

of this sentence. As used herein, the term “Landlord’s Average Cost Per KWH”,
for any billing period, shall mean an amount equal to the quotient obtained by
dividing (1) the total dollar amount charged to Landlord by the electric utility
company serving the Property (the “Electric Utility Company”) for all
electricity furnished to the Property for such billing period, as shown on the
Electric Utility Company’s bill therefor (excluding, however, the amount of any
sales tax or other charges payable, by law, which may be payable pursuant to
such bill), by (2) the total number of kilowatt hours (“KWHs”) of electricity
consumed by or in the Property during such billing period, as shown on the
Electric Utility Company’s bill therefor. Landlord’s Electrical Invoice, for any
billing period, shall (aa) separately set forth (xx) Tenant’s consumption of
electricity, as measured, in KWHs, by the Premises Submeter for such billing
period, (yy) Landlord’s Average Cost Per KWH for such billing period, and a
reasonably detailed computation thereof, and (zz) the sales tax or other charges
payable, by law, that are payable by Tenant pursuant to such invoice (and
Landlord covenants to remit to the appropriate governmental agency, all such
sales tax and other charges paid by Tenant pursuant to such invoice), and (bb)
be accompanied by the Electric Utility Company’s bill for such billing period.
Notwithstanding the foregoing, during any Tenant Management Period, Tenant
shall, from time to time, have the right, upon sixty (60) days written notice to
Landlord, to take over responsibility for making payments directly to the
Electric Utility Company providing the electric service to the Property, and, if
Tenant makes such election, then, during all such periods for which such
election is in effect, (I) Operating Expenses shall exclude the cost of
providing electricity (and the calculation of the Monthly Estimated OE Payments
and Tenant’s Operating Expense Share shall be adjusted accordingly), and
(II) Landlord shall reimburse Tenant an amount equal to the excess of (x) the
reasonable costs incurred by Tenant in providing electricity, over (y) Tenant’s
Occupancy Percentage of such reasonable costs. In addition, Tenant shall
indemnify and hold harmless Landlord from and against all third party claims
(including claims by other tenants or occupants of the Property) arising out of
or relating to any failure or alleged failure to adequately provide the
electricity during such periods for which such election is in effect.

 

(vii)         Security for the Property (including the Building, the Leasable
Areas therein and the Common Areas, including the Parking Areas) and/or for the
enforcement and control of Parking Areas, all substantially similar to the
security services existing on the Commencement Date (such security being herein
called the “Property Security”); it being agreed that any additional security
(above the Property Security) required for the Leased Premises in order to
comply with Legal Requirements in effect from time to time pertaining to banking
security systems, devices, services, equipment and procedures, or as otherwise
deemed necessary by Tenant, shall be the sole responsibility of Tenant, and not
part of the Property Security, and Landlord shall have no responsibility or
liability therefor. Notwithstanding the foregoing, during any Tenant Management
Period, Tenant shall, from time to time, have the right, upon sixty (60) days
written notice to Landlord, to take over responsibility for providing the
Property Security, and, if Tenant makes such election, then, during all such
periods for which such election is in effect, (I) Operating Expenses shall
exclude the cost of providing the Property Security (and the calculation of the
Monthly Estimated OE Payments and Tenant’s Operating Expense Share shall be
adjusted accordingly), and (II) Landlord shall reimburse Tenant an amount equal
to the excess of (x) the reasonable costs incurred by Tenant in providing the
Property Security, over (y) Tenant’s Occupancy Percentage of such reasonable
costs. In addition, Tenant shall indemnify and hold harmless Landlord from and
against all third party claims (including claims by other

 

52

--------------------------------------------------------------------------------


 

tenants or occupants of the Property) arising out of or relating to any failure
or alleged failure to adequately provide the Property Security during such
periods for which such election is in effect.

 

(viii)        All bulb and ballast replacement in all Common Areas and Building
Standard bulb and ballast replacement in the Leased Premises, it being
understood that replacement of all fluorescent, incandescent, halogen and other
types of bulbs and ballasts in all fixtures existing in the Leased Premises as
of the Commencement Date shall be deemed to be Building Standard and that
Landlord shall not be obligated to replace any bulbs and ballasts in Tenant’s
furniture or furnishings in the Leased Premises.

 

(ix)           At all times, passenger elevator service to the Leased Premises,
subject, outside of Building Operating Hours, to (x) temporary cessation for
ordinary repair and maintenance (but, as to each floor of the Building on which
the Leased Premises are located, such temporary cessation for ordinary repair
and maintenance shall not occur simultaneously for all passenger elevator cabs
serving such floor) and (y) reasonable security measures consistent with those
generally being employed at Comparable Buildings.

 

(x)            Maintenance and cleaning of the Property (including the Base
Building and the Common Areas, including (aa) the Common Areas on each floor of
the Building on which any part of the Leased Premises is located, (bb) the
Parking Areas and (cc) all exterior landscaped portions on the Land or
immediately adjacent thereto).

 

(xi)           During Building Operating Hours, non-exclusive use (in common
with Landlord and other tenants or occupants of the Property) of the Building’s
loading dock(s), freight elevator(s) and related facilities (if and to the
extent that such the same either exist on the Commencement Date or are hereafter
constructed) (collectively, the “Building’s Loading & Delivery Facilities”),
which use shall be without charge, on first-come, first-serve basis, and shall
otherwise be subject to the Building Rules.

 

(xii)          At all times, sanitary sewer service to the Leased Premises and
Common Areas.

 

(xiii)         Trash removal from the Property at designated locations;
provided, however, that Tenant, from time to time, shall have the right, upon
sixty (60) days written notice to Landlord, to elect to separately contract for
trash removal services for the Leased Premises, and, if Tenant makes such
election, then, during all such periods that such election is in effect,
Operating Expenses shall exclude the cost of providing trash removal services to
the Leased Premises and all other Leasable Areas (and the calculation of the
Monthly Estimated OE Payments and Tenant’s Operating Expense Share shall be
adjusted accordingly).

 

(xiv)        Snow and ice removal services as required to maintain safe access
to the Property at all times during Building Operating Hours.

 

(xv)         Appropriate precautionary measures to protect the Property from
windstorm, hurricanes, flooding and other predictable natural disasters as
customarily taken by prudent property owners at Comparable Buildings or as may
be required by the insurance provider for the Property.

 

53

--------------------------------------------------------------------------------


 

(xvi)        Maintenance, service and testing of any electric generation systems
and equipment to the extent such equipment and systems serve the Common Areas,
Leased Premises and Leasable Areas of the Building (and not exclusively the
Leased Premises).

 

(xvii)       Life safety services (through fire alarm systems, energy management
systems, etc.) as provided as of the Commencement Date, and, thereafter, as
needed to provide such services at level consistent with Comparable Buildings.

 

(xviii)      Other utilities and services provided to Tenant, the Leased
Premises or the Common Areas, as of the Commencement Date, including, if
applicable, gas, steam, fuel oil, etc.

 

Landlord and Tenant acknowledge that Tenant owned and operated the Property
prior to the Commencement Date, and Tenant is fully aware of the capabilities
and limitations of the Building Systems as of the Commencement Date. Nothing in
this Section 3.1(a) shall be deemed to be a covenant or agreement of Landlord,
or a representation or warranty of Landlord, express or implied, that Landlord
shall upgrade the Building Systems so that the same will hereafter be capable of
greater performance then the same are capable of on the Commencement Date, and
if the particular standards or specifications herein-above set forth for any
Building Standard Service can not be furnished without such an upgrade, then,
notwithstanding the foregoing provisions of this Section 3.1(a), Landlord need
only provide such service at the highest level (or the level closest to such
standards or specifications) which can be provided without such an upgrade (but,
in all events, at a level at least equal to that being provided as of the
Commencement Date). With respect to the Building Standard Services referenced in
Section 3.1(a)(i), (ii), (v) and (ix), Landlord shall furnish such services in
such quantities and at such levels that are at least equal to the quantities and
levels being furnished at the Property immediately prior to the Commencement
Date, with Tenant acknowledging and agreeing that Landlord shall not be required
to provide during the Term greater quantities or higher levels of service than
is capable of being provided through the Building Systems as the same exist as
of the Commencement Date, and that Landlord has no obligation to replace or
improve such Building Systems other than in the ordinary course as may be
consistent with sound building management practices or as required by
Section 5.5 hereof.

 

(B)           (1)           IF TENANT REQUIRES ELECTRICITY FOR USE IN THE LEASED
PREMISES IN EXCESS OF TENANT’S DEDICATED ELECTRICAL CAPACITY, AND SUCH REQUIRED
ADDITIONAL ELECTRICAL CAPACITY IS THEN AVAILABLE AT THE PROPERTY OR CAN BE
OBTAINED FOR THE PROPERTY BY LANDLORD FROM THE ELECTRIC UTILITY COMPANY, THEN
LANDLORD SHALL, UPON TENANT’S REQUEST AND AT TENANT’S SOLE COST AND EXPENSE,
FURNISH AND INSTALL, OR CAUSE TO BE FURNISHED AND INSTALLED, THE ADDITIONAL
EQUIPMENT (IF ANY) THAT IS REASONABLY REQUIRED TO FURNISH SUCH ADDITIONAL
ELECTRICAL CAPACITY TO THE LEASED PREMISES (INCLUDING, AS NEEDED, WIRES, RISERS,
CONDUITS, FEEDERS, SWITCHBOARDS AND CIRCUIT PANELS), WHEREUPON TENANT’S
DEDICATED ELECTRICAL CAPACITY SHALL BE AUTOMATICALLY INCREASED BY SUCH
ADDITIONAL ELECTRICAL CAPACITY.

 

(2)           TENANT, FROM TIME TO TIME, SHALL HAVE THE RIGHT TO INSTALL WITHIN
THE LEASED PREMISES (AT LOCATIONS SELECTED BY TENANT), OR WITHIN THE COMMON
AREAS, OR ON THE GROUNDS, OR ROOF OF THE BUILDING, SUBJECT TO LANDLORD’S
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, ONE OR MORE SUPPLEMENTAL
HVAC UNITS, TOGETHER WITH THE EQUIPMENT PADS, DUCTS AND OTHER

 

54

--------------------------------------------------------------------------------


 

EQUIPMENT NEEDED TO ACCOMMODATE THE EQUIPMENT AND DISTRIBUTE AND VENT THE AIR
GENERATED THEREBY (COLLECTIVELY, THE “TENANT’S SUPPLEMENTAL HVAC EQUIPMENT”) FOR
THE PURPOSE OF PROVIDING ADDITIONAL HVAC SERVICE (I.E., HVAC SERVICE IN ADDITION
TO THE BUILDING SYSTEM HVAC SERVICE) FOR THE LEASED PREMISES OR ANY PORTION
THEREOF.

 

(3)           IF THE BUILDING SYSTEMS, AS OF THE DATE HEREOF, SHALL INCLUDE ANY
CHILLED OR CONDENSER WATER SYSTEM (HEREIN CALLED THE “BUILDING’S CW SYSTEM”),
THEN TENANT, IN CONNECTION WITH THE OPERATION OF ANY TENANT’S SUPPLEMENTAL HVAC
EQUIPMENT, THEN LANDLORD, AS A BUILDING STANDARD SERVICE, SHALL FURNISH CHILLED
OR CONDENSER WATER THEREFROM TO TENANT, AT A LEVEL EQUAL TO THE LEVEL THAT IS
BEING FURNISHED TO TENANT THEREFROM ON THE COMMENCEMENT DATE (SUCH LEVEL BEING
HEREIN CALLED “TENANT’S ALLOTTED CW CAPACITY”) AND AT THE TIMES THAT SUCH
TENANT’S ALLOTTED CW CAPACITY IS BEING FURNISHED, OR MADE AVAILABLE, ON THE
COMMENCEMENT DATE, WITHOUT CHARGE TO TENANT. IF, AT ANY TIME HEREAFTER, TENANT,
BY NOTICE TO LANDLORD, MAY REQUEST AN INCREASE IN TENANT’S ALLOTTED CW CAPACITY,
AND, IN ANY SUCH CASE, (I) IF, AT THE TIME OF SUCH REQUEST, THE BUILDING’S CW
SYSTEM HAS SUFFICIENT AVAILABLE CAPACITY TO PERMIT THE REQUESTED INCREASE, THEN
TENANT’S ALLOTTED CW CAPACITY SHALL BE AUTOMATICALLY INCREASED BY THE REQUESTED
INCREASE, OR (II) IF, AT THE TIME OF SUCH REQUEST, THE BUILDING’S CW SYSTEM DOES
NOT HAVE SUFFICIENT AVAILABLE CAPACITY TO PERMIT THE REQUESTED INCREASE, THEN
LANDLORD SHALL SO NOTIFY TENANT, WHICH NOTICE SHALL INDICATE WHETHER OR NOT THE
BUILDING’S CW SYSTEM IS SUSCEPTIBLE OF AN UPGRADE WHICH WOULD CREATE SUFFICIENT
AVAILABLE CAPACITY TO PERMIT THE REQUESTED INCREASE. IN ANY CASE THAT LANDLORD’S
NOTICE TO TENANT SHALL INDICATE THAT THE BUILDING’S CW SYSTEM IS SUSCEPTIBLE OF
AN UPGRADE, TENANT SHALL HAVE TO AUTHORIZE SUCH AN UPGRADE BE EFFECTED, IN WHICH
EVENT LANDLORD, AT TENANT’S SOLE COST AND EXPENSE, SHALL CAUSE SUCH UPGRADE TO
BE EFFECTED WITH REASONABLE DISPATCH, WHEREUPON TENANT’S ALLOTTED CW CAPACITY
SHALL BE AUTOMATICALLY INCREASED BY SUCH REQUESTED INCREASE.

 

(C)           (1)           IF AND TO THE EXTENT REQUESTED BY TENANT FROM TIME
TO TIME AND TO THE EXTENT THE SAME ARE REASONABLY AVAILABLE, LANDLORD SHALL
PROVIDE TENANT WITH SERVICES IN EXCESS OF BUILDING STANDARD SERVICES AS
DESCRIBED IN SECTION 3.1(A) AND SECTION 3.1(B)(3) HEREOF (“ABOVE STANDARD
SERVICES”). ALL OF THE COSTS INCURRED BY LANDLORD IN CONNECTION WITH PROVIDING
ANY SPECIAL TENANT SERVICES SHALL BE PAID BY TENANT AS ABOVE STANDARD SERVICES
RENT, INCLUDING COSTS THAT WOULD NOT HAVE BEEN INCURRED BUT FOR TENANT’S REQUEST
FOR ABOVE STANDARD SERVICES. LANDLORD’S CHARGES FOR ABOVE STANDARD SERVICES MAY
BE ESTABLISHED AND REVISED FROM TIME TO TIME BY LANDLORD; PROVIDED THAT AT NO
TIME SHALL LANDLORD’S CHARGES FOR ABOVE STANDARD SERVICES EXCEED LANDLORD’S
ACTUAL OUT-OF-POCKET COSTS, NOR SHALL LANDLORD (I) INCLUDE ANY OVERHEAD OR
PROFIT IN THE CALCULATION OF ABOVE STANDARD SERVICES COSTS OR (II) CHARGE TENANT
AT A HIGHER RATE FOR ABOVE STANDARD SERVICES THAN LANDLORD CHARGES ANY OTHER
TENANT OF A BUILDING FOR COMPARABLE SERVICES.

 

(2)           NOTWITHSTANDING THE PROVISIONS OF SECTION 8.1(C)(1) ABOVE, OR
ANYTHING ELSE TO THE CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL BE
REQUIRED TO FURNISH THE FOLLOWING ABOVE STANDARD SERVICES (HEREIN CALLED THE
“REQUIRED ABOVE STANDARD SERVICES”), UPON THE FOLLOWING TERMS AND CONDITIONS:

 

(A)          IF TENANT SHALL REQUEST THAT BUILDING SYSTEM HVAC SERVICE BE
FURNISHED TO THE LEASED PREMISES DURING TIMES OTHER THAN DURING BUILDING
OPERATING HOURS (SUCH SERVICE, DURING SUCH TIMES, BEING HEREIN CALLED “OT
BUILDING SYSTEM HVAC SERVICE”), THEN

 

55

--------------------------------------------------------------------------------


 

LANDLORD SHALL FURNISH OT BUILDING SYSTEM HVAC SERVICE TO LEASED PREMISES DURING
SUCH TIME OR TIMES, CONSISTENT WITH SUCH REQUEST AND THE FOREGOING
SPECIFICATIONS. TENANT SHALL REQUEST OT BUILDING SYSTEM HVAC SERVICE NO LATER
THAN 3:00 P.M. ON THE BUSINESS DAY FOR WHICH THE SAME IS REQUESTED, OR NO LATER
THAN 3:00 P.M. ON THE LAST PRECEDING BUSINESS DAY, IN ANY CASE WHERE OT BUILDING
SYSTEM HVAC SERVICE IS REQUESTED FOR ANY DAY THAT IS NOT A BUSINESS DAY. TENANT,
IN RESPECT OF OT BUILDING SYSTEM HVAC SERVICE REQUESTED AND FURNISHED, SHALL PAY
TO LANDLORD AN HOURLY CHARGE THEREFOR, AS ABOVE STANDARD SERVICES RENT, FOR EACH
HOUR THAT OT BUILDING SYSTEM HVAC SERVICE WAS REQUESTED AND FURNISHED, WHICH
HOURLY CHARGE, DURING ANY CALENDAR YEAR, SHALL BE AT THE RATE(S) THEREFOR SET
FORTH IN THE FINAL BUDGET FOR SUCH CALENDAR YEAR, AND SHALL NOT, IN ANY EVENT,
EXCEED THE HOURLY CHARGE GENERALLY APPLICABLE IN COMPARABLE BUILDINGS FOR
OVERTIME HVAC SERVICE OR OTHER TENANTS OR OCCUPANTS OF THE PROPERTY.

 

(B)           IF TENANT SHALL REQUEST USE OF THE BUILDING’S LOADING & DELIVERY
FACILITIES DURING TIMES OTHER THAN DURING BUILDING OPERATING HOURS, THEN
LANDLORD SHALL MAKE THE SAME AVAILABLE TO TENANT TO USE THE SAME DURING SUCH
TIMES; SUBJECT TO AVAILABILITY, WHICH SHALL BE ON A FIRST-RESERVED, FIRST
SERVED, BASIS AS AMONGST THE TENANTS AND OTHER OCCUPANTS OF THE PROPERTY. TENANT
SHALL MAKE SUCH A REQUEST NO LATER THAN 3:00 P.M. ON THE BUSINESS DAY FOR WHICH
SUCH USE IS REQUESTED, OR NO LATER THAN 3:00 P.M. ON THE LAST PRECEDING BUSINESS
DAY, IN ANY CASE WHERE SUCH USE IS REQUESTED FOR ANY DAY THAT IS NOT A BUSINESS
DAY. TENANT’S USE OF THE BUILDING’S LOADING & DELIVERY FACILITIES OUTSIDE OF
BUILDING OPERATING HOURS SHALL BE WITHOUT CHARGE, EXCEPT THAT TENANT SHALL
REIMBURSE LANDLORD, AS ABOVE STANDARD SERVICES RENT, FOR THE ACTUAL, REASONABLE
OUT-OF-POCKET COSTS TO THIRD PARTIES (WITHOUT ALLOWANCE FOR OVERHEAD OR PROFIT)
TO FURNISH SUCH SERVICE TO TENANT.

 

(C)           IF TENANT SHALL REQUEST CHILLED OR CONDENSER WATER FROM THE
BUILDING’S CW SYSTEM DURING TIMES OTHER THAN THE TIMES THAT CHILLED OR CONDENSER
WATER IS FURNISHED, OR MADE AVAILABLE, TO TENANT ON THE COMMENCEMENT DATE, THEN
LANDLORD SHALL FURNISH SAME TO TENANT DURING SUCH OTHER TIMES; PROVIDED,
HOWEVER, THAT IF LANDLORD IS NOT THEN GENERALLY FURNISHING, OR MAKING AVAILABLE,
CHILLED OR CONDENSER WATER DURING SUCH OTHER TIMES WITHOUT AN ADDITIONAL CHARGE,
THEN TENANT SHALL PAY LANDLORD AN HOURLY CHARGE THEREFOR, AS ABOVE STANDARD
SERVICES RENT, FOR EACH HOUR THAT CHILLED OR CONDENSER WATER WAS REQUESTED AND
FURNISHED DURING SUCH OTHER TIMES, WHICH HOURLY CHARGE, DURING ANY CALENDAR
YEAR, SHALL BE AT THE REASONABLE RATE(S) THEREFOR SET FORTH IN THE FINAL BUDGET
FOR SUCH CALENDAR YEAR, BUT SHALL NOT, IN ANY EVENT, EXCEED EITHER (X) THE
HOURLY CHARGE GENERALLY APPLICABLE IN COMPARABLE BUILDINGS FOR OVERTIME CHILLED
OR CONDENSER WATER SERVICE OR (Y) LANDLORD’S HOURLY CHARGE TO OTHER TENANTS OR
OCCUPANTS OF THE PROPERTY FOR OVERTIME CHILLED OR CONDENSER WATER SERVICE FROM
THE BUILDING’S CW SYSTEM.

 

(D)           LANDLORD SHALL FURNISH TENANT AT LEAST FIVE (5) BUSINESS DAYS
PRIOR WRITTEN NOTICE OF ANY NON-EMERGENCY SUSPENSION OR INTERRUPTION IN THE
BUILDING STANDARD SERVICES SCHEDULED BY LANDLORD FOR ROUTINE REPAIRS OR
MAINTENANCE; PROVIDED, HOWEVER, THAT (I) NO SUCH NON-EMERGENCY SUSPENSION OR
INTERRUPTION SHALL BE DURING BUILDING OPERATING HOURS, AND (II) IF ANY SUCH
NON-EMERGENCY SUSPENSION OR INTERRUPTION WILL RENDER THE COMMON AREAS OR THE
LEASED PREMISES INACCESSIBLE, WITHOUT ELECTRIC POWER, WITHOUT COLD DOMESTIC
WATER OR SANITARY SEWER SERVICE OR OTHERWISE UNTENANTABLE IN THE ORDINARY
COURSE, THEN LANDLORD SHALL PROVIDE TENANT WITH NOT LESS THAN SIXTY (60) DAYS’
PRIOR NOTICE THEREOF.

 

56

--------------------------------------------------------------------------------


 

(E)           TO THE EXTENT THE SERVICES DESCRIBED IN THIS SECTION 3.1 REQUIRE
ELECTRICITY, WATER OR OTHER UTILITY SERVICES SUPPLIED BY PUBLIC UTILITIES,
LANDLORD SHALL NOT BE DEEMED TO BE IN BREACH OF LANDLORD’S COVENANTS HEREUNDER
BECAUSE OF THE FAILURE OF A PUBLIC UTILITY TO SUPPLY THE REQUIRED SERVICES SO
LONG AS LANDLORD USES ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
APPLICABLE PUBLIC UTILITY TO FURNISH THE SAME.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 3.1(F) AND SECTION 6.3, THE FAILURE BY LANDLORD TO FURNISH THE SERVICES
DESCRIBED IN THIS SECTION 3.1 (OR ANY CESSATION THEREOF), IF CAUSED SOLELY BY
REASON OF FORCE MAJEURE EVENTS, SHALL NOT RENDER LANDLORD LIABLE FOR DAMAGES TO
TENANT, BE CONSTRUED AS AN EVICTION OF TENANT, GIVE RISE TO AN ABATEMENT OF
RENT, OR RELIEVE TENANT FROM FULFILLMENT OF ANY COVENANT OR AGREEMENT HEREOF.

 

(F)            NOTWITHSTANDING THE FOREGOING, IF (I) LANDLORD FAILS TO PROVIDE
ANY OF THE SERVICES LANDLORD IS OBLIGATED TO PROVIDE UNDER THIS LEASE (FOR ANY
REASON OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ANY
TENANT PARTY), (II) SUCH FAILURE ADVERSELY IMPACTS TENANT’S USE OR ENJOYMENT OF
THE LEASED PREMISES OR ANY PORTION THEREOF (AND TENANT ACTUALLY CEASES TO USE
THE AFFECTED AREA FOR BUSINESS OPERATIONS), AND (III) SUCH FAILURE CONTINUES FOR
MORE THAN THREE (3) CONSECUTIVE DAYS AFTER NOTICE FROM TENANT TO LANDLORD (ANY
SUCH FAILURE, A “SERVICE FAILURE”), THEN ALL RENT DUE UNDER THIS LEASE FOR THE
AFFECTED PORTION OF THE LEASED PREMISES SHALL BE ABATED FOR THE ENTIRE DURATION
OF THE SERVICE FAILURE.  IN ADDITION TO TENANT’S FOREGOING RIGHTS, TENANT SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO CURE ANY SERVICES FAILURE IF, AND TO
THE EXTENT, PERMITTED UNDER SECTION 13.1(B) AND, AS PROVIDED THEREIN, TO RECOVER
THE REASONABLE COST THEREOF FROM LANDLORD.

 

3.2                                 Separate Charge Parking Areas

 

(A)           IF THERE ARE ANY SEPARATE CHARGE PARKING AREAS LOCATED UPON THE
PROPERTY AS OF THE COMMENCEMENT DATE, LANDLORD MAY ASSESS A SEPARATE
CHARGE(S) FOR THE USE THEREOF (WHETHER SUCH USE IS BY TENANT, ANY TENANT PARTIES
AND/OR THE CUSTOMERS, INVITEES AND GUESTS OF TENANT OR ANY TENANT PARTIES),
PROVIDED, THAT ANY SUCH SEPARATE CHARGE(S) SHALL BE UNIFORMLY APPLIED TO ALL
USERS OF THE SEPARATE CHARGE PARKING AREAS (INCLUDING OTHER TENANTS AND
OCCUPANTS OF THE PROPERTY, AND THEIR CUSTOMERS, INVITEES AND GUESTS, AS WELL AS
ANY OTHERS PERMITTED TO USE THE SEPARATE CHARGE PARKING AREAS), AND (III) SHALL
NOT EXCEED, IN ANY EVENT, THE SEPARATE CHARGE(S) GENERALLY APPLICABLE WITH
RESPECT TO SIMILAR PARKING AREAS APPURTENANT TO, OR OPERATED BY OWNERS OR
OPERATORS OF, COMPARABLE BUILDINGS.

 

(B)           EXCEPT FOR THE SEPARATE CHARGE PARKING AREAS (IF ANY), LANDLORD
MAY NOT ASSESS ANY SEPARATE CHARGE FOR USE OF ANY PARKING AREAS (WHETHER TENANT
DEDICATED PARKING AREAS OR NON-DEDICATED PARKING AREAS), OR THE USE OF ANY OTHER
COMMON AREAS.

 

3.3                                 Graphics and Building Directory

 

(A)           ON EACH FLOOR OF THE BUILDING ON WHICH THE LEASED PREMISES ARE
LOCATED, AND AT EACH LOCATION WITHIN THE PROPERTY WHERE TENANT MAINTAINS SUCH
SIGNAGE AS OF THE COMMENCEMENT DATE, TENANT MAY INSTALL AND MAINTAIN SIGNAGE
USING TENANT’S NAME, IDENTITY, LOGOS AND/OR GRAPHICS (AS TENANT MAY CHANGE ITS
NAME, IDENTITY, LOGO AND/OR GRAPHICS FROM TIME TO TIME), AND/OR THE SIMILAR
SIGNAGE OF ANY TENANT PARTY OR AFFILIATE OF TENANT OCCUPYING THE LEASED
PREMISES, AND/OR ANY DIRECTORY SIGNAGE FOR THE LEASED PREMISES CONTAINING THE
NAME OF TENANT AND/OR ANY TENANT PARTIES OR AFFILIATES OF TENANT OCCUPYING THE
LEASED PREMISES, SUITE OR ROOM

 

57

--------------------------------------------------------------------------------

 

NUMBER REFERENCES AND/OR BUSINESSES OR DEPARTMENTS REFERENCES. SUCH SIGNAGE
SHALL BE LOCATED ON OR ADJACENT TO ENTRANCES TO THE LEASED PREMISES (OR, AS TO
ANY SUCH SIGNAGE MAINTAINED AS OF THE COMMENCEMENT DATE, IT MAY BE KEPT IN ITS
CURRENT LOCATION). IF, AT ANY TIME AFTER THE INSTALLATION OF ANY SUCH SIGNAGE ON
ANY PARTICULAR FLOOR OF THE BUILDING ON WHICH THE LEASED PREMISES ARE LOCATED,
NO PORTION OF THE LEASED PREMISES SHALL ANY LONGER BE LOCATED ON SUCH FLOOR OF
THE BUILDING, THEN TENANT, AT ITS COST, SHALL REMOVE SUCH SIGNAGE.

 

(B)           IF THE LOBBY OF THE BUILDING CONTAINED A BUILDING DIRECTORY ON THE
COMMENCEMENT DATE, OR IF LANDLORD ELECTS TO INSTALL OR CONSTRUCT A BUILDING
DIRECTORY IN THE LOBBY OF THE BUILDING AT ANY TIME, THEN ANY SUCH BUILDING
DIRECTORY BOARD SHALL CONTAIN THE LISTING OF TENANT’S NAME AND SUCH OTHER
INFORMATION AS TENANT SHALL REASONABLY REQUIRE FROM TIME TO TIME (INCLUDING, AT
TENANT’S OPTION, THE NAMES OF ALL OF TENANT’S BUSINESSES, TENANT PARTIES AND
AFFILIATES AS TENANT SHALL DESIGNATE), AND TENANT SHALL BE ENTITLED TO TENANT’S
OCCUPANCY PERCENTAGE, FROM TIME-TO-TIME, OF THE SPACE CONTAINED IN SUCH
DIRECTORY. ANY NEW LISTINGS DESIGNATED BY TENANT FROM TIME TO TIME SHALL BE
INSTALLED BY LANDLORD AT TENANT’S EXPENSE.

 

(C)           NOTHING CONTAINED IN THIS SECTION 3.3 (OR OTHERWISE IN THIS LEASE)
SHALL BE DEEMED TO RESTRICT, IN ANY MANNER, TENANT’S RIGHTS TO MAINTAIN ANY
SIGNAGE, DIRECTORIES OR OTHER DISPLAYS, WITHIN THE LEASED PREMISES OR ANY PART
THEREOF.

 

3.4           Building Signage; Exclusivity


 

(A)           (1)           FOR PURPOSES HEREOF, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS HEREINAFTER ASCRIBED THERETO:

 

(A)          “Building Signage” shall mean, collectively, (i) exterior building
signage (i.e., signage affixed to the exterior of the Building), (ii) lobby
signage (i.e., signage within the Building’s main or other multi-tenant lobby or
lobbies, but distinguished from any signage described in Section 3.3 hereof),
(iii) monuments which accommodate signage anywhere upon the Property, together
with any signage placed thereon, and (iv) any other signage upon the Property
located outside of the interior of the Building.

 

(B)           “Building Identification Signage” shall mean Building Signage
which, due to its size, location and other incidents of prominence, has the
effect of naming or identifying the Building, from the standpoint of the public.

 

(C)           “Tenant’s Building Signage” shall mean any and all Building
Signage (i) installed or maintained by Tenant (or at its instance), and
(ii) displaying the name, identity, logo and/or graphics of (x) Tenant (and/or
any of its Affiliates) or (y) any Tenant Party (and/or any of its Affiliates).

 

(D)          “Other Building Signage” shall mean any and all Building Signage
that is not Tenant’s Building Signage.

 

(2)           Tenant, throughout the Term, shall have the right to continue to
maintain all Tenant’s Building Signage existing as of the Commencement Date.

 

58

--------------------------------------------------------------------------------


 

(3)           In addition, Tenant, throughout the Term, shall have the right to
(i) erect, install and maintain additional Tenant’s Building Signage, (ii) make
alterations to any then existing Tenant’s Building Signage which change the
name, identity, logo and/or graphics comprising the content thereof (so long as
the same remains Tenant Building Signage as hereinabove defined), and/or
(ii) make any other alterations to any then existing Tenant’s Building Signage
(it being understood that alterations to any then existing Tenant’s Building
Signage may include the removal and replacement thereof, or the mere removal
thereof), but all such additional Tenant’s Building Signage and/or any such
alterations shall be subject to Landlord’s approval (but only as to construction
means and methods, size and location, and not as to content, style, shape, color
or other aesthetics), which approval shall not be unreasonably withheld or
delayed.

 

(4)           NOTWITHSTANDING THE FOREGOING, TENANT MAY NOT MAKE ANY ALTERATIONS
TO ANY BUILDING IDENTIFICATION SIGNAGE WHICH CHANGE THE NAME COMPRISING THE
CONTENT THEREOF UNLESS THE NEW NAME IS EITHER (I) THE NAME OF A WACHOVIA PARTY,
(II) THE NAME OF ANOTHER FINANCIAL INSTITUTION (OR ONE OF ITS AFFILIATES),
(III) THE NAME OF A FORTUNE 500 COMPANY (OR ONE OF ITS AFFILIATES), OR
(IV) ANOTHER NAME (NOT DESCRIBED IN CLAUSES (I) THROUGH (III) OF THIS SENTENCE)
WHICH TENANT SHALL PROPOSE, AND LANDLORD SHALL APPROVE (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED).

 

(5)           IN CONNECTION WITH ANY INITIAL INSTALLATION OF, OR ALTERATIONS TO,
ANY TENANT’S BUILDING SIGNAGE DURING THE TERM (AS WELL AS ANY REPAIR OR
MAINTENANCE OF TENANT’S BUILDING SIGNAGE DURING THE TERM), TENANT, AT TENANT’S
SOLE COST AND EXPENSE, SHALL COMPLY WITH ALL LEGAL REQUIREMENTS. TENANT, IN
ADDITION, SHALL REPAIR ANY DAMAGE TO THE INTERIOR OR EXTERIOR OF THE BUILDING
CAUSED BY TENANT’S INITIAL INSTALLATION OF, ALTERATIONS TO, ANY TENANT’S
BUILDING SIGNAGE; BUT THE FOREGOING SHALL NOT OBLIGATE TENANT TO RESTORE ANY
PORTIONS OF THE BUILDING’S FAÇADE THAT ARE AFFECTED BY TENANT’S BUILDING SIGNAGE
BEING AFFIXED THERETO (BUT, IN THE CASE OF TENANT’S REMOVAL THEREOF, TENANT, AT
ITS EXPENSE, SHALL PATCH ANY HOLES IN, AND/OR COVER OVER, BY SIGN BLANKS OF
SIMILAR SIZE, SHAPE AND APPEARANCE, THE AFFECTED AREAS OF BUILDING’S FAÇADE, TO
THE EXTENT VISIBLE).

 

(B)           THROUGHOUT THE TERM, OTHER BUILDING SIGNAGE SHALL BE RESTRICTED AS
FOLLOWS:

 

(1)           During any period during the Term that either (i) Tenant’s
Occupancy Percentage shall be at least fifty percent (50%), or (ii) the Leased
Premises shall include a retail bank location (whether or not the same is then
being operated) (any such period being herein called a “Tenant Prominence
Period”), Landlord shall not erect, install or maintain, or permit any person
(other than Tenant) to erect, install or maintain, any Other Building Signage,
unless (x) there is then existing Tenant’s Building Signage, and (y) such Other
Building Signage is of less prominence than such then existing Tenant’s Building
Signage.

 

(2)           During any period during the Term other than a Tenant Prominence
Period, Landlord shall not erect, install or maintain, or permit any person
(other than Tenant) to erect, install or maintain, any Other Building Signage,
unless (x) there is then existing Tenant’s Building Signage, and (y) such Other
Building Signage is of equal or less prominence than such then existing Tenant’s
Building Signage.

 

59

--------------------------------------------------------------------------------


 

(3)           Without limiting the foregoing in any respect, during any Tenant
Prominence Period, Tenant shall have (i) the sole and exclusive right to name
the Building (or any other part of the Property), and (ii) the sole and
exclusive right to erect (or permit to be erected) any Building Identification
Signage.

 

(C)           DURING THE TERM, FOR SO LONG AS (I) TENANT’S OCCUPANCY PERCENTAGE
SHALL BE AT LEAST TWENTY-FIVE PERCENT (25%), OR (II) THE LEASED PREMISES SHALL
INCLUDE A RETAIL BANK LOCATION (WHETHER OR NOT THE SAME IS THEN BEING OPERATED),
LANDLORD WILL NOT ALLOW ANY PORTION OF THE PROPERTY (OTHER THAN THE PORTION OF
THE PROPERTY THEN LEASED TO TENANT) TO BE USED AS A RETAIL FINANCIAL SERVICES
OPERATION, WITHOUT TENANT’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD
IN TENANT’S SOLE AND ABSOLUTE DISCRETION.  FOR PURPOSES OF THIS LEASE, THE TERM
“RETAIL FINANCIAL SERVICES OPERATION” SHALL INCLUDE ANY RETAIL BANKING, OR OTHER
OPERATION CONSTITUTING A BANKING USE OR PURPOSE, INCLUDING ANY OPERATION
INVOLVING RECEIVING DEPOSITS, MAKING LOANS (COMMERCIAL OR CONSUMER), SALE OF
SECURITIES OR MUTUAL FUNDS OR SALE OF INSURANCE PRODUCTS TO THE GENERAL PUBLIC,
WHETHER DONE BY A STATE BANK, NATIONAL BANK, SAVINGS AND LOAN ASSOCIATION, TRUST
COMPANY, CREDIT UNION, MORTGAGE OR SECURITIES BROKER OR COMPANY, INSURANCE
COMPANY, OR OTHER ENTITY, WHETHER BY WALK-UP, DRIVE-IN TELLER FACILITY OR
OTHERWISE; PROVIDED, HOWEVER, THAT (X) THE TERM RETAIL FINANCIAL SERVICES
OPERATION SHALL NOT INCLUDE GENERAL OFFICE USE, AND (Y) IN THAT REGARD, THE
OFFICES OF AN INSURANCE COMPANY ENGAGED PRIMARILY IN UNDERWRITING ACTIVITIES
SHALL NOT BE DEEMED A RETAIL FINANCIAL SERVICES OPERATION SOLELY BECAUSE
INSURANCE POLICIES ARE SOLD FROM SUCH OFFICES ON AN INCIDENTAL BASIS.

 

(D)           TENANT’S EXCLUSIVITY RIGHTS AS DESCRIBED ABOVE AT
SECTION 3.4(C) HEREOF ALSO INCLUDES THE EXCLUSIVE RIGHT TO PLACE ATMS IN THE
BUILDING OR OTHERWISE ON THE PROPERTY, INCLUDING ALL EXTERIOR AREAS OF THE
BUILDING AND THE LAND. TENANT SHALL HAVE THE RIGHT, FOR NO ADDITIONAL RENT, TO
PLACE NOT MORE THAN FIVE (5) ATMS AT LOCATIONS OUTSIDE OF THE LEASED PREMISES IN
AND ABOUT THE COMMON AREAS. THERE IS NO RESTRICTION ON THE NUMBER OF ATMS THAT
TENANT CAN MAINTAIN WITHIN THE LEASED PREMISES, INCLUDING ANY DRIVE-THROUGH
BANKING FACILITIES. HOWEVER, EXCEPT FOR ANY ATMS EXISTING AS OF THE COMMENCEMENT
DATE, THE PLANS AND SPECIFICATIONS, AND SPECIFIC LOCATIONS, FOR ANY ATMS LOCATED
OUTSIDE THE LEASED PREMISES ARE SUBJECT TO LANDLORD’S PRIOR WRITTEN CONSENT,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED. TENANT, AT ITS
EXPENSE, SHALL INSTALL, MAINTAIN, OPERATE AND REPAIR SUCH ATMS IN COMPLIANCE
WITH ALL LEGAL REQUIREMENTS. AT THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE, TENANT, AT ITS EXPENSE, SHALL REMOVE THE ATMS IN ACCORDANCE WITH
SECTION 5.3 HEREOF. THE RESTRICTIONS SET FORTH HEREIN SHALL NOT APPLY TO ATMS
OPERATED BY THIRD PARTIES AS OF THE DATE OF THIS LEASE.

 

(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
THE RIGHTS GRANTED TO TENANT PURSUANT TO THIS SECTION 3.4 SHALL BE SUBJECT AND
SUBORDINATE TO THE RIGHTS OF ANY BUILDING TENANTS WHOSE LEASES ARE IN EFFECT AS
OF THE COMMENCEMENT DATE (BUT IF, AND TO THE EXTENT, SUCH RIGHTS ARE SET FORTH
IN SUCH LEASES AS OF THE COMMENCEMENT DATE). FOR EXAMPLE PURPOSES ONLY, AND NOT
AS A MEANS OF LIMITATION, IF AN EXISTING TENANT’S LEASE (AS IN EFFECT ON THE
COMMENCEMENT DATE) REQUIRES SUCH EXISTING TENANT’S APPROVAL FOR A CHANGE IN THE
NAME OF THE BUILDING, THEN TENANT MAY NOT CAUSE THE NAME OF THE BUILDING TO
CHANGE WITHOUT SUCH EXISTING TENANT’S APPROVAL. AS ANOTHER EXAMPLE, IF AN
EXISTING TENANT’S LEASE (AS IN EFFECT ON THE COMMENCEMENT DATE) PROVIDES FOR
SUCH EXISTING TENANT TO PLACE ITS NAME ON EXTERIOR AND/OR

 

60

--------------------------------------------------------------------------------


 

MONUMENT SIGNAGE, THEN ANY EXERCISE OF SUCH EXISTING TENANT’S RIGHTS SHALL NOT
BE DEEMED TO BE A VIOLATION OF TENANT’S RIGHTS UNDER THIS LEASE.

 

3.5           Tenant’s Exterior Equipment


 

(A)           TENANT, THROUGHOUT THE TERM, SHALL HAVE THE RIGHT TO CONTINUE TO
MAINTAIN AND OPERATE ALL OF TENANT’S COMMUNICATIONS, SERVICE AND OTHER EQUIPMENT
(INCLUDING ANY SATELLITE DISHES, TRANSMITTERS AND/OR ANTENNAS, TENANT’S
SUPPLEMENTAL HVAC EQUIPMENT, FUEL TANKS, GENERATORS, ETC., AS WELL AS ANY OTHER
EQUIPMENT REQUIRED TO OPERATE THE FOREGOING OR TO CONNECT THE SAME TO THE LEASED
PREMISES, E.G., CONDUITS AND CABLES) WHICH, AS OF THE COMMENCEMENT DATE, ARE
LOCATED UPON THE ROOF OF THE BUILDING OR OTHERWISE IN A PORTION(S) OF THE
PROPERTY LOCATED OUTSIDE OF THE LEASED PREMISES (COLLECTIVELY, “TENANT’S
EXISTING EXTERIOR EQUIPMENT”).

 

(B)           IN ADDITION TO TENANT’S EXISTING EXTERIOR EQUIPMENT, TENANT,
THROUGHOUT THE TERM, SHALL HAVE THE RIGHT TO INSTALL (AND, AFTER SUCH
INSTALLATION, MAINTAIN AND OPERATE) ADDITIONAL COMMUNICATIONS, SERVICE AND OTHER
EQUIPMENT UPON THE ROOF OF THE BUILDING AND/OR ANY OTHER PORTION(S) OF THE
PROPERTY OUTSIDE OF LEASABLE AREAS, SUBJECT, HOWEVER, TO OBTAINING LANDLORD’S
CONSENT THERETO, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
PROVIDED, THAT (I) SUCH ADDITIONAL COMMUNICATIONS, SERVICE AND OTHER EQUIPMENT
SHALL NOT MATERIALLY COMPROMISE THE AESTHETICS OR APPEARANCE OF THE BUILDING,
(II) SUCH ADDITIONAL COMMUNICATIONS, SERVICE AND OTHER EQUIPMENT SHALL NOT
IMPOSE ANY ADDITIONAL EXPENSE UPON LANDLORD WHICH TENANT IS NOT WILLING TO PAY
OR REIMBURSE LANDLORD FOR, AND (III) SUCH ADDITIONAL COMMUNICATIONS, SERVICE AND
OTHER EQUIPMENT SHALL BE DESIGNED AND INSTALLED IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, AND OTHERWISE IN A MANNER SO AS NOT TO (1) ADVERSELY AFFECT THE
BASE BUILDING, INCLUDING THE OPERATION OF ANY OF THEN EXISTING BUILDING SYSTEMS,
(2) CREATE AN UNREASONABLE RISK OF INJURY TO PERSONS OR PROPERTY, OR (3) IN THE
CASE OF EQUIPMENT TO BE LOCATED UPON THE ROOF OF THE BUILDING, VOID OR IMPAIR
ANY APPLICABLE ROOF WARRANTY.

 

(C)           THE FOLLOWING PROVISIONS SHALL APPLY TO TENANT’S EXISTING EXTERIOR
EQUIPMENT, AS WELL AS ANY ADDITIONAL COMMUNICATIONS, SERVICE AND OTHER EQUIPMENT
INSTALLED BY TENANT UNDER SECTION 3.4(B) ABOVE (HEREIN COLLECTIVELY CALLED
“TENANT’S EXTERIOR EQUIPMENT”):

 

(1)           ALL TENANT’S EXTERIOR EQUIPMENT SHALL BE MAINTAINED AND OPERATED
AT TENANT’S SOLE COST AND EXPENSE AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS.

 

(2)           ANY MATERIAL CHANGES TO ANY THEN EXISTING TENANT’S EXTERIOR
EQUIPMENT (I.E., CHANGES REGARDING SIZE, LOCATION, ETC.) SHALL FIRST BE APPROVED
BY LANDLORD, WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

(3)           AT ALL TIMES, TENANT AND THE PERTINENT TENANT PARTIES SHALL HAVE
UNRESTRICTED ACCESS TO ALL THE AREAS OF THE PROPERTY UPON, OR WITHIN, WHICH ANY
OF TENANT’S EXTERIOR EQUIPMENT IS LOCATED FOR PURPOSES OF OPERATING, SERVICING,
REPAIRING OR OTHERWISE MAINTAINING SAID EQUIPMENT. IN CONNECTION THEREWITH,
TENANT SHALL NOT UNREASONABLY DISTURB ANY OTHER TENANTS OF THE BUILDING.

 

(D)           THE FOLLOWING PROVISIONS SHALL APPLY TO TENANT’S EXTERIOR
EQUIPMENT LOCATED ON THE ROOF OF THE BUILDING (SOMETIMES HEREIN SEPARATELY
CALLED “TENANT’S ROOFTOP EQUIPMENT”):

 

61

--------------------------------------------------------------------------------


 

(1)           IN ORDER TO MAINTAIN ROOFTOP AVAILABILITY CONSISTENT WITH THE
NEEDS OF TENANT AND OTHER TENANTS AND OCCUPANTS OF THE BUILDING, LANDLORD SHALL
NOT INSTALL, OR PERMIT TO BE INSTALLED, ANY EQUIPMENT ON THE ROOF OF THE
BUILDING OTHER THAN TENANT’S ROOFTOP EQUIPMENT AND THE OTHER QUALIFIED ROOFTOP
EQUIPMENT.  “OTHER QUALIFIED ROOFTOP EQUIPMENT” SHALL MEAN (I) ANY ROOFTOP
EQUIPMENT CONSTITUTING A COMPONENT OF THE BUILDING SYSTEMS, (II) ANY
COMMUNICATIONS OR OTHER ROOFTOP EQUIPMENT BELONGING TO ANY OTHER TENANT OR
OCCUPANT OF THE BUILDING FOR USE IN CONNECTION WITH ITS BUSINESS OPERATIONS IN
THE BUILDING, AND (III) IF SUFFICIENT SPACE ON THE ROOF OF THE BUILDING IS
AVAILABLE THEREFOR (AFTER TAKING INTO ACCOUNT BOTH THE CURRENT AND FUTURE NEEDS
OF TENANT, AND OTHER TENANTS AND OCCUPANTS OF THE BUILDING, AND AFTER
CONSULTATION WITH TENANT AS TO ITS CURRENT AND FUTURE NEEDS), ANY COMMUNICATIONS
EQUIPMENT BELONGING TO AN AREA SERVICE PROVIDER.

 

(2)           IN THE EVENT THAT LANDLORD’S PERFORMANCE OF ANY REPAIR OR
MAINTENANCE TO THE COMMON AREAS, INCLUDING THE ROOFS OF THE BUILDING, REQUIRE
THE TEMPORARY RELOCATION OF ANY TENANT’S ROOFTOP EQUIPMENT, THEN (I) LANDLORD
SHALL PROVIDE TENANT WITH SIXTY (60) DAYS’ NOTICE OF THE NEED THEREFOR,
(II) TENANT, AS SOON THEREAFTER AS IS REASONABLY PRACTICABLE, SHALL EFFECT SUCH
TEMPORARY RELOCATION OF SUCH TENANT’S ROOFTOP EQUIPMENT (IT BEING UNDERSTOOD
THAT TENANT SHALL HAVE THE RIGHT TO EFFECT SUCH TEMPORARY RELOCATION IN A MANNER
THAT WILL PREVENT ANY INTERRUPTION IN THE SERVICE PROVIDED BY TENANT’S ROOFTOP
EQUIPMENT), (III) LANDLORD SHALL COMPLETE ITS REPAIR OR MAINTENANCE IN QUESTION
AS SOON AS REASONABLY PRACTICABLE, AND (IV) TENANT, AS SOON AS REASONABLY
PRACTICABLE AFTER LANDLORD’S COMPLETION OF SUCH REPAIR OR MAINTENANCE, SHALL
RE-INSTALL SUCH TENANT’S ROOFTOP EQUIPMENT IN ITS PRIOR LOCATION; IT BEING
AGREED THAT (X) THE TEMPORARY RELOCATION AND RE-INSTALLATION WORK TO BE DONE BY
TENANT SHALL BE DONE AT TENANT’S EXPENSE; IT BEING AGREED THAT IN NO EVENT SHALL
OPERATING EXPENSES EVER INCLUDE ANY AMOUNTS ASSOCIATED WITH THE REPAIR,
MAINTENANCE OR TEMPORARY RELOCATION OF ANY ROOFTOP EQUIPMENT (OTHER THAN OTHER
QUALIFIED ROOFTOP EQUIPMENT CONSTITUTING A COMPONENT OF THE BUILDING SYSTEMS, AS
OPPOSED TO ANY OTHER QUALIFIED ROOFTOP EQUIPMENT OF ANY TENANT OR OCCUPANT OF
THE BUILDING OR ANY OTHER PERSON OTHER THAN LANDLORD AS TO THE BUILDING
SYSTEMS).

 

(3)           IF LANDLORD SHALL INSTALL, OR PERMIT THE INSTALLATION, OF ANY
OTHER QUALIFIED ROOFTOP EQUIPMENT, THEN THE SAME SHALL BE LOCATED, DESIGNED AND
OPERATED SO AS NOT TO INTERFERE WITH THE OPERATION (INCLUDING, AS APPLICABLE,
ANY SIGNALS TO AND FROM) ANY OF TENANT’S ROOFTOP EQUIPMENT, THE INSTALLATION OF
WHICH, IN ACCORDANCE WITH THIS SECTION 3.5, PREDATES THE INSTALLATION OF SUCH
OTHER QUALIFIED ROOFTOP EQUIPMENT. SIMILARLY, ANY TENANT’S ROOFTOP EQUIPMENT
HEREAFTER INSTALLED BY TENANT SHALL BE LOCATED AND DESIGNED SO AS NOT TO
INTERFERE WITH THE OPERATION (INCLUDING, AS APPLICABLE, ANY SIGNALS TO AND FROM)
ANY OTHER QUALIFIED ROOFTOP EQUIPMENT THAT MAY HAVE PREVIOUSLY BEEN INSTALLED.
THE PARTY RESPONSIBLE FOR THE EQUIPMENT WHICH INTERFERES WITH EQUIPMENT
PREVIOUSLY INSTALLED BY THE OTHER SHALL BE REQUIRED, AT ITS OR THEIR EXPENSE, TO
TAKE ALL MEASURES NECESSARY TO ELIMINATE THE SOURCE OF INTERFERENCE CAUSED BY
SUCH PARTY’S EQUIPMENT.

 

3.6           Building Management


 

(A)           DURING ANY PERIOD DURING THE TERM (EACH SUCH PERIOD, A “LANDLORD
MANAGEMENT PERIOD”) THAT IS NOT A TENANT MANAGEMENT PERIOD, LANDLORD, SUBJECT TO
AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.6(B) HEREOF, SHALL APPOINT A
PROPERTY MANAGEMENT COMPANY (EACH, A “LANDLORD APPOINTED PROPERTY MANAGER”) TO
MANAGE THE PROPERTY.  DURING ANY PERIOD DURING THE

 

62

--------------------------------------------------------------------------------


 

TERM THAT IS A TENANT MANAGEMENT PERIOD, TENANT, SUBJECT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 3.6(C) HEREOF, SHALL ITSELF BE THE PROPERTY
MANAGER OF THE PROPERTY. THE TERM “PROPERTY MANAGER” SHALL MEAN (I) DURING ANY
LANDLORD MANAGEMENT PERIOD, THE LANDLORD APPOINTED PROPERTY MANAGER AND
(II) DURING ANY TENANT MANAGEMENT PERIOD, TENANT.

 

(B)           DURING ANY LANDLORD MANAGEMENT PERIOD, LANDLORD SHALL APPOINT THE
LANDLORD APPOINTED PROPERTY MANAGER (AND LANDLORD SHALL HAVE THE RIGHT TO CHANGE
THE LANDLORD APPOINTED PROPERTY MANAGER AT ANY TIME, OR FROM TIME TO TIME,
DURING SUCH LANDLORD MANAGEMENT PERIOD); PROVIDED, HOWEVER, THAT (I) PRIOR TO
APPOINTING A LANDLORD APPOINTED PROPERTY MANAGER, LANDLORD SHALL NOTIFY TENANT
OF LANDLORD’S INTENTION TO DO SO, WHICH NOTICE SHALL PROVIDE THE NAME, ADDRESS
AND PROFILE OF THE PROPERTY MANAGEMENT COMPANY THAT LANDLORD INTENDS TO APPOINT
AS LANDLORD APPOINTED PROPERTY MANAGER, AND LANDLORD SHALL NOT APPOINT A
LANDLORD APPOINTED PROPERTY MANAGER AS TO WHICH TENANT HAS A REASONABLE
OBJECTION (IT BEING ACKNOWLEDGED BY TENANT THAT, AS OF THE DATE HEREOF, IT HAS
NO REASONABLE OBJECTION TO AN AFFILIATE OF LANDLORD), AND (II) IF ANY LANDLORD
APPOINTED PROPERTY MANAGER CONSISTENTLY FAILS TO PERFORM ITS PROPERTY MANAGEMENT
DUTIES IN A TIMELY, COMPLETE AND PROFESSIONAL MANNER THAT IS CONSISTENT WITH THE
HIGHEST LEVEL OF PROPERTY MANAGEMENT SERVICES PROVIDED AT COMPARABLE BUILDINGS,
TENANT, BY NOTICE TO LANDLORD, MAY REQUIRE LANDLORD TO REPLACE SUCH
NON-PERFORMING LANDLORD APPOINTED PROPERTY MANAGER WITH A NEW LANDLORD APPOINTED
PROPERTY MANAGER APPOINTED BY LANDLORD, AND REASONABLY APPROVED BY TENANT (IN
WHICH EVENT, LANDLORD, PROMPTLY AFTER RECEIPT OF SUCH NOTICE, SHALL PROPOSE, FOR
TENANT’S CONSIDERATION, ONE OR MORE OTHER PROPERTY MANAGEMENT COMPANIES TO ACT
AS THE NEW LANDLORD APPOINTED PROPERTY MANAGER, AND UPON TENANT’S APPROVAL OF
ANY THEREOF, LANDLORD SHALL APPOINT SUCH PROPERTY MANAGEMENT COMPANY AS THE NEW
LANDLORD APPOINTED PROPERTY MANAGER).

 

(C)           TENANT, FROM TIME TO TIME DURING THE TERM, SHALL HAVE THE RIGHT,
UPON NOTICE TO LANDLORD (EACH, A “MANAGEMENT DESIGNATION NOTICE”), (I) TO
DESIGNATE THE PROPERTY AS A “TENANT MANAGED PROPERTY” AND (II) IF THE PROPERTY
IS THEN DESIGNATED AS A TENANT MANAGED PROPERTY, TO RE-DESIGNATE THE PROPERTY AS
A “NON-TENANT MANAGED PROPERTY”.  IF, AT ANY TIME, TENANT SHALL DESIGNATE THE
PROPERTY AS A TENANT MANAGED PROPERTY, THEN EACH PERIOD THAT COMMENCES ON THE
DATE FORTY-FIVE (45) DAYS AFTER THE DATE ON WHICH TENANT GIVES LANDLORD A
MANAGEMENT DESIGNATION NOTICE SO DESIGNATING THE PROPERTY AND ENDING ON THE DATE
FORTY-FIVE (45) DAYS AFTER THE DATE ON WHICH TENANT GIVES LANDLORD A MANAGEMENT
DESIGNATION NOTICE RE-DESIGNATING THE PROPERTY AS A NON-TENANT MANAGED PROPERTY
IS HEREIN REFERRED TO AS A “TENANT MANAGEMENT PERIOD”.  IF TENANT SHALL GIVE
LANDLORD A MANAGEMENT DESIGNATION NOTICE DESIGNATING THE PROPERTY AS A TENANT
MANAGED PROPERTY, THEN THE FOLLOWING PROVISIONS SHALL APPLY:

 

(1)           Prior to the first day of the Tenant Management Period in
question, Landlord shall (i) terminate its existing agreement(s) (if any) with
the then current Landlord Appointed Property Manager (and Landlord shall pay,
without any obligation on the part of Tenant to reimburse Landlord by way of
Operating Expenses or otherwise, any premium or penalty associated with such
termination), and (ii) enter into a property management agreement for the
Property with Tenant (as the property manager of the Property), which agreement
shall be in form and substance reasonably satisfactory to Landlord and Tenant,
shall be consistent with the rights afforded Tenant in this Section 3.6(c) and
shall set forth, among other things, the rights and obligations of the parties
delineated in Section 3.6(c)(2) and (3) below. Each such property management
agreement

 

63

--------------------------------------------------------------------------------


 

for the Property entered into by Landlord and Tenant is herein called a “Tenant
Management Agreement”; the management services to be furnished by Tenant (as the
property manager) from time to time pursuant to a Tenant Management Agreement
are herein collectively referred to as the “Tenant Management Services”.

 

(2)           During any Tenant Management Period, Tenant, as reflected in the
Tenant Management Agreement, (i) shall be the Property Manager (and may, from
time to time during such Tenant Management Period, manage the Property using one
or more groups of its own employees or through a Tenant, and/or a Tenant
Sub-Manager appointed pursuant to the provisions of Section 3.6(c)(3) below),
(ii) shall receive an annual management fee equal to two and one-half percent
(2.5%) of Gross Revenues for the Property (and the amount of such management fee
actually paid to Tenant shall be included in Operating Expenses pursuant to
Section 2.2(c)(1)(viii) above), (iii) shall, without the need to obtain
Landlord’s prior approval, direct the day-to-day services, supervision of
contractors and service providers, maintenance and repairs and the performance
of work that is included in the Final Budget (capital or ordinary) for such
calendar year, (iv) shall without the need to obtain Landlord’s prior approval,
have the right to perform (or cause to be performed) work that is required to
address an emergency situation and that costs less than ten percent (10%) of the
Final Budget for such calendar year, (v) shall, with Landlord’s prior approval
(which approval shall not be unreasonably withheld, and with Landlord having the
obligation to respond within twenty-four (24) hours of Tenant’s request), have
the right to perform (or cause to be performed) other work that is required to
address an emergency situation (i.e., work costing ten percent (10%) or more of
the Final Budget for such calendar year), and (vi) shall, during any portion of
the Tenant Management Period during which Tenant’s Occupancy Percentage is
ninety percent (90%) or greater, have the right to elect to have the Tenant
Management Services include rent collection services, bill paying services or
accounting services (collectively, the “Financial Services”).

 

(3)           During any Tenant Management Period, Tenant, at Tenant’ sole cost
and expense (which shall not be included in Operating Expenses), shall have the
right to retain one or more third party property management companies as a
sub-manager(s) (each, a “Tenant Sub-Manager”) to perform some or all of the
Tenant Management Services (which right shall include the right, at any time and
from time to time during such Tenant Management Period, to change any Tenant
Sub-Manager(s) and to eliminate the use of any or all Tenant Sub-Managers);
provided, however, that (I) prior to appointing a Tenant Sub-Manager, Tenant
shall notify Landlord of Tenant’s intention to do so, which notice shall, in the
case of qualified third party property management company, provide the name,
address and profile of the property management company that Tenant intends to
appoint as a Tenant Sub-Manager, or, in the case of a designated group of
Tenant’s own employees, the qualifications of such designated employees, and
Tenant shall not appoint, as a Tenant Sub-Manager, any third party property
management company to which Landlord has a reasonable objection, and (II) if any
property management company then serving as a Tenant Sub-Manager consistently
fails to perform its property management duties in a timely, complete and
professional manner that is consistent with the highest level of property
management services provided at Comparable Buildings, Landlord, by notice to
Tenant, may require Tenant to replace

 

64

--------------------------------------------------------------------------------


 

such non-performing Tenant Sub-Manager with a new Tenant Sub-Manager appointed
by Tenant, and reasonably approved by Landlord (in which event, Tenant, promptly
after receipt of such notice, shall propose, for Landlord’s consideration, one
or more other property management companies or group of Tenant’s own employees
to act as the new Tenant Sub-Manager, and upon Landlord’s approval of any
thereof, Tenant shall appoint such property management company or group of
Tenant’s employees as the new Tenant Sub-Manager).

 

(4)           During any portion of any Tenant Management Period during which
the Tenant Management Services include the Financial Services, there shall be
included in the Operating Expenses (notwithstanding anything to the contrary
contained in Section 2.2(c) above), and Landlord shall be entitled to receive,
an asset management fee equal to one-half percent (0.5%) of the Gross Revenues
for the Property attributable to such portion of Tenant Management Period. 
During any portion of any Tenant Management Period that the Tenant Management
Services do not include the Financial Services, there shall be included in the
Operating Expenses (notwithstanding anything to the contrary contained in
Section 2.2(c) above), and Landlord shall be entitled to receive, an asset
management fee equal to one percent (1.0%) of the Gross Revenues for the
Property attributable to such portion of Tenant Management Period.

 

(d)           Any disputes between Landlord and Tenant with respect to any
matters arising under this Section 3.6 shall be subject to resolution as
provided in Article XII.

 

ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS


 

4.1           Surrender of Leased Premises


 

Upon the expiration or any earlier termination of this Lease, Tenant shall
surrender the Leased Premises to Landlord subject to the provisions of
Section 5.3 hereof, and otherwise in good condition and repair, reasonable wear
and tear excepted (subject, however, in addition, to such damage or destruction
that Tenant, as of such expiration or earlier termination, is not, pursuant to
the express provisions hereof, obligated to repair or restore). Upon such
expiration or termination of this Lease, Landlord shall have the right to
re-enter and resume possession of the Leased Premises immediately.

 

4.2           Access of Landlord to Leased Premises


 

(A)           SUBJECT TO THE PROVISIONS OF THIS SECTION 4.2, LANDLORD (THROUGH
ITS AUTHORIZED CONTRACTORS, AGENTS OR REPRESENTATIVES) MAY ENTER INTO AND UPON
ANY PART OF THE LEASED PREMISES DURING REASONABLE HOURS AND UPON REASONABLE
NOTICE (WHICH SHALL MEAN (X) EXCEPT CASES OF EMERGENCY, AT LEAST 24 HOURS PRIOR
NOTICE TO TENANT, AND (Y) IN CASES OF EMERGENCY, SUCH PRIOR NOTICE, IF ANY, OR
CONTEMPORANEOUS NOTICE, AS SHALL BE REASONABLE UNDER THE CIRCUMSTANCES), FOR THE
FOLLOWING PURPOSES: (I) TO MAKE SUCH ALTERATIONS OR REPAIRS TO THE PROPERTY AS
LANDLORD IS REQUIRED, OR EXPRESSLY AUTHORIZED, TO MAKE PURSUANT TO THIS LEASE;
(II) TO OTHERWISE PERFORM LANDLORD’S OBLIGATIONS UNDER THIS LEASE; (III) FOR THE
PURPOSE OF SHOWING THE SAME TO EXISTING OR PROSPECTIVE PURCHASERS OR LENDERS;
(IV) AT ANY TIME DURING THE LAST TWELVE (12) MONTHS OF THE TERM

 

65

--------------------------------------------------------------------------------


 

(ASSUMING NO FURTHER RENEWAL OPTION IS THEN AVAILABLE TO TENANT), TO SHOW THE
LEASED PREMISES TO PROSPECTIVE TENANTS; AND (V) WITH RESPECT TO ANY PORTION OF
THE LEASED PREMISES WHICH THEN CONSTITUTES SURRENDER SPACE, AT ANY TIME AFTER
LANDLORD’S RECEIPT OF THE NOTICE FROM TENANT RENDERING THE SAME SURRENDER SPACE,
TO SHOW THE SAME TO PROSPECTIVE TENANTS. NOTWITHSTANDING THE FOREGOING, FOR SO
LONG AS LANDLORD SHALL BE PROVIDING ROUTINE JANITORIAL SERVICES TO THE LEASED
PREMISES PURSUANT TO SECTION 3.1(A)(IV) HEREOF, LANDLORD, THROUGH IT CLEANING
CONTRACTOR, SHALL HAVE ACCESS, WITHOUT ANY REQUIREMENT OF NOTICE, TO PERFORM
SUCH ROUTINE JANITORIAL SERVICE.

 

(B)           WITH RESPECT TO ANY OF THE AFOREMENTIONED AUTHORIZED ENTRIES BY
LANDLORD INTO AND UPON ANY PART OF THE LEASED PREMISES (OTHER THAN FOR ROUTINE
JANITORIAL SERVICE), TENANT SHALL BE ENTITLED TO HAVE ITS REPRESENTATIVE
ACCOMPANY LANDLORD.

 

(C)           TENANT SHALL NOT BE ENTITLED TO ANY ABATEMENT OR REDUCTION OF RENT
BY REASON OF ANY OF THE AFOREMENTIONED AUTHORIZED ENTRIES BY LANDLORD, SO LONG
AS LANDLORD SHALL COMPLY WITH ITS OBLIGATIONS HEREUNDER (INCLUDING THOSE SET
FORTH IN SECTION 4.2(D) BELOW).

 

(D)           LANDLORD SHALL NOT INTERFERE WITH THE OPERATION OF TENANT’S
BUSINESS DURING ANY OF THE AFOREMENTIONED AUTHORIZED ENTRIES. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, LANDLORD SHALL MAKE ANY ROUTINE REPAIRS
REQUIRING ACCESS TO THE LEASED PREMISES AFTER BUILDING OPERATING HOURS.

 

(E)           NOTWITHSTANDING ANY OF THE FOREGOING, UNLESS OTHERWISE INSTRUCTED
BY TENANT IN WRITING, LANDLORD SHALL NOT ENTER AREAS DESIGNATED BY TENANT AS
HIGH SECURITY AREAS (THE “SECURITY AREAS”) UNLESS AN EMERGENCY SITUATION EXISTS.
ALL ACCESS BY LANDLORD SHALL BE SUBJECT TO APPLICABLE FEDERAL BANKING
REGULATIONS.

 

(F)            IF THE DEMARCATION POINT OF SERVICES FOR THE BUILDING, INCLUDING
BUT NOT NECESSARILY LIMITED TO TELECOMMUNICATIONS, ELECTRICITY, WATER, FIRE
SUPPRESSION, ETC. (THE “SERVICE ENTRANCE”) IS LOCATED WITHIN THE LEASED
PREMISES, THEN LANDLORD MAY, AT LANDLORD’S OPTION, AT LANDLORD’S SOLE EXPENSE,
RELOCATE SUCH SERVICE ENTRANCE TO A LOCATION OUTSIDE OF THE LEASED PREMISES, AND
MAKE ALL NECESSARY MODIFICATIONS TO MAINTAIN TENANT’S THEN EXISTING SERVICES TO
THE LEASED PREMISES. IF THE SERVICE ENTRANCE FOR THE BUILDING IS LOCATED WITHIN
THE LEASED PREMISES AND IF SUCH LOCATION OF THE SERVICE ENTRANCE FOR THE
BUILDING AT ANY TIME IN THE FUTURE IS DEEMED BY TENANT TO INTERFERE WITH
TENANT’S DESIRED RECONFIGURATION OF ITS USE OF OR IMPROVEMENTS IN THE LEASED
PREMISES, THEN LANDLORD SHALL, AT LANDLORD’S SOLE EXPENSE, RELOCATE SUCH SERVICE
ENTRANCE TO A LOCATION OUTSIDE OF THE LEASED PREMISES, AND MAKE ALL NECESSARY
MODIFICATIONS TO MAINTAIN TENANT’S THEN EXISTING SERVICES TO THE LEASED
PREMISES, WITHIN A REASONABLE TIME AFTER TENANT’S WRITTEN REQUEST. IF THE
SERVICE ENTRANCE FOR THE BUILDING IS LOCATED WITHIN THE LEASED PREMISES, THEN
UNTIL LANDLORD RELOCATES SUCH SERVICE ENTRANCE TO A LOCATION OUTSIDE OF THE
LEASED PREMISES, TENANT SHALL ALLOW LANDLORD AND OTHER TENANTS OF THE BUILDING
REASONABLE ACCESS TO THE SERVICE ENTRANCE AS REQUIRED TO CONNECT SERVICES
THERETO, BUT EACH AND ANY SUCH ACCESS SHALL BE SUBJECT TO REASONABLE ADVANCE
NOTICE (NOT LESS THAN ONE (1) FULL BUSINESS DAY, EXCEPT IN THE CASE OF
EMERGENCIES), AND SHALL BE SUPERVISED BY SECURITY OR TECHNICAL PERSONNEL
DESIGNATED BY TENANT (WHICH MAY BE TENANT’S OWN EMPLOYEES), LANDLORD SHALL BE
SOLELY RESPONSIBLE FOR THE COST OF SUCH SECURITY OR TECHNICAL PERSONNEL, AND
LANDLORD SHALL REIMBURSE TENANT, UPON DEMAND, THEREFOR, AND FOR ANY AND ALL
ADDITIONAL COSTS INCURRED BY TENANT BECAUSE OF SUCH ACCESS. IN NO EVENT SHALL
LANDLORD OR ANY TENANT OF THE BUILDING OTHER THAN TENANT BE ENTITLED TO CONNECT
TO,

 

66

--------------------------------------------------------------------------------


 

EXTEND FROM, MODIFY, ALTER, INTERRUPT OR OTHERWISE USE, OR IN ANY WAY AFFECT THE
OPERATION OF TENANT’S SERVICES.

 

4.3           Nuisance


 

Tenant shall conduct its business, and use reasonable efforts to cause all
Tenant Parties to conduct their activities upon the Leased Premises, in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or occupant of the Property in
its occupancy of the Leasable Areas demised to it or Landlord in its operation
of the Property.  Landlord shall operate the Property, and use reasonable
efforts to cause all Landlord Parties to conduct their activities upon the
Property, in such a manner as not to create any nuisance, or unreasonably
interfere with, or unreasonably disturb Tenant or any Tenant Party in its
occupancy of the Leased Premises. Landlord shall use reasonable efforts to cause
all other tenants and occupants of the Property to conduct their businesses, and
use reasonable efforts to cause their employees, agents and contractors to
conduct their activities upon the Property, in such a manner as not to create
any nuisance, or unreasonably interfere with, or unreasonably disturb Tenant or
any Tenant Party in its occupancy of the Leased Premises.

 

4.4           Legal Compliance


 

(A)           TENANT SHALL COMPLY WITH ALL LEGAL REQUIREMENTS REQUIRING
COMPLIANCE (INCLUDING COMPLIANCE REQUIRING THE PERFORMANCE OF ANY ALTERATIONS OR
REPAIRS) IN, TO OR UPON, OR WITH RESPECT TO, THE LEASED PREMISES (INCLUSIVE OF
THE LEASEHOLD IMPROVEMENTS THEREIN); PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE
REQUIRED TO PERFORM ANY ALTERATIONS OR REPAIRS TO THE BASE BUILDING IN ORDER TO
COMPLY WITH LEGAL REQUIREMENTS, EXCEPT TO EXTENT THAT THE NEED FOR SUCH
COMPLIANCE ARISES BY REASON OF TENANT’S PARTICULAR MANNER OF USE OF THE
PREMISES.

 

(B)           LANDLORD SHALL NOT ENFORCE TENANT’S OBLIGATIONS TO COMPLY WITH
LEGAL REQUIREMENTS AS SET FORTH IN SECTION 4.4(A) ABOVE UNLESS (I) LANDLORD’S
FAILURE TO DO SO CONSTITUTES A VIOLATION OF LEGAL REQUIREMENTS BY LANDLORD OR
MAKES LANDLORD LIABLE FOR TENANT’S CONTINUING VIOLATION, (II) LANDLORD IS
REQUIRED TO DO SO BY ANY NOTICE OF VIOLATION, ORDER, DECREE, PERMIT, RULE OR
REGULATION ISSUED BY ANY GOVERNMENTAL AUTHORITY OR (III) LANDLORD’S FAILURE TO
DO SO WOULD ENDANGER THE HEALTH, SAFETY OR WELFARE OF ANY PERSON ON OR ABOUT THE
LEASED PREMISES OR THE PROPERTY.

 

(C)           LANDLORD SHALL COMPLY WITH ALL LEGAL REQUIREMENTS REQUIRING
COMPLIANCE (INCLUDING COMPLIANCE REQUIRING THE PERFORMANCE OF ANY ALTERATIONS OR
REPAIRS) IN, TO OR UPON, OR WITH RESPECT TO, THE BASE BUILDING (EXCEPT TO THE
EXTENT THAT TENANT, PURSUANT TO THE EXPRESS PROVISIONS CONTAINED IN THE PROVISO
TO SECTION 4.4(A) ABOVE, IS REQUIRED TO COMPLY THEREWITH) AND/OR THE COMMON
AREAS.

 

4.5           Rules of Building


 

Tenant shall comply with, and use its reasonable efforts to cause all Tenant
Parties to comply with, the existing rules and regulations of the Building,
which are set forth in Exhibit C hereto, and such reasonable changes therein as
Landlord at any time or times may hereafter make, and communicate in writing to
Tenant, for the safety, protection, care and cleanliness of

 

67

--------------------------------------------------------------------------------


 

the Leased Premises, the Building and the Property, the operation thereof, the
preservation of good order therein and the comfort of the tenants of the
Building and their agents, employees and invitees, consistent with Comparable
Buildings, which reasonable changes shall be binding upon Tenant upon Tenant’s
receipt of notice thereof (such existing rules and regulations, as the same may
be changed consistent herewith, being herein called the “Building Rules”). In
the event of a conflict between the provisions of this Lease and the Building
Rules, the provisions of this Lease shall control. In no event shall the
Building Rules impose any monetary obligations upon Tenant. Landlord shall use
its reasonable efforts to cause all tenants of the Building to comply with the
Building Rules to the extent that failure to so comply will materially affect
Tenant’s use or enjoyment of the Leased Premises.  Landlord shall not enforce
the Building Rules with respect to Tenant in a manner that is more restrictive
than Landlord’s enforcement of the Building Rules as to any other tenants of the
Building.

 

4.6           Use and Violations of Insurance Coverage


 

(A)           TENANT SHALL NOT OCCUPY OR USE THE LEASED PREMISES, OR PERMIT ANY
PORTION OF THE LEASED PREMISES TO BE OCCUPIED OR USED, FOR ANY BUSINESS OR
PURPOSE THAT (I) IS UNLAWFUL, (II) CREATES NOXIOUS OR OFFENSIVE ODORS EMANATING
FROM THE LEASED PREMISES INTO OTHER LEASABLE AREAS OR THE COMMON AREAS, OR
(III) INCREASES THE RATE OF FIRE INSURANCE COVERAGE ON THE PROPERTY OR ITS
CONTENTS UNLESS TENANT PAYS FOR THE COST OF SUCH INCREASED INSURANCE PREMIUM.
TENANT SHALL HAVE THE RIGHT TO AMEND ANY THEN EXISTING CERTIFICATE OF OCCUPANCY
RELATING TO THE LEASED PREMISES, OR PURSUE ANY SEPARATE LICENSE OR PERMIT, TO
PERMIT ADDITIONAL LAWFUL USES CONSISTENT WITH THE PROVISIONS OF SECTION 1.5
HEREOF; AND LANDLORD SHALL REASONABLY COOPERATE WITH TENANT’S EFFORTS IN THAT
REGARD, INCLUDING PROMPTLY EXECUTING (AND PROVIDING ANY INFORMATION KNOWN BY
LANDLORD FOR) ANY APPLICATIONS OR SIMILAR DOCUMENTS WITH RESPECT THERETO.

 

(B)           TENANT SHALL NOT CAUSE OR PERMIT ANY HAZARDOUS MATERIALS TO BE
USED, GENERATED, TREATED, INSTALLED, STORED OR DISPOSED OF IN, ON, UNDER OR
ABOUT THE LEASED PREMISES, EXCEPT FOR SUCH QUANTITIES OF THE SAME WHICH ARE
INCLUDED WITHIN ITEMS USED BY TENANT (OR ANY TENANT PARTY) IN CONNECTION WITH
ITS BUSINESS AT THE LEASED PREMISES; PROVIDED, THAT (I) THE USE OF SUCH
HAZARDOUS MATERIALS IS CONSISTENT WITH THE CUSTOMARY AND REASONABLE BUSINESS
PRACTICE OF ENTITIES CONDUCTING SIMILAR BUSINESS TO THAT BEING CONDUCTED AT THE
LEASED PREMISES, AND (II) TENANT COMPLIES WITH ALL LEGAL REQUIREMENTS APPLICABLE
TO SUCH HAZARDOUS MATERIALS.  IT IS HEREBY AGREED THAT POSSESSION AND USE OF
COPY MACHINES AND MACHINES USED TO ELECTRONICALLY ACCEPT OR PRODUCE WRITTEN DATA
WHICH UTILIZE SMALL AMOUNTS OF CHEMICALS WHICH MAY BE INCLUDED IN THE DEFINITION
OF HAZARDOUS MATERIALS SHALL BE CONSIDERED A “CUSTOMARY AND REASONABLE BUSINESS
PRACTICE” WITHIN THE MEANING OF THE PREVIOUS SENTENCE.

 

4.7           Environmental Laws


 

(A)           TENANT HAS CONVEYED THE PROPERTY TO LANDLORD, AND LANDLORD HAS
ACCEPTED AND ACQUIRED OWNERSHIP OF THE PROPERTY, PURSUANT TO THE PURCHASE
AGREEMENT.  AS USED HEREIN, THE TERM “ENVIRONMENTAL INFORMATION”  SHALL MEAN ALL
ENVIRONMENTAL REPORTS AND STUDIES DELIVERED TO LANDLORD BY TENANT OR OBTAINED BY
LANDLORD IN CONNECTION WITH THE ACQUISITION OF THE PROPERTY, WHICH REPORTS AND
STUDIES ARE LISTED ON EXHIBIT C HERETO.  THE TERM “ENVIRONMENTAL MATTERS” SHALL
MEAN ANY MATTERS REPORTED IN THE ENVIRONMENTAL INFORMATION.

 

68

--------------------------------------------------------------------------------


 

(B)           LANDLORD SHALL BE SOLELY RESPONSIBLE FOR AND SHALL UNDERTAKE ALL
REMEDIAL WORK REQUIRED BY ANY GOVERNMENTAL AUTHORITY, OR AS NECESSARY TO COMPLY
WITH, AND NOT VIOLATE, LEGAL REQUIREMENTS, ARISING FROM: (1) HAZARDOUS MATERIALS
ON OR IN THE PROPERTY AS OF THE COMMENCEMENT DATE (INCLUDING THE ENVIRONMENTAL
MATTERS TO THE EXTENT THEREON OR THEREIN), EXCLUDING, HOWEVER, HAZARDOUS
MATERIALS ON OR IN THE LEASED PREMISES (INCLUSIVE OF THE COMPONENTS OF THE BASE
BUILDING LOCATED WITHIN THE LEASED PREMISES) AS OF THE COMMENCEMENT DATE
(INCLUDING THE ENVIRONMENTAL MATTERS TO THE EXTENT THEREON OR THEREIN); OR
(2) HAZARDOUS MATERIALS INTRODUCED ON, IN OR UNDER THE PROPERTY SOLELY BY
LANDLORD OR ANY LANDLORD PARTY AFTER THE COMMENCEMENT DATE.

 

(C)           LANDLORD HEREBY AGREES TO AND DOES INDEMNIFY, DEFEND, AND HOLD
HARMLESS, TENANT AND ANY TENANT PARTY FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, FINES, PENALTIES, COSTS, EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS), LIENS, OR LIABILITIES, IF, AND TO THE EXTENT,
CAUSED BY, OR ARISING OUT OF LANDLORD’S FAILURE TO COMPLY WITH ITS OBLIGATIONS
UNDER SECTION 4.7(B) ABOVE.

 

(D)           TENANT SHALL BE SOLELY RESPONSIBLE FOR AND SHALL UNDERTAKE ALL
REMEDIAL WORK REQUIRED BY ANY GOVERNMENTAL AUTHORITY, OR AS NECESSARY TO COMPLY
WITH, AND NOT VIOLATE, LEGAL REQUIREMENTS, ARISING FROM: (1) HAZARDOUS MATERIALS
ON OR IN THE LEASED PREMISES (INCLUSIVE OF THE COMPONENTS OF THE BASE BUILDING
LOCATED WITHIN THE LEASED PREMISES) AS OF THE COMMENCEMENT DATE (INCLUDING THE
ENVIRONMENTAL MATTERS TO THE EXTENT THEREON OR THEREIN); OR (2) HAZARDOUS
MATERIALS INTRODUCED ON, IN OR UNDER THE PROPERTY SOLELY BY TENANT OR ANY TENANT
PARTY AFTER THE COMMENCEMENT DATE. LANDLORD SHALL NOT ENFORCE TENANT’S
PERFORMANCE OF REMEDIAL WORK UNLESS (I) LANDLORD’S FAILURE TO DO SO CONSTITUTES
A VIOLATION OF LEGAL REQUIREMENTS BY LANDLORD OR MAKES LANDLORD LIABLE FOR
TENANT’S CONTINUING VIOLATION, (II) LANDLORD IS REQUIRED TO DO SO BY ANY NOTICE
OF VIOLATION, ORDER, DECREE, PERMIT, RULE OR REGULATION ISSUED BY ANY
GOVERNMENTAL AUTHORITY OR (III) LANDLORD’S FAILURE TO DO SO WOULD ENDANGER THE
HEALTH, SAFETY OR WELFARE OF ANY PERSON ON OR ABOUT THE LEASED PREMISES OR THE
PROPERTY.

 

(E)           TENANT HEREBY AGREES TO AND DOES INDEMNIFY, DEFEND, AND HOLD
HARMLESS, LANDLORD AND ALL LANDLORD PARTIES FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, FINES, PENALTIES, COSTS, EXPENSES (INCLUDING
ATTORNEYS FEES AND COURT COSTS), LIENS, OR LIABILITIES, IF, AND TO THE EXTENT,
CAUSED BY, OR ARISING OUT OF TENANT’S FAILURE TO COMPLY WITH ITS OBLIGATIONS
UNDER SECTION 4.7(D) ABOVE.

 

4.8           Prohibited Uses


 

(A)           THROUGHOUT THE TERM, LANDLORD SHALL NOT FURTHER DEVELOP THE
PROPERTY, OTHER THAN CONSISTENT WITH THE PROVISIONS OF THIS LEASE, AND, WITHOUT
LIMITING THE GENERALITY THEREOF, NO SUCH FURTHER DEVELOPMENT SHALL BE PERMITTED
IF (1) THE SAME WOULD CAUSE A VIOLATION OF THE PROVISIONS OF
SECTION 4.8(B) HEREOF OR SECTION 14.20 HEREOF, OR (2) THE SAME WOULD OTHERWISE
RESULT IN (I) AN INCREASE IN THE AMOUNT OF ANY ADDITIONAL RENT PAYABLE BY TENANT
HEREUNDER, (II) ANY OTHER COST OR EXPENSE BEING IMPOSED UPON TENANT OR ANY
TENANT PARTY, (III) ANY REDUCTION IN THE VALUE OF THE LEASED PREMISES TO TENANT
OR ANY TENANT PARTY, (IV) PARKING OR TRAFFIC FLOW ON THE PROPERTY BEING
ADVERSELY AFFECTED FROM THE PERSPECTIVE OF TENANT OR ANY TENANT PARTY, (V) ANY
REDUCTION IN THE FUNCTION OR UTILITY OF THE COMMON AREAS (OR ANY PORTION
THEREOF) FROM THE PERSPECTIVE OF TENANT OR ANY TENANT PARTY.

 

69

--------------------------------------------------------------------------------


 

(B)           THROUGHOUT THE TERM, LANDLORD SHALL NOT USE, OR PERMIT THE USE OF,
THE PROPERTY (OR ANY PART THEREOF) FOR ANY PROHIBITED USES. THE TERM “PROHIBITED
USES” SHALL MEAN (I) ANY USE THAT EMITS AN OBNOXIOUS ODOR, NOISE OR SOUND THAT
CAN BE HEARD OR SMELLED OUTSIDE OF THE PREMISES; (II) ANY USE IN VIOLATION OF
ZONING REGULATIONS OR ANY OTHER GOVERNMENTAL RESTRICTIONS APPLICABLE TO THE
PROPERTY; (III) ANY USE THAT, BY ITS NATURE, (EVEN IF SUCH USE IS LEGALLY
PERMISSIBLE) WOULD RESULT IN PARKING OR TRAFFIC FLOW ON THE PROPERTY BEING
MATERIALLY ADVERSELY AFFECTED FROM THE PERSPECTIVE OF TENANT OR ANY TENANT
PARTY; (IV) ANY OPERATION PRIMARILY USED AS A WAREHOUSE OR STORAGE FACILITY,
ASSEMBLING OR MANUFACTURING, DISTILLING, REFINING, RENDERING, PROCESSING,
SMELTING, AGRICULTURAL OR MINING OPERATIONS; (V) ANY MOBILE HOME PARK OR SALES,
TRAILER COURT, LABOR CAMP, JUNK YARD OR STOCKYARD; (VI) ANY CENTRAL LAUNDRY, DRY
CLEANING PLANT OR LAUNDROMAT; PROVIDED, HOWEVER, THIS PROHIBITION SHALL NOT BE
APPLICABLE TO ON-SITE SERVICES ORIENTED ONLY TO PICKUP AND DELIVERY BY
CONSUMERS; (VII) ANY AUTOMOBILE, TRUCK, TRAILER OR RECREATIONAL VEHICLE SALES,
LEASING, DISPLAY, REPAIR OR BODY SHOP; (VIII) ANY LIVING QUARTERS, SLEEPING
APARTMENTS, HOTEL OR LODGING ROOMS; (XI) VETERINARY HOSPITALS, ANIMAL RAISING OR
BREEDING FACILITIES, ANIMAL BOARDING FACILITIES OR PET SHOPS; (X) MORTUARIES OR
FUNERAL HOMES; (XI) ANY ESTABLISHMENT THAT SELLS, RENTS OR EXHIBITS PORNOGRAPHIC
MATERIALS; (XII) MASSAGE PARLORS OR ANY FORM OF SEXUALLY ORIENTED BUSINESS
(INCLUDING NOVELTY MERCHANDISE SALES); (XIII) BARS, TAVERNS OR BREW PUBS; (XIV)
FLEA MARKETS, AMUSEMENT OR VIDEO ARCADES, COMPUTER GAME ROOMS, POOL OR BILLIARD
HALLS, BINGO HALLS, DANCE HALLS, DISCOS OR NIGHT CLUBS; (XV) SALES OF
PARAPHERNALIA FOR USE WITH ILLICIT DRUGS; (XVI) CARNIVALS, AMUSEMENT PARKS OR
CIRCUSES; (XVII) PAWN SHOPS, AUCTION HOUSES, SECOND HAND STORES, CONSIGNMENT
SHOPS, ARMY/NAVY SURPLUS STORES OR GUN SHOPS; (XVIII) GAMBLING FACILITIES OR
SPORTS BETTING PARLOR; (XIX) CHURCHES, SYNAGOGUES OR OTHER PLACES OF WORSHIP;
(XX) ASSEMBLY HALLS OR MEETING FACILITIES; (XXI) TECHNICAL OR VOCATIONAL SCHOOLS
OR ANY OTHER OPERATION PRIMARILY ENGAGED IN EDUCATION OR TRAINING ACTIVITIES;
(XXII) MEDICAL CLINICS, ABORTION CLINICS, MEDICAL LABORATORIES OR SCREENING
FACILITIES; (XXIII) ANY AGENCY (PUBLIC OR PRIVATE) PROVIDING HEALTH, WELFARE,
SOCIAL OR HUMAN SERVICES, OR (XXIV) TATTOO PARLORS, FORTUNE TELLING OR SPIRITUAL
READINGS; (XXV) FACILITIES THAT COLLECT DONATED GOODS AND PRODUCTS; (XXVI)
BOWLING ALLEYS, SKATING RINKS, ARCHERY OR GUN RANGES, (XXVII) POSTAL FACILITIES,
TAX COLLECTORS, TAG AGENCIES, JAILS OR DETENTION CENTERS, COURTHOUSES OR ANY
OTHER FORM OF AGENCY DEALING WITH CIVIL AUTHORITY. NOTWITHSTANDING THE
FOREGOING, THE TERM “PROHIBITED USES” SHALL NOT INCLUDE ANY USE WHICH IS
PERMITTED UNDER A THIRD PARTY TENANT LEASE OF SPACE IN THE BUILDING WHICH IS IN
EFFECT AS OF THE COMMENCEMENT DATE.

 

ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS


 

5.1           Leasehold Improvements


 

Subject to the provisions of this Lease, Tenant hereby accepts the Leased
Premises, including any and all existing Leasehold Improvements, in their
“AS-IS” condition, and acknowledges that Landlord has no obligation to construct
additional Leasehold Improvements or to provide any money, work, labor,
material, fixture, decoration or equipment toward the construction of any
Leasehold Improvements.

 

70

--------------------------------------------------------------------------------



 

5.2           Alterations


 

(A)           EXCEPT AS PROVIDED BELOW (AS TO NON-CONSENT ALTERATIONS), AND AS
PROVIDED IN SECTION 3.6 HEREOF AS TO TENANT MANAGED PROPERTIES, TENANT SHALL NOT
MAKE OR ALLOW TO BE MADE ANY ALTERATIONS IN OR TO THE LEASED PREMISES
(COLLECTIVELY, “ALTERATIONS”), WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF
LANDLORD TO THE PLANS AND SPECIFICATIONS AND CONTRACTORS THEREFOR, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

(B)           ALL ALTERATIONS SHALL BE MADE IN COMPLIANCE WITH LEGAL
REQUIREMENTS.

 

(C)           NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE THE RIGHT TO MAKE
NON-CONSENT ALTERATIONS WITHOUT LANDLORD’S CONSENT. THE TERM “NON-CONSENT
ALTERATIONS” SHALL MEAN ANY ALTERATIONS THAT (I) EITHER (X) COST LESS THAN
THRESHOLD ALTERATION AMOUNT, OR (Y) REGARDLESS OF COST, ARE OF SUCH A NATURE AS
NOT TO REQUIRE A BUILDING PERMIT, AND (II) DO NOT MATERIALLY, ADVERSELY AFFECT
THE BASE BUILDING. THE TERM “THRESHOLD ALTERATION AMOUNT” SHALL MEAN (1) DURING
ANY TENANT MANAGEMENT PERIOD OR ANY PERIOD THAT TENANT’S OCCUPANCY PERCENTAGE IS
GREATER THAN SEVENTY-FIVE PERCENT (75%), AN AMOUNT EQUAL TO ONE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($1,500,000.00), AND (2) DURING ANY OTHER PERIOD DURING
THE TERM, SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000.00).

 

(D)           PRIOR TO COMMENCING ANY ALTERATIONS (OTHER THAN NON-CONSENT
ALTERATIONS FOR WHICH NO BUILDING PERMIT IS REQUIRED), TENANT SHALL (I) NOTIFY
LANDLORD THEREOF, (II) FURNISH LANDLORD WITH PLANS AND SPECIFICATIONS THEREFOR
(UNLESS, CONSISTENT WITH LEGAL REQUIREMENTS, NO SUCH PLANS AND SPECIFICATIONS
WERE PREPARED), AND (III) INFORM LANDLORD OF THE NAMES OF THE CONTRACTORS THEN
RETAINED WITH RESPECT THERETO (ALL OF WHICH SHALL BE OF TENANT’S OWN CHOOSING).

 

(E)           UPON THE COMPLETION OF ANY ALTERATIONS, TENANT SHALL PROVIDE
LANDLORD WITH “AS-BUILT” PLANS RELATED THERETO.

 

(F)            IF ANY ALTERATIONS INVOLVE WORK TO BE PERFORMED IN, OR WHICH
OTHERWISE IMPACTS OPERATIONS IN, AREAS OF THE PROPERTY LOCATED OUTSIDE THE
LEASED PREMISES, THEN TENANT SHALL COORDINATE SUCH WORK WITH THE PROPERTY
MANAGER.

 

(G)           LANDLORD SHALL REASONABLY COOPERATE WITH TENANT’S EFFORTS TO
OBTAIN ANY BUILDING PERMIT, OR GOVERNMENTAL APPROVAL, SIGN-OFF OR CERTIFICATE,
IN CONNECTION WITH THE PERFORMANCE OR COMPLETION OF ANY ALTERATIONS, INCLUDING
PROMPTLY EXECUTING (AND PROVIDING ANY INFORMATION KNOWN BY LANDLORD FOR) ANY
APPLICATIONS OR SIMILAR DOCUMENTS WITH RESPECT THERETO.

 

(H)           IN NO EVENT SHALL TENANT BE OBLIGATED TO PAY ANY CHARGE TO
LANDLORD OR ANY LANDLORD PARTY FOR (I) THE SUPERVISION OF ANY ALTERATIONS,
(II) OBTAINING LANDLORD’S CONSENT TO ANY PLANS AND SPECIFICATIONS SETTING FORTH
ANY ALTERATIONS (IN CASES WHERE SUCH CONSENT IS REQUIRED HEREUNDER),
(III) LANDLORD’S COOPERATION PURSUANT TO SECTION 5.2(G) ABOVE, OR
(IV) LANDLORD’S REVIEW OF PLANS OR SPECIFICATIONS SETTING FORTH PROPOSED
ALTERATIONS (OTHER THAN THE ACTUAL, OUT-OF-POCKET COSTS REASONABLY INCURRED BY
LANDLORD TO HAVE TENANT’S PLANS AND SPECIFICATIONS REVIEWED TO (X) CONFIRM THAT
SAME DO NOT MATERIALLY, ADVERSELY AFFECT THE BASE BUILDING, AND/OR (Y) DETERMINE
WHETHER ITS CONSENT THERETO IS REQUIRED, AND/OR, IF REQUIRED, WHETHER TO GRANT
OR REASONABLY WITHHOLD THE SAME).

 

71

--------------------------------------------------------------------------------

 

5.3           Leasehold Improvements; Tenant Property


 

(A)           UPON THE EXPIRATION OR ANY EARLIER TERMINATION OF THIS LEASE,
TENANT SHALL SURRENDER THE LEASED PREMISES TOGETHER WITH THE THEN EXISTING
LEASEHOLD IMPROVEMENTS.

 

(B)           UPON, OR PRIOR TO, THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE, TENANT SHALL REMOVE ALL TENANT PROPERTY FROM THE LEASED PREMISES;
PROVIDED THAT TENANT SHALL NOT BE REQUIRED TO REMOVE ANY CABLING OR WIRING
INSTALLED WITHIN THE WALLS, CEILINGS, DUCTS OR CHASES OF THE BUILDING (THE
“TENANT’S CABLING”). TENANT SHALL REPAIR ANY DAMAGE TO THE PROPERTY (INCLUDING
THE LEASED PREMISES) RESULTING FROM ANY SUCH REMOVAL OF TENANT PROPERTY. ANY
ITEMS OF TENANT PROPERTY OTHER THAN TENANT’S CABLING WHICH SHALL REMAIN IN THE
PREMISES AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, MAY, AT THE
OPTION OF LANDLORD, BE DEEMED TO HAVE BEEN ABANDONED, AND IN SUCH CASE SUCH
ITEMS MAY BE RETAINED BY LANDLORD, AS ITS PROPERTY, OR DISPOSED OF BY LANDLORD
(AT TENANT’S EXPENSE) IN SUCH MANNER AS LANDLORD SHALL REASONABLY DETERMINE. 
ANY TENANT’S CABLING WHICH SHALL REMAIN IN THE PREMISES AFTER THE EXPIRATION OR
EARLIER TERMINATION OF THE LEASE SHALL, UPON THE DATE THIS LEASE EXPIRES OR
EARLIER TERMINATES, BECOME THE PROPERTY OF LANDLORD.

 

5.4           Mechanics Liens


 

(A)           TENANT SHALL HAVE NO AUTHORITY OR POWER, EXPRESS OR IMPLIED, TO
CREATE OR CAUSE TO BE CREATED ANY MECHANIC’S, MATERIALMEN’S OR OTHER LIEN,
CHARGE OR ENCUMBRANCE OF ANY KIND AGAINST ANY LEASED PREMISES.

 

(B)           IF ANY MECHANIC’S, MATERIALMEN’S OR OTHER LIEN, CHARGE OR
ENCUMBRANCE OF ANY KIND BE FILED AGAINST THE LEASED PREMISES BY REASON OF
TENANT’S ACTS OR BECAUSE OF A CLAIM AGAINST TENANT (EACH, A “TENANT CREATED
LIEN”), THEN TENANT SHALL CAUSE THE SAME TO BE CANCELLED OR DISCHARGED OF RECORD
BY BOND OR OTHERWISE WITHIN THE TENANT LIEN CURE PERIOD AS TO SUCH TENANT
CREATED LIEN. THE “TENANT LIEN CURE PERIOD”, WITH RESPECT TO ANY TENANT CREATED
LIEN, SHALL MEAN THE PERIOD OF SIXTY (60) DAYS AFTER LANDLORD SHALL HAVE GIVEN
NOTICE TO TENANT OF SUCH TENANT CREATED LIEN; PROVIDED, HOWEVER, THAT TENANT,
AFTER NOTICE THEREOF TO LANDLORD, SHALL HAVE THE RIGHT TO CONTEST, BY
APPROPRIATE PROCEEDINGS PROSECUTED DILIGENTLY AND IN GOOD FAITH, THE VALIDITY OR
APPLICABILITY OF ANY TENANT CREATED LIEN, IN WHICH EVENT THE TENANT LIEN CURE
PERIOD SHALL BE EXTENDED DURING THE PENDENCY OF SUCH CONTEST, PROVIDED THAT
(X) THE LEASED PREMISES SHALL NOT THEREBY BE PLACED IN DANGER OF BEING FORFEITED
OR LOST, AND (Y) LANDLORD WOULD NOT THEREBY BE SUBJECT TO ANY CRIMINAL OR CIVIL
PENALTY OR FINE. IF TENANT SHALL FAIL TO CANCEL OR DISCHARGE ANY TENANT CREATED
LIEN WITHIN THE TENANT LIEN CURE PERIOD, LANDLORD MAY, AT ITS SOLE OPTION,
CANCEL OR DISCHARGE THE SAME, AND UPON LANDLORD’S DEMAND, TENANT SHALL PROMPTLY
REIMBURSE LANDLORD FOR ALL REASONABLE COSTS INCURRED IN CANCELING OR DISCHARGING
SUCH LIENS.  EXCEPT TO THE EXTENT THAT SUCH COSTS ARE CAUSED BY LANDLORD’S
ACTIONS.

 

(C)           TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST
ALL COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF SUIT), LOSSES,
LIABILITIES, OR CAUSES OF ACTION IF, AND TO THE EXTENT, ARISING OUT OF THE
PERFORMANCE OF ANY ALTERATIONS, INCLUDING ANY TENANT CREATED LIEN ASSERTED IN
CONNECTION THEREWITH.

 

72

--------------------------------------------------------------------------------


 

(D)           LANDLORD AND TENANT EXPRESSLY AGREE AND ACKNOWLEDGE THAT NO
INTEREST OF LANDLORD IN THE LEASED PREMISES OR THE PROPERTY SHALL BE SUBJECT TO
ANY LIEN FOR IMPROVEMENTS MADE BY TENANT IN OR FOR THE LEASED PREMISES, AND THAT
LANDLORD SHALL NOT BE LIABLE FOR ANY LIEN FOR ANY IMPROVEMENTS MADE BY TENANT,
SUCH LIABILITY BEING EXPRESSLY PROHIBITED BY THE TERMS OF THIS LEASE. LANDLORD
MAY FILE IN THE PUBLIC RECORDS OF THE COUNTY IN WHICH THE BUILDING IS LOCATED, A
PUBLIC NOTICE CONTAINING A TRUE AND CORRECT COPY OF THIS PARAGRAPH.

 

5.5           Repairs by Landlord


 

(A)           LANDLORD SHALL KEEP AND MAINTAIN, AND MAKE ALL NEEDED REPAIRS TO,
THE BASE BUILDING AND THE COMMON AREAS IN GOOD CONDITION AND REPAIR IN
ACCORDANCE WITH THE STANDARDS GENERALLY APPLICABLE WITH RESPECT TO COMPARABLE
BUILDINGS (ANY SUCH MAINTENANCE AND/OR REPAIRS FOR WHICH LANDLORD IS RESPONSIBLE
BEING HEREIN COLLECTIVELY CALLED “LANDLORD REPAIRS”).

 

(B)           IF, AND TO THE EXTENT THAT, THE NEED FOR ANY LANDLORD REPAIR
ARISES OUT OF ANY NEGLIGENT OR WRONGFUL ACT OR OMISSION BY TENANT OR ANY TENANT
PARTY, THEN TENANT, WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND, SHALL PAY OR
REIMBURSE LANDLORD FOR ALL THE REASONABLE OUT-OF-POCKET COSTS INCURRED BY
LANDLORD IN PERFORMING SUCH REPAIR (TOGETHER WITH INTEREST THEREON, AT THE
APPLICABLE RATE, FROM THE DATE INCURRED TO THE DATE SO PAID OR REIMBURSED).

 

(C)           LANDLORD SHALL PROMPTLY MAKE ALL LANDLORD REPAIRS (CONSIDERING THE
NATURE AND URGENCY OF THE REPAIR), AND PERFORM THE SAME IN A GOOD AND
WORKMANLIKE MANNER. ACCESS TO THE LEASED PREMISES IN CONNECTION WITH THE MAKING
OF ANY SUCH REPAIRS SHALL BE GOVERNED BY THE PROVISIONS OF SECTION 4.2 ABOVE.

 

(D)           IF LANDLORD SHOULD FAIL TO MAKE ANY LANDLORD REPAIR WITH
REASONABLE PROMPTNESS AFTER WRITTEN NOTICE FROM TENANT, THEN TENANT’S CURE
RIGHTS UNDER SECTION 13.1(B) HEREOF SHALL BE APPLICABLE TO THE EXTENT PROVIDED
THEREIN, AND, AS PROVIDED THEREIN, TENANT MAY (EXCEPT TO THE EXTENT THAT THE
PROVISIONS OF SECTION 5.5(B) HEREOF ARE APPLICABLE) RECOVER THE REASONABLE COST
THEREOF FROM LANDLORD.

 

5.6           Repairs by Tenant


 

(A)           TENANT, AT ITS EXPENSE, SHALL KEEP AND MAINTAIN, TAKE GOOD CARE
OF, AND MAKE ALL NEEDED REPAIRS TO, (I) THE LEASED PREMISES (INCLUSIVE OF THE
LEASEHOLD IMPROVEMENTS) , EXCLUDING, HOWEVER, THE COMPONENTS OF THE BASE
BUILDING LOCATED WITHIN THE LEASED PREMISES, AND (II) ANY TENANT PROPERTY
LOCATED OUTSIDE OF THE LEASED PREMISES (ANY SUCH MAINTENANCE AND/OR REPAIRS FOR
WHICH TENANT IS RESPONSIBLE BEING HEREIN COLLECTIVELY CALLED “TENANT REPAIRS”).

 

(B)           IF, AND TO THE EXTENT THAT, THE NEED FOR ANY TENANT REPAIR ARISES
OUT OF ANY NEGLIGENT OR WRONGFUL ACT OR OMISSION BY LANDLORD OR ANY LANDLORD
PARTY, THEN LANDLORD, WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND, SHALL PAY OR
REIMBURSE TENANT FOR ALL THE REASONABLE OUT-OF-POCKET COSTS INCURRED BY TENANT
IN PERFORMING SUCH REPAIR (TOGETHER WITH INTEREST THEREON, AT THE APPLICABLE
RATE, FROM THE DATE INCURRED TO THE DATE SO PAID OR REIMBURSED).

 

(C)           TENANT SHALL PROMPTLY MAKE ALL TENANT REPAIRS (CONSIDERING THE
NATURE AND URGENCY OF THE REPAIR), AND PERFORM THE SAME IN A GOOD AND
WORKMANLIKE MANNER.

 

73

--------------------------------------------------------------------------------


 

(D)           IF TENANT SHOULD FAIL TO MAKE ANY TENANT REPAIR WITH REASONABLE
PROMPTNESS AFTER WRITTEN NOTICE FROM LANDLORD, THEN LANDLORD’S CURE RIGHTS UNDER
SECTION 7.1(F) HEREOF SHALL BE APPLICABLE TO THE EXTENT PROVIDED THEREIN, AND,
AS PROVIDED THEREIN, LANDLORD MAY (EXCEPT TO THE EXTENT THAT THE PROVISIONS OF
SECTION 5.6(B) HEREOF ARE APPLICABLE) RECOVER THE REASONABLE COST THEREOF FROM
TENANT.

 

(E)           NOTWITHSTANDING THE FOREGOING, IF, AND TO THE EXTENT THAT, TENANT
SHALL REQUEST THAT LANDLORD PERFORM ANY TENANT REPAIRS, THEN LANDLORD AGREES TO
PERFORM THE SAME, AS ABOVE STANDARD SERVICES. IN ANY SUCH EVENT, TENANT SHALL
NOTIFY LANDLORD OF THE NEED FOR ANY SUCH TENANT REPAIR AND ITS REQUEST THAT
LANDLORD PERFORM THE SAME, AND LANDLORD SHALL ENDEAVOR TO RESPOND TIMELY TO EACH
SUCH REQUEST.

 

5.7           Demising Work


 

(A)           FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

 

(1)           “DEMISING WORK”, WITH RESPECT TO ANY SURRENDER RELEASE SPACE (THAT
IS NOT THEN IN SEPARATELY LEASABLE CONDITION) OR VACATE SPACE (THAT IS NOT THEN
IN SEPARATELY LEASABLE CONDITION), SHALL MEAN ALL THE WORK IN AND TO THE
BUILDING (INCLUDING IN AND TO SUCH SPACE) THAT IS REQUIRED TO CAUSE SUCH SPACE
TO BE PUT IN A SEPARATELY LEASABLE CONDITION; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL THE TERM “DEMISING WORK” EVER BE DEEMED TO INCLUDE (I) ANY WORK
WHICH INTERNALLY SUB-DIVIDES SUCH SPACE, OR ANY OTHER WORK DESIGNED TO PERMIT
SUCH SPACE TO BE OCCUPIED BY MULTIPLE TENANTS OR OCCUPANTS (AS OPPOSED TO A
SINGLE TENANT OR OCCUPANT), OR (II) THE CONSTRUCTION OF ANY LEASEHOLD
IMPROVEMENTS WITHIN SUCH SPACE.

 

(2)           “PRIMARY DEMISING WORK”, WITH RESPECT TO ANY SURRENDER RELEASE
SPACE (THAT IS NOT THEN IN SEPARATELY LEASABLE CONDITION) OR VACATE SPACE (THAT
IS NOT THEN IN SEPARATELY LEASABLE CONDITION), SHALL MEAN THE FOLLOWING PORTIONS
OF THE DEMISING WORK WITH RESPECT TO SUCH SPACE (IF, AND TO THE EXTENT, THE SAME
ARE PART OF SUCH DEMISING WORK): (I) THE CONSTRUCTION OF DEMISING WALLS, AND
INDEPENDENT ENTRANCES, FOR SUCH LEASABLE AREA; (II) THE CONSTRUCTION OF
CORRIDORS AND OTHER PASSAGEWAYS REQUIRED TO PROVIDE AN INDEPENDENT MEANS OF
ACCESS (I.E., INDEPENDENT OF ANY OTHER LEASABLE AREA) FOR SUCH SPACE TO, AND
FROM, THE OUTSIDE OF THE BUILDING AND THE COMMON AREAS, AND (III) IN THE EVENT
ACCESS TO EXISTING COMMON AREAS OF THE BUILDING IS IMPRACTICAL OR UNACHIEVABLE,
THE CONSTRUCTION OF ADDITIONAL COMMON AREAS WHICH WILL SERVE SUCH SPACE.

 

(3)           “OTHER DEMISING WORK”,  WITH RESPECT TO ANY SURRENDER RELEASE
SPACE (THAT IS NOT THEN IN SEPARATELY LEASABLE CONDITION) OR VACATE SPACE (THAT
IS NOT THEN IN SEPARATELY LEASABLE CONDITION), SHALL MEAN ALL THE PORTIONS OF
THE DEMISING WORK WITH RESPECT TO SUCH SPACE (IF ANY) THAT ARE NOT PRIMARY
DEMISING WORK, BUT MAY BE REQUIRED TO ANY PRE-EXISTING COMPONENT OF THE BASE
BUILDING AND/OR COMMON AREAS IN ORDER TO OBTAIN A BUILDING PERMIT OR OTHER
GOVERNMENTAL APPROVAL WITH RESPECT TO THE PRIMARY DEMISING WORK.

 

(4)           “DEMISING WORK COSTS” SHALL MEAN ALL THE COSTS OF DESIGNING AND
PROSECUTING THE DEMISING WORK (INCLUDING ARCHITECTURAL, SPACE PLANNING AND
ENGINEERING EXPENSES, BUILDING PERMIT AND OTHER GOVERNMENTAL FEES AND ALL
CONSTRUCTION COSTS.

 

74

--------------------------------------------------------------------------------


 

(5)           “PRIMARY DEMISING WORK COSTS” SHALL MEAN THE PORTION OF THE
DEMISING WORK COSTS ATTRIBUTABLE TO THE PRIMARY DEMISING WORK.

 

(6)           “OTHER DEMISING WORK COSTS” SHALL MEAN THE PORTION OF THE DEMISING
WORK COSTS ATTRIBUTABLE TO THE OTHER DEMISING WORK.

 

(B)           ANY DEMISING WORK REQUIRED TO BE PERFORMED BY LANDLORD (I) UNDER
SECTION 1.7(D)(4) HEREOF WITH RESPECT TO ANY SURRENDER RELEASE SPACE OR
(II) UNDER SECTION 11.2(B)(3) HEREOF WITH RESPECT TO ANY VACATE SPACE, SHALL, IN
EACH INSTANCE, BE PERFORMED AS FOLLOWS:

 

(1)           LANDLORD SHALL RETAIN A LICENSED ARCHITECT, SPACE PLANNER OR
ENGINEER, REASONABLY ACCEPTABLE TO TENANT, TO DEVELOP A SPACE PLAN (THE “SLC
SPACE PLAN”) IN CONNECTION WITH THE DEMISING WORK. THE SLC SPACE PLAN SHALL BE
SUBJECT TO THE REASONABLE APPROVAL OF BOTH LANDLORD AND TENANT, AND LANDLORD
SHALL CAUSE THE SAME TO BE REVISED UNTIL THE SAME HAS BEEN APPROVED BY BOTH
PARTIES (THE SLC SPACE PLAN, AS FINALLY APPROVED BY BOTH LANDLORD AND TENANT,
BEING HEREIN CALLED THE “FINAL SLC SPACE PLAN”). ANY DISPUTES WITH RESPECT TO
EITHER PARTY’S APPROVAL OF THE SLC SPACE PLAN SHALL BE RESOLVED IN ACCORDANCE
WITH ARTICLE XII HEREOF. THE SLC SPACE PLAN SHALL (I) DETAIL THE FUNCTIONAL
LAYOUT OF THE AFFECTED AREAS (INCLUDING (X) THE SURRENDER RELEASE SPACE OR THE
VACATE SPACE, AS THE CASE MAY BE, AND (Y) THE BALANCE OF THE LEASED PREMISES),
(II) IDENTIFY THE NEED, IF ANY, TO ESTABLISH ADDITIONAL COMMON AREAS,
(III) SEPARATELY IDENTIFY, AND SUFFICIENTLY DESCRIBE THE SCOPE OF, EACH OF THE
PRIMARY DEMISING WORK AND THE OTHER DEMISING WORK, (IV) PROVIDE MEASUREMENTS OF
THE AFFECTED AREAS IN ACCORDANCE WITH THE MEASUREMENT STANDARD, AND (V) INCLUDE
AN ESTIMATE OF EACH OF THE DEMISING WORK COSTS, THE PRIMARY DEMISING WORK COSTS
AND THE OTHER DEMISING WORK COSTS.

 

(2)           AFTER BOTH PARTIES HAVE APPROVED THE SLC SPACE PLAN, LANDLORD
SHALL CAUSE DESIGN PROFESSIONALS REASONABLY ACCEPTABLE TO TENANT TO PREPARE
PLANS AND SPECIFICATIONS SETTING FORTH THE DEMISING WORK (INCLUDING, AS
APPLICABLE, ARCHITECTURAL, MECHANICAL, ELECTRICAL, LIGHTING AND PLUMBING PLANS),
BASED ON THE FINAL SLC SPACE PLAN, AND DETAILING ALL OF THE PROPOSED
IMPROVEMENTS SHOWN ON THE SLC SPACE PLAN (SUCH PLANS AND SPECIFICATIONS BEING
HEREIN CALLED THE “SLC PLANS & SPECIFICATIONS”). THE SLC PLAN & SPECIFICATIONS
SHALL BE SUBJECT TO THE REASONABLE APPROVAL OF BOTH LANDLORD AND TENANT, AND
LANDLORD SHALL CAUSE THE SAME TO BE REVISED UNTIL THE SAME HAS BEEN APPROVED BY
BOTH PARTIES (THE SLC PLAN & SPECIFICATIONS, AS FINALLY APPROVED BY BOTH
LANDLORD AND TENANT, BEING HEREIN CALLED THE “FINAL SLC PLANS &
SPECIFICATIONS”). ANY DISPUTES WITH RESPECT TO EITHER PARTY’S APPROVAL OF THE
SLC PLANS & SPECIFICATIONS SHALL BE RESOLVED IN ACCORDANCE WITH ARTICLE XII
HEREOF. THE SLC PLANS & SPECIFICATIONS SHALL REFLECT IMPROVEMENTS OF A TYPE AND
QUALITY CONSISTENT WITH BUILDING STANDARDS.

 

(3)           AFTER BOTH PARTIES HAVE APPROVED THE SLC PLANS & SPECIFICATIONS,
LANDLORD WILL (I) APPLY FOR, AND OBTAIN, ALL NECESSARY GOVERNMENTAL APPROVALS
AND PERMITS IN CONNECTION WITH THE DEMISING WORK AS SHOWN ON THE FINAL SLC
PLANS & SPECIFICATIONS, AND (II) CAUSE THE DEMISING WORK TO BE PERFORMED IN
SUBSTANTIAL ACCORDANCE WITH THE FINAL SLC PLANS & SPECIFICATIONS, UTILIZING ONE
OR MORE CONTRACTORS REASONABLY APPROVED BY TENANT; IT BEING AGREED, IN THAT
REGARD, THAT LANDLORD SHALL SOLICIT BIDS FROM NO LESS THAN THREE (3) CONTRACTORS
FOR THE DEMISING WORK AND REVIEW THE SAME WITH TENANT PRIOR TO PROPOSING A
CONTRACTOR FOR TENANT’S

 

75

--------------------------------------------------------------------------------


 

REASONABLE ACCEPTANCE. LANDLORD SHALL CAUSE ALL CONTRACTORS TO ALLOCATE THEIR
PRICE AND/OR COSTS BETWEEN THE PRIMARY DEMISING WORK AND THE OTHER DEMISING
WORK. LANDLORD AND TENANT SHALL COOPERATE WITH EACH OTHER, IN GOOD FAITH, TO
COORDINATE THE SCHEDULING OF THE DEMISING WORK IN AN EFFORT TO COMPLETE THE SAME
IN AS TIMELY A MANNER AS PRACTICABLE, CONSISTENT WITH (X) THE REQUIREMENTS OF
SECTION 1.7(D)(4) OR SECTION 11.2(B)(3) HEREOF, AS THE CASE MAY BE, AND (Y) IN
ALL EVENTS, TENANT’S CONTINUED USE AND OCCUPANCY OF ANY ADJOINING PORTIONS OF
THE LEASED PREMISES.

 

(4)           ALL DEMISING WORK COSTS SHALL BE PAID BY LANDLORD; PROVIDED,
HOWEVER, THAT TENANT, AS HEREINAFTER PROVIDED, SHALL BE OBLIGATED TO PAY TO
LANDLORD, AS ADDITIONAL RENT, AN AMOUNT (“TENANT’S REIMBURSEMENT AMOUNT”) EQUAL
TO THE SUM OF (I) 100% OF THE PORTION OF THE PRIMARY DEMISING WORK COSTS, PLUS
(II) TENANT’S SHARE OF THE OTHER DEMISING WORK COSTS, DETERMINED BY MULTIPLYING
THE OTHER DEMISING WORK COSTS BY THE TENANT’S OCCUPANCY PERCENTAGE (DETERMINED
IMMEDIATELY FOLLOWING THE SURRENDER OF SUCH SURRENDER RELEASE SPACE OR VACATE
SPACE, AS THE CASE MAY BE). WITHIN THIRTY (30) DAYS AFTER COMPLETION OF THE
DEMISING WORK (AND FINALIZATION, BETWEEN THE PARTIES, OF THE PRIMARY DEMISING
WORK COSTS AND THE OTHER DEMISING WORK COSTS), TENANT SHALL EITHER (I) PAY
TENANT’S REIMBURSEMENT AMOUNT TO LANDLORD IN A LUMP-SUM PAYMENT, OR (II) ELECT
TO PAY THE SAME TO LANDLORD ON AN AMORTIZED BASIS OVER THE BALANCE OF THE
INITIAL TERM, WITH AN INTEREST FACTOR USING A RATE EQUAL TO THE PRIME RATE (IN
EFFECT AS OF THE COMPLETION OF THE DEMISING WORK), IN WHICH EVENT, TENANT SHALL
PAY SUCH AMOUNT, AS SO AMORTIZED, THROUGH EQUAL MONTHLY ADDITIONAL RENT PAYMENTS
PAYABLE ON THE FIRST DAY OF EACH MONTH THEN REMAINING IN INITIAL TERM; PROVIDED,
HOWEVER, THAT IF, FOR ANY REASON (OTHER THAN ANY ACT OF, OR DEFAULT BY,
LANDLORD), THE INITIAL TERM SHALL END PRIOR TO THE EXPIRATION DATE, THEN ANY
UNAMORTIZED PORTION OF SUCH AMOUNT SHALL BE PAID BY TENANT TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER THE END OF THE TERM. NOTWITHSTANDING THE FOREGOING,
DURING THE INTEGRATION PERIOD, TENANT SHALL HAVE THE RIGHT TO FINANCE TENANT’S
REIMBURSEMENT AMOUNT PURSUANT TO SECTION 10 OF THE MASTER AGREEMENT.

 

(5)           Landlord and Tenant hereby acknowledge that, pursuant to the
Purchase Agreement, Tenant, as seller, agreed to a reduce the purchase price for
certain Portfolio Properties (i.e., those defined in the Purchase Agreement as
“Demising Work Properties”) by an amount defined in the Purchase Agreement as
the “Estimated Tenant Reimbursement Amount” with respect to such Portfolio
Property. Notwithstanding the foregoing provisions of this Section 5.7, if the
Property constitutes one of such Demising Work Properties under the Purchase
Agreement, then, in consideration of such reduction in such purchase price, the
following provisions shall apply: (A) Tenant shall not be obligated to pay any
Tenant Reimbursement Amounts that accrue hereunder prior to the last day of the
third Lease Year, except for the reconciliation payment that may be required of
Tenant under Section 5.7(b)(5)(C)(I) hereof; (B) within thirty (30) days after
the last day of the third Lease Year, Landlord and Tenant shall reconcile
(i) all Tenant Reimbursement Amounts that shall have accrued hereunder prior to
the last day of the third Lease Year (collectively, the “Accrued TRA”), with
(ii) the Estimated Tenant Reimbursement Amount which constituted a reduction in
the purchase price for the Property under the Purchase Agreement; and (C) within
thirty (30) days after such reconciliation shall become final between the
parties, (I) Tenant shall pay to Landlord the amount (if any) by which the
Accrued TRA shall exceed such Estimated Tenant Reimbursement Amount, which
payment shall be in full satisfaction of all Tenant Reimbursement Amounts that
shall have accrued prior to the last day of the third Lease Year, or
(II) Landlord shall pay to Tenant the amount (if any) by which such Estimated
Tenant Reimbursement Amount shall exceed the Accrued TRA.

 

76

--------------------------------------------------------------------------------



 

5.8           Payment of Refund Amount Per Section 26 of Purchase Agreement


 

Section 26 of the Purchase Agreement provides that, under certain circumstances
set forth in the Purchase Agreement, Landlord, as purchaser, may, have the
obligation to pay to Tenant, as seller, with respect to the Property, a certain
amount that is defined therein as the “Refund Amount”. Landlord and Tenant
hereby agree that any such obligation to pay Tenant the Refund Amount with
respect to the Property is hereby incorporated into this Lease as an obligation
of Landlord (as Landlord hereunder), and, accordingly, in the event that
Landlord shall fail to pay to such amount as and when due, then Tenant shall
have all its rights and remedies hereunder on account thereof (including, as
applicable, its rights and remedies under Section 13.2 hereof).

 

ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE


 

6.1           Condemnation


 

(A)           IF ALL OR A PORTION OF THE PROPERTY AS WOULD RENDER THE
CONTINUANCE OF TENANT’S BUSINESS FROM THE LEASED PREMISES IMPRACTICABLE (AS
REASONABLY DETERMINED BY TENANT) IS PERMANENTLY TAKEN OR CONDEMNED FOR ANY
PUBLIC PURPOSE, THEN TENANT SHALL HAVE THE OPTION OF TERMINATING THIS LEASE UPON
THE GIVING OF NOTICE TO LANDLORD WITHIN TWENTY (20) DAYS FROM THE DATE OF SUCH
CONDEMNATION OR TAKING.

 

(B)           IF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY, OR SO MUCH THEREOF AS
TO CAUSE THE REMAINDER NOT TO BE ECONOMICALLY FEASIBLE TO OPERATE, AS REASONABLY
DETERMINED BY LANDLORD, IS PERMANENTLY TAKEN OR CONDEMNED FOR ANY PUBLIC
PURPOSE, AND LANDLORD THERETOFORE (OR THEREWITH) TERMINATES ALL SIMILARLY
AFFECTED LEASES IN THE BUILDING, THEN LANDLORD SHALL HAVE THE OPTION OF
TERMINATING THIS LEASE UPON THE GIVING OF NOTICE TO TENANT WITHIN TWENTY (20)
DAYS FROM THE DATE OF SUCH CONDEMNATION OR TAKING.

 

(C)           IF THIS LEASE IS TERMINATED AS PROVIDED IN SECTIONS 6.1(A) OR
(B) ABOVE, THEN THIS LEASE SHALL CEASE AND EXPIRE AS TO SUCH LEASED PREMISES AS
OF THE DATE OF TRANSFER OF POSSESSION OF THE LEASED PREMISES, THE PROPERTY, OR
THE APPLICABLE PORTION THEREOF, AS IF SUCH DATE WAS THE EXPIRATION DATE OF THIS
LEASE.

 

(D)           IF, UPON ANY CONDEMNATION OR TAKING OF A PORTION OF THE LEASED
PREMISES, THIS LEASE IS NOT TERMINATED BY EITHER LANDLORD OR TENANT AS
AFORESAID, THEN TENANT SHALL PAY ALL RENT UP TO THE DATE OF TRANSFER OF
POSSESSION OF SUCH PORTION OF THE LEASED PREMISES SO TAKEN OR CONDEMNED AND THIS
LEASE SHALL THEREUPON CEASE AND TERMINATE WITH RESPECT TO SUCH PORTION OF THE
LEASED PREMISES SO TAKEN OR CONDEMNED AS IF THE DATE OF TRANSFER OF POSSESSION
OF THE LEASED PREMISES WAS THE EXPIRATION DATE OF THE TERM RELATING TO SUCH
PORTION OF THE LEASED PREMISES.  THEREAFTER, THE ANNUAL BASIC RENT, AND TENANT’S
OPERATING EXPENSE SHARE AND TENANT’S TAX SHARE SHALL BE CALCULATED BASED ON THE
NET RENTABLE AREA OF THE LEASED PREMISES NOT SO TAKEN OR CONDEMNED.  IF ANY SUCH
CONDEMNATION OR TAKING OF ALL OR ANY PART OF THE PROPERTY OCCURS AND THIS LEASE
IS NOT SO TERMINATED, THEN LANDLORD SHALL, WITHIN SIXTY (60) DAYS AFTER THE DATE
OF SUCH CONDEMNATION OR TAKING, COMMENCE SUCH RESTORATION WORK TO THE REMAINING
PORTIONS PROPERTY (INCLUDING THE BUILDING, THE COMMON AREAS, THE LEASED PREMISES
AND THE OTHER LEASABLE AREAS,

 

77

--------------------------------------------------------------------------------


 

BUT NOT INCLUDING, IN ANY EVENT, ANY TENANT PROPERTY OR THE TRADE FIXTURES OR
PERSONAL PROPERTY OF OTHER TENANTS OR OCCUPANTS) AS SHALL BE NEEDED SO THAT SUCH
REMAINING PORTION OF THE PROPERTY SHALL CONSTITUTE A COMPLETE ARCHITECTURAL
UNIT, REASONABLY FIT FOR TENANT’S OCCUPANCY AND BUSINESS AS REASONABLY
DETERMINED BY TENANT AND LANDLORD. IF LANDLORD FAILS TO CAUSE SUCH RESTORATION
WORK TO BE SUBSTANTIALLY COMPLETED WITHIN TWELVE (12) MONTHS AFTER THE DATE OF
SUCH CONDEMNATION OR TAKING, FOR ANY REASON OTHER THAN A DELAY CAUSED BY AN ACT
OR OMISSION OF TENANT, AND SUCH FAILURE MATERIALLY INTERFERES WITH TENANT’S USE
AND OCCUPANCY OF THE PROPERTY, THEN TENANT SHALL HAVE THE RIGHT TO TERMINATE
THIS LEASE BY NOTIFYING LANDLORD IN WRITING OF SUCH TERMINATION WITHIN THIRTY
(30) DAYS AFTER THE EXPIRATION OF SUCH 12-MONTH PERIOD. THE 12-MONTH PERIOD
DESCRIBED IN THE PRECEDING SENTENCE SHALL BE AUTOMATICALLY EXTENDED FOR EACH DAY
OF DELAYS CAUSED BY FORCE MAJEURE EVENTS; BUT SUCH EXTENSIONS, IN THE AGGREGATE,
SHALL NOT EXCEED A TOTAL OF SIXTY (60) DAYS.

 

(E)           IN THE EVENT OF ANY CONDEMNATION OR TAKING OF ALL OR A PORTION OF
THE LEASED PREMISES, AND IN THE EVENT OF ANY CONDEMNATION OR TAKING OF ALL OR A
PORTION OF THE PARKING AREAS OR OTHER COMMON AREAS OF THE PROPERTY WHICH
MATERIALLY ADVERSELY AFFECTS THE VALUE OF OR TENANT’S USE OR ENJOYMENT OF THE
LEASED PREMISES, TENANT, AT TENANT’S EXPENSE MAY, JOINTLY APPEAR WITH LANDLORD
IN PROCEEDINGS RELATIVE TO SUCH TAKING, AND TENANT MAY CLAIM, PROVE AND RECOVER,
IN SUCH PROCEEDINGS, (I) THE VALUE OF ANY TENANT PROPERTY TAKEN, (II) THE LOSS
OF TENANT’S BUSINESS AS THE RESULT OF SUCH CONDEMNATION OR TAKING, AND (III) ANY
RELOCATION AND MOVING EXPENSES.

 

(F)            IF (I) ANY TAKING OR CONDEMNATION FOR ANY PUBLIC PURPOSE IS OF A
PORTION (BUT LESS THAN ALL) OF THE LEASED PREMISES OR ANY PORTION THEREOF,
(II) THE SAME OCCURS FOR ONLY A PERIOD OF THREE (3) MONTHS OR LESS, AND
(III) DURING SUCH PERIOD, THE PORTIONS OF THE LEASED PREMISES NOT SO TAKEN,
TOGETHER WITH THE PORTIONS OF THE COMMON AREAS NOT SO TAKEN, ARE IN TENANT’S
REASONABLE JUDGMENT SUFFICIENT TO ALLOW THE CONDUCT OF TENANT’S BUSINESS IN THE
PORTION OF THE LEASED PREMISES NOT SO TAKEN TO SUBSTANTIALLY THE SAME EXTENT AND
QUANTITY AS BEFORE THE TAKING (AND TENANT, IN FACT, CEASES ITS USE, FOR BUSINESS
PURPOSES, ONLY IN THE PORTIONS OF THE LEASED PREMISES SO TAKEN, BUT CONTINUES TO
OPERATE IN THE PORTIONS OF THE LEASED PREMISES NOT SO TAKEN), THEN SUCH TAKING
OR CONDEMNATION SHALL BE DEEMED A TEMPORARY TAKING AND THIS LEASE SHALL CONTINUE
IN FULL FORCE AND EFFECT, EXCEPT THAT, THROUGHOUT THE PERIOD OF SUCH TEMPORARY
TAKING, ANNUAL BASIC RENT, TENANT’S OPERATING EXPENSE SHARE AND TENANT’S TAX
SHARE SHALL BE CALCULATED BASED ON THE NET RENTABLE AREA OF THE LEASED PREMISES
NOT SO TAKEN.

 

6.2           Damages from Certain Causes


 

Except as provided in Section 3.1, Section 6.3 and/or Section 6.6, and subject
to Landlord’s obligations to restore, repair and maintain as specifically
provided in this Lease, Landlord shall not be liable or responsible to Tenant
for any loss or damage to any property or person if, and to the extent,
occasioned by one or more Force Majeure Events.

 

6.3           Casualty Clause


 

(A)           IF, AT ANY TIME DURING THE TERM, THE PROPERTY (INCLUDING THE
BUILDING, THE COMMON AREAS, THE LEASED PREMISES, INCLUSIVE OF THE LEASEHOLD
IMPROVEMENTS, AND THE OTHER LEASABLE AREAS AND THE LEASEHOLD IMPROVEMENTS
THEREIN) OR ANY PART THEREOF (COLLECTIVELY, THE

 

78

--------------------------------------------------------------------------------


 

“DAMAGED PROPERTY”) IS DAMAGED BY FIRE, EARTHQUAKE, FLOOD OR BY ANY OTHER
CASUALTY OF ANY KIND OR NATURE (A “CASUALTY”) THEN, UNLESS THIS LEASE IS
TERMINATED AS HEREINAFTER PROVIDED IN THIS SECTION 6.3(A) OR
SECTION 6.3(B) BELOW, LANDLORD SHALL PROCEED TO REBUILD OR RESTORE THE DAMAGED
PROPERTY AT LANDLORD’S SOLE COST AND EXPENSE; PROVIDED, THAT, IN NO EVENT SHALL
DAMAGED PROPERTY INCLUDE, NOR SHALL LANDLORD OR TENANT HAVE ANY OBLIGATION TO
REBUILD OR RESTORE, ANY OF TENANT’S PROPERTY OR THE TRADE FIXTURES OR PERSONAL
PROPERTY OF OTHER TENANTS OR OCCUPANTS. SUCH REBUILDING AND RESTORATION WORK
REQUIRED OF LANDLORD IS HEREIN COLLECTIVELY CALLED “LANDLORD’S RESTORATION
WORK”.  IF ANY CASUALTY SHALL RENDER THE LEASED PREMISES COMPLETELY OR PARTIALLY
UNTENANTABLE FOR ANY PERIOD (REGARDLESS OF WHETHER THE DAMAGED PROPERTY INCLUDES
ANY PART OF THE LEASED PREMISES), THEN ALL RENT SHALL BE ABATED IN THE
PROPORTION THAT THE UNTENANTABLE AREA OF THE LEASED PREMISES BEARS TO THE TOTAL
AREA OF THE LEASED PREMISES FOR THE PERIOD OF SUCH UNTENANTABILITY. THE TERM
“UNTENANTABLE”, WHEN USED WITH RESPECT TO THE LEASED PREMISES, OR ANY PORTION
THEREOF, SHALL MEAN THAT THE LEASED PREMISES, OR SUCH PORTION THEREOF, IS NOT
REASONABLY CAPABLE OF BEING USED (AND, IN FACT, IS NOT USED) BY TENANT OR ANY
TENANT PARTY THERETOFORE OCCUPYING THE SAME FOR THE PURPOSES DEMISED HEREUNDER.
WITHIN THIRTY (30) DAYS FOLLOWING ANY CASUALTY, LANDLORD SHALL CAUSE TO BE
PREPARED AND DELIVERED TO TENANT AN ESTIMATE OF THE DATE BY WHICH THE LANDLORD’S
RESTORATION WORK NECESSITATED BY CASUALTY SHALL BE COMPLETED (WHICH ESTIMATE
SHALL BE PREPARED BY AN INDEPENDENT REPUTABLE CONTRACTOR, REGISTERED ARCHITECT
OR LICENSED PROFESSIONAL ENGINEER DESIGNATED BY LANDLORD, AND REASONABLY
APPROVED BY TENANT) (SUCH ESTIMATE BEING HEREIN CALLED THE “LRW ESTIMATE”). IF
THE LRW ESTIMATE IS A DATE LATER THAN THE DATE THAT IS EIGHTEEN (18) MONTHS
AFTER THE DATE OF THE CASUALTY, THEN TENANT MAY TERMINATE THIS LEASE BY GIVING
LANDLORD NOTICE TO SUCH EFFECT WITHIN THIRTY (30) DAYS AFTER THE LRW ESTIMATE IS
DELIVERED TO TENANT (AND IN THE EVENT OF SUCH TERMINATION, THE RENT SHALL BE
PRORATED AND ADJUSTED AS OF THE DATE OF SUCH TERMINATION, SUBJECT TO THE
ABATEMENT PROVISIONS HEREIN-ABOVE SET FORTH).

 

(B)           IN THE CASE OF A CASUALTY RESULTING IN QUALIFIED DAMAGE, LANDLORD
MAY ELECT TO TERMINATE THIS LEASE ON ACCOUNT THEREOF BY DELIVERING WRITTEN
NOTICE TO TENANT WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF THE CASUALTY;
PROVIDED, THAT LANDLORD THERETOFORE (OR THEREWITH) ALSO TERMINATES ALL OTHER
SIMILARLY AFFECTED LEASES IN THE BUILDING. AS USED HEREIN, A “QUALIFIED DAMAGE”
SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING:

 

(i)            Damage to the Building to an extent greater than fifty percent
(50%) of the replacement cost of the Building, above the foundation, and such
damage or destruction shall be caused by a risk covered by insurance maintained
or required to be maintained (whether or not actually maintained) by Landlord
pursuant to this Lease (i.e., an “insurable risk”).

 

(ii)           Damage to the Building, resulting from a risk other than an
insurable risk, to an extent greater than twenty-five percent (25%) of the
replacement cost of the Building, above the foundation.

 

(C)           NOTWITHSTANDING ANY LANGUAGE HEREIN TO THE CONTRARY, IF AT THE
TIME OF ANY SUBSTANTIAL DAMAGE TO THE LEASED PREMISES FROM A CASUALTY, LESS THAN
ONE (1) YEAR REMAINS IN THE TERM (AND TENANT HAS NO FURTHER OUTSTANDING RENEWAL
OPTIONS), THEN (I) LANDLORD SHALL HAVE THE RIGHT, IN ITS SOLE OPTION, TO ELECT
NOT TO REBUILD OR RESTORE THE DAMAGED PROPERTY, SUCH RIGHT TO BE EXERCISED, IF
AT ALL, BY WRITTEN NOTICE TO TENANT WITHIN THIRTY (30) DAYS AFTER THE DATE OF
SUCH CASUALTY, AND (II) TENANT SHALL HAVE THE RIGHT, IN ITS SOLE OPTION, TO
TERMINATE THIS LEASE, SUCH

 

79

--------------------------------------------------------------------------------


 

RIGHT TO BE EXERCISED, IF AT ALL, WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH
CASUALTY OR WITHIN THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF LANDLORD’S NOTICE
PURSUANT TO SECTION 6.3(C)(I) ABOVE.

 

(D)           IF LANDLORD IS HEREIN REQUIRED TO PERFORM ANY LANDLORD’S
RESTORATION WORK (I.E., A CASUALTY SHALL OCCUR AND THIS LEASE SHALL NOT BE
TERMINATED AS HEREIN-ABOVE PROVIDED), THEN THE FOLLOWING PROVISIONS SHALL APPLY:

 

(1)           LANDLORD SHALL COMMENCE LANDLORD’S RESTORATION WORK AS
EXPEDITIOUSLY AS POSSIBLE BUT NOT LATER THAN SIXTY (60) DAYS FOLLOWING THE
CASUALTY, AND SHALL THEREAFTER DILIGENTLY PROSECUTE THE SAME TO COMPLETION.
LANDLORD SHALL NOTIFY TENANT OF THE DATE ON WHICH IT COMMENCES LANDLORD’S
RESTORATION WORK, WHICH NOTICE SHALL BE ACCOMPANIED BY THE WRITTEN STATEMENT OF
LANDLORD’S ARCHITECT SUPERVISING SUCH WORK CERTIFYING TO SUCH DATE.

 

(2)           NOTWITHSTANDING ANYTHING HEREIN CONTAINED TO THE CONTRARY, IF
LANDLORD FAILS TO SUBSTANTIALLY COMPLETE LANDLORD’S RESTORATION WORK (IT BEING
UNDERSTOOD THAT IN NO EVENT SHALL LANDLORD’S RESTORATION WORK BE DEEMED
SUBSTANTIALLY COMPLETED UNLESS AND UNTIL THE LEASED PREMISES ARE TENANTABLE AND
THE COMMON AREAS FUNCTIONAL FOR ALL PURPOSES HEREUNDER) ON OR PRIOR TO THE
OUTSIDE COMPLETION DATE, THEN TENANT MAY TERMINATE THIS LEASE BY DELIVERING
WRITTEN NOTICE TO LANDLORD WITHIN THIRTY (30) DAYS AFTER THE OUTSIDE COMPLETION
DATE, BUT BEFORE LANDLORD’S RESTORATION WORK SHALL HAVE BEEN SUBSTANTIALLY
COMPLETED.  IF TENANT FAILS TO DELIVER SUCH NOTICE WITHIN SUCH THIRTY (30) DAY
PERIOD, THEN TENANT SHALL HAVE WAIVED ITS RIGHT TO TERMINATE THIS LEASE UNDER
THIS SECTION 6.3(D)(2) FOR A PERIOD OF SIX (6) MONTHS; AFTER WHICH 6-MONTH
PERIOD, SUCH RIGHT SHALL AGAIN BE AVAILABLE FOR A PERIOD OF THIRTY (30) DAYS, ON
THE SAME TERMS, IF THE LANDLORD’S RESTORATION WORK IS STILL NOT SUBSTANTIALLY
COMPLETED. THE PROVISIONS OF THE TWO IMMEDIATELY PRECEDING SENTENCES SHALL
IMPLEMENTED REPEATEDLY UNTIL THE LANDLORD’S RESTORATION WORK IS SUBSTANTIALLY
COMPLETED OR THIS LEASE IS TERMINATED AS THEREIN PROVIDED. THE “OUTSIDE
COMPLETION DATE” SHALL MEAN THE DATE OF THE LRW ESTIMATE; PROVIDED, HOWEVER,
THAT THE OUTSIDE COMPLETION DATE SHALL BE AUTOMATICALLY EXTENDED ONE DAY FOR
EACH DAY BY WHICH LANDLORD IS DELAYED IN SUBSTANTIALLY COMPLETING LANDLORD’S
RESTORATION WORK BY REASON OF FORCE MAJEURE EVENTS (BUT IN NO EVENT SHALL THE
OUTSIDE COMPLETION DATE BE EXTENDED, IN THE AGGREGATE, FOR MORE THAN SIXTY (60)
DAYS BY FORCE MAJEURE EVENTS).

 

6.4           Property Insurance


 

Landlord shall maintain standard fire and extended coverage insurance covering
the Property (including the Building, the Common Areas, the Leased Premises,
inclusive of the Leasehold Improvements, and the other Leasable Areas and the
leasehold improvements therein, but excluding Tenant Property and the personal
property and trade fixtures of other tenants and occupants of the Property)
against loss or damage by reason of fire and/or other risks and perils included
within a standard “all risk” insurance policy (or its equivalent, e.g., a
“special causes of loss” policy), containing a so-called “extended coverage
endorsement” (or its equivalent), and/or, to the extent not otherwise included
therein, by reason of acts of terrorism, in an amount not less than one hundred
percent (100%) of the full replacement cost thereof above the foundation. The
policy of such insurance shall include a waiver of the insurer’s right of
subrogation against Tenant consistent with release and waiver provisions of
Section 6.7 below. Upon the request of Tenant, a copy of a duly executed
certificate of insurance reflecting Landlord’s maintenance of the insurance
required under this Section 6.4 (including the aforementioned waiver of

 

80

--------------------------------------------------------------------------------


 

subrogation) shall be delivered to Tenant. Said insurance shall be maintained
with a reputable insurance company selected by Landlord and qualified and
licensed to do business in the State and having a current Best’s Rating of A or
better (provided, that, during any period that the required insurance coverage
is not available on commercially reasonable terms from insurers with such a
rating, then Landlord may utilize a company with a lower rating, so long as such
company has a rating equal to the highest rating as among the insurers then
making available the required insurance coverage on commercially reasonable
terms). All payments for losses thereunder shall be made solely to Landlord.

 

6.5           Liability Insurance


 

Landlord and Tenant shall each maintain a policy or policies of commercial
general liability insurance, with the premiums thereon fully paid on or before
the due dates, issued by and binding upon a reputable insurance company
qualified and licensed to do business in the State, with a current Best’s Rating
of A or better (provided, that during any period that the required insurance
coverage is not available on commercially reasonable terms from insurers with
such a rating, then Landlord or Tenant may utilize a company with a lower
rating, so long as such company has a rating equal to the highest rating as
among the insurers then making available the required insurance coverage on
commercially reasonable terms). Such insurance shall be written on occurrence
basis, and shall afford minimum coverage (which may be effected by primary
and/or excess coverage) of not less than Three Million Dollars ($3,000,000.00)
for bodily injury, death or property damage in any one (1) accident or
occurrence. Notwithstanding anything to the contrary contained herein, so long
as Tenant satisfies the Self-Insurance Net Worth Test, Tenant may elect to
self-insure in lieu of meeting Tenant’s liability insurance requirements under
this Section 6.5. If, and to the extent, Tenant does not, in whole or in part,
carry insurance that complies with the requirements of this Section 6.5, then
Tenant shall be deemed to have elected to self-insure to such extent. Either
Landlord or Tenant may, from time to time, request the consent of the other
party to increase the aforementioned level of minimum coverage, and such other
party shall not unreasonably withhold its consent thereto, so long as the
requested increased level of minimum coverage is not in excess of the limits
then generally maintained by similarly situated parties in Comparable Buildings.
Notwithstanding the foregoing provisions of this Section 6.5, if, and for so
long as, Tenant hereunder is a Wachovia Party, Tenant may elect to maintain the
liability insurance required of Tenant under this Section 6.5 though policies
issued by a captive insurance company that is wholly owned by Wachovia
Corporation (whether or not such insurance company is licensed or rated as
herein-above otherwise required).

 

6.6           Hold Harmless


 

(A)           LANDLORD SHALL NOT BE LIABLE TO TENANT, OR TO ANY TENANT PARTY,
FOR ANY DAMAGE TO PERSON OR PROPERTY TO THE EXTENT CAUSED BY ANY NEGLIGENT ACT
OR OMISSION OF TENANT OR ANY TENANT PARTY; AND TENANT AGREES TO AND DOES HEREBY
INDEMNIFY, DEFEND AND HOLD HARMLESS, LANDLORD AND ALL LANDLORD PARTIES FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, FINES, PENALTIES, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS), LIENS OR
LIABILITIES TO THE EXTENT CAUSED BY ANY WILLFUL MISCONDUCT, OR NEGLIGENT ACT OR
OMISSION, OF TENANT OR ANY TENANT PARTY.

 

81

--------------------------------------------------------------------------------


 

(B)           TENANT SHALL NOT BE LIABLE TO LANDLORD, OR TO ANY LANDLORD PARTY,
FOR ANY DAMAGE TO PERSON OR PROPERTY TO THE EXTENT CAUSED BY ANY NEGLIGENT ACT
OR OMISSION OF LANDLORD OR ANY LANDLORD PARTY; AND LANDLORD AGREES TO AND DOES
INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT AND ALL TENANT PARTIES FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OR ACTION, FINES, PENALTIES, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS FEES AND COSTS), LIENS OR LIABILITIES
TO THE EXTENT CAUSED BY ANY WILLFUL MISCONDUCT, OR NEGLIGENT ACT OR OMISSION, OF
LANDLORD OR ANY LANDLORD PARTY.

 

6.7           WAIVER OF RECOVERY


 

ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LANDLORD AND TENANT EACH
HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION,
AGAINST THE OTHER, AND ITS AGENTS, SERVANTS, PARTNERS, SHAREHOLDERS, DIRECTORS,
OFFICERS OR EMPLOYEES, FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE LEASED
PREMISES, THE PROPERTY OR ANY IMPROVEMENTS THERETO OR THEREON, OR ANY PROPERTY
OF SUCH PARTY THEREIN OR THEREON, BY REASON OF FIRE, THE ELEMENTS, OR ANY OTHER
CAUSE THAT IS INSURED AGAINST (OR IS INSURABLE, WHETHER OR NOT ACTUALLY INSURED)
UNDER THE TERMS OF STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES IN THE
STATE, REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE UNDER SUCH
INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER
PARTY HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS, SERVANTS OR
EMPLOYEES, AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF SUBROGATION
AGAINST SUCH OTHER PARTY ON ACCOUNT THEREOF.

 

ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION


 

7.1           Default and Remedies


 

(A)           THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN
EVENT OF DEFAULT (“EVENT OF DEFAULT”) UNDER THIS LEASE ON THE PART OF TENANT:

 

(i)            Tenant shall default in the payment of any Rent when due
(including Annual Basic Rent, Tenant’s Operating Expense Share, Tenant’s Tax
Share and Above Standard Services Rent), and such default shall continue for a
period of ten (10) Business Days after written notice thereof from Landlord to
Tenant; or

 

(ii)           At any time that Tenant does not satisfy the Self-Insurance Net
Worth Test, Tenant shall default in its obligation to maintain any policy of
insurance that Tenant is required to maintain under Section 6.5 hereof, and such
default shall continue for a period of ten (10) Business Days after written
notice from Landlord to Tenant of such default, which notice shall
(A) specifically refer to Section 6.5 hereof, and the insurance policy which
Tenant has failed to maintain, and (B) state, in all capital letters and in a
prominent place, that the

 

82

--------------------------------------------------------------------------------


 

continuance of such failure to maintain insurance for five (5) Business Days
after Tenant’s receipt of such written notice will constitute an Event of
Default under this Section 7.1(a)(ii); or

 

(iii)          Tenant shall default under any of its other obligations under
this Lease (other than any default described in Section 7.1(a)(i) and
(ii) above), and such default shall continue for a period of thirty (30) days
after written notice from Landlord to Tenant thereof (or, if such default is
curable but reasonably cannot be cured within such thirty (30) day period, then
Tenant shall not commence the cure thereof within such thirty (30) day period or
thereafter shall not diligently pursue such cure until the same is
accomplished).

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, SUBJECT TO
SECTION 7.1(E) BELOW, LANDLORD, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO
IT AT LAW OR IN EQUITY, SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE, OR
TERMINATE TENANT’S RIGHT TO POSSESSION HEREUNDER, BY WRITTEN NOTICE TO TENANT,
WHEREUPON THE FOLLOWING PROVISIONS SHALL APPLY:

 

(i)            Tenant shall immediately vacate the Leased Premises pursuant to
Section 4.1 hereof, whereupon Landlord shall have the right to re-enter and take
possession of the Leased Premises.

 

(ii)           Landlord may immediately or at any time thereafter re-enter the
Leased Premises, and (x) repair any condition which shall constitute a default
on Tenant’s part hereunder, and (y) remove any Tenant Property then located
within the Leased Premises consistent with the provisions of Section 5.3 hereof.

 

(iii)          Landlord may immediately or at anytime thereafter relet the
Leased Premises or any part thereof, for such time or times, at such rental or
rentals and upon such other terms and conditions as Landlord deems reasonable,
and Landlord may make any alterations or repairs to the Leased Premises that are
necessary or proper to facilitate such reletting as office space. Landlord
hereby agrees to use its commercially reasonable efforts to relet the Leased
Premises to mitigate or otherwise reduce the damages for which Tenant may be
liable hereunder; provided that in no event shall Landlord’s leasing or
attempted leasing of other space in the Building instead of the Leased Premises,
in and of itself, violate the provisions of this sentence.  Any such reletting
may be for such rent, for such time, and upon such terms as the Landlord, in the
Landlord’s good faith discretion, shall determine, provided, that the same
shall, in all events, be commercially reasonable.  Landlord shall be deemed to
have exercised commercially reasonable efforts to relet the Leased Premises so
long as Landlord or Landlord’s agents employ marketing methods and procedures
substantially similar to marketing methods and procedures used by Landlord or
Landlord’s agents to market and lease other vacant space in the Building or
other buildings, which are similar in nature and quality to the Building, owned
by Landlord or an Affiliate of Landlord.

 

(iv)          Landlord shall have the right to recover from Tenant, as damages,
the sum of (1) the full amount of all unpaid Annual Basic Rent and Additional
Rent payable up to the time of such termination of this Lease (or termination of
Tenant’s right to possession, as the case may be) (including, if applicable, any
unpaid interest payable by Tenant under Section 2.1(d) hereof), plus (2) all
reasonable costs incurred by Landlord in connection with (x) evicting Tenant
from the Leased Premises, and (y) any repairs or removals made pursuant to

 

83

--------------------------------------------------------------------------------

 

Section 7.1(b)(ii) above, plus (3) damages pursuant to either “(A)” or “(B)”
below, as Landlord shall elect:

 

(A)          damages, payable monthly throughout the period (the “Damages
Period”) commencing on the day after the date of such termination and ending on
the last day of the Term (determined without regard to any theretofore
unexercised Renewal Options), in a monthly sum equal to the excess (if any) of
(i) the monthly Rent which would have been payable by Tenant under this Lease
for such month had this Lease remained in effect, over (ii) the monthly sums
payable to Landlord for such month under any lease(s) of the Leased Premises
then in effect (net of the reasonable costs incurred by Landlord to re-let the
Leased Premises pursuant to such lease(s)) (it being agreed that Tenant shall
not be entitled to receive any excess of the sums described in clause (ii) of
this sentence over the sums described in clause (i) of this sentence); or

 

(B)           damages, payable in a one-time lump-sum, equal to the excess, if
any, of (i) the present value (discounted at the Prime Rate) of the total amount
of all Rent which would have been payable by Tenant under this Lease for the
entire Damages Period had this Lease remained in effect, over (ii) the present
value (discounted at the same rate) of the fair market rental value of the
Leased Premises for the entire Damages Period.

 

(C)           IF LANDLORD RE-ENTERS THE LEASED PREMISES AFTER TERMINATING THIS
LEASE PURSUANT TO SECTION 7.1(B) ABOVE, TENANT HEREBY WAIVES ALL CLAIMS FOR
DAMAGES THAT MAY BE CAUSED BY SUCH RE-ENTRY BY LANDLORD, OTHER THAN CLAIMS BASED
ON LANDLORD’S WILLFUL MISCONDUCT OR NEGLIGENCE.

 

(D)           THE EXERCISE BY LANDLORD OF ANY ONE OR MORE OF THE RIGHTS AND
REMEDIES PROVIDED IN THIS LEASE SHALL NOT PREVENT THE SUBSEQUENT EXERCISE BY
LANDLORD OF ANY ONE OR MORE OF THE OTHER RIGHTS AND REMEDIES HEREIN PROVIDED OR
OTHERWISE PERMITTED AT LAW OR IN EQUITY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
LEASE, REMEDIES PROVIDED FOR IN THIS LEASE ARE CUMULATIVE AND MAY, AT THE
ELECTION OF LANDLORD, BE EXERCISED ALTERNATIVELY, SUCCESSIVELY, OR IN ANY OTHER
MANNER AND ARE IN ADDITION TO ANY OTHER RIGHTS PROVIDED FOR OR ALLOWED BY LAW OR
IN EQUITY.

 

(E)           NOTWITHSTANDING THE PROVISIONS SET FORTH IN SECTION 7.1(B),
LANDLORD MAY NOT TERMINATE THIS LEASE PURSUANT THERETO UNLESS TENANT SHALL HAVE
FAILED TO PAY, WITHOUT THE CONTRACTUAL RIGHT TO ABATE OR OFFSET AS HEREIN
OTHERWISE PROVIDED, RENT IN AN AMOUNT EQUAL TO OR GREATER THAN THE THRESHOLD
DEFAULT AMOUNT, AND SUCH FAILURE TO PAY CONTINUES, BEYOND THE POINT OF BECOMING
AN EVENT OF DEFAULT, FOR AN ADDITIONAL PERIOD OF TEN (10) BUSINESS DAYS
FOLLOWING TENANT’S RECEIPT OF SECOND WRITTEN NOTICE THEREOF FROM LANDLORD, WHICH
NOTICE SHALL REFER TO THIS SECTION 7.1(E), AND STATE IN ALL CAPITAL LETTERS (OR
OTHER PROMINENT DISPLAY) THAT THIS LEASE MAY BE TERMINATED IF TENANT FAILS TO
PROMPTLY PAY ALL OVERDUE RENT. THE “THRESHOLD DEFAULT AMOUNT” SHALL MEAN AN
AMOUNT EQUAL TO TWO (2) MONTHS’ ANNUAL BASIC RENT HEREUNDER.

 

(F)            IF (I) TENANT SHALL DEFAULT IN THE PERFORMANCE OF ANY OF TENANT’S
OBLIGATIONS UNDER THIS LEASE, AND (II) SUCH DEFAULT SHALL THEREAFTER BECOME AN
EVENT OF DEFAULT HEREUNDER (OR, IN CASES OF EMERGENCY ONLY, SUCH DEFAULT SHALL
CONTINUE FOR 24 HOURS AFTER NOTICE THEREOF FROM LANDLORD TO TENANT), THEN
LANDLORD, WITHOUT THEREBY WAIVING SUCH DEFAULT (AND WITHOUT LIMITING ANY OTHER
RIGHT OR REMEDY IT MIGHT HAVE ON ACCOUNT THEREOF, IN LAW OR IN EQUITY), MAY (BUT
SHALL NOT BE OBLIGATED TO) PERFORM SUCH OBLIGATION FOR THE ACCOUNT, AND AT THE
EXPENSE, OF TENANT. IN

 

84

--------------------------------------------------------------------------------


 

ANY SUCH EVENT, TENANT, WITHIN THIRTY (30) DAYS AFTER LANDLORD’S DELIVERY OF AN
INVOICE THEREFOR (TOGETHER WITH REASONABLE SUPPORTING DOCUMENTATION), SHALL
REIMBURSE LANDLORD FOR ANY REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY
LANDLORD (INCLUDING REASONABLE ATTORNEYS’ FEES) IN CONNECTION WITH LANDLORD’S
PERFORMANCE OF ANY SUCH OBLIGATION FOR THE ACCOUNT OF TENANT PURSUANT TO THIS
SECTION 7.1(F), TOGETHER WITH INTEREST THEREON, AT THE APPLICABLE RATE, FROM THE
DATE THAT SUCH EXPENSES WERE INCURRED BY LANDLORD TO THE DATE THAT THE SAME ARE
REIMBURSED TO LANDLORD BY TENANT.

 

7.2           Insolvency or Bankruptcy


 

The appointment of a receiver to take possession of all or substantially all of
the assets of Tenant, or any general assignment by Tenant for the benefit of
creditors, or any action taken by Tenant under any insolvency, bankruptcy, or
reorganization act, or an involuntary proceeding against Tenant that is not
dismissed or bonded against within one hundred twenty (120) days after the
filing thereof, shall at Landlord’s option, constitute an Event of Default
hereunder (and the provisions of Section 7.1 hereof shall apply in respect
thereof). In no event shall this Lease be assigned or assignable by voluntary or
involuntary bankruptcy or a proceeding in lieu thereof, other than in accordance
with Article VIII hereof.

 

7.3           Negation of Lien for Rent


 

(A)           LANDLORD HEREBY EXPRESSLY WAIVES AND NEGATES ANY AND ALL
CONTRACTUAL LIENS AND SECURITY INTERESTS, STATUTORY LIENS AND SECURITY INTERESTS
OR CONSTITUTIONAL LIENS AND SECURITY INTERESTS ARISING BY OPERATION OF LAW
(COLLECTIVELY, “LANDLORD’S LIENS”) TO WHICH LANDLORD MIGHT NOW OR HEREAFTER BE
ENTITLED ON ALL PROPERTY OF TENANT (WHETHER OWNED OR LEASED BY TENANT) NOW OR
HEREAFTER PLACED IN OR UPON THE LEASED PREMISES, EXCEPT FOR JUDGMENT LIENS, IF
ANY.

 

(B)           TO THE EXTENT THAT THE AFORESAID WAIVER AND NEGATION IS NOT
EFFECTIVE OR UNENFORCEABLE, LANDLORD HEREBY SUBORDINATES ALL OF LANDLORD LIENS
TO ANY AND ALL LIENS PLACED ON THE PROPERTY OF TENANT (WHETHER OWNED OR LEASED
BY TENANT), INCLUDING ALL LIENS CREATED AS A RESULT OF ANY SECURITY INTEREST
GRANTED IN OR CHATTEL MORTGAGE PLACED UPON SUCH PROPERTY OF TENANT.

 

(C)           LANDLORD SHALL FROM TIME TO TIME, UPON REQUEST OF TENANT, CONFIRM
THE AFOREDESCRIBED WAIVER AND NEGATION OR SUBORDINATION, AS APPLICABLE, IN
WRITING.  IF (X) LANDLORD SHALL FAIL TO EXECUTE (AND IF REQUESTED BY TENANT,
ACKNOWLEDGE) SUCH CONFIRMATION WITHIN TWELVE (12) BUSINESS DAYS AFTER TENANT’S
REQUEST AND (Y) SUCH FAILURE SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS AFTER
DELIVERY OF A NOTICE FROM TENANT INDICATING SUCH FAILURE, WHICH NOTICE SHALL
REFER TO THIS SECTION 7.3(C) AND RECITE, IN ALL CAPITAL LETTERS (OR OTHER
PROMINENT DISPLAY), THE PROVISIONS OF SECTION 7.3(C), THEN TENANT SHALL BE
APPOINTED LANDLORD’S TRUE AND LAWFUL ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST,
FOR THE PURPOSE OF EXECUTING AND DELIVERING SUCH CONFIRMATION.

 

7.4           Attorney’s Fees


 

If either party shall bring any legal action or proceeding in any court of
competent jurisdiction to enforce its rights or the other party’s obligations
under this Lease, or if the parties hereto shall otherwise become adverse
parties in any such action or proceeding, then the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the

 

85

--------------------------------------------------------------------------------


 

non-prevailing party for all reasonable attorneys’ fees and disbursements
actually incurred by the prevailing party (without regard to any statutory
presumption) in connection with such action or proceeding (at all levels,
before, during and after trial, and on appeal).

 

7.5           No Waiver of Rights


 

No failure or delay of Landlord or Tenant in any one instance to exercise any
remedy or power given it herein or to insist upon strict compliance by Tenant or
Landlord of any obligation imposed on it herein in any other instance and no
custom or practice of either party hereto at variance with any term hereof shall
constitute a waiver or a modification of the terms hereof by such party in any
one instance or any right it has herein to demand strict compliance with the
terms hereof by the other party in any other instance.  No express waiver shall
affect any condition, covenant, rule, or regulation other than the one specified
in such waiver and then only for the time and in the manner specified in such
waiver.  No person has or shall have any authority to waive any provision of
this Lease unless such waiver is expressly made in writing and signed by an
authorized officer of Landlord or Tenant.  No endorsement or statement on any
check or letter accompanying any check or payment as Rent be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.

 

7.6           Holding Over


 

(A)           EXCEPT AS PROVIDED IN SECTION 7.6(B), IN THE EVENT OF HOLDING OVER
BY TENANT AFTER EXPIRATION OR TERMINATION OF THIS LEASE WITHOUT THE WRITTEN
CONSENT OF LANDLORD, TENANT SHALL PAY THROUGHOUT THE ENTIRE HOLDOVER PERIOD
(I.E., THE PERIOD COMMENCING ON SUCH EXPIRATION OR TERMINATION AND CONTINUING
UNTIL TENANT SHALL NO LONGER BE HOLDOVER IN THE LEASED PREMISES), AS LIQUIDATED
DAMAGES, RENT (OR A CHARGE IN RESPECT OF USE AND OCCUPANCY) AT A PER DIEM RATE,
(A) EQUAL, FOR EACH DAY OF THE FIRST ONE HUNDRED TWENTY (120) DAYS OF SUCH
HOLDOVER PERIOD, TO ONE HUNDRED TWENTY-FIVE (125%) PERCENT OF THE AVERAGE PER
DIEM RATE OF RENT PAYABLE BY TENANT DURING THE LAST MONTH OF THE TERM, AND
(B) EQUAL, FOR EACH DAY OF THE HOLDOVER PERIOD THEREAFTER, TO ONE HUNDRED FIFTY
(150%) PERCENT OF THE AVERAGE PER DIEM RATE OF RENT PAYABLE BY TENANT DURING THE
LAST MONTH OF THE TERM. NOTHING IN THIS SECTION 7.6(A) SHALL BE CONSTRUED AS
GRANTING TENANT A RIGHT TO RETAIN POSSESSION OF THE LEASED PREMISES, OR AS
LIMITING LANDLORD’S RIGHT TO RECOVER POSSESSION OF THE LEASED PREMISES, AFTER
THE EXPIRATION OR TERMINATION OF THIS LEASE.

 

(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 7.6(A), TENANT SHALL BE
PERMITTED TO HOLDOVER IN THE LEASED PREMISES, OR A PORTION THEREOF, FOR A PERIOD
OF TIME NOT TO EXCEED SIXTY (60) DAYS AFTER THE EXPIRATION OF THE TERM (WHETHER
THE INITIAL TERM OR THE TERM AS RENEWED) IF AND ONLY IF: (1) LANDLORD HAS NOT
ALREADY LEASED THE PORTION OF THE LEASED PREMISES IN WHICH TENANT IS HOLDING
OVER; AND (2) TENANT GIVES LANDLORD WRITTEN NOTICE OF SUCH INTENT TO HOLDOVER
WITHIN THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE TERM; SUCH WRITTEN NOTICE
SHALL SPECIFY THE LENGTH OF TIME TENANT INTENDS TO HOLDOVER AND THE PORTION OF
THE LEASED PREMISES IN WHICH TENANT INTENDS TO HOLDOVER. IF TENANT ELECTS TO
HOLDOVER PURSUANT TO THE PRECEDING SENTENCE, SUCH HOLDOVER WILL BE ON AN AS-IS
BASIS EXCEPT THAT THE ANNUAL BASIC RENT SHALL BE ONE-HUNDRED TEN PERCENT (110%)
OF THE ANNUAL BASIC RENT APPLICABLE TO SUCH LEASED PREMISES IMMEDIATELY PRIOR TO
SUCH HOLDOVER.

 

86

--------------------------------------------------------------------------------



 

7.7           Subordination


 

(A)           LANDLORD REPRESENTS TO TENANT THAT, AS OF THE DATE OF THIS LEASE,
(I) EXCEPT FOR THE EXISTING MORTGAGES (IF ANY) IDENTIFIED IN SECTION 15.1
HEREOF, THERE ARE NO MORTGAGES AFFECTING THE PROPERTY, AND (II) EXCEPT FOR THE
EXISTING OVERLEASES (IF ANY) IDENTIFIED IN SECTION 15.2 HEREOF, THERE ARE NO
OVERLEASES AFFECTING THE PROPERTY.

 

(B)           THIS LEASE SHALL BE AND REMAIN SUPERIOR TO ANY AND ALL MORTGAGES
WHICH MAY HEREAFTER TAKE EFFECT, UNLESS AND UNTIL, IN THE CASE OF ANY SUCH
MORTGAGE, THE MORTGAGEE THEREUNDER AND TENANT SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER A MORTGAGE SNDA (IN WHICH EVENT THIS LEASE SHALL BE SUBORDINATED TO SUCH
MORTGAGE PURSUANT TO SUCH MORTGAGE SNDA). IF, IN THE CASE OF ANY MORTGAGE THAT
HEREAFTER TAKES EFFECT, (I) LANDLORD SHALL DELIVER TO TENANT A FORM OF MORTGAGE
SNDA (I.E., AN AGREEMENT MEETING THE DEFINITION THEREOF HEREIN-ABOVE SET FORTH)
EXECUTED AND ACKNOWLEDGED BY THE MORTGAGEE THEREUNDER, TOGETHER WITH LANDLORD’S
WRITTEN REQUEST THAT TENANT COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER THE SAME,
AND (II) SUCH MORTGAGEE SHALL BE AN INSTITUTIONAL LENDER THAT IS NOT AN
AFFILIATE OF LANDLORD, THEN TENANT SHALL COUNTER-EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH MORTGAGE SNDA WITHIN THE PERIOD OF TWELVE (12) BUSINESS DAYS
THEREAFTER. FURTHERMORE, IF (X) TENANT SHALL FAIL TO COUNTER-EXECUTE,
ACKNOWLEDGE AND DELIVER SUCH MORTGAGE SNDA WITHIN SUCH TWELVE (12) BUSINESS DAY
PERIOD, AND (Y) SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS
DAYS AFTER DELIVERY OF A NOTICE FROM LANDLORD INDICATING SUCH FAILURE, WHICH
NOTICE SHALL REFER TO THIS SECTION 7.7(B) AND RECITE, IN ALL CAPITAL LETTERS (OR
OTHER PROMINENT DISPLAY), THE PROVISIONS OF THIS SECTION 7.7(B), THEN TENANT
SHALL BE DEEMED TO HAVE COUNTER-EXECUTED, ACKNOWLEDGED AND DELIVERED SUCH
MORTGAGE SNDA.

 

(C)           THIS LEASE SHALL BE AND REMAIN SUPERIOR TO ANY AND ALL OVERLEASES
WHICH MAY HEREAFTER TAKE EFFECT, UNLESS AND UNTIL, IN THE CASE OF ANY SUCH
OVERLEASE, THE OVERLESSOR THEREUNDER AND TENANT SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER AN OVERLEASE SNDA (IN WHICH EVENT THIS LEASE SHALL BE SUBORDINATED TO
SUCH OVERLEASE PURSUANT TO SUCH OVERLEASE SNDA). IF, IN THE CASE OF ANY
OVERLEASE HEREAFTER ENTERED INTO AS PART OF A SALE-LEASEBACK TRANSACTION,,
(I) LANDLORD SHALL DELIVER TO TENANT A FORM OF OVERLEASE SNDA (I.E., AN
AGREEMENT MEETING THE DEFINITION THEREOF HEREIN-ABOVE SET FORTH) EXECUTED AND
ACKNOWLEDGED BY THE OVERLESSOR THEREUNDER, TOGETHER WITH LANDLORD’S WRITTEN
REQUEST THAT TENANT COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER THE SAME, AND
(II) SUCH OVERLESSOR SHALL BE AN INSTITUTIONAL LENDER THAT IS NOT AN AFFILIATE
OF LANDLORD, THEN TENANT SHALL COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER SUCH
OVERLEASE SNDA WITHIN THE PERIOD OF TWELVE (12) BUSINESS DAYS THEREAFTER.
FURTHERMORE, IF (X) TENANT SHALL FAIL TO COUNTER-EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH OVERLEASE SNDA WITHIN SUCH TWELVE (12) BUSINESS DAY PERIOD, AND
(Y) SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER
DELIVERY OF A NOTICE FROM LANDLORD INDICATING SUCH FAILURE, WHICH NOTICE SHALL
REFER TO THIS SECTION 7.7(C) AND RECITE, IN ALL CAPITAL LETTERS (OR OTHER
PROMINENT DISPLAY), THE PROVISIONS OF THIS SECTION 7.7(C), THEN TENANT SHALL BE
DEEMED TO HAVE COUNTER-EXECUTED, ACKNOWLEDGED AND DELIVERED SUCH OVERLEASE SNDA.

 

7.8           Estoppel Certificate


 

At the request of either Landlord or Tenant, the other party will execute within
twelve (12) Business Days from the date of receipt of the request, from time to
time, an estoppel certificate substantially in the form attached as Exhibit E
hereto, or in such other form as may be

 

87

--------------------------------------------------------------------------------


 

reasonably requested by the requesting party (so long as such other form
contains only those statements set forth on the form attached as Exhibit E
hereto, and other statements confirmatory of reasonably ascertainable matters
regarding the express provisions of this Lease); provided that any request
submitted by Landlord requesting an estoppel certificate by Tenant shall be
accompanied by an estoppel certificate executed by Landlord indicating whether
or not there are any then existing defaults by Tenant under this Lease, and if
so, describing said defaults. Tenant and any third party certifying, to the best
of such party’s knowledge and belief, to the facts (if true) described in such
certificate.

 

7.9           Subsequent Documents


 

Any provision in this Lease expressly requiring that Tenant or Landlord execute
any estoppel certificate, SNDA or other document, is subject to the requirements
that, except as provided in this Lease or otherwise agreed to, no such estoppel
certificate, SNDA or other document shall (i) effect (or purport to effect)
either (x) any diminution of Tenant’s or Landlord’s rights provided for in this
Lease, or (y) any increase in Tenant’s or Landlord’s obligations provided for in
this Lease, or (ii) impose any additional liability or costs upon Tenant or
Landlord beyond that contemplated by this Lease; and any statements contained in
any estoppel certificate regarding Lease defaults or breaches shall be limited
to the actual knowledge of the signing representative.

 

7.10         Interest Holder Privileges


 

If, as and when Tenant shall give any Landlord Default Notice hereunder, Tenant
shall give a copy of such notice to any Interest Holder whose address shall have
been furnished to Tenant, such copy to be delivered to said Interest Holder at
the same time such notice is delivered to Landlord. Without limitation of the
requirements of any SNDA between Tenant and any such Interest Holder, Tenant
hereby agrees to accept a cure of any such default by Landlord hereunder from
any such Interest Holder (with the same force and effect as though cured by
Landlord), but only during the same period that Landlord is entitled to effect
such cure. Nothing contained herein shall require Tenant to forbear in the
exercise of any of its rights under Article XIII hereof for any period after it
becomes entitled to exercise its rights thereunder. The term “Landlord Default
Notice” shall mean (x) any notice sent by Tenant to Landlord pursuant to any of
clauses (i), (ii) or (iii) of Section 13.1(a) hereof indicating a default by
Landlord hereunder, and (y) any 24-hour notice sent by Tenant to Landlord
pursuant to the parenthetical under Section 13.1(b)(ii) hereof.

 

ARTICLE VIII
ASSIGNMENT AND SUBLETTING


 

8.1           General


 


8.1.1        FOR PURPOSES OF THIS LEASE, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

(A)           “ASSIGNMENT” SHALL MEAN ANY ASSIGNMENT OR OTHER TRANSFER OF
TENANT’S INTEREST IN THIS LEASE (WHETHER VOLUNTARILY, BY OPERATION OF LAW OR
OTHERWISE); IT BEING AGREED THAT A CHANGE OF CONTROL TRANSACTION WITH RESPECT TO
TENANT SHALL ALSO BE DEEMED AN “ASSIGNMENT” (AND SHALL

 

88

--------------------------------------------------------------------------------


 

BE DEEMED ENTERED INTO BY TENANT), BUT ONLY IF A PRINCIPAL PURPOSE OR EFFECT OF
SUCH CHANGE IN CONTROL TRANSACTION IS THE TRANSFER OF TENANT’S INTEREST IN THIS
LEASE.

 

(B)           “CHANGE IN CONTROL TRANSACTION,” WITH RESPECT TO A PERSON, SHALL
MEAN ANY TRANSACTION OR RELATED SERIES OF TRANSACTIONS (INCLUDING ANY
TRANSFER(S) OF STOCK OR PARTNERSHIP, MEMBERSHIP OR OTHER EQUITY INTERESTS) WHICH
RESULTS, DIRECTLY OR INDIRECTLY, IN A CHANGE IN THE CONTROL OF SUCH PERSON
(EXCEPT, THAT, AS USED IN THIS DEFINITION, THE TERM “TRANSACTION” SHALL NOT
INCLUDE SALES OR ISSUANCES OF STOCK OVER A RECOGNIZED STOCK EXCHANGE OR
“OVER-THE-COUNTER” MARKET OR OTHERWISE AS PART OF A PUBLIC OFFERING).

 

(C)           “RETAIL CONVERSION TRANSACTION” SHALL MEAN EITHER (1) AN
ASSIGNMENT WHICH (I) BECOMES EFFECTIVE AT A TIME WHEN THE LEASED PREMISES
INCLUDE A PORTION OF THE LEASED PREMISES THERETOFORE USED AS A RETAIL BANK
BRANCH, (II) THE NET RENTABLE AREA OF SUCH PORTION OF THE LEASED PREMISES USED
AS A RETAIL BANK BRANCH COMPRISES MORE THAN FIFTY PERCENT (50%) OF THE TOTAL NET
RENTABLE AREA OF THE LEASED PREMISES, AND (III) PERMITS THE ASSIGNEE THEREUNDER
TO USE THE SAME FOR A RETAIL PURPOSE OTHER THAN A RETAIL BANK BRANCH, OR (2) A
SUBLEASE WHICH (X) DEMISES A PORTION OF THE LEASED PREMISES THERETOFORE USED AS
A RETAIL BANK BRANCH, (Y) THE NET RENTABLE AREA OF SUCH PORTION OF THE LEASED
PREMISES USED AS A RETAIL BANK BRANCH COMPRISES MORE THAN FIFTY PERCENT (50%) OF
THE TOTAL NET RENTABLE AREA DEMISED BY SUCH SUBLEASE, AND (Z) PERMITS THE
SUBTENANT THEREUNDER TO USE THE SAME FOR A RETAIL PURPOSE OTHER THAN A RETAIL
BANK BRANCH.

 


8.1.2        EXCEPT FOR SECTION 8.5 TRANSACTIONS AND RETAIL CONVERSION
TRANSACTIONS, TENANT SHALL NOT ENTER INTO AN ASSIGNMENT OR A SUBLEASE, OTHER
THAN SUBJECT TO, AND IN ACCORDANCE WITH, THE PROVISIONS OF SECTION 8.2 HEREOF.
EXCEPT FOR SECTION 8.5 TRANSACTIONS, TENANT SHALL NOT ENTER INTO A RETAIL
CONVERSION TRANSACTION, OTHER THAN SUBJECT TO, AND IN ACCORDANCE WITH, THE
PROVISIONS OF SECTION 8.3 HEREOF.


 

8.2           Landlord’s General Offer Rights


 

The following provisions shall apply with respect to (i) any Assignment, other
than an Assignment that is a Section 8.5 Transaction or a Retail Conversion
Transaction, or (ii) any Sublease, other than a Sublease that is either a
Section 8.5 Transaction or a Retail Conversion Transaction:

 


8.2.1        TENANT, PRIOR TO ENTERING INTO SUCH AN ASSIGNMENT OR SUBLEASE,
SHALL GIVE LANDLORD NOTICE OF ITS DESIRE OR INTENTION TO DO SO UNDER THIS
SECTION 8.2 (HEREIN CALLED “TENANT’S OFFER NOTICE”), WHICH NOTICE SHALL INDICATE
WHETHER TENANT CONTEMPLATES AN ASSIGNMENT, A SUBLEASE OR EITHER AN ASSIGNMENT OR
SUBLEASE, AND, AS APPLICABLE, SHALL SET FORTH (I) THE EARLIEST POSSIBLE
EFFECTIVE DATE OF SUCH CONTEMPLATED ASSIGNMENT, AND/OR THE EARLIEST POSSIBLE
COMMENCEMENT DATE UNDER THE CONTEMPLATED SUBLEASE, AND (II) IN THE CASE OF A
CONTEMPLATED SUBLEASE DEMISING LESS THAN THE ENTIRE LEASED PREMISES, SET FORTH A
DESCRIPTION OF THE PORTION(S) OF THE LEASED PREMISES TO BE DEMISED THEREUNDER
(THE “CONTEMPLATED SUBLEASE AREA”).


 


8.2.2        EACH TENANT’S OFFER NOTICE SHALL BE DEEMED AN OFFER FROM TENANT TO
LANDLORD, WHEREBY LANDLORD, AT ANY TIME WITHIN THE PERIOD OF THIRTY (30) DAYS
AFTER THE DELIVERY OF SUCH TENANT’S OFFER NOTICE (WHICH PERIOD IS HEREIN CALLED
“LANDLORD’S RECAPTURE PERIOD”), MAY, AT LANDLORD’S OPTION (SUCH OPTION OF
LANDLORD, AS DESCRIBED IN EITHER CLAUSE (I) OR CLAUSE (II) OF THIS

 

89

--------------------------------------------------------------------------------



 


SENTENCE, AS APPLICABLE, BEING HEREIN CALLED “LANDLORD’S RECAPTURE OPTION”),
EITHER (I) IN THE CASE OF ANY TENANT’S OFFER NOTICE THAT SETS FORTH EITHER (X) A
CONTEMPLATED ASSIGNMENT OR (Y) A CONTEMPLATED SUBLEASE OF THE ENTIRE LEASED
PREMISES, TERMINATE THIS LEASE (IN ITS ENTIRETY), OR (II) IN THE CASE OF ANY
OTHER TENANT’S OFFER NOTICE, TERMINATE THIS LEASE AS TO THE CONTEMPLATED
SUBLEASE AREA. LANDLORD’S RECAPTURE OPTION MAY BE EXERCISED ONLY BY NOTICE TO
TENANT (“LANDLORD’S RECAPTURE NOTICE”) GIVEN WITHIN LANDLORD’S RECAPTURE PERIOD.


 


8.2.3        IF, IN ANY INSTANCE THAT TENANT SHALL DELIVER A TENANT’S OFFER
NOTICE TO LANDLORD, LANDLORD SHALL EXERCISE LANDLORD’S RECAPTURE OPTION, THEN
THE FOLLOWING PROVISIONS SHALL APPLY:


 

(A)           EFFECTIVE AS OF THE DATE THAT IS SIXTY (60) DAYS AFTER THE LAST
DAY OF LANDLORD’S RECAPTURE PERIOD (OR, IF LATER, THE DATE THAT TENANT INCLUDED
IN TENANT’S OFFER NOTICE AS EITHER THE EARLIEST POSSIBLE EFFECTIVE DATE OF THE
CONTEMPLATED ASSIGNMENT SET FORTH THEREIN, OR THE EARLIEST POSSIBLE COMMENCEMENT
DATE OF THE CONTEMPLATED SUBLEASE SET FORTH THEREIN) (SUCH DATE BEING HEREIN
CALLED THE “RECAPTURE EFFECTIVE DATE”), THIS LEASE (I) IN THE CASE OF ANY
TENANT’S OFFER NOTICE THAT SETS FORTH EITHER (X) A CONTEMPLATED ASSIGNMENT OR
(Y) A CONTEMPLATED SUBLEASE OF THE ENTIRE LEASED PREMISES, SHALL AUTOMATICALLY
TERMINATE (IN ITS ENTIRETY), OR (II) IN THE CASE OF ANY OTHER TENANT’S OFFER
NOTICE, SHALL AUTOMATICALLY TERMINATE AS TO THE CONTEMPLATED SUBLEASE AREA.

 

(B)           IN ANY CASE DESCRIBED IN SECTION 8.2.3(A)(II) THAT THIS LEASE
SHALL AUTOMATICALLY TERMINATE AS TO THE CONTEMPLATED SUBLEASE AREA (AS OPPOSED
TO THE ENTIRETY OF THE LEASED PREMISES), LANDLORD, AT ITS EXPENSE, SHALL PERFORM
ALL THE WORK (IF ANY) REQUIRED TO CAUSE ALL PORTIONS OF THE CONTEMPLATED
SUBLEASE AREA TO BE PUT IN A SEPARATELY LEASABLE CONDITION.

 

(C)           IF THERE IS AN NPV PROFIT AMOUNT WITH RESPECT TO THE LEASED
PREMISES (IN ANY CASE THAT THIS LEASE SHALL TERMINATE IN ITS ENTIRETY) OR THE
CONTEMPLATED SUBLEASE AREA (IN ANY CASE THAT THIS LEASE SHALL TERMINATE AS TO
THE CONTEMPLATED SUBLEASE AREA), THEN LANDLORD, WITHIN THIRTY (30) DAYS AFTER
THE RECAPTURE EFFECTIVE DATE (OR, IF LATER, WITHIN THIRTY (30) DAYS AFTER THE
FINAL DETERMINATION OF THE APPLICABLE FAIR MARKET RENTAL VALUE PER RSF AS
BETWEEN LANDLORD AND TENANT), SHALL PAY TO TENANT AN AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF SUCH NPV PROFIT AMOUNT. IN THAT REGARD:

 

(1)           THE TERM “NPV PROFIT AMOUNT” SHALL MEAN, WITH RESPECT TO THE
LEASED PREMISES OR ANY PORTION THEREOF, AN AMOUNT, DETERMINED AS OF THE
RECAPTURE EFFECTIVE DATE, EQUAL TO THE EXCESS (IF ANY) OF (1) THE NET PRESENT
VALUE OF ALL FIXED RENT THAT WOULD HAVE BEEN PAYABLE TO TENANT BY A SUBTENANT
UNDER A HYPOTHETICAL SUBLEASE THAT (I) DEMISES THE LEASED PREMISES (OR THE
APPLICABLE PORTION THEREOF) FOR A HYPOTHETICAL TERM COMMENCING ON THE RECAPTURE
EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE TERM (DETERMINED WITHOUT REGARD
TO ANY UNEXERCISED RENEWAL OPTIONS), (II) PROVIDES FOR FIXED RENT TO BE PAYABLE
AT A RATE EQUAL TO THE FAIR MARKET RENTAL VALUE PER RSF OF THE LEASED PREMISES
(OR THE APPLICABLE PORTION THEREOF) MULTIPLIED BY THE NET RENTABLE AREA THEREOF,
AND (III) IS OTHERWISE CONSISTENT WITH THE ASSUMPTIONS AND CRITERIA SET FORTH IN
THE DEFINITION OF FAIR MARKET RENTAL VALUE PER RSF HEREUNDER (I.E., THE SAME,
INTER ALIA, (X) PROVIDES FOR ADDITIONAL RENT TO PAID BY THE SUBTENANT UPON ALL
THE SAME TERMS AND CONDITIONS OF THIS LEASE, I.E., A DIRECT PASS-THROUGH OF ALL
ADDITIONAL RENT PAYABLE HEREUNDER WITH RESPECT TO THE SPACE DEMISED BY SUCH
HYPOTHETICAL SUBLEASE, AND (Y) DOES NOT PROVIDE FOR ANY WORKLETTER, IMPROVEMENT
OR OTHER ALLOWANCE OR CONTRIBUTION, OR PERIOD OF FREE RENT OR RENT ABATEMENT)
(WHICH NET PRESENT VALUE SHALL BE DETERMINED USING A DISCOUNT RATE EQUAL THE
PRIME RATE, AND DISCOUNTING

 

90

--------------------------------------------------------------------------------


 

THE SAME FROM THE DATES THAT SUCH FIXED RENT AMOUNTS WOULD BE PAYABLE TO TENANT
BY SUCH SUBTENANT UNDER SUCH HYPOTHETICAL SUBLEASE TO THE RECAPTURE EFFECTIVE
DATE), OVER (2) THE SUM OF (A) THE NET PRESENT VALUE OF ALL ANNUAL BASIC RENT
WHICH SHALL WOULD HAVE ACCRUED UNDER THIS LEASE WITH RESPECT TO THE LEASED
PREMISES (OR THE APPLICABLE PORTION THEREOF) DURING SUCH HYPOTHETICAL TERM
(WHICH NET PRESENT VALUE SHALL BE DETERMINED USING A DISCOUNT RATE EQUAL THE
PRIME RATE, AND DISCOUNTING THE SAME FROM THE DATES THAT SUCH ANNUAL BASIC RENT
AMOUNTS WOULD BE PAYABLE BY TENANT HEREUNDER TO THE RECAPTURE EFFECTIVE DATE)
PLUS (B) THE ESTIMATED COST, IF ANY, THAT TENANT WOULD HAVE INCURRED IN
CONNECTION WITH SUCH HYPOTHETICAL SUBLEASE TO PERFORM THE WORK REQUIRED TO CAUSE
ALL PORTIONS OF THE CONTEMPLATED SUBLEASE AREA TO BE PUT IN SEPARATELY LEASABLE
CONDITION (WHICH ESTIMATE SHALL BE DETERMINED BY AGREEMENT OF THE PARTIES,
ACTING REASONABLY, AND, FAILING SUCH AN AGREEMENT, BY AN ARBITRATION PURSUANT TO
THE PROVISIONS OF ARTICLE XII HEREOF).

 

(2)           FOR A PERIOD OF THIRTY (30) DAYS AFTER THE DELIVERY OF LANDLORD’S
RECAPTURE NOTICE, LANDLORD AND TENANT SHALL ENDEAVOR TO REACH AGREEMENT AS TO
SUCH FAIR MARKET RENTAL VALUE PER RSF FOR THE LEASED PREMISES (IN ANY CASE THAT
THIS LEASE SHALL TERMINATE IN ITS ENTIRETY) OR THE CONTEMPLATED SUBLEASE AREA
(IN ANY CASE THAT THIS LEASE SHALL TERMINATE AS TO THE CONTEMPLATED SUBLEASE
AREA). IF LANDLORD AND TENANT ARE UNABLE TO REACH A DEFINITIVE AGREEMENT AS TO
SUCH FAIR MARKET RENTAL VALUE PER RSF WITHIN SUCH 30-DAY PERIOD, THEN EITHER
LANDLORD OR TENANT, BY WRITTEN NOTICE THEREOF TO THE OTHER PARTY, MAY CAUSE SUCH
FAIR MARKET RENTAL VALUE PER RSF TO BE SUBMITTED FOR DETERMINATION IN ACCORDANCE
THE PROVISIONS OF SUBSECTIONS (1) THROUGH (3) OF SECTION 1.4(E) HEREOF, WHICH
SUBSECTIONS SHALL BE APPLIED, MUTATIS MUTANDIS, TO THE DETERMINATION OF SUCH
FAIR MARKET RENTAL VALUE PER RSF, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
IN RESPECT THEREOF.

 


8.2.4        IF, IN ANY INSTANCE THAT TENANT SHALL DELIVER A TENANT’S OFFER
NOTICE TO LANDLORD, LANDLORD SHALL NOT EXERCISE LANDLORD’S RECAPTURE OPTION,
THEN TENANT, WITHIN THE PERIOD OF TWO HUNDRED SEVENTY (270) DAYS AFTER THE
EXPIRATION OF LANDLORD’S RECAPTURE PERIOD (WHICH PERIOD IS HEREIN CALLED THE
“TENANT’S TRANSFER PERIOD”), SHALL HAVE THE RIGHT (WITHOUT ANY NEED TO OBTAIN
LANDLORD’S CONSENT) TO ENTER INTO ANY ASSIGNMENT OR ONE OR MORE SUBLEASES OF THE
LEASED PREMISES (OR ANY PORTION THEREOF), OR, IF APPLICABLE, THE CONTEMPLATED
SUBLEASE AREA (OR ANY PORTION THEREOF), PROVIDED, THAT, IN EACH CASE, AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH ASSIGNMENT, OR
THE COMMENCEMENT DATE OF ANY SUCH SUBLEASE, TENANT SHALL DELIVER TO LANDLORD A
NOTICE (EACH, A “TENANT’S TRANSFER NOTICE”) DESCRIBING THE SAME, WHICH NOTICE
SHALL (I) IN CASE OF AN ASSIGNMENT, SET FORTH THE IDENTITY OF THE PROSPECTIVE
ASSIGNEE, AND BE ACCOMPANIED BY A TRUE AND COMPLETE COPY OF THE INSTRUMENT OF
ASSIGNMENT (WHICH INSTRUMENT SHALL BE FULLY EXECUTED AND DELIVERED BETWEEN
TENANT AND THE ASSIGNEE), AND (II) IN CASE OF A SUBLEASE, SET FORTH THE IDENTITY
OF THE PROSPECTIVE SUBTENANT, AND BE ACCOMPANIED BY A TRUE AND COMPLETE COPY OF
THE SUBLEASE (WHICH SUBLEASE SHALL BE FULLY EXECUTED AND DELIVERED BETWEEN
TENANT AND THE SUBTENANT).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 8.2.4, TENANT SHALL NOT HAVE THE RIGHT TO ENTER INTO A RETAIL CONVERSION
TRANSACTION WITHOUT FIRST COMPLYING WITH SECTION 8.3 HEREOF.


 


8.2.5        UPON THE EXPIRATION OF THE TENANT’S TRANSFER PERIOD WITH RESPECT TO
A PARTICULAR TENANT’S OFFER NOTICE, TENANT SHALL NO LONGER HAVE THE RIGHT TO
ENTER INTO ANY ASSIGNMENT OR ONE OR MORE SUBLEASES OF THE LEASED PREMISES (OR
ANY PORTION THEREOF), OR, IF APPLICABLE, THE CONTEMPLATED SUBLEASE AREA (OR ANY
PORTION THEREOF) AS HEREIN-ABOVE PROVIDED IN THIS

 

91

--------------------------------------------------------------------------------



 


SECTION 8.2, UNLESS AND UNTIL (I) TENANT SHALL DELIVER ANOTHER TENANT’S OFFER
NOTICE, AND (II) ANOTHER TENANT’S TRANSFER PERIOD SHALL THEREAFTER BECOME
APPLICABLE AS HEREIN-ABOVE PROVIDED IN THIS SECTION 8.2.


 

8.3           Landlord’s Offer Rights For Retail Conversion Transactions


 

The following provisions shall apply with respect to any Retail Conversion
Transaction, other than a Section 8.5 Transaction:

 


8.3.1        TENANT SHALL NOT ENTER INTO A PROSPECTIVE RETAIL CONVERSION
TRANSACTION UNLESS TENANT, AT LEAST THIRTY (30) DAYS PRIOR TO THE PROPOSED
EFFECTIVE DATE OR COMMENCEMENT DATE THEREOF, GIVES LANDLORD A NOTICE UNDER THIS
SECTION 8.3 DESCRIBING THE PROSPECTIVE RETAIL CONVERSION TRANSACTION (HEREIN
CALLED “TENANT’S RCT NOTICE”), WHICH NOTICE SHALL (I) STATE THAT THE PROPOSED
TRANSACTION WOULD BE A RETAIL CONVERSION TRANSACTION UNDER THIS ARTICLE VIII,
(II) SET FORTH THE IDENTITY OF THE PROSPECTIVE ASSIGNEE OR SUBTENANT, AND
(III) BE ACCOMPANIED BY EITHER (A) A TRUE AND COMPLETE COPY OF THE INSTRUMENT OF
ASSIGNMENT OR THE SUBLEASE IN QUESTION (FULLY EXECUTED AND DELIVERED BETWEEN
TENANT AND THE ASSIGNEE OR SUBTENANT, AS THE CASE MAY BE, BUT EXPRESSLY
PROVIDING THAT IT SHALL NOT BECOME EFFECTIVE OR COMMENCE UNLESS AND UNTIL
LANDLORD’S RCT TERMINATION OPTION SHALL HAVE LAPSED AS HEREIN-BELOW DESCRIBED),
OR (B) A LETTER OF INTENT (FULLY EXECUTED AND DELIVERED BETWEEN TENANT AND THE
ASSIGNEE OR SUBTENANT, AS THE CASE MAY BE) SETTING FORTH THE MATERIAL TERMS AND
CONDITIONS OF THE PROSPECTIVE RETAIL CONVERSION TRANSACTION, INCLUDING (X) THE
EARLIEST POSSIBLE EFFECTIVE DATE OF SUCH PROSPECTIVE ASSIGNMENT, AND/OR THE
EARLIEST POSSIBLE COMMENCEMENT DATE UNDER SUCH PROSPECTIVE SUBLEASE, AND (Y) IN
THE CASE OF A CONTEMPLATED SUBLEASE DEMISING LESS THAN THE ENTIRE LEASED
PREMISES, SET FORTH A DESCRIPTION OF THE PORTION(S) OF THE LEASED PREMISES TO BE
DEMISED THEREUNDER.


 


8.3.2        EACH TENANT’S RCT NOTICE SHALL BE DEEMED AN OFFER FROM TENANT TO
LANDLORD, WHEREBY LANDLORD, AT ANY TIME WITHIN THE PERIOD OF THIRTY (30) DAYS
AFTER THE DELIVERY OF SUCH TENANT’S RCT NOTICE (WHICH PERIOD IS HEREIN CALLED
“LANDLORD’S RCT PERIOD”), MAY, AT LANDLORD’S OPTION (SUCH OPTION OF LANDLORD
BEING HEREIN CALLED “LANDLORD’S RCT TERMINATION OPTION”), EITHER (I) IN THE CASE
OF A PROSPECTIVE ASSIGNMENT, OR A PROSPECTIVE SUBLEASE OF THE ENTIRE LEASED
PREMISES, TERMINATE THIS LEASE (IN ITS ENTIRETY), OR (II) IN THE CASE OF A
PROSPECTIVE SUBLEASE OF LESS THAN THE ENTIRE LEASED PREMISES, TERMINATE THIS
LEASE AS TO THE PORTION OF THE LEASED PREMISES TO BE DEMISED THEREBY. LANDLORD’S
RCT TERMINATION OPTION MAY BE EXERCISED ONLY BY NOTICE TO TENANT (“LANDLORD’S
RCT TERMINATION NOTICE”) GIVEN WITHIN LANDLORD’S RCT PERIOD.


 


8.3.3        IF, IN ANY INSTANCE THAT TENANT SHALL DELIVER A TENANT’S RCT NOTICE
TO LANDLORD, LANDLORD SHALL EXERCISE LANDLORD’S RCT TERMINATION OPTION, THEN THE
FOLLOWING PROVISIONS SHALL APPLY:


 

(A)           EFFECTIVE AS OF THE LAST DAY OF THE LANDLORD’S RCT PERIOD (OR, IF
LATER, THE DATE THAT TENANT INCLUDED IN TENANT’S RCT NOTICE AS EITHER THE
EARLIEST POSSIBLE EFFECTIVE DATE OF THE PROSPECTIVE ASSIGNMENT SET FORTH
THEREIN, OR THE EARLIEST POSSIBLE COMMENCEMENT DATE OF THE PROSPECTIVE SUBLEASE
SET FORTH THEREIN) (HEREIN CALLED THE “RCT TERMINATION DATE”), THIS LEASE SHALL
(I) IN THE CASE OF A PROSPECTIVE ASSIGNMENT OR A PROSPECTIVE SUBLEASE OF THE
ENTIRE LEASED PREMISES, AUTOMATICALLY TERMINATE (IN ITS ENTIRETY), OR (II) IN
THE CASE OF A PROSPECTIVE SUBLEASE OF

 

92

--------------------------------------------------------------------------------


 

LESS THAN THE ENTIRE LEASED PREMISES, AUTOMATICALLY TERMINATE AS TO THE PORTION
OF THE LEASED PREMISES TO BE DEMISED THEREBY.

 

(B)           IN THE CASE OF A PROSPECTIVE SUBLEASE OF LESS THAN THE ENTIRE
LEASED PREMISES, LANDLORD, AT ITS EXPENSE, SHALL PERFORM ALL THE WORK (IF ANY)
REQUIRED TO CAUSE SUCH AREA(S) TO BE PUT IN A SEPARATELY LEASABLE CONDITION.

 

(C)           IF THERE IS AN NPV PROFIT AMOUNT WITH RESPECT TO THE LEASED
PREMISES (IN ANY CASE THAT THIS LEASE SHALL TERMINATE IN ITS ENTIRETY) OR THE
PORTION THE LEASED PREMISES AS TO WHICH THIS LEASE IS TERMINATED (IN ANY CASE
THAT THIS LEASE SHALL TERMINATE AS TO LESS THAN THE ENTIRE LEASED PREMISES),
THEN LANDLORD, WITHIN THIRTY (30) DAYS AFTER THE RCT TERMINATION DATE (OR, IF
LATER, WITHIN THIRTY (30) DAYS AFTER THE FINAL DETERMINATION OF THE APPLICABLE
FAIR MARKET RENTAL VALUE PER RSF AS BETWEEN LANDLORD AND TENANT), SHALL PAY TO
TENANT AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF SUCH NPV PROFIT AMOUNT. IN THAT
REGARD:

 

(1)           THE DEFINITION OF NPV PROFIT AMOUNT SHALL BE APPLIED USING THE RCT
TERMINATION DATE (AS OPPOSED TO THE RECAPTURE EFFECTIVE DATE).

 

(2)           FOR A PERIOD OF THIRTY (30) DAYS AFTER THE DELIVERY OF LANDLORD’S
RCT TERMINATION NOTICE, LANDLORD AND TENANT SHALL ENDEAVOR TO REACH AGREEMENT AS
TO SUCH FAIR MARKET RENTAL VALUE PER RSF FOR THE LEASED PREMISES (IN ANY CASE
THAT THIS LEASE SHALL TERMINATE IN ITS ENTIRETY) OR THE PORTION THE LEASED
PREMISES AS TO WHICH THIS LEASE IS TERMINATED (IN ANY CASE THAT THIS LEASE SHALL
TERMINATE AS TO LESS THAN THE ENTIRE LEASED PREMISES). IF LANDLORD AND TENANT
ARE UNABLE TO REACH A DEFINITIVE AGREEMENT AS TO SUCH FAIR MARKET RENTAL VALUE
PER RSF WITHIN SUCH 30-DAY PERIOD, THEN EITHER LANDLORD OR TENANT, BY WRITTEN
NOTICE THEREOF TO THE OTHER PARTY, MAY CAUSE SUCH FAIR MARKET RENTAL VALUE PER
RSF TO BE SUBMITTED FOR DETERMINATION IN ACCORDANCE THE PROVISIONS OF
SUBSECTIONS (1) THROUGH (3) OF SECTION 1.4(E) HEREOF, WHICH SUBSECTIONS SHALL BE
APPLIED, MUTATIS MUTANDIS, TO THE DETERMINATION OF SUCH FAIR MARKET RENTAL VALUE
PER RSF, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES IN RESPECT THEREOF.

 


8.3.4        IN ANY INSTANCE THAT TENANT SHALL DELIVER A TENANT’S RCT NOTICE TO
LANDLORD, IF LANDLORD SHALL NOT EXERCISE LANDLORD’S RCT TERMINATION OPTION, THEN
(I) IN ANY CASE THAT AN INSTRUMENT OF ASSIGNMENT OR SUBLEASE ACCOMPANIED SUCH
TENANT’S RCT NOTICE, THE SAME MAY BECOME EFFECTIVE OR COMMENCE IN ACCORDANCE
WITH ITS TERMS (WITHOUT ANY NEED TO OBTAIN LANDLORD’S CONSENT THERETO), OR
(II) IN ANY CASE THAT A LETTER OF INTENT DESCRIBING A RETAIL CONVERSION
TRANSACTION ACCOMPANIED SUCH TENANT’S RCT NOTICE, TENANT (WITHOUT ANY NEED TO
OBTAIN LANDLORD’S CONSENT THERETO) SHALL HAVE THE RIGHT, FOR A PERIOD OF TWO
HUNDRED SEVENTY (270) DAYS AFTER THE EXPIRATION OF LANDLORD’S RCT PERIOD, TO
ENTER INTO THE RETAIL CONVERSION TRANSACTION SO DESCRIBED, SUBSTANTIALLY UPON
ALL THE TERMS AND CONDITIONS SET FORTH IN SUCH LETTER OF INTENT (AND WITH NO
CHANGE IN THE PERMITTED USE SET FORTH IN SUCH LETTER OF INTENT), WHEREUPON
TENANT SHALL DELIVER TO LANDLORD A TRUE AND COMPETE COPY OF THE INSTRUMENT OF
ASSIGNMENT OR SUBLEASE IN QUESTION. IN THE LATTER CASE, IF THE INSTRUMENT OF
ASSIGNMENT OR SUBLEASE IS NOT FULLY ENTERED INTO WITHIN SUCH 270-DAY PERIOD,
THEN TENANT SHALL NO LONGER HAVE THE RIGHT TO ENTER INTO THE SAME UNLESS AND
UNTIL IT AGAIN COMPLIES WITH THE FOREGOING PROVISIONS OF THIS SECTION 8.3.

 

93

--------------------------------------------------------------------------------

 

8.4                                Profit Payments Re: Certain Assignments and
Subleases

 

With respect to any Assignment or Sublease entered into pursuant to Section 8.2
or 8.3 hereof, the following shall apply:

 


8.4.1        IN THE CASE OF AN ASSIGNMENT, TENANT, WITHIN THIRTY (30) DAYS AFTER
IT SHALL RECEIVE ANY CONSIDERATION FROM THE ASSIGNEE FOR SUCH ASSIGNMENT, SHALL
PAY TO LANDLORD AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE AMOUNT THEREOF,
BUT ONLY TO IF, AND TO THE EXTENT THAT, SUCH CONSIDERATION EXCEEDS THE SUM OF
(I) ANY INDUCEMENTS PROVIDED OR PAID BY TENANT TO THE ASSIGNEE IN RESPECT OF
SUCH ASSIGNMENT, PLUS (II) THE COST OF ANY OTHER WORK PERFORMED BY TENANT IN
RESPECT OF SUCH ASSIGNMENT, PLUS (III) ANY AND ALL OUT-OF-POCKET ADVERTISING
EXPENSES, BROKERAGE COMMISSIONS AND LEGAL EXPENSES PAID OR INCURRED BY TENANT IN
CONNECTION WITH SUCH ASSIGNMENT.


 


8.4.2        IN THE CASE OF A SUBLEASE, TENANT, WITHIN THIRTY (30) DAYS AFTER
THE CLOSE OF EACH CALENDAR YEAR DURING THE TERM IN WHICH SUCH SUBLEASE SHALL BE
IN EFFECT, SHALL PAY TO LANDLORD AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE
NET SUBLEASE CONSIDERATION WITH RESPECT TO SUCH SUBLEASE FOR SUCH CALENDAR YEAR,
BUT ONLY TO IF, AND TO THE EXTENT THAT, SUCH NET SUBLEASE CONSIDERATION EXCEEDS
THE SUM OF (I) ANY INDUCEMENTS PROVIDED OR PAID BY TENANT TO THE SUBTENANT
PURSUANT TO SUCH SUBLEASE, PLUS (II) THE COST OF ANY OTHER WORK PERFORMED BY
TENANT IN RESPECT OF SUCH SUBLEASE (INCLUDING DEMISING WORK), PLUS (III) ANY AND
ALL OUT-OF-POCKET ADVERTISING EXPENSES, BROKERAGE COMMISSIONS AND LEGAL EXPENSES
PAID OR INCURRED BY TENANT IN CONNECTION WITH SUCH SUBLEASE. THE TERM “NET
SUBLEASE CONSIDERATION”, WITH RESPECT TO ANY SUBLEASE, SHALL, FOR ANY CALENDAR
YEAR, MEAN THE POSITIVE EXCESS (IF ANY) OF (X) ALL RENTS, ADDITIONAL CHARGES OR
OTHER CONSIDERATION PAID TO TENANT BY THE SUBTENANT UNDER SUCH SUBLEASE DURING
SUCH CALENDAR YEAR, OVER (Y) THE ANNUAL BASIC RENT AND ADDITIONAL RENT ACCRUING
UNDER THIS LEASE WITH RESPECT TO THE SPACE DEMISED BY SUCH SUBLEASE (DETERMINED
ON A PRO-RATED RENTABLE SQUARE FOOT BASIS) DURING SUCH CALENDAR YEAR (OR THE
PORTION THEREOF FOR WHICH SUCH SUBLEASE WAS IN EFFECT).


 

8.5                                Transactions Exempt From Section 8.2, 8.3 and
8.4

 


8.5.1        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT,
FROM TIME TO TIME, AND AT ANY TIME, DURING THE TERM, SHALL HAVE THE ABSOLUTE
RIGHT (WITHOUT ANY NEED TO OBTAIN LANDLORD’S CONSENT, AND WITHOUT ANY NEED TO
COMPLY WITH THE PROVISIONS OF SECTIONS 8.2, 8.3 OR 8.4 HEREOF, BUT SUBJECT, AS
APPLICABLE, TO THE PROVISIONS OF SECTIONS 8.5.2 AND 8.6 HEREOF) TO ENTER INTO
ONE OR MORE OF THE FOLLOWING TRANSACTIONS (EACH, A “SECTION 8.5 TRANSACTION”):


 

(A)           AN ASSIGNMENT TO ANY PERSON WITH WHICH, OR INTO WHICH, TENANT IS
MERGED OR CONSOLIDATED, OR TO WHICH ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS
ARE TRANSFERRED, SO LONG AS THE TRANSFER OF TENANT’S INTEREST IN THIS LEASE IS
NOT A PRINCIPAL PURPOSE OR EFFECT OF SUCH MERGER, CONSOLIDATION OR ASSET
TRANSFER.

 

(B)           AN ASSIGNMENT OR SUBLEASE THAT CONSTITUTES A PART OF, OR IS
INCIDENT TO, A BANK DIVESTITURE TRANSACTION. THE TERM “BANK DIVESTITURE
TRANSACTION” SHALL MEAN A TRANSACTION WHEREBY TENANT SELLS, CONVEYS OR OTHERWISE
DIVESTS ITSELF OF CERTAIN LOANS AND/OR DEPOSITS DERIVED FROM ANY RETAIL BANKING
OPERATIONS LOCATED WITHIN THE LEASED PREMISES THE TERMS OF WHICH

 

94

--------------------------------------------------------------------------------


 

INCLUDE THE TRANSFER OF ALL OR ANY PORTION OF THE LEASED PREMISES FROM WHICH THE
RESPECTIVE LOANS AND/OR DEPOSITS ORIGINATE.

 

(C)           AN ASSIGNMENT OR SUBLEASE TO ANY PERSON THAT ACQUIRES ANY SEPARATE
DIVISION OF, OR OPERATIONAL GROUP WITHIN, TENANT (EACH, A “TENANT BUSINESS
GROUP”), BUT ONLY IF, IMMEDIATELY PRIOR TO SUCH ACQUISITION, (I) IN THE CASE OF
AN ASSIGNMENT, SUCH TENANT BUSINESS GROUP OCCUPIED A PART OF THE LEASED
PREMISES, OR (II) IN THE CASE OF A SUBLEASE, SUCH TENANT BUSINESS GROUP OCCUPIED
A PART OF THE PORTION(S) OF THE LEASED PREMISES DEMISED BY SUCH SUBLEASE.

 

(D)           AN ASSIGNMENT OR SUBLEASE TO ANY AFFILIATE OF TENANT.

 

(E)           A SUBLEASE TO ANY PERSON IF THE TERM OF SUCH SUBLEASE (ASSUMING
ALL OPTIONS TO EXTEND OR RENEW THE TERM THEREOF ARE EXERCISED) IS EQUAL TO, OR
LESS THAN, FIVE (5) YEARS.

 


8.5.2       WITHIN TEN (10) DAYS AFTER ENTERING INTO ANY SECTION 8.5
TRANSACTION, TENANT SHALL NOTIFY LANDLORD THEREOF, AND FURNISH LANDLORD WITH A
DUPLICATE ORIGINAL OF EITHER (I) THE INSTRUMENT EFFECTING THE ASSIGNMENT, WHICH
SHALL BE DULY EXECUTED BY ASSIGNOR AND ASSIGNEE, OR (II) THE SUBLEASE, WHICH
SHALL BE DULY EXECUTED BY TENANT AND THE SUBTENANT.


 


8.5.3       NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE VIII, TENANT
SHALL HAVE THE ABSOLUTE RIGHT, FROM TIME TO TIME, AND AT ANY TIME, DURING THE
TERM, TO PERMIT ITS AFFILIATES TO UTILIZE ANY PORTION(S) OF THE LEASED PREMISES
WITHOUT THE NECESSITY OF A SUBLEASE (IN WHICH EVENT, THE PROVISIONS OF THIS
ARTICLE VIII, INCLUDING THE PROVISIONS OF SECTION 8.5.2 ABOVE, SHALL NOT APPLY).


 

8.6                                Miscellaneous

 


8.6.1        NO TERMINATION OF THIS LEASE PURSUANT TO EITHER SECTION 8.2.3(A) OR
SECTION 8.3.3(A) SHALL RELEASE LANDLORD OR TENANT FROM ANY OBLIGATIONS ACCRUING
UNDER THE LEASE PRIOR TO THE DATE OF SUCH TERMINATION UNLESS (AND TO THE EXTENT)
AGREED BY THE PARTIES HERETO IN WRITING.


 


8.6.2        EXCEPT AS PROVIDED IN SECTION 8.8 HEREOF, NO ASSIGNMENT OR SUBLEASE
(WHETHER A SECTION 8.5 TRANSACTION OR EFFECTED PURSUANT TO SECTION 8.2 OR 8.3
HEREOF) SHALL HAVE THE EFFECT OF RELEASING TENANT FROM ANY OF ITS OBLIGATIONS
UNDER THIS LEASE (INCLUDING ITS OBLIGATION TO PAY RENT).


 


8.6.3        ALL SUBLEASES SHALL BE SUBJECT AND SUBORDINATE TO THIS LEASE AND
THE TERMS AND CONDITIONS HEREOF; AND EACH SUBLEASE SHALL EXPRESSLY SO PROVIDE.
NO SUBLEASE SHALL BE FOR A TERM ENDING LATER THAN ONE (1) DAY PRIOR TO THE THEN
EXPIRATION DATE OF THIS LEASE.


 


8.6.4        IF AN EVENT OF DEFAULT SHALL OCCUR, THEN LANDLORD, THEREAFTER, AT
ITS OPTION, AND WITHOUT WAIVING THE SAME, MAY COLLECT FROM ANY THEN EXISTING
SUBTENANT, THE RENT AND ADDITIONAL RENT DUE UNDER ITS SUBLEASE (IN WHICH EVENT,
LANDLORD SHALL APPLY THE SAME AGAINST THE RENT).


 


8.6.5        TENANT SHALL NOT HAVE THE RIGHT TO ENTER INTO AN ASSIGNMENT OR
SUBLEASE TO ANY PERSON ENJOYING SOVEREIGN OR DIPLOMATIC IMMUNITY. IN ADDITION,
NO ASSIGNMENT OR SUBLEASE SHALL PERMIT THE LEASED PREMISES, OR ANY PORTION
THEREOF, TO BE USED (I) FOR ANY PROHIBITED USES, OR (II) FOR ANY OTHER USE NOT
PERMITTED UNDER SECTION 1.5 HEREOF. NO ASSIGNMENT OR SUBLEASE SHALL BE

 

95

--------------------------------------------------------------------------------


 


EFFECTIVE TO ENLARGE LANDLORD’S OBLIGATIONS UNDER THIS LEASE, WHICH SHALL REMAIN
SOLELY AS SET FORTH HEREIN.


 


8.6.6        NO SUBTENANT SHALL ASSIGN ITS INTEREST UNDER ITS SUBLEASE, OR
SUB-SUBLEASE THE WHOLE OR ANY PART OF THE SPACE DEMISED BY ITS SUBLEASE, WITHOUT
FIRST OBTAINING THE CONSENT OF LANDLORD THERETO (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT LANDLORD’S CONSENT SHALL NOT BE
REQUIRED TO ANY SUCH ASSIGNMENT OR SUB-SUBLEASE IF THE SAME WOULD HAVE
CONSTITUTED A SECTION 8.5 TRANSACTION (OTHER THAN A TRANSACTION DESCRIBED IN
SECTION 8.5(E)) IF ENTERED INTO BY TENANT HEREUNDER (AS OPPOSED TO SUCH
SUBTENANT).


 

8.7                                Sublease SNDAs

 


8.7.1        LANDLORD HEREBY AGREES TO ENTER INTO A SUBLEASE SNDA WITH EACH
SUBTENANT UNDER AN ELIGIBLE SUBLEASE, SUBJECT TO, AND IN ACCORDANCE WITH, THE
PROVISIONS OF THIS SECTION 8.7. AS USED HEREIN, THE TERM “ELIGIBLE SUBLEASE”
SHALL MEAN A SUBLEASE ENTERED INTO BY AND BETWEEN TENANT AND A SUBTENANT
CONSISTENT WITH THE TERMS OF THIS ARTICLE VIII, AND WHICH (I) DEMISES A
PORTION(S) OF THE LEASED PREMISES CONTAINING EITHER (X) A FULL FLOOR OF THE
BUILDING (I.E., ALL THE LEASABLE AREA ON A FLOOR OF THE BUILDING), OR (Y) NOT
LESS THAN 5,000 RSF OF NET RENTABLE AREA (IN THE AGGREGATE), AND (II) HAS A TERM
OF AT LEAST FIVE (5) YEARS.


 


8.7.2        IF, IN THE CASE OF ANY ELIGIBLE SUBLEASE, TENANT SHALL DELIVER TO
LANDLORD A FORM OF SUBLEASE SNDA (I.E., AN AGREEMENT MEETING THE DEFINITION
THEREOF HEREIN-ABOVE SET FORTH) EXECUTED AND ACKNOWLEDGED BY THE SUBTENANT
THEREUNDER, TOGETHER WITH TENANT’S WRITTEN REQUEST THAT LANDLORD
COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER THE SAME, THEN LANDLORD SHALL
COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER SUCH SUBLEASE SNDA WITHIN THE PERIOD OF
TWELVE (12) BUSINESS DAYS THEREAFTER. FURTHERMORE, IF (X) LANDLORD SHALL FAIL TO
COUNTER-EXECUTE, ACKNOWLEDGE AND DELIVER SUCH SUBLEASE SNDA WITHIN SUCH TWELVE
(12) BUSINESS DAY PERIOD, AND (Y) SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF
FIVE (5) BUSINESS DAYS AFTER DELIVERY OF A NOTICE FROM TENANT INDICATING SUCH
FAILURE, WHICH NOTICE SHALL REFER TO THIS SECTION 8.7.2 AND RECITE, IN ALL
CAPITAL LETTERS (OR OTHER PROMINENT DISPLAY), THE PROVISIONS OF THIS
SECTION 8.7.2, THEN LANDLORD SHALL BE DEEMED TO HAVE COUNTER-EXECUTED,
ACKNOWLEDGED AND DELIVERED SUCH SUBLEASE SNDA.


 


ARTICLE IX
TRANSFERS OF LANDLORD’S ESTATE(11)


 


ARTICLE X
EXPANSION RIGHTS


 

10.1                          Tenant Expansion Notices

 

If Tenant desires to Lease additional Leasable Areas hereunder, Tenant shall
have the right, from time to time during the Term (but not more frequently than
one time every six (6) 

 

--------------------------------------------------------------------------------

(11)                          Insert appropriate version of Article IX into each
Lease at Closing, per the provisions of Section 25 of the purchase agreement.

 

96

--------------------------------------------------------------------------------


 

months), to request that Landlord advise Tenant (any such request, a “Tenant
Expansion Notice”) of all the Leasable Areas that are then available for leasing
or which are scheduled to become available for leasing within the next eighteen
(18) months (all such Leasable Areas, at any time, being herein called
“Available Leasable Areas”).

 

10.2                         Landlord Expansion Response

 

Landlord shall, within fifteen (15) days following Landlord’s receipt of a
Tenant Expansion Notice, respond to Tenant’s inquiry (any such response, a
“Landlord Expansion Response”) by advising Tenant of (a) all the Available
Leasable Areas, including the approximate Net Rentable Area, location and
configuration thereof, (b) the date(s) by which Landlord anticipates that the
Available Leasable Areas will become available for leasing (such date with
respect to any Available Leasable Area being herein called the “Availability
Date”), and (c) Landlord’s opinion of the Fair Market Rental Value Per RSF of
the Available Leasable Areas. If there are then no Available Leasable Areas,
then Landlord Expansion Response shall so state.

 

10.3                         Expansion Space Leases

 

Tenant, from and after its receipt of any Landlord Expansion Response, shall
have the right (each, an “Expansion Right”) to lease hereunder all, or one or
more portions, of the Available Leasable Areas identified in such Landlord
Expansion Response (the portions of the Available Leasable Areas as to which
Tenant exercises its Expansion Right being herein called “Expansion Space”),
either, at Tenant’s election, (A) on a coterminous basis as herein-after
provided (any such Expansion Space being herein called “Coterminous Expansion
Space”) (provided, that Tenant may not elect to lease Expansion Space on
coterminous basis under this clause (A) after the expiration of the fifteenth
(15th) Lease Year), or (B) on a short term basis as herein-after provided (any
such Expansion Space being herein called “Short-Term Expansion Space”). Tenant
shall exercise an Expansion Right by written reply to a Landlord Expansion
Response (each, an “Expansion Space Acceptance”), which shall specify, with
particularity, (i) the Expansion Space, including the location, approximate Net
Rentable Area and configuration of the same, (ii) whether Tenant is electing to
lease such Expansion Space as Coterminous Expansion Space or Short-Term
Expansion Space, and (iii) in any case that Tenant elects to lease such
Expansion Space as Short-Term Expansion Space, whether or not Tenant agrees with
Landlord’s opinion of the Fair Market Value Per RSF of such Expansion Space.
Tenant’s right to specify Expansion Space comprising less than all of the
Available Leasable Areas identified in the Landlord Expansion Response shall be
qualified by the requirement that Tenant may only specify Expansion Space
comprised of less than all the Available Leasable Areas on a particular floor of
the Building if the portion of the Available Leasable Areas on such floor that
is not so specified is of a size and configuration that makes it separately
leasable to third party tenants.

 

For a period of seven (7) Business Days after its receipt of the Landlord
Expansion Response (“Tenant’s Exclusive Period”), Tenant’s Expansion Right shall
be an exclusive right or option (i.e., not subject to any Third Party Leasing
Rights, except as provided in Section 10.4(a) hereof); after Tenant’s Exclusive
Period, Tenant’s Expansion Right shall be a non-exclusive right or option (i.e.,
subject to any Third Party Leasing Rights granted after the end of Tenant’s
Exclusive Period and prior to the delivery of the Expansion Acceptance).

 

97

--------------------------------------------------------------------------------


 

All Expansion Space shall be added to the Leased Premises, upon, subject to, and
in accordance with, the provisions:

 

(A)           LANDLORD SHALL DELIVER TO TENANT, AND TENANT SHALL ACCEPT, THE
EXPANSION SPACE IN ITS “AS - IS” CONDITION (AS OF THE DATE OF THE EXPANSION
SPACE ACCEPTANCE), EXCEPT THAT LANDLORD, AT ITS EXPENSE, SHALL CAUSE THE SAME TO
BE PLACED IN SEPARATELY LEASABLE CONDITION. TENANT SHALL BE SOLELY RESPONSIBLE
FOR ALL THE COSTS OF TENANT’S MOVING INTO AND MAKING THE EXPANSION SPACE READY
FOR TENANT’S INITIAL USE AND OCCUPANCY, INCLUDING THE MAKING OF ANY ALTERATIONS,
WHICH SHALL BE PERFORMED BY TENANT IN CONFORMITY WITH THE PROVISIONS OF
SECTION 5.2 HEREOF.

 

(B)           LANDLORD SHALL DELIVER EXCLUSIVE VACANT POSSESSION OF THE
EXPANSION SPACE TO TENANT (IN SUCH REQUIRED CONDITION) ON, OR PRIOR TO, THE DATE
(THE “SCHEDULED DELIVERY DATE”) THAT IS LATER OF (I) THE AVAILABILITY DATE WITH
RESPECT TO SUCH EXPANSION SPACE, AND (II) THE DATE THAT IS THIRTY (30) DAYS
AFTER TENANT’S DELIVERY OF THE EXPANSION SPACE ACCEPTANCE (THE TERM “ACTUAL
DELIVERY DATE” SHALL MEAN THE DATE, IF ANY, THAT LANDLORD ACTUALLY DELIVERS
EXCLUSIVE VACANT POSSESSION OF THE EXPANSION SPACE TO TENANT (IN THE REQUIRED
CONDITION)). IF, BY REASON OF ONE OR MORE FORCE MAJEURE EVENTS, LANDLORD IS
UNABLE TO CAUSE THE ACTUAL DELIVERY DATE TO OCCUR ON OR PRIOR TO THE SCHEDULED
DELIVERY DATE, THEN LANDLORD SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE ACTUAL DELIVERY DATE TO OCCUR AS SOON AS POSSIBLE THEREAFTER (SUCH
OBLIGATION TO USE REASONABLE EFFORTS TO INCLUDE, IN CASES OF THE HOLDOVER OF A
PRIOR TENANT OR OCCUPANT, THE INSTITUTION AND PROSECUTION OF HOLDOVER OR OTHER
APPROPRIATE PROCEEDINGS AGAINST SUCH PRIOR TENANT OR OCCUPANT). IF, FOR ANY
REASON, THE ACTUAL DELIVERY DATE DOES NOT OCCUR ON OR PRIOR TO THE DATE THAT IS
SIXTY (60) DAYS AFTER THE SCHEDULED DELIVERY DATE, THEN, AT ANY TIME THEREAFTER
UNTIL THE ACTUAL DELIVERY DATE SHALL OCCUR, TENANT SHALL HAVE THE RIGHT (AT ITS
OPTION) TO RESCIND ITS DELIVERY OF THE EXPANSION SPACE ACCEPTANCE WITH RESPECT
TO SUCH EXPANSION SPACE (IT BEING AGREED THAT SUCH RESCISSION RIGHT SHALL BE
TENANT’S SOLE REMEDY IF LANDLORD’S INABILITY TO CAUSE THE ACTUAL DELIVERY DATE
TO OCCUR ON OR PRIOR TO THE SCHEDULED DELIVERY DATE WAS THE RESULT OF FORCE
MAJEURE EVENTS AND LANDLORD COMPLIED WITH ITS AFORESAID OBLIGATION TO USE
REASONABLE EFFORTS).

 

(C)           THE EXPANSION SPACE SHALL BE ADDED TO THE LEASED PREMISES
EFFECTIVE AS OF THE LATER TO OCCUR OF (I) THE SCHEDULED DELIVERY DATE, AND
(II) THE ACTUAL DELIVERY DATE.

 

(D)           IN THE CASE OF COTERMINOUS EXPANSION SPACE:

 

(1)            (I) THE INITIAL TERM OF THIS LEASE WITH RESPECT TO COTERMINOUS
EXPANSION SPACE SHALL BE THE BALANCE OF THE INITIAL TERM (I.E., THE PERIOD
COMMENCING ON THE DATE SUCH COTERMINOUS EXPANSION SPACE IS ADDED TO THE LEASED
PREMISES AND ENDING ON THE EXPIRATION DATE), AND (II) THE PROVISIONS OF
SECTION 1.4 HEREOF SHALL APPLY TO SUCH COTERMINOUS EXPANSION SPACE WITH RESPECT
TO ALL RENEWAL OPTIONS AND/OR RENEWAL TERMS, AS FULLY AND COMPLETELY AS THE SAME
APPLY TO THE BALANCE OF THE LEASED PREMISES; AND

 

(2)            EXCEPT AS PROVIDED IN SECTION 10.3(G) BELOW, THE ANNUAL BASIC
RENT FOR THE COTERMINOUS EXPANSION SPACE SHALL BE PAYABLE AT THE SAME RATE AS
THAT APPLICABLE TO THE BALANCE OF THE BASE LEASED PREMISES (I.E., AT A RATE, PER
RSF, EQUAL TO THE ANNUAL BASIC RENT FACTOR FROM TIME TO TIME IN EFFECT), AND,
ACCORDINGLY, UPON THE DATE THAT THE COTERMINOUS EXPANSION SPACE IS ADDED TO THE
LEASED PREMISES, THE ANNUAL BASIC RENT HEREUNDER SHALL BE

 

98

--------------------------------------------------------------------------------


 

ADJUSTED BASED ON THE ADDITION OF THE NET RENTABLE AREA OF THE COTERMINOUS
EXPANSION SPACE TO THE NET RENTABLE AREA OF THE LEASED PREMISES.

 

(E)           IN THE CASE OF SHORT-TERM EXPANSION SPACE:

 

(1)            (I) WITH RESPECT TO SHORT-TERM EXPANSION SPACE ADDED DURING THE
INITIAL TERM, (A) THE INITIAL TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM
EXPANSION SPACE SHALL BE A PERIOD EQUAL TO THE SHORTER OF (X) FIVE (5) YEARS
(I.E., THE PERIOD COMMENCING ON THE DATE SUCH SHORT-TERM EXPANSION SPACE IS
ADDED TO THE LEASED PREMISES AND ENDING ON THE DAY IMMEDIATELY PRIOR TO THE
FIFTH (5TH) ANNIVERSARY OF SUCH DATE) OR (Y) THE THEN REMAINING BALANCE OF THE
INITIAL TERM (I.E., THE PERIOD COMMENCING ON THE DATE SUCH SHORT-TERM EXPANSION
SPACE IS ADDED TO THE LEASED PREMISES AND ENDING ON THE EXPIRATION DATE), AND
(B) FROM AND AFTER SUCH INITIAL TERM (AND UNTIL THE END OF THE INITIAL TERM),
TENANT SHALL HAVE THE RIGHT(S) TO RENEW THE TERM OF THIS LEASE WITH RESPECT TO
SUCH SHORT-TERM EXPANSION SPACE FOR ONE OR MORE SPECIAL RENEWAL PERIODS, AS
TENANT MAY ELECT, EACH EQUAL TO THE LESSER OF (X) FIVE (5) YEARS OR (Y) THE THEN
REMAINING BALANCE OF THE INITIAL TERM, EACH SUCH RIGHT TO BE EXERCISABLE, BY
WRITTEN NOTICE TO LANDLORD, GIVEN NOT LESS THAN NINE (9) MONTHS PRIOR TO THE
EXPIRATION OF THE THEN CURRENT TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM
EXPANSION SPACE, (II) WITH RESPECT TO SHORT-TERM EXPANSION SPACE ADDED DURING A
RENEWAL TERM, THE INITIAL TERM OF THIS LEASE WITH RESPECT TO THE SHORT-TERM
EXPANSION SPACE SHALL BE A PERIOD EQUAL TO THE BALANCE OF SUCH RENEWAL TERM
(I.E., THE PERIOD COMMENCING ON THE DATE SUCH SHORT-TERM EXPANSION SPACE IS
ADDED TO THE LEASED PREMISES AND ENDING ON THE LAST DAY OF SUCH RENEWAL TERM),
AND (III) IN EITHER CASE, THE PROVISIONS OF SECTION 1.4 HEREOF SHALL APPLY TO
SHORT-TERM EXPANSION SPACE WITH RESPECT TO ALL OUTSTANDING RENEWAL OPTIONS
AND/OR RENEWAL TERMS (AS OF THE DATE SUCH SHORT-TERM EXPANSION SPACE IS ADDED TO
THE LEASED PREMISES), AS FULLY AND COMPLETELY AS THE SAME APPLY TO THE BALANCE
OF THE LEASED PREMISES; AND

 

(2)            EXCEPT AS PROVIDED IN SECTION 10.3(G) BELOW, THE ANNUAL BASIC
RENT FOR SUCH SHORT-TERM EXPANSION SPACE, FOR THE INITIAL TERM OF THIS LEASE
WITH RESPECT TO SUCH SHORT-TERM EXPANSION SPACE, AND, IF APPLICABLE, FOR EACH OF
THE SPECIAL RENEWAL PERIODS DESCRIBED IN SECTION 10.3(E)(1)(I)(B) ABOVE, SHALL
BE PAYABLE BASED ON A STAS BASIC RENTAL FACTOR EQUAL TO THE FAIR MARKET RENTAL
VALUE PER RSF FOR SUCH SHORT-TERM EXPANSION SPACE; IT BEING AGREED THAT THE FAIR
MARKET RENTAL VALUE PER RSF FOR SUCH SHORT-TERM EXPANSION SPACE SHALL BE
DETERMINED SEPARATELY FOR EACH OF THE INITIAL TERM OF THIS LEASE AND EACH OF
SUCH SPECIAL RENEWAL PERIODS IN ACCORDANCE WITH THE FOLLOWING:

 

(A)          IN THE CASE OF SUCH INITIAL TERM, UNTIL THE DATE THAT IS SIXTY (60)
DAYS FOLLOWING THE DELIVERY OF THE EXPANSION SPACE ACCEPTANCE, LANDLORD AND
TENANT SHALL ENDEAVOR TO REACH AGREEMENT AS TO SUCH FAIR MARKET RENTAL VALUE PER
RSF;

 

(B)           IN THE CASE OF EACH SUCH SPECIAL RENEWAL PERIOD, WITHIN THIRTY
(30) DAYS FOLLOWING THE DATE OF TENANT’S EXERCISE OF SUCH RENEWAL RIGHT(S),
LANDLORD SHALL DELIVER TO TENANT, A PROPOSAL SETTING FORTH LANDLORD’S
DETERMINATION OF THE FAIR MARKET RENTAL VALUE PER RSF FOR SUCH SHORT-TERM
EXPANSION SPACE FOR SUCH SPECIAL RENEWAL PERIOD, AND, THEREAFTER, AND UNTIL THE
DATE THAT IS SIXTY (60) DAYS FOLLOWING THE DATE OF TENANT’S EXERCISE OF SUCH
RENEWAL RIGHT(S), LANDLORD AND TENANT SHALL ENDEAVOR TO REACH AGREEMENT AS TO
SUCH FAIR MARKET RENTAL VALUE PER RSF; AND

 

99

--------------------------------------------------------------------------------


 

(C)           IN EITHER CASE, IF LANDLORD AND TENANT ARE UNABLE TO REACH A
DEFINITIVE AGREEMENT AS TO SUCH FAIR MARKET RENTAL VALUE PER RSF WITHIN SIXTY
(60) DAYS FOLLOWING THE DELIVERY OF THE EXPANSION SPACE ACCEPTANCE (IN THE CASE
OF SUCH INITIAL TERM), OR THE DATE OF TENANT’S EXERCISE OF SUCH RENEWAL
RIGHT(S) (IN THE CASE OF EACH SUCH SPECIAL RENEWAL PERIOD), THEN EITHER LANDLORD
OR TENANT, BY WRITTEN NOTICE THEREOF TO THE OTHER PARTY, MAY CAUSE SUCH FAIR
MARKET RENTAL VALUE PER RSF TO BE SUBMITTED FOR DETERMINATION IN ACCORDANCE THE
PROVISIONS OF SUBSECTIONS (1) THROUGH (5) OF SECTION 1.4(E) HEREOF, WHICH
SUBSECTIONS SHALL BE APPLIED, MUTATIS MUTANDIS, TO THE DETERMINATION OF SUCH
FAIR MARKET RENTAL VALUE PER RSF, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
IN RESPECT THEREOF.

 

(F)            EXCEPT AS PROVIDED IN SECTION 10.3(G) BELOW, ADDITIONAL RENT
SHALL BE PAYABLE WITH RESPECT TO ANY EXPANSION SPACE ON THE SAME BASIS AS THE
SAME IS PAYABLE WITH RESPECT TO THE BALANCE OF THE LEASED PREMISES, AND,
ACCORDINGLY, UPON THE DATE THAT THE EXPANSION SPACE IS ADDED TO THE LEASED
PREMISES, TENANT’S OCCUPANCY PERCENTAGE SHALL BE ADJUSTED BASED ON THE ADDITION
OF THE NET RENTABLE AREA OF THE EXPANSION SPACE TO THE NET RENTABLE AREA OF THE
LEASED PREMISES.

 

(G)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.3, ALL
RENT (INCLUDING ALL ANNUAL BASIC RENT AND ADDITIONAL RENT) OTHERWISE PAYABLE
WITH RESPECT TO ANY EXPANSION SPACE SHALL BE FULLY ABATED UNTIL THE EARLIER OF
(I) THE DATE TENANT COMMENCES ITS NORMAL BUSINESS OPERATION IN SUCH EXPANSION
SPACE, AND (II) THE DATE THAT IS NINETY (90) DAYS FOLLOWING THE DATE THAT SUCH
EXPANSION SPACE IS ADDED TO THE LEASED PREMISES PURSUANT TO
SECTION 10.3(C) ABOVE.

 

(H)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 10.3, AND
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL THE OTHER THEN EXECUTORY
TERMS AND CONDITIONS OF THIS LEASE SHALL APPLY TO ANY EXPANSION SPACE AS FULLY
AND COMPLETELY AS THE SAME APPLY TO THE BALANCE OF THE LEASED PREMISES.

 

10.4                          Subordination of Expansion Space Rights

 

(A)           ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING,
TENANT’S EXPANSION RIGHTS AS PROVIDED IN THIS ARTICLE X WITH RESPECT TO ANY
LEASABLE AREA ARE AND SHALL BE SUBORDINATE TO ANY THIRD PARTY LEASING RIGHTS
WITH RESPECT TO SUCH LEASABLE AREA THAT ARE OUTSTANDING AS OF THE DATE OF
TENANT’S EXPANSION NOTICE. THE TERM “THIRD PARTY LEASING RIGHTS”, WITH RESPECT
TO ANY LEASABLE AREA, SHALL MEAN ANY RIGHTS GRANTED TO ANY THIRD PARTY TO LEASE
SUCH LEASABLE AREA (INCLUDING ANY SUCH RIGHTS GRANTED TO OTHER TENANTS OF THE
PROPERTY PURSUANT TO THEIR LEASES, AND ANY RIGHTS GRANTED TO OTHER THIRD PARTIES
PURSUANT TO A LETTER OF INTENT EXECUTED BY LANDLORD).

 

(B)           FOR PURPOSES OF THIS ARTICLE X, NO LEASABLE AREAS SHALL BE
CONSIDERED “AVAILABLE FOR LEASING” IF, AND FOR SO LONG AS, ANY THIRD PARTY
LEASING RIGHTS WITH RESPECT TO SUCH LEASABLE AREA ARE THEN OUTSTANDING.
NEVERTHELESS, IF TENANT, IN ANY TENANT EXPANSION NOTICE, SHALL SO REQUEST, THEN
LANDLORD, IN ITS LANDLORD EXPANSION NOTICE, SHALL (I) IDENTIFY ANY LEASABLE
AREAS THAT WOULD THEN CONSTITUTE AVAILABLE LEASABLE AREAS, BUT FOR THE EXISTENCE
OF OUTSTANDING THIRD PARTY LEASING RIGHTS WITH RESPECT THERETO, AND (II) BRIEFLY
DESCRIBE SUCH THIRD PARTY LEASING RIGHTS.

 

100

--------------------------------------------------------------------------------


 

(C)           FOLLOWING THE DELIVERY OF ANY TENANT’S EXPANSION NOTICE, LANDLORD,
DURING THE PERIOD COMMENCING ON THE DATE OF SUCH TENANT’S EXPANSION NOTICE AND
ENDING ON THE LAST DAY OF TENANT’S EXCLUSIVE PERIOD, SHALL NOT (I) LEASE ANY
LEASABLE AREA WHICH WAS AVAILABLE FOR LEASING ON THE DATE OF TENANT’S EXPANSION
NOTICE, OR (II) GRANT ANY THIRD PARTY LEASING RIGHTS.

 

(D)           NOTHING CONTAINED IN THIS ARTICLE X IS INTENDED, NOR MAY ANYTHING
HEREIN BE RELIED UPON BY TENANT, AS A REPRESENTATION BY LANDLORD OR ANY OTHER
PERSON AS TO THE NATURE AND EXTENT OF THE AVAILABLE LEASABLE AREAS THAT MAY
EXIST FROM TIME TO TIME. WITHOUT LIMITING THE FOREGOING, LANDLORD, SUBJECT TO
THE PROVISIONS OF SECTION 14.20 HEREOF, MAY CONVERT ANY LEASABLE AREA TO OFFICES
FOR MARKETING OR PROPERTY MANAGEMENT PURPOSES, WITHOUT NOTIFYING OR OFFERING
SUCH SPACE TO TENANT, OR OTHERWISE IMPLICATING TENANT’S EXPANSION RIGHTS.

 

10.5                         Duration

 

Tenant’s Expansion Rights under this Article X shall continue until there are
fewer than twelve (12) months then remaining in the Term, and Tenant shall no
longer have any outstanding Renewal Options.

 

10.6                         Disputes

 

Landlord and Tenant shall endeavor to resolve, in good faith, any disagreement
arising as a result of Tenant’s exercise of Expansion Rights under this
Article X, failing which such disagreement shall be resolved in accordance with
Article XII; provided that no disagreement between Landlord and Tenant regarding
the contents of any Expansion Space Acceptance shall render any otherwise
effective Expansion Space Acceptance ineffective.

 


ARTICLE XI
TERMINATION RIGHTS


 

11.1                         Wachovia’s Termination Right

 

(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE XI, DURING THE
INITIAL TERM OF THIS LEASE (BUT NOT DURING ANY RENEWAL TERM), WACHOVIA SHALL
HAVE THE RIGHT (HEREIN CALLED “WACHOVIA’S TERMINATION RIGHT”), EXERCISABLE FROM
TIME TO TIME, TO TERMINATE THIS LEASE WITH RESPECT TO ALL OR ANY PORTION(S) OF
THE THEN LEASED PREMISES (OTHER THAN THE WHOLE OR ANY PORTION(S) OF ANY
SHORT-TERM ADDITIONAL SPACE THEN CONSTITUTING A PART OF THE LEASED PREMISES).
WACHOVIA MAY EXERCISE WACHOVIA’S TERMINATION RIGHT ONLY BY WRITTEN NOTICE TO
LANDLORD (EACH, A “TERMINATION RIGHTS EXERCISE NOTICE”), WHICH SHALL
(I) INDICATE WHETHER WACHOVIA IS EXERCISING WACHOVIA’S TERMINATION RIGHT WITH
RESPECT TO THE ENTIRETY OF THE THEN LEASED PREMISES (WHICH MAY BE DONE ONLY IF
NO SHORT-TERM ADDITIONAL SPACE THEN CONSTITUTES A PART OF THE LEASED PREMISES),
OR LESS THAN THE ENTIRETY OF THE THEN LEASED PREMISES, (II) IN ANY CASE THAT
WACHOVIA IS EXERCISING WACHOVIA’S TERMINATION RIGHT WITH RESPECT TO LESS THAN
THE ENTIRETY OF THE THEN LEASED PREMISES, SPECIFY, WITH PARTICULARITY, THE
PORTION(S) OF THE LEASED PREMISES WITH RESPECT TO WHICH WACHOVIA’S TERMINATION
RIGHT IS BEING EXERCISED (SUCH PORTION(S) OF THE LEASED PREMISES BEING HEREIN
SEPARATELY REFERRED TO AS THE “VACATE SPACE”), AND BE ACCOMPANIED BY A FLOOR
PLAN SHOWING THE LOCATION AND CONFIGURATION OF THE VACATE SPACE, (III) THE DATE
UPON WHICH WACHOVIA IS ELECTING TO TERMINATE THIS LEASE WITH RESPECT TO THE
ENTIRETY OF THE LEASED PREMISES OR THE VACATE SPACE, AS THE CASE MAY BE, WHICH
DATE SHALL NOT BE EARLIER THAN THE DATE THAT IS NINE

 

101

--------------------------------------------------------------------------------


 

(9) MONTHS AFTER THE DATE OF WACHOVIA’S TERMINATION RIGHTS EXERCISE NOTICE (SUCH
DATE BEING HEREIN CALLED THE “EARLY TERMINATION DATE”). NOTWITHSTANDING THE
FOREGOING, WACHOVIA’S RIGHT TO SPECIFY VACATE SPACE COMPRISING LESS THAN ALL OF
THE THEN BASE LEASED PREMISES LOCATED ON ANY FLOOR OF THE BUILDING, SHALL BE
CONTINGENT UPON SUCH VACATE SPACE BEING OF A SIZE AND CONFIGURATION THAT MAKES
IT SEPARATELY LEASABLE TO THIRD PARTY TENANTS.

 

(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 11.1(A) ABOVE, DURING
THE INTEGRATION PERIOD, WACHOVIA’S TERMINATION RIGHT SHALL BE LIMITED BY THE
PROVISIONS OF [SECTION 3.3 OF THE MASTER AGREEMENT].

 

(C)           NOTWITHSTANDING ANYTHING TO CONTRARY CONTAINED HEREIN, IT IS
UNDERSTOOD AND AGREED THAT WACHOVIA’S TERMINATION RIGHT SHALL BELONG SOLELY TO
WACHOVIA, AND, NOTWITHSTANDING ANY ASSIGNMENT, SHALL SURVIVE AS A RIGHT
BELONGING SOLELY TO WACHOVIA FOR THE BALANCE OF THE INITIAL TERM. ACCORDINGLY,
WACHOVIA’S TERMINATION RIGHT MAY BE EXERCISED, AT ANYTIME DURING THE INITIAL
TERM, BY, AND ONLY BY, WACHOVIA (WHETHER OR NOT WACHOVIA IS THEN THE TENANT
HEREUNDER). UPON REQUEST OF WACHOVIA MADE, FROM TIME TO TIME, DURING ANY PERIOD
THAT WACHOVIA IS NOT THE TENANT HEREUNDER, LANDLORD SHALL ACKNOWLEDGE THE
FOREGOING IN WRITING.

 

11.2                          Effect of Termination

 

(A)           IF WACHOVIA, CONSISTENT WITH THE PROVISIONS OF SECTION 11.1 ABOVE,
SHALL HAVE EXERCISED WACHOVIA’S TERMINATION RIGHT WITH RESPECT TO THE ENTIRETY
OF THE THEN LEASED PREMISES, THEN, AS OF THE EARLY TERMINATION DATE, THIS LEASE
SHALL TERMINATE AND END AS FULLY AND COMPLETELY AS IF THE EARLY TERMINATION DATE
WAS THE EXPIRATION DATE.

 

(B)           IF, AND IN EACH CASE THAT, WACHOVIA, CONSISTENT WITH THE
PROVISIONS OF SECTION 11.1 ABOVE, SHALL HAVE EXERCISED WACHOVIA’S TERMINATION
RIGHT WITH RESPECT TO LESS THAN THE ENTIRETY OF THE THEN LEASED PREMISES (I.E.,
WITH RESPECT TO VACATE SPACE), THEN THE FOLLOWING PROVISIONS SHALL APPLY:

 

(1)            AS OF THE EARLY TERMINATION DATE, THIS LEASE SHALL TERMINATE WITH
RESPECT TO THE VACATE SPACE ONLY.

 

(2)            TENANT SHALL SURRENDER THE VACATE SPACE ON OR PRIOR TO THE EARLY
TERMINATION DATE, WHICH SURRENDER SHALL BE CONSISTENT WITH THE PROVISIONS OF
SECTION 4.1 HEREOF (AS APPLIED TO VACATE SPACE), SUBJECT, HOWEVER, TO THE
FOLLOWING PROVISIONS OF THIS SECTION 11.2(B)(3) BELOW. IF TENANT SHALL FAIL TO
SURRENDER THE VACATE SPACE ON OR PRIOR TO THE EARLY TERMINATION DATE, THEN, FOR
THE PERIOD COMMENCING ON THE DATE IMMEDIATELY FOLLOWING THE EARLY TERMINATION
DATE AND ENDING ON THE DATE THAT THE VACATE SPACE SHALL BE SURRENDERED, TENANT
SHALL CONTINUE TO PAY ANNUAL BASIC RENT AND ADDITIONAL RENT WITH RESPECT TO THE
VACATE SPACE ON THE SAME BASIS AS PRIOR TO THE EARLY TERMINATION DATE.
NOTWITHSTANDING THE FOREGOING, EITHER LANDLORD OR WACHOVIA MAY TERMINATE
TENANT’S RIGHT TO POSSESS AND OCCUPY THE VACATE SPACE AT ANY TIME FOLLOWING THE
EARLY TERMINATION DATE UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER
PARTY.

 

(3)            IF THE VACATE SPACE IS NOT (AS OF THE DATE OF THE APPLICABLE
TERMINATION RIGHTS EXERCISE NOTICE) IN A SEPARATELY LEASABLE CONDITION, THEN,
AND ONLY IN SUCH EVENTS, LANDLORD, PROMPTLY FOLLOWING THE DATE OF SUCH
TERMINATION RIGHTS EXERCISE NOTICE, SHALL PROCEED

 

102

--------------------------------------------------------------------------------


 

TO CAUSE THE DEMISING WORK WITH RESPECT TO SUCH VACATE SPACE TO BE PERFORMED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7 HEREOF; PROVIDED, HOWEVER, THAT
ANY DEMISING WORK PERFORMED BY LANDLORD PRIOR TO THE EARLY TERMINATION DATE
SHALL BE PERFORMED SUBJECT TO, AND IN A MANNER THAT IS CONSISTENT WITH, TENANT’S
CONTINUED USE AND OCCUPANCY OF THE VACATE SPACE UNTIL THE EARLY TERMINATION
DATE.

 


ARTICLE XII
DISPUTE RESOLUTION


 

12.1                          Approvals and Consents

 

(A)           WHENEVER, PURSUANT TO ANY EXPRESS PROVISION OF THIS LEASE, ONE
PARTY HERETO IS REQUIRED TO OBTAIN THE CONSENT OR APPROVAL OF THE OTHER PARTY
(EITHER AS A CONDITION TO THE EXERCISE OF A RIGHT HEREUNDER OR OTHERWISE), THEN
THE PARTY FROM WHOM SUCH CONSENT OR APPROVAL IS REQUIRED SHALL NOT UNREASONABLY
WITHHOLD, CONDITION OR DELAY SUCH CONSENT OR APPROVAL, UNLESS, PURSUANT TO SUCH
EXPRESS PROVISION OF THIS LEASE, SUCH PARTY IS GRANTED THE RIGHT TO WITHHOLD
SUCH CONSENT OR APPROVAL IN ITS SOLE OR ABSOLUTE DISCRETION (IN WHICH EVENT SUCH
PARTY MAY WITHHOLD THE SAME IN ITS SOLE OR ABSOLUTE DISCRETION). NOTHING IN THIS
SECTION 12.1(A) SHALL BE DEEMED TO LIMIT OR EXTEND ANY TIME PERIOD EXPRESSLY SET
FORTH IN THIS LEASE FOR A PARTY TO RESPOND TO A REQUEST FOR ITS CONSENT OR
APPROVAL.

 

(B)           WITH RESPECT ANY SUCH EXPRESS PROVISION OF THIS LEASE THAT
REQUIRES ONE PARTY HERETO TO OBTAIN THE CONSENT OR APPROVAL OF THE OTHER PARTY,
IF THE PARTY FROM WHOM SUCH CONSENT OR APPROVAL IS REQUIRED, PURSUANT TO THE
PROVISIONS OF THIS LEASE (INCLUDING SECTION 12.1(A) ABOVE), NOT TO UNREASONABLY
WITHHOLD, CONDITION OR DELAY SUCH CONSENT OR APPROVAL, THEN SUCH CONSENT OR
APPROVAL SHALL BE REQUESTED, AND GRANTED OR DENIED, IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:

 

(i)            The party requesting the approval or consent (the “Requesting
Party”) shall submit to the other party (the “Responding Party”) a written
request for approval or consent, together with (x) such information and
supporting documentation specifically required under in the pertinent provision
of this Lease or (y) if the pertinent provision of this Lease does not
specifically require any information or supporting documentation, then such
information and supporting documentation (if any) as is reasonably required to
evaluate the request.

 

(ii)           Unless a specific time period for the Responding Party’s response
is provided for in the pertinent provision of this Lease (in which case, such
specific time period shall control), the Responding Party shall have ten
(10) Business Days to (A) approve in writing the request, (B) deny in writing
the request, or (C) if, and to the extent, the Requesting Party failed to
submit, with its request, the information and/or documentation required to be
submitted under Section 12.1(i)(x) or (y) above, as applicable, then, and only
in such event, respond with a written demand for such information and/or
documentation.  If (x) the Responding Party fails to properly provide any of the
above responses, and (y) such failure shall continue for a period of five
(5) Business Days after delivery of a notice from the Requesting Party
indicating such failure, which notice shall refer to this
Section 12.1(b)(ii) and recite, in all capital letters (or other prominent
display), the provisions of this Section 12.1(b)(ii), then the requested
approval or consent shall be deemed granted.

 

103

--------------------------------------------------------------------------------


 

(iii)          If the Responding Party properly requests information and/or
documentation pursuant to Section 12.1(b)(ii)(C) above, then within five
(5) Business Days after the Requesting Party delivers same to the Responding
Party, the Responding Party shall, in all events, respond as set forth in
Section 12.1(b)(ii)(A) above or Section 12.1(b)(ii)(B) above. If (x) the
Responding Party fails to timely so respond, and (y) such failure shall continue
for a period of three (3) Business Days after delivery of a notice from the
Requesting Party indicating such failure, which notice shall refer to this
Section 12.1(b)(iii) and recite, in all capital letters (or other prominent
display), the provisions of this Section 12.1(b)(iii), then the requested
approval or consent shall be deemed granted.

 

(iv)          All approvals, denials, and requests for additional documentation
or information, when given, shall be in writing.

 

12.2                         Dispute Resolution

 

Whenever, pursuant to any express provision of this Lease, a dispute is to be
resolved pursuant to this Article XII, the following provisions shall apply:

 

(A)           ANY DISPUTE TO BE RESOLVED PURSUANT TO THIS ARTICLE XII, SHALL BE
RESOLVED BY ARBITRATION CONDUCTED UNDER THE AUSPICES OF JAMS OR ITS SUCCESSOR IN
THE STATE AND IN THE COUNTY WHERE THE PROPERTY IS LOCATED.  EITHER PARTY MAY
INITIATE SUCH ARBITRATION BY SENDING NOTICE (AN “ARBITRATION NOTICE”) OF A
DEMAND TO ARBITRATE TO THE OTHER PARTY AND TO JAMS.  THE ARBITRATION NOTICE
SHALL CONTAIN A DESCRIPTION OF THE SUBJECT MATTER OF THE ARBITRATION, THE
DISPUTE WITH RESPECT THERETO, THE AMOUNT INVOLVED, IF ANY, AND THE REMEDY OR
DETERMINATION SOUGHT.

 

(B)           JAMS SHALL PROVIDE A LIST OF THREE (3) AVAILABLE ARBITRATORS FROM
WHICH EACH PARTY MAY STRIKE ONE.  THE REMAINING ARBITRATOR SHALL SERVE AS THE
ARBITRATOR FOR THE DISPUTE.  JAMS SHALL SELECT ARBITRATORS BASED ON THE NATURE
OF THE DISPUTE, WHICH ARBITRATORS SHALL BE INDEPENDENT THIRD PARTIES WHO HAVE
NOT ACTED FOR OR BEEN EMPLOYED BY EITHER PARTY (OR ITS AFFILIATE) WITHIN THE
FIVE (5) YEARS PRECEDING INITIATION OF THE ARBITRATION WITH APPROPRIATE SKILLS,
BACKGROUND AND EXPERIENCE (AND SUCH PERSONS SHALL HAVE AT LEAST TEN (10) YEARS
OF APPLICABLE EXPERIENCE) TO BE ABLE TO EFFECTIVELY AND PROFESSIONALLY RESOLVE
THE PARTICULAR DISPUTE.

 

(C)           THE ARBITRATOR, SO SELECTED, SHALL SCHEDULE THE ARBITRATION WITHIN
THIRTY (30) DAYS AFTER ITS APPOINTMENT, AND SHALL RENDER ITS DECISION WITHIN
THIRTY (30) DAYS AFTER THE ARBITRATION IS CONCLUDED.  THE PARTIES AGREE TO
ARBITRATE PURSUANT TO JAMS’ STREAMLINED ARBITRATION RULES AS AMENDED FROM TIME
TO TIME, AND AS MODIFIED TO THE EXTENT PRACTICABLE TO GIVE EFFECT TO THE
AGREEMENT OF THE PARTIES AS SET FORTH IN THIS SECTION 12.2 OR IN SECTION 12.3
BELOW.   ARBITRATION SHALL NOT BE CONDUCTED IN PERSON UNLESS EITHER LANDLORD OR
TENANT SHALL REQUEST AN IN-PERSON ARBITRATION.  THE DECISION OF THE ARBITRATOR
SHALL BE FINAL AND SHALL BE BINDING UPON THE PARTIES, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

 

(D)           LANDLORD AND TENANT AGREE TO SIGN ALL DOCUMENTS AND TO TAKE ALL
OTHER ACTIONS NECESSARY TO SUBMIT SUCH DISPUTE TO ARBITRATION AND HEREBY WAIVE
ANY OR ALL RIGHTS THAT IT MAY AT ANY TIME HAVE TO REVOKE THE AGREEMENT TO SUBMIT
SUCH DISPUTES TO ARBITRATION AND TO ABIDE BY THE DECISION RENDERED THEREUNDER.

 

104

--------------------------------------------------------------------------------


 

(E)           THIS ARTICLE XII SHALL NOT APPLY TO ANY DISPUTES, EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED HEREIN.

 

12.3                         Conduct of the Arbitration

 

Arbitration proceedings hereunder shall be subject to the following additional
provisions:

 

(A)           THE HEARING SHALL BE CONDUCTED ON A CONFIDENTIAL BASIS WITHOUT
CONTINUANCE OR ADJOURNMENT.

 

(B)           ANY OFFER MADE OR THE DETAILS OF ANY NEGOTIATION OF THE DISPUTE
SUBJECT TO ARBITRATION PRIOR TO ARBITRATION SHALL NOT BE ADMISSIBLE.

 

(C)           EACH PARTY SHALL BE ENTITLED TO ALL RIGHTS AND PRIVILEGES GRANTED
BY THE ARBITRATOR TO THE OTHER PARTY.

 

(D)           THE ARBITRATORS SHALL HAVE THE POWER TO IMPOSE ON ANY PARTY SUCH
TERMS, CONDITIONS, CONSEQUENCES, LIABILITIES, SANCTIONS AND PENALTIES AS THEY
DEEM NECESSARY OR APPROPRIATE (WHICH SHALL BE CONCLUSIVE, FINAL AND ENFORCEABLE
AS THE AWARD ON THE MERITS) TO COMPEL OR INDUCE COMPLIANCE WITH DISCOVERY AND
THE APPEARANCE OF, OR PRODUCTION OF DOCUMENTS IN THE CUSTODY OR, ANY OFFICER,
DIRECTOR, AGENT OR EMPLOYEE OF A PARTY ANY AFFILIATE OF SUCH PARTY.

 

(E)           ARBITRATORS MAY NOT AWARD INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES OR ISSUE INJUNCTIVE RELIEF.

 

(F)            ARBITRATORS SHALL BE BOUND BY THE PROVISIONS OF THIS LEASE AND
SHALL NOT HAVE THE POWER TO ADD TO, SUBTRACT FROM, OR OTHERWISE DEVIATE FROM
SUCH PROVISIONS.

 

(G)           LANDLORD OR TENANT’S FAILURE TO PERFORM ANY OBLIGATION HEREUNDER
SHALL NOT CONSTITUTE A DEFAULT UNDER THIS LEASE IF SUCH PARTY’S DUTY TO PERFORM
SUCH OBLIGATION IS THE SUBJECT OF ANY ARBITRATION OR ANY DISPUTE THAT WOULD BE
SUBMITTED TO ARBITRATION IF UNRESOLVED DURING SUCH ARBITRATION OR UNTIL SUCH
DISPUTE IS OTHERWISE RESOLVED.

 

12.4                          Alternative Means of Arbitration with AAA.

 

In the event that JAMS or any successor shall no longer exist or if JAMS or any
successor fails to refuses to, or is legally precluded from, accepting
submission of such dispute, then the dispute shall be resolved by binding
arbitration before the AAA under the AAA’s commercial arbitration rules then in
effect.

 


ARTICLE XIII
TENANT REMEDIES


 

13.1                          Generally

 

(A)           THE TERM “LANDLORD EVENT OF DEFAULT” SHALL MEAN ANY ONE OF THE
FOLLOWING EVENTS: (I) LANDLORD SHALL DEFAULT IN THE PAYMENT OF ANY MONETARY SUM
TO TENANT WHEN DUE, AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF TEN
(10) BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF

 

105

--------------------------------------------------------------------------------

 

FROM TENANT TO LANDLORD; OR (II) LANDLORD SHALL DEFAULT IN ITS OBLIGATION TO
MAINTAIN ANY POLICY OF INSURANCE THAT LANDLORD IS REQUIRED TO MAINTAIN UNDER
SECTION 6.4 OR 6.5 HEREOF, AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF TEN
(10) BUSINESS DAYS AFTER WRITTEN NOTICE FROM TENANT TO LANDLORD OF SUCH DEFAULT,
WHICH NOTICE SHALL (X) SPECIFICALLY REFER TO SECTION 6.4 OR 6.5 HEREOF, AS
APPLICABLE, AND THE INSURANCE POLICY WHICH LANDLORD HAS FAILED TO MAINTAIN, AND
(Y) STATE, IN ALL CAPITAL LETTERS AND IN A PROMINENT PLACE, THAT THE CONTINUANCE
OF SUCH FAILURE TO MAINTAIN INSURANCE FOR TEN (10) BUSINESS DAYS AFTER
LANDLORD’S RECEIPT OF SUCH WRITTEN NOTICE WILL CONSTITUTE A LANDLORD EVENT OF
DEFAULT UNDER THIS SECTION 13.1(A)(II); OR (III) LANDLORD SHALL DEFAULT UNDER
ANY OF ITS OTHER OBLIGATIONS UNDER THIS LEASE (OTHER THAN ANY DEFAULT DESCRIBED
IN SECTION 13.1(A)(I) AND (II) ABOVE), AND SUCH DEFAULT SHALL CONTINUE FOR A
PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM TENANT TO LANDLORD THEREOF
(OR, IF SUCH DEFAULT IS CURABLE BUT REASONABLY CANNOT BE CURED WITHIN SUCH
THIRTY (30) DAY PERIOD, THEN LANDLORD SHALL NOT COMMENCE THE CURE THEREOF WITHIN
SUCH THIRTY (30) DAY PERIOD OR THEREAFTER SHALL NOT DILIGENTLY PURSUE SUCH CURE
UNTIL THE SAME IS ACCOMPLISHED).

 

(B)           IF (I) LANDLORD SHALL DEFAULT IN THE PERFORMANCE OF ANY OF
LANDLORD’S OBLIGATIONS UNDER THIS LEASE, AND (II) SUCH DEFAULT SHALL THEREAFTER
BECOME A LANDLORD EVENT OF DEFAULT HEREUNDER (OR, IN CASES OF EMERGENCY ONLY,
SUCH DEFAULT SHALL CONTINUE FOR 24 HOURS AFTER NOTICE THEREOF FROM TENANT TO
LANDLORD), THEN TENANT, WITHOUT THEREBY WAIVING SUCH DEFAULT (AND WITHOUT
LIMITING ANY OTHER RIGHT OR REMEDY IT MIGHT HAVE ON ACCOUNT THEREOF, IN LAW OR
IN EQUITY), MAY (BUT SHALL NOT BE OBLIGATED TO) PERFORM SUCH OBLIGATION FOR THE
ACCOUNT, AND AT THE EXPENSE, OF LANDLORD. IN ANY SUCH EVENT, LANDLORD, WITHIN
THIRTY (30) DAYS AFTER TENANT’S DELIVERY OF AN INVOICE THEREFOR (TOGETHER WITH
REASONABLE SUPPORTING DOCUMENTATION), SHALL REIMBURSE TENANT FOR ANY REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY TENANT (INCLUDING REASONABLE ATTORNEYS’ FEES)
IN CONNECTION WITH TENANT’S PERFORMANCE OF ANY SUCH OBLIGATION FOR THE ACCOUNT
OF LANDLORD PURSUANT TO THIS SECTION 13.1(B), TOGETHER WITH INTEREST THEREON, AT
THE APPLICABLE RATE, FROM THE DATE THAT SUCH EXPENSES WERE INCURRED BY TENANT TO
THE DATE THAT THE SAME ARE REIMBURSED TO TENANT BY LANDLORD.

 

(C)           THE EXERCISE BY TENANT OF ANY ONE OR MORE OF THE RIGHTS AND
REMEDIES PROVIDED IN THIS LEASE SHALL NOT PREVENT THE SUBSEQUENT EXERCISE BY
TENANT OF ANY ONE OR MORE OF THE OTHER RIGHTS AND REMEDIES HEREIN PROVIDED OR
OTHERWISE PERMITTED AT LAW OR IN EQUITY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
LEASE, REMEDIES PROVIDED FOR IN THIS LEASE ARE CUMULATIVE AND MAY, AT THE
ELECTION OF TENANT, BE EXERCISED ALTERNATIVELY, SUCCESSIVELY, OR IN ANY OTHER
MANNER, AND ARE IN ADDITION TO ANY OTHER RIGHTS PROVIDED FOR OR ALLOWED BY LAW
OR IN EQUITY, INCLUDING THE RIGHT TO CLAIM THAT TENANT HAS BEEN CONSTRUCTIVELY
EVICTED.

 

13.2                          Offset Rights

 

If (i) Landlord shall default in the payment of any monetary sum to Tenant when
due (including any sums due and owing to Tenant pursuant to the provisions of
Section 13.1(b) hereof), and (ii) such default shall thereafter become a
Landlord Event of Default hereunder, then Tenant, without thereby waiving such
default (and without limiting any other right or remedy it might have on account
thereof, in law or in equity), may, at any time thereafter (if, and to the
extent that, such sums remain unpaid), set-off the amount of such sums against
any installments of Rent thereafter becoming due and payable to Landlord
pursuant to the provisions of this Lease.

 

106

--------------------------------------------------------------------------------


 


ARTICLE XIV
MISCELLANEOUS


 

14.1                         Notices

 

Any notice or other communications required or permitted to be given under this
Lease (each, a “notice”) must be in writing and shall be sent to all Notice
Parties (i.e., notices sent by Landlord shall be sent to all Tenant’s Notice
Parties, and notices sent by Tenant shall be sent to all Landlord’s Notice
Parties), and sent (i) by certified United States Mail, return receipt
requested, or (ii) by Federal Express or other nationally recognized overnight
courier service.  Any notice shall be deemed given upon receipt or refusal
thereof. Either party shall have the right to change its Notice Parties (by
addition and/or subtraction), and/or the addresses thereof, and/or the party to
whose attention a notice thereto shall be directed, by giving the other party
notice thereof in accordance with the provisions of this Section 14.1; provided
that (x) such notice of any such change shall become effective only upon the
other party’s receipt or refusal thereof, and (y) neither Landlord or Tenant may
designate more than five (5) Notice Parties, in total, as its Notice Parties. 
Additionally, Tenant agrees that copies of all notices of a Landlord Default
Notices hereunder shall also be sent to each Interest Holder that notifies
Tenant in writing of the address to which copies of such notices are to be sent.
Any notice sent by either party pursuant to this Section 14.1 shall set forth
the address of the Property.

 

14.2                         Brokers

 

(A)           TENANT REPRESENTS THAT IT HAS NOT ENGAGED ANY BROKER, AGENT OR
SIMILAR PARTY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS LEASE, NOR
HAS IT DEALT WITH ANY BROKER, AGENT OR SIMILAR PARTY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS LEASE. TENANT AGREES TO INDEMNIFY AND HOLD
HARMLESS LANDLORD FROM AND WITH RESPECT TO ANY CLAIMS FOR A BROKERAGE FEE,
FINDER’S FEE OR SIMILAR PAYMENT WITH RESPECT TO THIS LEASE WHICH IS MADE BY ANY
BROKER, AGENT OR SIMILAR PARTY WITH WHICH TENANT HAS DEALT AND LANDLORD HAS NOT
DEALT.

 

(B)           LANDLORD REPRESENTS THAT IT HAS NOT ENGAGED ANY BROKER, AGENT OR
SIMILAR PARTY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS LEASE, NOR
HAS IT DEALT WITH ANY BROKER, AGENT OR SIMILAR PARTY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS LEASE.  LANDLORD AGREES TO INDEMNIFY AND HOLD
HARMLESS TENANT FROM AND WITH RESPECT TO ANY CLAIMS FOR A BROKERAGE FEE,
FINDER’S FEE OR SIMILAR PAYMENT WITH RESPECT TO THIS LEASE WHICH IS MADE BY ANY
BROKER, AGENT OR SIMILAR PARTY WITH WHICH LANDLORD HAS DEALT AND TENANT HAS NOT
DEALT.

 

14.3                         Binding on Successors

 

This Lease shall be binding upon and inure to the benefit of Landlord and its
permitted successors and assigns, and shall be binding upon and inure to the
benefit of Tenant and its permitted successors and assigns.  Where appropriate
the pronouns of any gender shall include the other gender, and either the
singular or the plural shall include the other.

 

107

--------------------------------------------------------------------------------


 

14.4                         Rights and Remedies Cumulative

 

Except as otherwise provided herein, all rights and remedies of Landlord and
Tenant under this Lease shall be cumulative and none shall exclude any other
rights or remedies allowed by law.

 

14.5                         Governing Law

 

This Lease shall in all respects be governed by, and construed in accordance
with, the laws of the State, including all matters of construction, validity and
performance, except laws governing conflicts of law; provided that to the extent
the law of the jurisdiction where the Property is located requires that the laws
of such jurisdiction apply to any aspect of this Lease, then, to that extent,
such laws of such jurisdiction will also apply to the Property.

 

14.6                         Rules of Construction

 

The terms and provisions of this Lease shall not be construed against or in
favor of a party hereto merely because such party is the “Landlord” or the
“Tenant” hereunder or such party or its counsel is the draftsman of this Lease.

 

14.7                         Authority and Qualification

 

Tenant warrants that all consents or approvals required of third parties
(including its Board of Directors) for the execution, delivery and performance
of this Lease have been obtained and that Tenant has the right and authority to
enter into and perform its covenants contained in this Lease.  Landlord warrants
that all consent or approvals required of third parties (including its Board of
Trustees) for the execution, delivery and performance of this Lease have been
obtained and that Landlord has the right and authority to enter into and perform
its covenants contained in this Lease.  Landlord and Tenant each also represents
and warrants that it is lawfully doing business in the State.

 

14.8                         Severability

 

If any term or provision of this Lease, or the application thereof to any person
or circumstance, shall to any extent be invalid or unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and shall be
enforceable to the extent permitted by law.

 

14.9                         Quiet Enjoyment

 

Landlord covenants that Tenant shall and may peacefully and quietly have, hold
and enjoy the Leased Premises, subject to the other terms hereof; provided that
no Event of Default shall then be outstanding.

 

108

--------------------------------------------------------------------------------


 

14.10                   Limitation of Personal Liability

 

Tenant specifically agrees to look solely to Landlord’s interest in the Property
and, during the Integration Period, Landlord’s interest in the other Integrated
Properties (which interest, in either case, shall be deemed to include the rent
and other income or proceeds derived from such Property and/or, if applicable,
the other Integrated Properties) for the recovery of any monetary judgment
against Landlord, it being agreed that neither Landlord nor any Landlord Party
shall ever be personally liable for any such judgment or for any other liability
or obligation of Landlord under this Lease beyond such interest in the Property
(and, if applicable, the other Integrated Properties). The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Tenant might otherwise have (i) to obtain injunctive relief (or other
equitable relief) against Landlord or any other person, (ii) to offset sums due
and owing to Tenant against the Rent hereunder, or (iii) to prosecute any suit
or action in connection with enforcement of Tenant’s rights hereunder or
Landlord’s obligations hereunder.

 

14.11                   Memorandum of Lease

 

Upon the written request of Tenant, Landlord and Tenant shall enter into a short
form of this Lease for the purpose of recording the same, and Tenant shall, at
Tenant’s expense, have the right to record the same.(12)

 

14.12                   Master Agreement

 

The Master Agreement has been executed and delivered by the parties thereto
contemporaneous with the execution and delivery of this Lease. Throughout the
Integration Period, (i) the Master Agreement shall be deemed integrated into,
and shall form a material part of, this Lease, and (ii) this Lease shall be
deemed integrated into, and shall form a material part of, the Master Agreement.
Throughout the Integration Period, to the extent any provisions of this Master
Agreement are expressly referenced in one or more provisions of this Lease, such
referenced provisions of this Master Agreement shall be deemed incorporated into
such provisions of this Lease, as fully as if expressly set forth herein, and
shall be controlling in the case of any conflicts.

 

14.13                   Amendments

 

This Lease may not be altered, changed or amended, except by an instrument in
writing signed by Landlord and Tenant.

 

--------------------------------------------------------------------------------

(12)                          Memorandum of Lease to be executed on the
Commencement Date in the form required by State law.  Memorandum of Lease to
refer to the Master Agreement and highlight certain of Tenant’s rights (e.g.
exclusivity, renewal, expansion, contraction and termination).

 

109

--------------------------------------------------------------------------------


 

14.14                   Entirety

 

This Lease, together with the Master Agreement, embodies the entire agreement
between Landlord and Tenant relative to the subject matter of this Lease and all
summaries, proposals, letters and agreements with respect to the subject matter
of this Lease that were entered into prior to the date of this Lease shall be of
no further force and effect after the date hereof.

 

14.15                   References

 

All references in this Lease to days shall refer to calendar days unless
specifically provided to the contrary.

 

14.16                   Counterpart Execution

 

This Lease may be executed in any number of counterparts, each of which shall be
an original, but such counterparts together shall constitute one and the same
instrument.

 

14.17                   No Partnership

 

Nothing in this Lease creates any relationship between the parties other than
that of lessor and lessee and nothing in this Lease, whether the computation of
rentals or otherwise, constitutes the Landlord a partner of the Tenant or a
joint venturer or member of a common enterprise with the Tenant.

 

14.18                   Captions

 

The captions and headings used in this Lease are for convenience and reference
only and in no way add to or detract from the interpretation of the provisions
of this Lease.

 

14.19                   Required Radon Notice

 

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT A HEALTH RISK TO PERSONS WHO
ARE EXPOSED TO IT OVER TIME.  LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN THE STATE.  ADDITIONAL INFORMATION
REGARDING RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.

 

14.20                   Changes by Landlord

 

(A)                                LANDLORD SHALL HAVE THE RIGHT AT ANY TIME,
WITHOUT THE SAME CONSTITUTING AN ACTUAL OR CONSTRUCTIVE EVICTION AND WITHOUT
INCURRING LIABILITY TO TENANT THEREFOR, TO MAKE REASONABLE ALTERATIONS TO THE
COMMON AREAS (INCLUDING THE ARRANGEMENT OR LOCATION OF ENTRANCES OR PASSAGEWAYS,
DOORS AND DOORWAYS, CORRIDORS, ELEVATORS, STAIRS, AND BATHROOMS IN THE COMMON
AREAS), SO LONG AS:

 

(1)           (X) THE NUMBER OF PARKING SPACES LOCATED WITHIN THE PARKING AREAS
SHALL NOT BE REDUCED, AND (Y) ACCESS TO AND FROM THE PARKING AREAS (I.E., THE
INGRESS AND EGRESS

 

110

--------------------------------------------------------------------------------


 

BETWEEN PARKING AREAS AND THE STREET, AND INGRESS AND EGRESS BETWEEN THE PARKING
AREAS AND THE LEASED PREMISES) SHALL REMAIN EQUIVALENT TO, OR BECOME BETTER
THAN, THE ACCESS TO AND FROM THE PARKING AREAS AVAILABLE ON THE COMMENCEMENT
DATE;

 

(2)           ACCESS TO AND FROM THE LEASED PREMISES (I.E., THE INGRESS AND
EGRESS BETWEEN THE LEASED PREMISES AND THE STREET) SHALL REMAIN EQUIVALENT TO,
OR BECOME BETTER THAN, THE ACCESS TO AND FROM THE LEASED PREMISES AVAILABLE ON
THE COMMENCEMENT DATE, AND

 

(3)           NEITHER (I) THE VISIBILITY OF THE GROUND FLOOR PORTION(S) OF THE
LEASED PREMISES, NOR (II) THE VISIBILITY OR PROMINENCE OF ANY TENANT’S BUILDING
SIGNAGE SHALL BE ADVERSELY AFFECTED.

 

(B)                                LANDLORD SHALL HAVE THE RIGHT TO CLOSE, FROM
TIME TO TIME, PORTIONS OF THE COMMON AREAS FOR SUCH TEMPORARY PERIODS AS
LANDLORD REASONABLY DEEMS LEGALLY NECESSARY AND SUFFICIENT TO EVIDENCE
LANDLORD’S OWNERSHIP AND CONTROL THEREOF SO AS TO PREVENT ANY CLAIM OF ADVERSE
POSSESSION BY, OR ANY IMPLIED OR ACTUAL DEDICATION TO, THE PUBLIC OR ANY PARTY
OTHER THAN LANDLORD, SO LONG AS A REASONABLE MEANS OF INGRESS AND EGRESS TO AND
FROM THE LEASED PREMISES IS MAINTAINED AT ALL TIMES.

 

(C)                                 LANDLORD MAY MAKE ALTERATIONS TO THE
LEASABLE AREAS OTHER THAN THE LEASED PREMISES; PROVIDED, HOWEVER, THAT NO
REDUCTION MADE TO THE AGGREGATE AMOUNT OF LEASABLE AREAS SHALL REDUCE THE
DENOMINATOR USED IN COMPUTING TENANT’S OCCUPANCY PERCENTAGE.

 

14.21                   Waiver of Jury Trial

 

LANDLORD AND TENANT EACH HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY ISSUE OR
CONTROVERSY ARISING UNDER THIS LEASE.

 

14.22                   Termination of Lease

 

If, as of any date occurring after the Commencement Date and prior to the
Expiration Date, no space is demised under this Lease (i.e., (i) no Leased
Premises shall be demised hereunder, and (ii) no Release Premises shall be
demised hereunder), then, effective as of such date, this Lease (if, for any
reason, not already terminated) shall automatically terminate and be of no
further force or effect, and, accordingly, neither Landlord nor Tenant shall
have any further rights or obligations hereunder (or under the Master Agreement
with respect to this Lease).

 

111

--------------------------------------------------------------------------------


 


ARTICLE XV
ADDITIONAL PROVISIONS(13)

 

--------------------------------------------------------------------------------

(13)                          Insert appropriate version of Article XV into each
Lease at Closing, per the provisions of Section 25 of the Purchase Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.(14)

 

LANDLORD:

 

 

 

 

 

Witness(15):

 

FIRST STATES INVESTORS 3300,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Witness:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

 

By:

 

Name:

 

Name:

[                                                                                       ]

 

 

Title:

[                                                                                       ]

 

--------------------------------------------------------------------------------

(14)                            Add Acknowledgments as required by State law.

(15)                            In Florida, 2 witnesses to Landlord’s signature
are required.

 

112

--------------------------------------------------------------------------------
